EXHIBIT 10.27

 

AMENDMENT AND RESTATEMENT AGREEMENT dated as of March 31, 2010 (this
“Agreement”), among JACOBS ENTERTAINMENT, INC. (the “Borrower”), the other Loan
Parties listed on the signature pages hereof (each a “Subsidiary Loan Party”
and, together with the Borrower, the “Reaffirming Parties”), the LENDERS party
hereto and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent (the
“Administrative Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Swingline Lender (the “Swingline Lender”), under the Credit Agreement dated as
of June 16, 2006 (as amended and in effect immediately prior to the Restatement
Effective Date (as defined herein), the “Existing Credit Agreement”), among the
Borrower, the lenders party thereto and the Agents party thereto.

 

WHEREAS, the Borrower has requested, and the Lenders party hereto have agreed,
upon the terms and subject to the conditions set forth herein, that the Existing
Credit Agreement be amended and restated as provided herein.

 

WHEREAS, the Reaffirming Parties expect to realize, or have realized,
substantial direct and indirect benefits as a result of the Restated Credit
Agreement referred to below becoming effective and the consummation of the
transactions contemplated thereby.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the Borrower, the Subsidiary Loan Parties, the Swingline Lender, the
other Lenders party hereto and the Administrative Agent hereby agree as follows:

 


SECTION 1.  DEFINED TERMS.  CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN SHALL
HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE RESTATED CREDIT AGREEMENT,
EXCEPT THAT THE DEFINED TERMS “LENDER”, “REVOLVING COMMITMENT” AND “REVOLVING
LENDER” HAVE THE MEANINGS ASSIGNED TO THEM IN THE EXISTING CREDIT AGREEMENT.  AS
USED IN THIS AGREEMENT, “RESTATEMENT LENDERS” MEANS, LENDERS HAVING TRANCHE B
LOANS, REVOLVING EXPOSURES AND UNUSED REVOLVING COMMITMENTS (IN EACH CASE, AS
DEFINED IN THE EXISTING CREDIT AGREEMENT) REPRESENTING MORE THAN 50% OF THE
TOTAL TRANCHE B LOANS, REVOLVING EXPOSURES AND UNUSED REVOLVING COMMITMENTS (IN
EACH CASE, AS DEFINED IN THE EXISTING CREDIT AGREEMENT) AS OF THE RESTATEMENT
EFFECTIVE DATE (DETERMINED IMMEDIATELY PRIOR TO THE TIME THAT THE CONDITIONS TO
THE OCCURRENCE OF THE RESTATEMENT EFFECTIVE DATE ARE SATISFIED).


 


SECTION 2.  RESTATEMENT EFFECTIVE DATE.


 


(A)           THE AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT
PROVIDED FOR IN SECTION 3 HEREOF SHALL BE CONSUMMATED AT A CLOSING TO BE HELD ON
THE RESTATEMENT EFFECTIVE DATE AT THE OFFICES OF CAHILL GORDON & REINDEL LLP.


 


(B)           THE “RESTATEMENT EFFECTIVE DATE” SHALL BE SPECIFIED BY THE
BORROWER, AND SHALL BE A DATE, NOT LATER THAN MARCH 31, 2010, AS OF WHICH ALL
THE CONDITIONS SET FORTH OR REFERRED TO IN SECTION 6 HEREOF SHALL HAVE BEEN
SATISFIED OR WAIVED.  THE BORROWER, BY GIVING NOT LESS THAN

 

--------------------------------------------------------------------------------



 


ONE BUSINESS DAY’S PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, (I) SHALL
PROPOSE A DATE AS THE RESTATEMENT EFFECTIVE DATE AND (II) MAY CHANGE A
PREVIOUSLY PROPOSED DATE FOR THE RESTATEMENT EFFECTIVE DATE.  THE ADMINISTRATIVE
AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH PROPOSED DATE OR CHANGE.  THIS
AGREEMENT SHALL TERMINATE AT 5:00 P.M., NEW YORK CITY TIME, ON MARCH 31, 2010,
IF THE RESTATEMENT EFFECTIVE DATE SHALL NOT HAVE OCCURRED AT OR PRIOR TO SUCH
TIME.


 


SECTION 3.  AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT; LOANS
AND LETTERS OF CREDIT; REAFFIRMATION.


 


(A)           EFFECTIVE ON THE RESTATEMENT EFFECTIVE DATE, THE EXISTING CREDIT
AGREEMENT (EXCLUDING THE ANNEXES, SCHEDULES AND EXHIBITS THERETO THAT ARE NOT
ATTACHED AS PART OF EXHIBIT A HERETO, WHICH SHALL REMAIN UNCHANGED) IS HEREBY
AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS SET FORTH IN EXHIBIT A HERETO
(THE “RESTATED CREDIT AGREEMENT”).  FROM AND AFTER THE EFFECTIVENESS OF SUCH
AMENDMENT AND RESTATEMENT, THE TERMS “AGREEMENT”, “THIS AGREEMENT”, “HEREIN”,
“HEREINAFTER”, “HERETO”, “HEREOF” AND WORDS OF SIMILAR IMPORT, AS USED IN THE
RESTATED CREDIT AGREEMENT, SHALL, UNLESS THE CONTEXT OTHERWISE REQUIRES, REFER
TO THE RESTATED CREDIT AGREEMENT, AND THE TERM “CREDIT AGREEMENT”, AS USED IN
THE OTHER LOAN DOCUMENTS, SHALL MEAN THE RESTATED CREDIT AGREEMENT.


 


(B)           SUBJECT TO SECTION 4 BELOW, ALL “REVOLVING COMMITMENTS” AS DEFINED
IN AND IN EFFECT UNDER THE EXISTING CREDIT AGREEMENT ON THE RESTATEMENT
EFFECTIVE DATE SHALL CONTINUE IN EFFECT UNDER THE RESTATED CREDIT AGREEMENT, AND
ALL “LOANS” AND “LETTERS OF CREDIT” AS DEFINED IN, AND OUTSTANDING UNDER, THE
EXISTING CREDIT AGREEMENT ON THE RESTATEMENT EFFECTIVE DATE SHALL CONTINUE TO BE
OUTSTANDING UNDER THE RESTATED CREDIT AGREEMENT, AND ON AND AFTER THE
RESTATEMENT EFFECTIVE DATE, THE TERMS OF THE RESTATED CREDIT AGREEMENT WILL
GOVERN THE RIGHTS AND OBLIGATIONS OF THE BORROWER, THE LENDERS, THE APPLICABLE
ISSUING BANK AND THE AGENTS WITH RESPECT THERETO.


 


(C)           THE AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT AS
CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO DISCHARGE OR RELEASE THE BORROWER
FROM ANY OBLIGATIONS OWED TO ANY LENDERS UNDER THE EXISTING CREDIT AGREEMENT,
WHICH SHALL REMAIN OWING UNDER THE RESTATED CREDIT AGREEMENT.


 


(D)           EACH OF THE REAFFIRMING PARTIES HEREBY CONSENTS TO THE RESTATED
CREDIT AGREEMENT AND THE TRANSACTIONS CONTEMPLATED THEREBY AND HEREBY CONFIRMS
ITS RESPECTIVE GUARANTEES, PLEDGES, GRANTS OF SECURITY INTERESTS AND OTHER
AGREEMENTS, AS APPLICABLE, UNDER EACH OF THE LOAN DOCUMENTS TO WHICH IT IS PARTY
(THE “REAFFIRMED LOAN DOCUMENTS”) INCLUDING BUT NOT LIMITED TO THOSE LOAN
DOCUMENTS SET FORTH ON SCHEDULE 1 ATTACHED HERETO, AND AGREES THAT
NOTWITHSTANDING THE EFFECTIVENESS OF THE RESTATED CREDIT AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY, SUCH GUARANTEES, PLEDGES,
GRANTS OF SECURITY INTERESTS AND OTHER AGREEMENTS SHALL CONTINUE TO BE IN FULL
FORCE AND EFFECT AND SHALL ACCRUE TO THE BENEFIT OF THE LENDERS UNDER THE
RESTATED CREDIT AGREEMENT. EACH OF THE REAFFIRMING PARTIES FURTHER AGREES TO
TAKE ANY ACTION THAT MAY BE REQUIRED UNDER ANY APPLICABLE LAW OR THAT IS
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO ENSURE COMPLIANCE BY THE
BORROWER AND EACH GUARANTOR WITH SECTIONS 5.11 AND 5.12 OF THE RESTATED CREDIT
AGREEMENT AND HEREBY REAFFIRMS ITS OBLIGATIONS UNDER EACH SIMILAR PROVISION OF
EACH REAFFIRMED LOAN DOCUMENT TO WHICH IT IS A PARTY.

 

2

--------------------------------------------------------------------------------


 


(E)           EACH OF THE REAFFIRMING PARTIES PARTY TO EACH OF THE REAFFIRMED
LOAN DOCUMENTS HEREBY CONFIRMS AND AGREES THAT THE REVOLVING LOANS AND TERM
LOANS (IN EACH CASE, FOR THE AVOIDANCE OF DOUBT, OF ANY CLASS) HAVE CONSTITUTED
AND CONTINUE TO CONSTITUTE SECURED OBLIGATIONS (OR ANY WORD OF LIKE IMPORT)
UNDER SUCH DOCUMENTS.


 


SECTION 4.  CLASSIFICATION OF REVOLVING COMMITMENTS AND REVOLVING CREDIT
EXPOSURE; ETC.

 


(A)           EFFECTIVE UPON THE RESTATEMENT EFFECTIVE DATE (I) EACH REVOLVING
LENDER THAT, ON OR PRIOR TO 5:00 P.M. NEW YORK CITY TIME ON MARCH 12, 2010 (OR
SUCH LATER TIME OR DATE AS SHALL BE SPECIFIED BY NOTICE FROM THE ADMINISTRATIVE
AGENT AND THE BORROWER TO THE REVOLVING LENDERS) (THE “DELIVERY DEADLINE”), HAS
EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) A
COUNTERPART OF THIS AGREEMENT (OR EVIDENCE THEREOF AS CONTEMPLATED BY
SECTION 6(A) BELOW) INDICATING AN ELECTION TO BECOME A CLASS A REVOLVING LENDER
SHALL BE A CLASS A REVOLVING LENDER UNDER THE RESTATED CREDIT AGREEMENT, AND ITS
REVOLVING COMMITMENT AND REVOLVING LOANS (EACH AS DEFINED IN THE EXISTING CREDIT
AGREEMENT) SHALL BE A CLASS A REVOLVING COMMITMENT AND CLASS A REVOLVING LOANS
THEREUNDER, RESPECTIVELY, (II) EACH OTHER REVOLVING LENDER SHALL BE A CLASS B
REVOLVING LENDER UNDER THE RESTATED CREDIT AGREEMENT, AND ITS REVOLVING
COMMITMENT AND REVOLVING LOANS (EACH AS DEFINED IN THE EXISTING CREDIT
AGREEMENT) SHALL BE A CLASS B REVOLVING COMMITMENT AND CLASS B REVOLVING LOANS
THEREUNDER, RESPECTIVELY, (III) EACH CLASS B REVOLVING LENDER SHALL BE RELEASED
FROM ITS PARTICIPATIONS OR OBLIGATIONS TO ACQUIRE PARTICIPATIONS IN ALL LETTERS
OF CREDIT AND SWINGLINE LOANS AND (IV) EACH CLASS A LENDER SHALL HAVE A
PARTICIPATION OR OBLIGATIONS TO ACQUIRE A PARTICIPATION IN EACH LETTER OF CREDIT
OR SWINGLINE LOAN EQUAL TO ITS APPLICABLE PRO RATA PERCENTAGE, IN ACCORDANCE
WITH THE RESTATED CREDIT AGREEMENT.


 


(B)           THE ADMINISTRATIVE AGENT IS HEREBY AUTHORIZED TO PREPARE SCHEDULE
1.01(D) TO THE RESTATED CREDIT AGREEMENT, REFLECTING THE CLASS A REVOLVING
COMMITMENTS AND CLASS B REVOLVING COMMITMENTS AS OF THE RESTATEMENT EFFECTIVE
DATE AFTER GIVING EFFECT TO THE RECLASSIFICATION CONTEMPLATED IN CLAUSE
(A) ABOVE, AND PREPARE A VERSION OF THE RESTATED CREDIT AGREEMENT THAT GIVES
EFFECT TO SUCH RECLASSIFICATION.  PROMPTLY AFTER THE RESTATEMENT EFFECTIVE DATE,
THE ADMINISTRATIVE AGENT SHALL MAKE AVAILABLE TO THE BORROWER AND THE LENDERS
COPIES OF THE VERSION OF THE RESTATED CREDIT AGREEMENT AND SCHEDULE
1.01(D) THERETO SO PREPARED BY IT, AND THE AMOUNTS REFLECTED THEREIN SHALL BE
CONCLUSIVE ABSENT DEMONSTRABLE ERROR.


 


(C)           PROMPTLY UPON THE EFFECTIVENESS OF THE AMENDMENT AND RESTATEMENT
OF THE EXISTING CREDIT AGREEMENT AS PROVIDED HEREIN, THE BORROWER SHALL DELIVER
BORROWING REQUESTS WITH RESPECT TO THE CONTINUING, OUTSTANDING REVOLVING
BORROWINGS UNDER THE RESTATED CREDIT AGREEMENT, IDENTIFYING EACH SUCH BORROWING
AS A CLASS A REVOLVING BORROWING OR A CLASS B REVOLVING BORROWING, AS THE CASE
MAY BE, AND THE AMOUNT THEREOF AND, IN THE CASE OF EUROCURRENCY BORROWINGS, THE
REMAINING INTEREST PERIODS.  SUCH BORROWING REQUESTS SHALL NOT AFFECT THE
INTEREST RATE OR REMAINING INTEREST PERIOD OF ANY BORROWING OR CHANGE THE
ADJUSTED LIBO RATE OF ANY BORROWING, BUT SHALL BE SOLELY FOR THE PURPOSE OF
ESTABLISHING THE SEGREGATION OF OUTSTANDING CLASS A REVOLVING BORROWINGS AND
CLASS B REVOLVING BORROWINGS.


 


(D)           IF, AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED HEREBY ON
THE RESTATEMENT EFFECTIVE DATE, THE CLASS A REVOLVING EXPOSURE EXCEEDS THE
CLASS A REVOLVING

 

3

--------------------------------------------------------------------------------


 


COMMITMENTS, THEN THE BORROWER SHALL PREPAY CLASS A REVOLVING LOANS, ON THE
RESTATEMENT EFFECTIVE DATE, IN SUCH AMOUNT AS SHALL BE NECESSARY TO ELIMINATE
SUCH EXCESS.  THE UNDERSIGNED LENDERS HEREBY WAIVE ANY REQUIREMENT OF PRIOR
NOTICE OF ANY SUCH PREPAYMENT.  SECTION 2.13 OF THE RESTATED CREDIT AGREEMENT
SHALL APPLY TO ANY SUCH PREPAYMENT.


 


SECTION 5.  AMENDMENT FEES AND UPFRONT FEE.  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, (A) FOR THE ACCOUNT OF EACH TRANCHE B LENDER THAT DELIVERS
A COUNTERPART TO THIS AGREEMENT AT OR PRIOR TO THE DELIVERY DEADLINE WHICH
EVIDENCES ITS CONSENT TO THE AMENDMENTS REFLECTED IN THE RESTATED CREDIT
AGREEMENT, WITHOUT RESPECT TO THE AMENDMENTS THAT RELATE TO THE EXTENSION OF THE
MATURITY OF THE REVOLVING COMMITMENTS (AS DEFINED IN THE EXISTING CREDIT
AGREEMENT), A FEE EQUAL TO 0.50% OF THE AGGREGATE AMOUNT OF SUCH TRANCHE B
LENDER’S TRANCHE B LOANS (THE “TRANCHE B AMENDMENT FEE”), (B) FOR THE ACCOUNT OF
EACH REVOLVING LENDER THAT DELIVERS A COUNTERPART TO THIS AGREEMENT AT OR PRIOR
TO THE DELIVERY DEADLINE WHICH EVIDENCES ITS CONSENT TO THE AMENDMENTS REFLECTED
IN THE RESTATED CREDIT AGREEMENT, WITHOUT RESPECT TO THE AMENDMENTS THAT RELATE
TO THE EXTENSION OF THE MATURITY OF THE REVOLVING COMMITMENTS (AS DEFINED IN THE
EXISTING CREDIT AGREEMENT), A FEE EQUAL TO 0.50% OF THE AGGREGATE AMOUNT OF SUCH
REVOLVING LENDER’S REVOLVING COMMITMENT (THE “REVOLVING AMENDMENT FEE” AND,
TOGETHER WITH THE TRANCHE B AMENDMENT FEE, THE “AMENDMENT FEE”) AND (C) FOR THE
ACCOUNT OF EACH REVOLVING LENDER THAT DELIVERS A COUNTERPART TO THIS AGREEMENT
AT OR PRIOR TO THE DELIVERY DEADLINE WHICH EVIDENCES ITS CONSENT TO THE
AMENDMENTS REFLECTED IN THE RESTATED CREDIT AGREEMENT THAT RELATE TO THE
EXTENSION OF THE MATURITY OF THE REVOLVING COMMITMENTS AND EVIDENCES ITS
AGREEMENT TO EXTEND THE MATURITY OF ITS REVOLVING COMMITMENTS, A FEE EQUAL TO
1.00% OF THE AGGREGATE AMOUNT OF SUCH REVOLVING LENDER’S REVOLVING COMMITMENT
(THE “UPFRONT FEE”).  THE AMENDMENT FEE AND THE UPFRONT FEE SHALL BE PAYABLE ON
THE RESTATEMENT EFFECTIVE DATE.  FOR THE AVOIDANCE OF DOUBT, NO REVOLVING LENDER
MAY DELIVER A COUNTERPART TO THIS AGREEMENT WHICH EVIDENCES ITS CONSENT TO THE
AMENDMENTS REFLECTED IN THE RESTATED CREDIT AGREEMENT THAT RELATE TO THE
EXTENSION OF THE MATURITY OF ITS REVOLVING COMMITMENTS WITHOUT SUCH REVOLVING
LENDER ALSO EVIDENCING ITS CONSENT TO THE AMENDMENTS THAT DO NOT RELATE TO THE
EXTENSION OF THE MATURITY OF ITS REVOLVING COMMITMENTS.


 


SECTION 6.  CONDITIONS.  THE CONSUMMATION OF THE TRANSACTIONS SET FORTH IN
SECTIONS 3 AND 4 OF THIS AGREEMENT SHALL BE SUBJECT TO THE SATISFACTION OF THE
FOLLOWING CONDITIONS PRECEDENT:


 


(A)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM
EACH OF THE BORROWER, THE SUBSIDIARY LOAN PARTIES AND THE RESTATEMENT LENDERS
EITHER (I) A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH PARTY OR
(II) WRITTEN EVIDENCE SATISFACTORY TO THE REVOLVING AGENT (WHICH MAY INCLUDE
FACSIMILE OR OTHER ELECTRONIC TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS
AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT, IN EACH
CASE EVIDENCING THE CONSENT OF THE RESTATEMENT LENDERS TO THE AMENDMENTS
REFLECTED IN THE RESTATED CREDIT AGREEMENT (WITHOUT RESPECT TO THE AMENDMENTS
REFLECTED IN THE RESTATED CREDIT AGREEMENT THAT RELATE TO THE EXTENSION OF THE
MATURITY OF THE REVOLVING COMMITMENTS).


 


(B)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM
REVOLVING LENDERS HAVING REVOLVING EXPOSURES (AS DEFINED IN THE EXISTING CREDIT
AGREEMENT) AND UNUSED REVOLVING COMMITMENTS (AS DEFINED IN THE EXISTING CREDIT
AGREEMENT) REPRESENTING, IN THE AGGREGATE, NOT LESS THAN $20.0 MILLION OF THE
TOTAL REVOLVING EXPOSURES (AS DEFINED IN THE

 

4

--------------------------------------------------------------------------------



 


EXISTING CREDIT AGREEMENT) AND UNUSED REVOLVING COMMITMENTS (AS DEFINED IN THE
EXISTING CREDIT AGREEMENT) ON THE RESTATEMENT EFFECTIVE DATE, EITHER (I) A
COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH PARTY OR (II) WRITTEN
EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE FACSIMILE
OR OTHER ELECTRONIC TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AGREEMENT)
THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT, IN EACH CASE
EVIDENCING THE CONSENT OF SUCH REVOLVING LENDERS TO THE AMENDMENTS REFLECTED IN
THE RESTATED CREDIT AGREEMENT THAT RELATE TO THE EXTENSION OF THE MATURITY OF
THE REVOLVING COMMITMENTS.


 


(C)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM
THE SWINGLINE LENDER, EITHER (I) A COUNTERPART OF THIS AGREEMENT SIGNED ON
BEHALF OF SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT (WHICH MAY INCLUDE FACSIMILE OR OTHER ELECTRONIC TRANSMISSION OF A SIGNED
SIGNATURE PAGE OF THIS AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF
THIS AGREEMENT, IN EACH CASE EVIDENCING THE CONSENT OF THE SWINGLINE LENDER TO
THE AMENDMENTS REFLECTED IN THE RESTATED CREDIT AGREEMENT THAT RELATE TO THE
EXTENSION OF THE MATURITY OF THE SWINGLINE LOANS.


 


(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN
OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE
RESTATEMENT EFFECTIVE DATE) OF EACH OF (I) BAKER & HOSTETLER LLP, SPECIAL
COUNSEL FOR THE BORROWER, IN SUBSTANTIALLY THE FORM SET FORTH IN EXHIBIT B
HERETO, AND (II) COLORADO, LOUISIANA, NEVADA, OHIO AND VIRGINIA COUNSEL, IN EACH
CASE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND ITS COUNSEL AND IN EACH CASE COVERING SUCH OTHER MATTERS RELATING TO THE
LOAN PARTIES, THE LOAN DOCUMENTS OR THE RESTATEMENT TRANSACTIONS AS THE
ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST.  THE BORROWER HEREBY REQUESTS
SUCH COUNSEL TO DELIVER SUCH OPINIONS.


 


(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF EACH LOAN PARTY,
THE AUTHORIZATION OF THE RESTATEMENT TRANSACTIONS AND ANY OTHER CUSTOMARY LEGAL
MATTERS RELATING TO THE LOAN PARTIES, THE LOAN DOCUMENTS OR THE RESTATEMENT
TRANSACTIONS, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL.


 


(F)            EACH OF THE CONDITIONS SET FORTH IN CLAUSES (A)-(D) OF
SECTION 4.02 OF THE RESTATED CREDIT AGREEMENT SHALL BE SATISFIED AS OF THE
RESTATEMENT EFFECTIVE DATE (AS THOUGH (I) A BORROWING WERE BEING MADE ON THE
RESTATEMENT EFFECTIVE DATE, (II) IN ARTICLE III OF THE RESTATED CREDIT
AGREEMENT, THE TERM “CLOSING DATE” REFERS TO THE “RESTATEMENT EFFECTIVE DATE”
AND (III) IN SECTION 3.04 OF THE RESTATED CREDIT AGREEMENT, “FISCAL YEARS ENDED
DECEMBER 31, 2005, 2004 AND 2003” REFERS TO “FISCAL YEARS ENDED DECEMBER 31,
2009, 2008 AND 2007”) AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE, DATED THE RESTATEMENT EFFECTIVE DATE AND SIGNED BY THE PRESIDENT, A
VICE PRESIDENT OR A FINANCIAL OFFICER OF THE BORROWER, CONFIRMING SATISFACTION
OF THE CONDITION IN THIS PARAGRAPH.


 


(G)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) ALL FEES AND
OTHER AMOUNTS DUE AND PAYABLE IN CONNECTION WITH THIS AGREEMENT AND THE EXISTING
CREDIT AGREEMENT ON OR PRIOR TO THE RESTATEMENT EFFECTIVE DATE, INCLUDING, TO
THE EXTENT INVOICED IN WRITING AT LEAST ONE BUSINESS DAY PRIOR TO THE
RESTATEMENT EFFECTIVE DATE, REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET
EXPENSES (INCLUDING FEES, CHARGES AND DISBURSEMENTS OF COUNSEL) REQUIRED TO BE

 

5

--------------------------------------------------------------------------------



 


REIMBURSED OR PAID BY ANY LOAN PARTY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT,
(II) ALL ACCRUED AND UNPAID INTEREST UNDER THE EXISTING CREDIT AGREEMENT IN
RESPECT OF THE LOANS AND ALL ACCRUED AND UNPAID FEES UNDER PARAGRAPH (A) AND
CLAUSE (I) OF PARAGRAPH (C) OF SECTION 2.15 OF THE EXISTING CREDIT AGREEMENT AND
(III) ANY PREPAYMENT REQUIRED BY SECTION 4(E) HEREOF.  IF ANY LC DISBURSEMENTS
ARE OUTSTANDING AS OF THE RESTATEMENT EFFECTIVE DATE, SUCH LC DISBURSEMENTS
SHALL BE REPAID, TOGETHER WITH ANY INTEREST ACCRUED THEREON.


 


(H)           AFTER GIVING EFFECT TO THE RESTATEMENT TRANSACTIONS, THE COMPANY
AND THE GUARANTORS SHALL BE IN COMPLIANCE WITH THE REQUIREMENTS OF SECTIONS
5.11, 5.12 AND 5.13 OF THE RESTATED CREDIT AGREEMENT, AND IN CONNECTION
THEREWITH, THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ANY RELATED
DOCUMENTATION THAT THE ADMINISTRATIVE AGENT OR ITS COUNSEL REASONABLY REQUESTS
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
ITS COUNSEL.


 

The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the consummation of the amendment and restatement
of the Existing Credit Agreement shall not become effective unless each of the
foregoing conditions is satisfied or waived at or prior to 5:00 p.m., New York
City time, on March 31, 2010 (and, in the event such conditions are not so
satisfied or waived, the Existing Credit Agreement shall remain in effect
without giving effect to any provisions of this Agreement).

 


SECTION 7.  EFFECTIVENESS; COUNTERPARTS; AMENDMENTS.  THIS AGREEMENT SHALL
BECOME EFFECTIVE WHEN COPIES HEREOF WHICH, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF THE BORROWER, THE SUBSIDIARY LOAN PARTIES, THE ADMINISTRATIVE
AGENT, THE SWINGLINE LENDER AND THE RESTATEMENT LENDERS SHALL HAVE BEEN RECEIVED
BY THE ADMINISTRATIVE AGENT.  THIS AGREEMENT MAY NOT BE AMENDED NOR MAY ANY
PROVISION HEREOF BE WAIVED EXCEPT PURSUANT TO A WRITING SIGNED BY THE BORROWER,
THE SUBSIDIARY LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE RESTATEMENT
LENDERS, WITH RESPECT TO THE AMENDMENTS IN THE RESTATED CREDIT AGREEMENT THAT
RELATE TO THE EXTENSION OF THE MATURITY OF THE REVOLVING COMMITMENTS, EACH
LENDER PARTY HERETO THAT WILL BECOME A CLASS A REVOLVING LENDER UPON
SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 6 HEREOF AND, WITH RESPECT
TO THE AMENDMENTS IN THE RESTATED CREDIT AGREEMENT THAT RELATE TO THE EXTENSION
OF THE MATURITY OF THE SWINGLINE COMMITMENT, THE SWINGLINE LENDER.  THIS
AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A
SINGLE CONTRACT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF
THIS AGREEMENT BY FACSIMILE OR OTHER ELECTRONIC TRANSMISSION SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


 


SECTION 8.  NO NOVATION.  NEITHER THIS AGREEMENT NOR THE EXECUTION, DELIVERY OR
EFFECTIVENESS OF THE RESTATED CREDIT AGREEMENT SHALL DISCHARGE OR RELEASE THE
LIEN OR PRIORITY OF ANY REAFFIRMED LOAN DOCUMENT OR ANY OTHER SECURITY
THEREFOR.  THIS AGREEMENT SHALL NOT EXTINGUISH THE OBLIGATIONS OUTSTANDING UNDER
THE EXISTING CREDIT AGREEMENT.  THE PROVISIONS OF SECTIONS 2.12, 2.13, 2.15 AND
10.03 OF THE RESTATED CREDIT AGREEMENT WILL CONTINUE TO BE EFFECTIVE AS TO ALL
MATTERS ARISING OUT OF OR IN ANY WAY RELATED TO FACTS OR EVENTS EXISTING OR
OCCURRING PRIOR TO THE RESTATEMENT EFFECTIVE DATE.  THIS AGREEMENT SHALL BE A
LOAN DOCUMENT FOR ALL PURPOSES.  EACH OF THE REAFFIRMED LOAN DOCUMENTS SHALL
REMAIN IN FULL FORCE AND EFFECT, UNTIL (AS APPLICABLE) AND EXCEPT TO ANY EXTENT
MODIFIED HEREBY OR IN CONNECTION HEREWITH.

 

6

--------------------------------------------------------------------------------


 


SECTION 9.  NOTICES.  ALL NOTICES HEREUNDER SHALL BE GIVEN IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 10.01 OF THE RESTATED CREDIT AGREEMENT.


 


SECTION 10.  APPLICABLE LAW; WAIVER OF JURY TRIAL.


 

(A)          THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

(B)          EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 10.10 OF
THE RESTATED CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

 


SECTION 11.  HEADINGS.  THE SECTION HEADINGS USED HEREIN ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT PART OF THIS AGREEMENT AND ARE NOT TO AFFECT THE
CONSTRUCTION OF, OR TO BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS
AGREEMENT.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

JACOBS ENTERTAINMENT, INC.

 

 

 

 

By:

/s/ Stephen R. Roark

 

 

Stephen R. Roark

 

 

President

 

 

 

 

BLACK HAWK GAMING & DEVELOPMENT COMPANY, INC.

 

 

 

 

By:

/s/ Stephen R. Roark

 

 

Stephen R. Roark

 

 

President

 

 

 

 

BLACK HAWK/JACOBS ENTERTAINMENT, LLC

 

By: Black Hawk Gaming & Development Company, Inc., its Manager

 

 

 

 

 

By:

/s/ Stephen R. Roark

 

 

 

Stephen R. Roark

 

 

 

President

 

 

 

 

 

GILPIN HOTEL VENTURE

 

By: Black Hawk Gaming & Development Company, Inc., its Partner

 

 

 

 

 

 

By:

/s/ Stephen R. Roark

 

 

 

Stephen R. Roark

 

 

 

President

 

 

 

 

 

By: Gilpin Ventures, Inc., its Partner

 

 

 

 

 

 

By:

/s/ Stan Politano

 

 

 

Stan Politano

 

 

 

Secretary and Treasurer

 

--------------------------------------------------------------------------------


 

 

GILPIN VENTURES, INC.

 

 

 

 

By:

/s/ Stan Politano

 

 

Stan Politano

 

 

Secretary and Treasurer

 

 

 

 

DIAMONDHEAD REAL ESTATE, LLC

 

 

 

 

By:

/s/ Lew Humphrey

 

 

Lew Humphrey

 

 

Sole Manager

 

 

 

 

JACOBS NAUTICA DEVELOPMENT, INC.

 

 

 

 

By:

/s/ Stan Politano

 

 

Stan Politano

 

 

Vice President, Treasurer and Corporate Secretary

 

 

 

 

JACOBS SUGAR WAREHOUSE, INC.

 

 

 

 

By:

/s/ Jeffrey P. Jacobs

 

 

Jeffrey P. Jacobs

 

 

President

 

2

--------------------------------------------------------------------------------


 

 

/s/ Stan W. Guidroz

 

Stan Guidroz, signing on behalf of the

 

entities listed below in the capacity

 

listed next to each respective entity:

 

 

 

BAYOU VISTA TRUCK PLAZA AND CASINO, L.L.C., as its President

 

CASH MAGIC LAKE CHARLES, LLC, as its President

 

HOUMA TRUCK PLAZA & CASINO, L.L.C., as its President

 

JACE, LLC, as its President and Treasurer

 

JALOU BREAUX BRIDGE, LLC, as its President

 

JALOU DIAMOND, L.L.C., as its President

 

JALOU EUNICE, LLC, as its President

 

JALOU FOX, LLC, as its President

 

CASH MAGIC VINTON, LLC, as its President

 

JALOU OF JEFFERSON, LLC, as its President

 

CASH MAGIC LAROSE, LLC, as its President

 

CASH MAGIC ST. HELENA, LLC, as its President

 

JALOU OF ST. MARTIN, L.L.C., as its President

 

CASH MAGIC TEXAS PELICAN, LLC, as its President

 

JALOU OF VINTON-BINGO, LLC, as its President

 

CASH MAGIC SHREVEPORT, LLC, as its President

 

JALOU — CASH’S L.L.C., its President

 

JEI DISTRIBUTING LLC, its President, Executive Vice President, Secretary and
Treasurer

 

JRJ PROPERTIES, LLC, as its President

 

LUCKY MAGNOLIA TRUCK STOP AND CASINO, L.L.C., as its President

 

RACELAND TRUCK PLAZA AND CASINO, L.L.C., as its President

 

CASH MAGIC WINNER’S CHOICE CASINO, LLC, as its President and Treasurer

 

3

--------------------------------------------------------------------------------


 

 

GOLD DUST WEST CASINO, INC.

 

 

 

 

By:

/s/ Stephen R. Roark

 

 

Stephen R. Roark

 

 

Secretary and Treasurer

 

 

 

 

JACOBS ELKO ENTERTAINMENT, INC.

 

 

 

 

By:

 /s/ Jeffrey P. Jacobs

 

 

Jeffrey P. Jacobs

 

 

CEO, President, Secretary and Treasurer

 

 

 

 

JACOBS PIÑON PLAZA ENTERTAINMENT, INC.

 

 

 

 

By:

/s/ Jeffrey P. Jacobs

 

 

Jeffrey P. Jacobs

 

 

CEO, President, Secretary and Treasurer

 

 

 

 

COLONIAL DOWNS, L.P.

 

 

 

 

By: Stansley Racing Corp., its General Partner

 

 

 

 

 

By:

/s/ Ian M. Stewart

 

 

 

Ian M. Stewart

 

 

 

President and CFO

 

 

 

 

 

COLONIAL DOWNS, LLC

 

By: Colonial Holdings, Inc., its Sole Manager

 

 

 

 

 

 

By:

/s/ Ian M. Stewart

 

 

 

Ian M. Stewart

 

 

 

President and CFO

 

 

 

 

 

/s/ Ian M. Stewart

 

Ian M. Stewart, signing on behalf of the

 

entities listed below in the capacity

 

listed next to each respective entity:

 

 

 

COLONIAL HOLDINGS, INC., as its President and CFO

 

MARYLAND-VIRGINIA RACING CIRCUIT, INC., as its

 

President, Secretary and Treasurer

 

4

--------------------------------------------------------------------------------


 

 

STANSLEY RACING CORP., as its President and CFO

 

VIRGINIA CONCESSIONS, L.L.C., as its Vice President

 

5

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Issuing
Bank

 

 

 

By:

/s/ John Toronto

 

 

Name: John Toronto

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

 

Name: Vipul Dhadda

 

 

Title: Associate

 

6

--------------------------------------------------------------------------------


 

The undersigned evidences its consent to the amendments reflected in the
Restated Credit Agreement, including the amendments that relate to the extension
of the maturity of the Swingline Commitment.

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swingline Lender

 

 

 

By:

/s/ Suzanne Fuller

 

 

Name: Suzanne Fuller

 

 

Title: Senior Vice President

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Reaffirmed Loan Documents

 

Guarantee Agreement, dated June 16, 2006, among Jacobs Entertainment, Inc., the
subsidiaries party thereto and Credit Suisse AG, Cayman Islands Branch (formerly
Credit Suisse, Cayman Islands Branch), and each supplement, amendment and
joinder thereto

 

Security Agreement, dated June 16, 2006, among Jacobs Entertainment, Inc., the
subsidiaries party thereto and Credit Suisse AG, Cayman Islands Branch (formerly
Credit Suisse, Cayman Islands Branch), and each supplement, amendment and
joinder thereto

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

$100,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of June 16, 2006,

 

As Amended and Restated as of March 31, 2010,

 

among

 

Jacobs Entertainment, Inc.,
as Borrower,

 

the Lenders party hereto

 

and

 

Credit Suisse Securities (USA) LLC
and
CIBC World Markets Corp.,
as Joint Lead Arrangers and Joint Bookrunners,

 

and

 

CIBC World Markets Corp.,
as Syndication Agent,

 

and

 

Wells Fargo Bank, National Association,
as Documentation Agent and Swingline Lender,

 

and

 

CIT Lending Services Corporation,
as Documentation Agent,

 

and

 

Credit Suisse AG, Cayman Islands Branch,
as Issuing Bank, Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

DEFINITIONS

SECTION 1.01

 

Defined Terms

 

2

SECTION 1.02

 

Classification of Loans and Borrowings

 

52

SECTION 1.03

 

Terms Generally

 

53

SECTION 1.04

 

Accounting Terms; GAAP

 

53

SECTION 1.05

 

Resolution of Drafting Ambiguities

 

54

 

 

 

 

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01

 

Commitments

 

54

SECTION 2.02

 

Loans

 

55

SECTION 2.03

 

Borrowing Procedure

 

56

SECTION 2.04

 

Evidence of Debt; Repayment of Loans

 

57

SECTION 2.05

 

Fees

 

58

SECTION 2.06

 

Interest on Loans

 

59

SECTION 2.07

 

Termination and Reduction of Commitments

 

60

SECTION 2.08

 

Interest Elections

 

61

SECTION 2.09

 

Amortization of Term Borrowings

 

62

SECTION 2.10

 

Optional and Mandatory Prepayments of Loans

 

62

SECTION 2.11

 

Alternate Rate of Interest

 

66

SECTION 2.12

 

Yield Protection

 

67

SECTION 2.13

 

Breakage Payments

 

68

SECTION 2.14

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

 

69

SECTION 2.15

 

Taxes

 

71

SECTION 2.16

 

Mitigation Obligations; Replacement of Lenders

 

73

SECTION 2.17

 

Swingline Loans

 

76

SECTION 2.18

 

Letters of Credit

 

78

SECTION 2.19

 

Increase in Commitments

 

84

 

 

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01

 

Organization; Powers

 

87

SECTION 3.02

 

Authorization; Enforceability

 

87

SECTION 3.03

 

No Conflicts

 

88

SECTION 3.04

 

Financial Statements; Projections

 

88

 

i

--------------------------------------------------------------------------------


 

Section

 

 

 

Page

 

 

 

 

 

SECTION 3.05

 

Properties

 

89

SECTION 3.06

 

Intellectual Property

 

90

SECTION 3.07

 

Equity Interests and Subsidiaries

 

91

SECTION 3.08

 

Litigation; Compliance with Laws

 

91

SECTION 3.09

 

Agreements

 

91

SECTION 3.10

 

Federal Reserve Regulations

 

92

SECTION 3.11

 

Investment Company Act

 

92

SECTION 3.12

 

Use of Proceeds

 

92

SECTION 3.13

 

Taxes

 

92

SECTION 3.14

 

No Material Misstatements

 

93

SECTION 3.15

 

Labor Matters

 

93

SECTION 3.16

 

Solvency

 

93

SECTION 3.17

 

Employee Benefit Plans

 

93

SECTION 3.18

 

Environmental Matters

 

94

SECTION 3.19

 

Insurance

 

95

SECTION 3.20

 

Security Documents

 

96

SECTION 3.21

 

Acquisition Documents; Representations and Warranties in Acquisition Agreements

 

97

SECTION 3.22

 

Anti-Terrorism Law

 

97

SECTION 3.23

 

Licenses and Permits

 

98

SECTION 3.24

 

Projects; Construction Contracts

 

98

 

 

 

 

 

ARTICLE IV

 

CONDITIONS TO CREDIT EXTENSIONS

 

SECTION 4.01

 

Conditions to Initial Credit Extension

 

99

SECTION 4.02

 

Conditions to All Credit Extensions

 

105

 

 

 

 

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

SECTION 5.01

 

Financial Statements, Reports, etc.

 

106

SECTION 5.02

 

Litigation and Other Notices

 

110

SECTION 5.03

 

Existence; Businesses and Properties

 

110

SECTION 5.04

 

Insurance

 

111

SECTION 5.05

 

Obligations and Taxes

 

112

SECTION 5.06

 

Employee Benefits

 

113

SECTION 5.07

 

Maintaining Records; Access to Properties and Inspections; Annual Meetings

 

113

SECTION 5.08

 

Use of Proceeds

 

114

SECTION 5.09

 

Compliance with Environmental Laws; Environmental Reports

 

114

SECTION 5.10

 

Post-Closing Matters

 

115

SECTION 5.11

 

Additional Collateral; Additional Guarantors

 

116

SECTION 5.12

 

Security Interests; Further Assurances

 

118

 

ii

--------------------------------------------------------------------------------


 

Section

 

 

 

Page

 

 

 

 

 

SECTION 5.13

 

Information Regarding Collateral

 

119

SECTION 5.14

 

[Reserved]

 

119

SECTION 5.15

 

Affirmative Covenants with Respect to Leases

 

119

SECTION 5.16

 

License Renewals

 

119

SECTION 5.17

 

Licenses and Permits

 

119

SECTION 5.18

 

Construction of Project

 

120

SECTION 5.19

 

Flood Insurance

 

121

 

 

 

 

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

 

 

 

 

SECTION 6.01

 

Indebtedness

 

121

SECTION 6.02

 

Liens

 

123

SECTION 6.03

 

Sale and Leaseback Transactions

 

126

SECTION 6.04

 

Investment, Loan and Advances

 

126

SECTION 6.05

 

Mergers and Consolidations

 

128

SECTION 6.06

 

Asset Sales

 

128

SECTION 6.07

 

Acquisitions

 

129

SECTION 6.08

 

Dividends

 

130

SECTION 6.09

 

Transactions with Affiliates

 

130

SECTION 6.10

 

Financial Covenants

 

132

SECTION 6.11

 

Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, etc.

 

134

SECTION 6.12

 

Limitation on Certain Restrictions on Restricted Subsidiaries

 

135

SECTION 6.13

 

Limitation on Issuance of Capital Stock

 

136

SECTION 6.14

 

Limitation on Creation of Subsidiaries

 

136

SECTION 6.15

 

Business

 

136

SECTION 6.16

 

Limitation on Accounting Changes

 

136

SECTION 6.17

 

Fiscal Year

 

137

SECTION 6.18

 

Excluded Subsidiaries

 

137

SECTION 6.19

 

No Further Negative Pledge

 

137

SECTION 6.20

 

Anti-Terrorism Law; Anti-Money Laundering

 

137

SECTION 6.21

 

Embargoed Person

 

138

 

 

 

 

 

ARTICLE VII

 

[RESERVED]

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

SECTION 8.01

 

Events of Default

 

138

SECTION 8.02

 

Rescission

 

141

 

iii

--------------------------------------------------------------------------------


 

Section

 

 

 

Page

 

 

 

 

 

SECTION 8.03

 

Application of Proceeds

 

142

 

 

 

 

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

SECTION 9.01

 

Appointment and Authority

 

143

SECTION 9.02

 

Rights as a Lender

 

143

SECTION 9.03

 

Exculpatory Provisions

 

143

SECTION 9.04

 

Reliance by Agent

 

144

SECTION 9.05

 

Delegation of Duties

 

144

SECTION 9.06

 

Resignation of Agent

 

145

SECTION 9.07

 

Non-Reliance on Agent and Other Lenders

 

145

SECTION 9.08

 

No Other Duties, etc.

 

146

 

 

 

 

 

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.01

 

Notices

 

146

SECTION 10.02

 

Waivers; Amendment

 

149

SECTION 10.03

 

Expenses; Indemnity; Damage Waiver

 

152

SECTION 10.04

 

Successors and Assigns

 

154

SECTION 10.05

 

Survival of Agreement

 

158

SECTION 10.06

 

Counterparts; Integration; Effectiveness

 

159

SECTION 10.07

 

Severability

 

159

SECTION 10.08

 

Right of Setoff

 

159

SECTION 10.09

 

Governing Law; Jurisdiction; Consent to Service of Process

 

160

SECTION 10.10

 

Waiver of Jury Trial

 

160

SECTION 10.11

 

Headings

 

161

SECTION 10.12

 

Treatment of Certain Information; Confidentiality

 

161

SECTION 10.13

 

USA PATRIOT Act Notice

 

161

SECTION 10.14

 

Interest Rate Limitation

 

162

SECTION 10.15

 

Lender Addendum

 

162

SECTION 10.16

 

Obligations Absolute

 

162

 

iv

--------------------------------------------------------------------------------


 

ANNEXES(1)

 

 

 

 

 

 

 

 

 

Annex I

 

Amortization Table

 

 

 

 

 

 

 

SCHEDULES(2)

 

 

 

 

 

 

 

 

 

Schedule 1.01(a)

 

Refinancing Indebtedness to Be Repaid

 

 

Schedule 1.01(b)

 

Guarantors

 

 

Schedule 1.01(c)

 

Letters of Credit

 

 

Schedule 1.01(d)

 

Revolving Commitments

 

 

Schedule 3.03

 

Governmental Approvals; Compliance with Laws

 

 

Schedule 3.07(b)

 

Consents

 

 

Schedule 3.09

 

Material Agreements

 

 

Schedule 3.19

 

Insurance

 

 

Schedule 3.23

 

Licenses

 

 

Schedule 3.24

 

Construction Contracts

 

 

Schedule 4.01(g)

 

Local Counsel

 

 

Schedule 4.01(n)(vi)

 

Landlord Access Agreements

 

 

Schedule 4.01(o)(iii)(A)

 

Title Insurance Amounts

 

 

Schedule 4.01(o)(iii)(B)

 

PZR Reports

 

 

Schedule 6.01(b)

 

Existing Indebtedness

 

 

Schedule 6.02(c)

 

Existing Liens

 

 

Schedule 6.04(b)

 

Existing Investments

 

 

 

 

 

 

 

EXHIBITS(3)

 

 

 

 

 

 

 

 

 

Exhibit A

 

Form of Administrative Questionnaire

 

 

Exhibit B

 

Form of Assignment and Assumption

 

 

Exhibit C

 

Form of Borrowing Request

 

 

Exhibit D

 

Form of Compliance Certificate

 

 

Exhibit E

 

Form of Interest Election Request

 

 

Exhibit F

 

[Reserved]

 

 

Exhibit G

 

Form of Landlord Lien Waiver, Access Agreement and Consent

 

 

 

--------------------------------------------------------------------------------

(1)                                  An Amended and Restated Annex I is attached
hereto.

 

(2)           No schedules to the Existing Credit Agreement are being amended or
restated. Schedules 1.01(c) and (d) are added hereto.

 

(3)           No exhibits to the Existing Credit Agreement are being amended or
restated.

 

v

--------------------------------------------------------------------------------


 

Exhibit H

 

Form of LC Request

 

 

Exhibit I

 

Form of Lender Addendum

 

 

Exhibit J

 

Form of Mortgage

 

 

Exhibit K-1

 

Form of Tranche B Note

 

 

Exhibit K-2

 

Form of Revolving Note

 

 

Exhibit K-3

 

Form of Swingline Note

 

 

Exhibit L-1

 

Form of Perfection Certificate

 

 

Exhibit L-2

 

Form of Perfection Certificate Supplement

 

 

Exhibit M

 

Form of Security Agreement

 

 

Exhibit N

 

Form of Opinion of Borrower’s Counsel

 

 

Exhibit O

 

Form of Solvency Certificate

 

 

Exhibit P

 

Form of Intercompany Note

 

 

Exhibit Q

 

Form of Non-Bank Certificate

 

 

Exhibit R

 

Form of Guarantee Agreement

 

 

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) dated as of June 16, 2006, as amended
and restated as of March 31, 2010, among Jacobs Entertainment, Inc., a Delaware
corporation (“Borrower”), the Lenders, CIBC World Markets Corp., as syndication
agent (in such capacity, “Syndication Agent”), Wells Fargo Bank, National
Association, as documentation agent (in such capacity “Documentation Agent”) and
as swingline lender (in such capacity, “Swingline Lender”), CIT Lending Services
Corporation, as documentation agent (in such capacity “Documentation Agent”),
and Credit Suisse AG, Cayman Islands Branch (formerly known as Credit Suisse,
Cayman Islands Branch), as issuing bank (in such capacity, “Issuing Bank”), as
administrative agent (in such capacity, “Administrative Agent”) for the Lenders
and as collateral agent (in such capacity, “Collateral Agent”) for the Secured
Parties and the Issuing Bank.

 

WITNESSETH:

 

WHEREAS, Borrower previously entered into (a) an agreement with Gameco
Holdings, Inc. (“Gameco”), dated as of May 26, 2006 (as amended, supplemented or
otherwise modified from time to time in accordance with the provisions thereof,
the “TPSH Agreement”), pursuant to which certain Restricted Subsidiaries of
Borrower acquired (the “TPSH Acquisition”) two truck stop gaming plazas in
Vinton and Denham Springs, Louisiana from unrelated third parties, (b) an asset
purchase agreement dated November 2, 2005 (as amended, supplemented or otherwise
modified from time to time in accordance with the provisions hereof and thereof,
the “Pinon Agreement”) with Capital City Entertainment, Inc. (the “Seller”)
pursuant to which a Restricted Subsidiary of Borrower acquired (the “Pinon
Acquisition”) all of the assets of the Best Western Pinon Plaza Resort, a
division of the Seller (“Pinon Plaza”), and (c) an asset purchase agreement with
Gameco dated as of May 16, 2006 (as amended, supplemented or otherwise modified
from time to time in accordance with the provisions thereof, the “Gameco
Agreement”) pursuant to which Borrower acquired (the “Gameco Acquisition”) three
truck stop gaming plazas and land for a fourth truck stop gaming plaza, each in
Louisiana;

 

WHEREAS, on the Closing Date, Borrower refinanced the outstanding $148.0 million
aggregate principal amount of its 11.875% senior secured notes due 2009 (the
“Existing Notes”) and other outstanding Indebtedness of approximately $26.5
million and paid related premiums (approximately $9.4 million), fees and
expenses;

 

WHEREAS, in connection with the Refinancing, Borrower offered to purchase the
Existing Notes pursuant to a tender offer (the “Tender Offer”) and on the
Closing Date (as defined herein) gave an irrevocable notice of redemption with
respect to Existing Notes not tendered in the early consent portion of the
Tender Offer (such notice and the delivery thereof, the “Existing Notes
Redemption Notice” and all transactions related to such redemption and the
consummation thereof, the “Existing Notes Redemption”);

 

WHEREAS, Borrower issued $210.0 million in aggregate principal amount of Senior
Notes in connection with the TPSH Acquisition, the Pinon Acquisition, the Gameco
Acquisition, the Refinancing and the Additional Transactions;

 

--------------------------------------------------------------------------------


 

WHEREAS, except for the Pinon Acquisition which was consummated on June 25,
2006, the TPSH Acquisition which was consummated on June 16, 2006 and the
redemption of Existing Notes not purchased in the Tender Offer, but that were
irrevocably called for redemption, the Refinancing, the Acquisitions, the
Additional Transactions and the issuance of the Senior Notes were consummated
simultaneously on the Closing Date;

 

WHEREAS, Borrower previously requested the Lenders to extend credit in the form
of (a) Tranche B Loans on the Closing Date, in an aggregate principal amount not
in excess of $40,000,000, (b) Delayed Draw Tranche B Loans after the Closing
Date, in an aggregate principal amount not in excess of $20,000,000, and
(c) Revolving Loans at any time after the Closing Date and from time to time
prior to the Revolving Maturity Date (as defined in the Existing Credit
Agreement), in an aggregate principal amount at any time outstanding not in
excess of $40,000,000;

 

WHEREAS, Borrower previously requested the Swingline Lender to make Swingline
Loans, at any time and from time to time prior to the Revolving Maturity Date
(as defined in the Existing Credit Agreement), in an aggregate principal amount
at any time outstanding not in excess of $5,000,000;

 

WHEREAS, Borrower previously requested the Issuing Bank to issue letters of
credit, in an aggregate face amount at any time outstanding not in excess of
$5,000,000, to support payment obligations incurred in the ordinary course of
business by Borrower and its Restricted Subsidiaries; and

 

WHEREAS, pursuant to the Amendment and Restatement Agreement, Borrower has
requested, and the parties thereto have agreed, upon the terms and subject to
the conditions set forth therein, that the Existing Credit Agreement be amended
and restated in its entirety as provided herein effective upon satisfaction of
the conditions set forth in the Amendment and Restatement Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 


ARTICLE I


 


DEFINITIONS


 

SECTION 1.01       Defined Terms.  As used in this Agreement, the following
terms shall have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.

 

2

--------------------------------------------------------------------------------


 

“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

 

“ABR Term Loan” shall mean any Tranche B Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

 

“Accounting Change” shall have the meaning assigned to such term in
Section 1.04.

 

“Acquisition Agreements” means the TPSH Agreement, the Pinon Agreement and the
Gameco Agreement.

 

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition or Permitted Truck Plaza Acquisition and all other
payments by Borrower or any of its Restricted Subsidiaries in exchange for, or
as part of, or in connection with, any Permitted Acquisition or Permitted Truck
Plaza Acquisition, whether paid in cash or by exchange of Equity Interests or of
properties or otherwise and whether payable at or prior to the consummation of
such Permitted Acquisition or Permitted Truck Plaza Acquisition or deferred for
payment at any future time, whether or not any such future payment is subject to
the occurrence of any contingency, and includes any and all payments
representing the purchase price and any assumptions of Indebtedness, “earn-outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any person or business; provided
that any such future payment that is subject to a contingency shall be
considered Acquisition Consideration only to the extent of the reserve, if any,
required under GAAP at the time of such sale to be established in respect
thereof by Borrower or any of its Restricted Subsidiaries.

 

“Acquisition Documents” shall mean the Acquisition Agreements and all other
documents executed and delivered with respect to the Acquisition Agreements.

 

“Acquisitions” shall mean the TPSH Acquisition, the Pinon Acquisition and the
Gameco Acquisition.

 

“Additional Transactions” shall mean (a) a Dividend by Borrower in an amount not
to exceed $10.0 million and (b) a return of capital in an amount not to exceed
$8.8 million to the holders of Borrower’s Equity Interests in respect of the
December 2005 capital contribution made by such holders.

 

“Adjusted LIBOR Rate” shall mean, with respect to any LIBOR Borrowing for any
Interest Period, (a) an interest rate per annum determined by the Administrative
Agent to be equal to the LIBOR Rate for such LIBOR Borrowing in effect for such
Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for such
LIBOR Borrowing for such Interest Period.

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article X.

 

3

--------------------------------------------------------------------------------


 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of any class of Equity Interests of the person specified or (ii) any person that
is an executive officer or director of the person specified.

 

“Agents” shall mean the Syndication Agent, each of the Documentation Agents, the
Administrative Agent and the Collateral Agent; and “Agent” shall mean any of
them.

 

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) equal to the greatest of (a) the
Base Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 0.50% and (c) the Adjusted LIBOR Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%; provided that, for the avoidance of doubt,
the Adjusted LIBOR Rate for any day shall be based on the rate determined on
such day at approximately 11 a.m. (London time) by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized vendor for the
purpose of displaying such rates). If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist.  Any change in the Alternate Base Rate due to a change in the Base
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Base Rate or the Federal Funds Effective Rate,
respectively.

 

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement, dated as of March 31, 2010, among the Borrower, the Administrative
Agent, the Lenders party thereto and the Swingline Lender.

 

“Amendment No. 1” shall mean Amendment No. 1, dated as of June 16, 2006, to the
Agreement, among the Borrower, the Administrative Agent and the Lenders party
thereto.

 

4

--------------------------------------------------------------------------------


 

“Amendment No. 2” shall mean Amendment No. 2, dated as of February 5, 2009, to
the Agreement, among the Borrower, the Administrative Agent and the Lenders
party thereto.

 

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.22.

 

“Applicable Fee” shall mean, for any day, with respect to (i) any Revolving
Commitment, 0.75% per annum and (ii) any Delayed Draw Tranche B Commitment,
1.00% per annum.

 

“Applicable Margin” shall mean, for any day, with respect to any Tranche B Loan,
3.00% in the case of Eurodollar Loans and 2.00% in the case of ABR Loans and,
with respect to any Revolving Loan, the applicable percentage set forth below
under the appropriate caption based upon the Total Leverage Ratio as of the most
recent determination date:

 

Total

 

Class B Revolving Loans

 

Class A Revolving Loans

 

Leverage Ratio

 

LIBOR

 

ABR

 

LIBOR

 

ABR

 

 

 

 

 

 

 

 

 

 

 

Level I
> 5.50x

 

3.50

%

2.50

%

3.75

%

2.75

%

 

 

 

 

 

 

 

 

 

 

Level II
5.00x > but
< 5.50x

 

3.25

%

2.25

%

3.50

%

2.50

%

 

 

 

 

 

 

 

 

 

 

Level III
4.50x > but
< 5.00x

 

3.00

%

2.00

%

3.25

%

2.25

%

 

 

 

 

 

 

 

 

 

 

Level IV
< 4.50x

 

2.75

%

1.75

%

3.00

%

2.00

%

 

Each change in the Applicable Margin resulting from a change in the Total
Leverage Ratio shall be effective with respect to all Revolving Loans and
Letters of Credit outstanding on and after the date of delivery to the
Administrative Agent of the financial statements and certificates required by
Section 5.01(a) or (b) and Section 5.01(d), respectively, indicating such change
until the date immediately preceding the next date of delivery of such financial
statements and certificates indicating another such change.  Notwithstanding the
foregoing, the Total Leverage Ratio shall be deemed to be in Level III from the
Closing Date to the date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.01(b) and
Section 5.01(d) for the fiscal period ended after the Closing Date and shall be
deemed to be in Level I (i) at any time during which Borrower has failed to
deliver the financial statements and certificates required by Section 5.01(a) or
(b) and Section 5.01(d), respectively, and (ii) at any time during the existence
of an Event of Default.

 

5

--------------------------------------------------------------------------------


 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Arrangers” shall mean Credit Suisse Securities (USA) LLC and CIBC World Markets
Corp as Joint Lead Arranger and Joint Bookrunners.

 

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property (including any
Colonial Downs Sale) excluding sales of inventory and dispositions of cash and
Cash Equivalents, in each case, in the ordinary course of business, by Borrower
or any of its Restricted Subsidiaries and (b) any issuance or sale of any Equity
Interests of any Subsidiary of Borrower, in each case, to any person other than
(i) Borrower, (ii) any Guarantor or (iii) other than for purposes of
Section 6.06, any other Subsidiary.

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to the rate of interest implicit in such Sale
and Leaseback Transaction, determined in accordance with GAAP) of the total
obligations of the lessee for net rental payments during the remaining term of
the lease included in any such Sale and Leaseback Transaction.

 

“Available Liquidity Condition” shall mean that, at April 30, 2011, the
aggregate amount of (i) cash and Cash Equivalents that appear on the
consolidated balance sheet of Borrower and its Restricted Subsidiaries in excess
of Casino Bankroll at March 31, 2011 plus (ii) the available portion of Class A
Revolving Commitments at March 31, 2011 plus (iii) the aggregate amount of cash
investments in Borrower between March 31, 2011 and April 30, 2011 to the extent
that (x) such investments are in the form of common stock of Borrower and (y) a
copy of an irrevocable notice of intent to make such investment is delivered to
the Administrative Agent on or before April 4, 2011, together is not less than
$10.0 million.

 

“Base Rate” shall mean the rate per annum as announced from time to time by the
Administrative Agent as its prime rate in effect at its principal office in New
York City; each change in the Base Rate shall be effective from and including
the date such change is effective.  The prime rate is not necessarily the lowest
rate charged by the Administrative Agent to its customers.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” shall be deemed to have
beneficial ownership of all securities that such “person” has the right to

 

6

--------------------------------------------------------------------------------


 

acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only upon the occurrence of a subsequent
condition.  The terms “Beneficially Owns” and “Beneficially Owned” shall have a
corresponding meaning.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, if applicable,
(iii) in the case of any partnership, the Board of Directors of the general
partner of such person, if applicable, and (iv) in any other case, the
functional equivalent of the foregoing.

 

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

 

“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a LIBOR Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and Real Property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such person.

 

“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by Borrower and its Restricted
Subsidiaries during such period for Capital Assets (whether paid in cash or
other consideration, financed by the incurrence of Indebtedness or accrued as a
liability), but excluding (i) expenditures made in connection with the
replacement, substitution or restoration of property pursuant to
Section 2.10(f) and (ii) any portion of such expenditures attributable solely to
acquisitions of property, plant and equipment in Permitted Acquisitions.  For
purposes of this definition, the purchase price of equipment or other fixed
assets that are purchased simultaneously with the trade-in of existing assets or
with insurance proceeds shall be included in Capital Expenditures only to the
extent of the gross amount by which such purchase price exceeds the credit
granted by the seller of such assets for the assets being traded in at such time
or the amount of such insurance proceeds, as the case may be.

 

7

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such person; (b) time
deposits, certificates of deposit and Eurodollar time deposits of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company organized under the laws of the United States, any state
thereof or the District of Columbia having, capital and surplus aggregating in
excess of $500.0 million and a rating of “A” (or such other similar equivalent
rating) or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act) with maturities
of not more than one year from the date of acquisition by such person;
(c) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (b) above, which repurchase
obligations are secured by a valid perfected security interest in the underlying
securities; (d) commercial paper issued by any person incorporated in the United
States rated at least A-1 or the equivalent thereof by Standard & Poor’s Rating
Service or at least P-1 or the equivalent thereof by Moody’s Investors Service
Inc., and in each case maturing not more than one year after the date of
acquisition by such person; (e) investments in money market funds at least 95%
of whose assets are comprised of securities of the types described in
clauses (a) through (d) above; and (f) demand deposit accounts maintained in the
ordinary course of business.

 

“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any debt paid by the
increase in the principal amount of such debt including by issuance of
additional debt of such kind, (b) items described in clause (c) of the
definition of “Consolidated Interest Expense” and (c) gross interest income of
Borrower and its Restricted Subsidiaries for such period.

 

“Casino Bankroll” shall mean only the amount of cash or Cash Equivalents
required by the provisions of applicable Gaming Law (including Section 6.150 of
the Regulations of the Nevada Gaming Commission) to satisfy the casino minimum
bankroll requirements, mandatory game security reserves, allowances for
redemption of casino chips and tokens, or payment of winning wagers to gaming
patrons.

 

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Borrower or any of
its Restricted Subsidiaries.  “Casualty Event” shall include but not be limited
to any taking of all or any part of any Real Property of any person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Requirement of Law, or by reason of the temporary requisition of the use or

 

8

--------------------------------------------------------------------------------


 

occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq., and all
implementing regulations.

 

“Change in Control” means the occurrence of any of the following:

 

(a)           the occurrence of a change of control as defined under the
documents governing or evidencing any Material Indebtedness;

 

(b)           any person or group of related persons for purposes of
Section 13(d) of the Exchange Act (a “Group”), other than the Permitted Holders,
becomes the Beneficial Owner of more than 33-1/3% of the total voting power of
Borrower’s Voting Stock, and the Permitted Holders Beneficially Own, in the
aggregate, a lesser percentage of the total voting power of the Voting Stock of
Borrower than such other person or Group and do not have the right or ability by
voting power, contract or otherwise to elect or designate for election a
majority of the Board of Directors of Borrower;

 

(c)           there is consummated any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all of the assets of Borrower to any person or Group, together with any
Affiliates thereof (whether or not otherwise in compliance with the provisions
of the Indenture), other than to the Permitted Holders;

 

(d)           there is consummated any consolidation or merger of Borrower in
which Borrower is not the continuing or surviving person or pursuant to which
the common stock of Borrower would be converted into cash, securities or other
property, other than a merger or consolidation of Borrower in which the holders
of the capital stock of Borrower outstanding immediately prior to the
consolidation or merger hold, directly or indirectly, at least a majority of the
voting power of the surviving corporation immediately after such consolidation
or merger; or

 

(e)           the first day on which a majority of the members of the Board of
Directors of Borrower are not Continuing Directors.

 

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

 

“Change in Law” shall mean the occurrence, after the date of the Existing Credit
Agreement, of any of the following:  (a) the adoption or taking into effect of
any law, treaty, order, policy, rule or regulation, (b) any change in any law,
treaty, order, policy, rule or regulation or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority.

 

9

--------------------------------------------------------------------------------


 

“Charges” shall have the meaning assigned to such term in Section 10.14.

 

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Class A Revolving Loans,
Class B Revolving Loans, Incremental Revolving Loans that are not Class A
Revolving Loans or Class B Revolving Loans, Tranche B Loans, Incremental Tranche
B Loans that are not Tranche B Loans or Swingline Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Class A
Revolving Commitment, Class B Revolving Commitment, Tranche B Commitment or
Swingline Commitment, in each case, under this Agreement as in effect on the
Restatement Effective Date or pursuant to Section 2.19, and when used in
reference to any Revolving Lender, refers to whether such Revolving Lender is a
Class A Revolving Lender or a Class B Revolving Lender.

 

“Class A Revolving Availability Period” shall mean the period from and including
the Restatement Effective Date to but excluding the earlier of (i) the Business
Day preceding the Class A Revolving Maturity Date and (ii) the date of
termination of the Class A Revolving Commitments.

 

“Class A Revolving Borrowing” shall mean a Borrowing comprised of Class A
Revolving Loans.

 

“Class A Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Class A Revolving Loans hereunder up
to the amount set forth on Schedule I to the Lender Addendum executed and
delivered by such Lender or in the Assignment and Assumption pursuant to which
such Lender assumed its Class A Revolving Commitment, as applicable, as the same
may be (a) reduced from time to time pursuant to Section 2.07, (b) increased
pursuant to Section 2.19 and (c) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 10.04.  The amount of
each Class A Revolving Lender’s Class A Revolving Commitment on the Restatement
Effective Date is as set forth on Schedule 1.01(d) hereto (determined as
provided in the Amendment and Restatement Agreement), or in the Assignment and
Acceptance pursuant to which such Class A Revolving Lender shall have assumed
its Class A Revolving Commitment, as applicable.

 

“Class A Revolving Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Class A Revolving
Loans of such Lender, plus the aggregate amount at such time of such Revolving
Lender’s LC Exposure, plus the aggregate amount at such time of such Revolving
Lender’s Swingline Exposure.

 

“Class A Revolving Lender” shall mean a Lender with a Class A Revolving
Commitment.

 

“Class A Revolving Loan” shall mean (a) each Revolving Loan outstanding under
(and as defined in) the Existing Credit Agreement as of the Restatement
Effective Date as to which the Lender of such Revolving Loan is a party to the
Amendment and Restatement Agreement and (b) a Loan made on or after the
Restatement Effective Date pursuant to Section

 

10

--------------------------------------------------------------------------------


 

2.01(b).  Each Class A Revolving Loan shall either be an ABR Revolving Loan or a
LIBOR Revolving Loan.

 

“Class A Revolving Maturity Date” shall mean June 16, 2012, or if such day is
not a Business Day, the first Business Day thereafter; provided that the Class A
Revolving Maturity Date shall be deemed to mean June 16, 2011, or if such day is
not a Business Day, the first Business Day thereafter, unless the Available
Liquidity Condition has been satisfied or waived.

 

“Class B Revolving Availability Period” shall mean the period from and including
the Closing Date to but excluding the earlier of (i) the Business Day preceding
the Class B Revolving Maturity Date and (ii) the date of termination of the
Class B Revolving Commitments.

 

“Class B Revolving Borrowing” shall mean a Borrowing comprised of Class B
Revolving Loans.

 

“Class B Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Class B Revolving Loans hereunder up
to the amount set forth on Schedule I to the Lender Addendum executed and
delivered by such Lender or in the Assignment and Assumption pursuant to which
such Lender assumed its Class B Revolving Commitment, as applicable, as the same
may be (a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04.  The amount of each Class B Revolving Lender’s
Class B Revolving Commitment on the Restatement Effective Date is as set forth
on Schedule 1.01(d) hereto (determined as provided in the Amendment and
Restatement Agreement), or in the Assignment and Acceptance pursuant to which
such Class B Revolving Lender shall have assumed its Class B Revolving
Commitment, as applicable.

 

“Class B Revolving Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Class B Revolving
Loans of such Lender.

 

“Class B Revolving Lender” shall mean a Lender with a Class B Revolving
Commitment.

 

“Class B Revolving Loan” shall mean (a) each Revolving Loan outstanding under
(and as defined in) the Existing Credit Agreement as of the Restatement
Effective Date as to which the Lender of such Revolving Loan is not a party to
the Amendment and Restatement Agreement and (b) a Loan made on or after the
Restatement Effective Date pursuant to Section 2.01(c).  Each Class B Revolving
Loan shall either be an ABR Revolving Loan or a LIBOR Revolving Loan.

 

“Class B Revolving Maturity Date” shall mean June 16, 2011, or if such day is
not a Business Day, the first Business Day thereafter.

 

“Closing Date” shall mean June 16, 2006, the date of the initial Credit
Extension under the Existing Credit Agreement.

 

11

--------------------------------------------------------------------------------


 

“Code” shall mean the Internal Revenue Code of 1986.

 

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Security Document.

 

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

 

“Colonial Downs Business” shall mean the business and assets owned by Borrower
and its Restricted Subsidiaries on the Closing Date at the Colonial Downs track
facility in New Kent, Virginia and the satellite wagering facilities in the
State of Virginia and any business or assets within the State of Virginia
hereafter acquired prior to the first, if any, asset sale pursuant to
Section 6.06(g) which are substantially related thereto or are reasonable
extensions thereof (including instant racing assets).

 

“Colonial Downs Sale” shall mean any conveyance, sale, lease, sublease,
assignment, transfer or other disposition (including by way of merger or
consolidation and including any Sale and Leaseback Transaction) of all or part
of the Colonial Downs Business after the Closing Date.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Class A
Revolving Commitment, Class B Revolving Commitment, Tranche B Commitment or
Swingline Commitment and any Commitment to make term loans of a new
Class extended by such Lender as provided in Section 2.19.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Companies” shall mean Borrower and its Restricted Subsidiaries; and “Company”
shall mean any one of them.

 

“Completion Certificate” means a certificate executed by Borrower, the
applicable Loan Party, General Contractor and Inspecting Engineer stating that
the applicable Project is completed and the facility affected by the work is
completely operational subject to punch list and similar post-completion items.

 

“Completion Date” means the earlier of the date upon which the applicable
Construction Contract contemplates completion of the applicable Project, or the
date a Completion Certificate is issued for the applicable Project executed by
Borrower, the applicable Loan Party, General Contractor and Inspecting Engineer,
whichever shall first occur.

 

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.

 

“Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated May 2006.

 

12

--------------------------------------------------------------------------------


 

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Borrower and the Guarantors for such period, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Borrower and the Guarantors which may properly be classified as
current assets on a consolidated balance sheet of Borrower and the Guarantors in
accordance with GAAP, excluding Casino Bankroll.

 

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Borrower and the Guarantors which may properly be
classified as current liabilities (other than the current portion of any Loans)
on a consolidated balance sheet of Borrower and the Guarantors in accordance
with GAAP.

 

“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Borrower and the Guarantors for such period, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, in each case only to the extent
(and in the same proportion) deducted in determining such Consolidated Net
Income and without duplication (and with respect to the portion of Consolidated
Net Income attributable to any Guarantor only if a corresponding amount would be
permitted at the date of determination to be distributed to Borrower by such
Guarantor without prior approval (that has not been obtained), pursuant to the
terms of its Organizational Documents and all agreements, instruments and
Requirements of Law applicable to such Guarantor or its equityholders):

 

(a)           Consolidated Interest Expense for such period;

 

(b)           Consolidated Amortization Expense for such period;

 

(c)           Consolidated Depreciation Expense for such period;

 

(d)           Consolidated Tax Expense for such period;

 

(e)           costs and expenses directly incurred in connection with the
Transactions (not to exceed $9,000,000);

 

(f)            Pre-Opening Expenses;

 

(g)           costs and expenses in an aggregate amount not to exceed
$10,500,000 associated with Borrower’s purchase (through a Guarantor) of all the
outstanding Equity Interests of Maryland-Virginia Racing Circuit, Inc. in
August 2005;

 

(h)           the aggregate amount of all other non-cash charges (including
(x) goodwill impairment charges in accordance with Statement of Financial
Accounting Standards No. 142 and (y) non-cash management compensation expense)
reducing Consolidated Net

 

13

--------------------------------------------------------------------------------


 

Income (excluding any non-cash charge that results in an accrual of a reserve
for cash charges in any future period) for such period;

 

(i)            transaction expenses related to Permitted Acquisitions;

 

(j)            reasonable transaction expenses or out-of-pocket fees incurred in
connection with any other debt financing, equity offering, acquisition or
disposition allowed under this Agreement;

 

(k)           Borrower’s costs and expenses, in an aggregate amount not to
exceed $1,450,000, directly related to lobbying activity for and the promotion
of passage of Amendment 50 to the constitution of the State of Colorado;

 

(l)            fees, expenses and charges paid or incurred in connection with
the execution, effectiveness and delivery of the Amendment and Restatement
Agreement; and

 

(m)          any unusual or non-recurring losses or expenses not to exceed
$2,500,000 in any period of four consecutive fiscal quarters; and

 

(y) subtracting therefrom the sum of (i) the aggregate amount of all non-cash
items increasing Consolidated Net Income (other than the accrual of revenue or
recording of receivables in the ordinary course of business) and (ii) interest
income, in each case for such period.

 

Other than for purposes of calculating Excess Cash Flow, Consolidated EBITDA
shall be calculated on a Pro Forma Basis to give effect to the Acquisitions, the
commencement of operations of any Substantial Project, any Permitted Acquisition
and Asset Sales (other than any dispositions in the ordinary course of business)
consummated at any time on or after the first day of the Test Period thereof as
if the Acquisitions and each such Permitted Acquisition or commencement of
operations of any Substantial Project had been effected on the first day of such
period and as if each such Asset Sale had been consummated on the day prior to
the first day of such period.

 

“Consolidated Interest Coverage Ratio” shall mean, for any Test Period, the
ratio of (x) Consolidated EBITDA for such Test Period to (y) Cash Interest
Expense for such Test Period.

 

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Borrower and the Guarantors for such period
determined on a consolidated basis in accordance with GAAP plus, without
duplication:

 

(a)           imputed interest on Capital Lease Obligations and Attributable
Indebtedness of Borrower and the Guarantors for such period;

 

(b)           commissions, discounts and other fees and charges owed by Borrower
or any of the Guarantors with respect to letters of credit securing financial
obligations, bankers’ acceptance financing and receivables financings for such
period;

 

14

--------------------------------------------------------------------------------


 

(c)           amortization of debt issuance costs, debt discount or premium and
other financing fees and expenses incurred by Borrower or any of the Guarantors
for such period;

 

(d)           cash contributions to any employee stock ownership plan or similar
trust made by Borrower or any of the Guarantors to the extent such contributions
are used by such plan or trust to pay interest or fees to any person (other than
Borrower or a Wholly Owned Restricted Subsidiary) in connection with
Indebtedness incurred by such plan or trust for such period;

 

(e)           all interest paid or payable with respect to discontinued
operations of Borrower or any of the Guarantors for such period; and

 

(f)            the interest portion of any deferred payment obligations of
Borrower or any of the Guarantors for such period;

 

provided that (a) to the extent directly related to the Transactions, debt
issuance costs, debt discount or premium and other financing fees and expenses
shall be excluded from the calculation of Consolidated Interest Expense and
(b) Consolidated Interest Expense shall be calculated after giving effect to
Hedging Agreements related to interest rates (including associated costs), but
excluding unrealized gains and losses with respect to Hedging Agreements related
to interest rates.

 

Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished during the relevant Test Period in connection with the
Acquisitions, any Permitted Acquisitions, Substantial Projects and Asset Sales
(other than any dispositions in the ordinary course of business) as if such
incurrence, assumption, repayment or extinguishing had been effected on the
first day of such period.  Notwithstanding anything to the contrary in this
definition, Consolidated Interest Expense will not include any interest expense
incurred on the Existing Notes.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Borrower and the Guarantors determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:

 

(a)           the net income (or loss) of any Unrestricted Subsidiary or any
person (other than a Guarantor) in which any person other than Borrower and the
Guarantors has an ownership interest, in each case except to the extent that
cash in an amount equal to any such income has actually been received by
Borrower or (subject to clause (b) below) any of the Guarantors during such
period;

 

(b)           the net income of any Guarantor during such period to the extent
that the declaration or payment of dividends or similar distributions by such
Guarantor of that income is not permitted by operation of the terms of its
Organizational Documents or any agreement, instrument or Requirement of Law
applicable to that Guarantor during such

 

15

--------------------------------------------------------------------------------


 

period, except that Borrower’s equity in net loss of any such Guarantor for such
period shall be included in determining Consolidated Net Income;

 

(c)           any gain (or loss), together with any related provisions for taxes
on any such gain (or the tax effect of any such loss), realized during such
period by Borrower or any of the Guarantors upon any Asset Sale (other than any
dispositions in the ordinary course of business) by Borrower or any of the
Guarantors;

 

(d)           gains and losses due solely to fluctuations in currency values and
the related tax effects determined in accordance with GAAP for such period;

 

(e)           earnings resulting from any reappraisal, revaluation or write-up
of assets;

 

(f)            unrealized gains and losses with respect to Hedging Obligations
for such period;

 

(g)           any extraordinary gain (or extraordinary loss), together with any
related provision for taxes on any such gain (or the tax effect of any such
loss), recorded or recognized by Borrower or any of the Guarantors during such
period;

 

(h)           the cumulative effect of any change in accounting principles; and

 

(i)            if Borrower is a Flow Through Entity during such period, an
amount equal to the maximum Permitted Tax Distribution made or that could be
made.

 

“Consolidated Net Total Debt” means, as of any date of determination, (x) the
aggregate amount of all Indebtedness of Borrower and its Restricted Subsidiaries
on a consolidated basis in accordance with GAAP plus Contingent Obligations of
the type described in clause (b)(i) of the definition thereof minus (y) the
aggregate amount of cash and Cash Equivalents that would appear on the
consolidated balance sheet of Borrower and its Restricted Subsidiaries in excess
of Casino Bankroll, in each case as of such date of determination.

 

“Consolidated Tax Expense” shall mean, for any period, the tax expense of
Borrower and the Guarantors for such period, determined on a consolidated basis
in accordance with GAAP plus, without duplication, any Permitted Tax
Distribution solely to the extent deducted in calculating Consolidated Net
Income.

 

“Construction Completion Bond” means a bond, in form and substance reasonably
satisfactory to the Administrative Agent, issued by a bonding company reasonably
acceptable to the Administrative Agent, in an amount and for a period of time
necessary to complete the applicable Project pursuant to the Plans and
Specifications therefor, and including such endorsements as Administrative Agent
may reasonably require.

 

“Construction Contracts” means (i) those certain contracts described in Schedule
3.24 and (ii) any and all contracts, written or oral, between Borrower, any
applicable Loan Party and any Contractor and any subcontractor and between any
of the foregoing and any other

 

16

--------------------------------------------------------------------------------


 

person relating in any way to the construction of any Project, including the
performing of labor or the furnishing of standard or specially fabricated
materials in connection therewith.

 

“Consulting Agreement” shall mean the Amended and Restated Consulting Agreement
dated January 1, 2006 between Borrower and Jacobs Investments Management
Co., Inc.

 

“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in clauses (a), (b), (e) and (f) of Section 6.02, the
following conditions:

 

(a)           Borrower shall cause any proceeding instituted contesting such
Lien to stay the sale or forfeiture of any portion of the Collateral on account
of such Lien;

 

(b)           at the option and at the request of the Administrative Agent, to
the extent such Lien is in an amount in excess of $500,000 the appropriate Loan
Party shall maintain cash reserves in an amount sufficient to pay and discharge
such Lien and the Administrative Agent’s reasonable estimate of all interest and
penalties related thereto; and

 

(c)           such Lien shall in all respects be subject and subordinate in
priority to the Lien and security interest created and evidenced by the Security
Documents, except if and to the extent that the Requirement of Law creating,
permitting or authorizing such Lien provides that such Lien is or must be
superior to the Lien and security interest created and evidenced by the Security
Documents.

 

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to bankers’ acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such person may be liable, whether
singly or jointly, pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or

 

17

--------------------------------------------------------------------------------


 

determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.

 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of Borrower who:

 

(1)           was a member of such Board of Directors on the Closing Date; or

 

(2)           was nominated for election or elected to such Board of Directors
with the approval of a majority of the Continuing Directors who were members of
such Board of Directors at the time of such nomination or election.

 

“Contractor” means and includes any person or entity, including any General
Contractor, engaged to work on or furnish materials or supplies for any Project.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by agreement or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.

 

“Controlled Investment Affiliate” means, as to any person, any other person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such person and is organized by such person (or any person
Controlling such person) primarily for making equity or debt investments in
Borrower or other portfolio companies.

 

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Bank.

 

“Dakota Development” shall mean the acquisition from Dakota/Blackhawk, LLC of
2.2258 acres of undeveloped land in Gilpin County, Colorado, 40,788 square feet
of which are situated within the Black Hawk Gaming District, and the development
and construction of a parking facility thereon.

 

“Debt Issuance” shall mean the incurrence by Borrower or any of its Restricted
Subsidiaries of any Indebtedness after the Closing Date (other than as permitted
by Section 6.01).

 

“Debt Service” shall mean, for any period, Cash Interest Expense for such period
plus scheduled principal amortization of all Indebtedness for such period.

 

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

 

18

--------------------------------------------------------------------------------


 

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

 

“Defaulted Loan” shall have the meaning assigned to such term in
Section 2.16(c).

 

“Defaulting Lender” shall have the meaning assigned to such term in
Section 2.16(c).

 

“Default Period” shall have the meaning assigned to such term in
Section 2.16(c).

 

“Delayed Draw Tranche B Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make a Delayed Draw Tranche B Loan
hereunder after the Closing Date in the amount set forth on Schedule I to the
Lender Addendum executed and delivered by such Lender, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Delayed Draw
Tranche B Commitment, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.07 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04.  The
aggregate amount of the Lenders’ Delayed Draw Tranche B Commitments on the
Closing Date was $20,000,000.

 

“Delayed Draw Tranche B Lender” shall mean a Lender with a Delayed Draw Tranche
B Commitment or an outstanding Delayed Draw Tranche B Loan.

 

“Delayed Draw Tranche B Loan” shall mean the term loans made by the Lenders to
Borrower pursuant to Section 2.01(a)(ii).  Each Delayed Draw Tranche B Loan
shall be either an ABR Term Loan or a LIBOR Term Loan.

 

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Final Maturity Date, (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Equity Interests referred to in (a) above, in
each case at any time on or prior to the first anniversary of the Final Maturity
Date, or (c) contains any repurchase obligation which may come into effect prior
to payment in full of all Obligations; provided, however, that any Equity
Interests that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests is convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of a change in control or an asset sale occurring prior to the first
anniversary of the Final Maturity Date shall not constitute Disqualified Capital
Stock if such Equity Interests provide that the issuer thereof will not redeem
any such Equity Interests pursuant to such provisions prior to the repayment in
full of the Obligations.

 

19

--------------------------------------------------------------------------------


 

“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests).  Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.

 

“Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.

 

“dollars” or “$” shall mean lawful money of the United States.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.

 

“Eligible Assignee” shall mean a person that is (I) to the extent required under
applicable Gaming Laws, a Qualified Person, and (II) (a) if the assignment does
not include assignment of a Revolving Commitment, (i) any Lender, (ii) an
Affiliate of any Lender, (iii) an Approved Fund and (iv) any other person
approved by the Administrative Agent and Borrower (each such approval not to be
unreasonably withheld or delayed) and (b) if the assignment includes assignment
of a Revolving Commitment, (i) any Revolving Lender approved by the
Administrative Agent and the Issuing Bank and (ii) any other person approved by
the Administrative Agent, the Issuing Bank, the Swingline Lender and Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
in each clause (a) and (b), (x) no approval of Borrower shall be required during
the continuance of a Default or prior to the completion of the primary
syndication of the Commitments and Loans (as determined by the Arrangers) and
(y) “Eligible Assignee” shall not include Borrower or any of its Affiliates or
Subsidiaries or any natural person.

 

“Elko Development” shall mean the development, renovation and upgrading of a
leased 37,000 square foot building located on six acres of land in Elko, Nevada
for gaming and food and beverage operations.

 

“Embargoed Person” shall have the meaning assigned to such term in Section 6.21.

 

“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) that is maintained or contributed to by any Company (or
with respect to

 

20

--------------------------------------------------------------------------------


 

an employee benefit plan subject to Title IV of ERISA, any Company or its ERISA
Affiliate) or with respect to which a Company could incur liability.

 

“Engagement Letter” shall mean the letter agreement dated May 3, 2006 between
the Borrower and the Arrangers.

 

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

 

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

 

“Environmental Law” shall mean any and all present and future treaties, laws,
statutes, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health, and any and all Environmental
Permits.

 

“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

 

“Equipment” shall have the meaning assigned to such term in the Security
Agreement.

 

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the
Closing Date or issued thereafter, but excluding debt securities convertible or
exchangeable into such equity.

 

“Equity Issuance” shall mean, without duplication, (i) any issuance or sale by
Borrower after the Closing Date of any Equity Interests in Borrower (including
any Equity Interests issued upon exercise of any warrant or option) or any
warrants or options to purchase Equity Interests or (ii) any contribution to the
capital of Borrower; provided, however, that an Equity

 

21

--------------------------------------------------------------------------------


 

Issuance shall not include (x) any Preferred Stock Issuance or Debt Issuance,
(y) any such sale or issuance by Borrower of not more than an aggregate amount
of 3.0% of its Equity Interests (including its Equity Interests issued upon
exercise of any warrant or option or warrants or options to purchase its Equity
Interests but excluding Disqualified Capital Stock), in each case, to directors,
officers or employees of any Company and (z) any Excluded Issuance.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (d) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the incurrence by any Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(f) the receipt by any Company or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to the intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, or the occurrence of
any event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (g) the incurrence by any Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (i) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Plan; (j) the making of any amendment to any Plan which could
result in the imposition of a lien or the posting of a bond or other security;
and (k) the occurrence of a nonexempt prohibited transaction (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to any Company.

 

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

 

“Excess Amount” shall have the meaning assigned to such term in Section 2.10(h).

 

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, Consolidated
EBITDA for such Excess Cash Flow Period, minus, without duplication:

 

22

--------------------------------------------------------------------------------


 

(a)           Debt Service for such Excess Cash Flow Period;

 

(b)           any voluntary prepayments of Tranche B Loans and any permanent
voluntary reductions to the Revolving Commitments to the extent that an equal
amount of the Revolving Loans simultaneously is repaid, in each case so long as
such amounts are not already reflected in Debt Service, during such Excess Cash
Flow Period;

 

(c)           Capital Expenditures during such Excess Cash Flow Period that are
paid in cash, net of all proceeds received during such Excess Cash Flow Period
of any Indebtedness to the extent used to finance any Capital Expenditure (other
than Indebtedness under this Agreement to the extent there is no corresponding
deduction to Excess Cash Flow above in respect of the use of such borrowings);

 

(d)           Consolidated Tax Expense to the extent actually paid;

 

(e)           the absolute value of the difference, if negative, of the amount
of Net Working Capital at the end of the prior Excess Cash Flow Period over the
amount of Net Working Capital at the end of such Excess Cash Flow Period;

 

(f)            losses excluded from the calculation of Consolidated Net Income
by operation of clause (c) of the definition thereof that are paid in cash
during such Excess Cash Flow Period; and

 

(g)           to the extent added to determine Consolidated EBITDA, all items
that did not result from a cash payment to Borrower or any of its Restricted
Subsidiaries on a consolidated basis during such Excess Cash Flow Period;

 

provided that any amount deducted pursuant of any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:

 

(i)           the difference, if positive, of the amount of Net Working Capital
at the end of the prior Excess Cash Flow Period over the amount of Net Working
Capital at the end of such Excess Cash Flow Period;

 

(ii)            income or gain excluded from the calculation of Consolidated Net
Income by operation of clause (c) of the definition thereof that is realized in
cash during such Excess Cash Flow Period (except to the extent such gain is
subject to Section 2.10(c), (d) or (f));

 

(iii)            if and to the extent deducted in the computation of
Consolidated EBITDA, interest income; and

 

(iv)           to the extent subtracted in determining Consolidated EBITDA, all
items that did not result from a cash payment by Borrower or any of its
Restricted Subsidiaries on a consolidated basis during such Excess Cash Flow
Period.

 

23

--------------------------------------------------------------------------------


 

“Excess Cash Flow Period” shall mean (i) the period taken as one accounting
period from January 1, 2007 and ending on December 31, 2007 and (ii) each fiscal
year of Borrower thereafter.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Issuance” shall mean an issuance and sale of Qualified Capital Stock
of Borrower (other than to a Subsidiary of Borrower) to the extent such
Qualified Capital Stock is used, or the Net Cash Proceeds thereof shall be,
within 45 days of the consummation of such issuance and sale, used, without
duplication, to prepay Tranche B Loans or Revolving Loans (with a
dollar-for-dollar reduction in Revolving Commitments pursuant to
Section 2.10(a)), or finance Expansion Capital Expenditures or one or more
Investments permitted pursuant to Sections 6.04 (e), (i), (k), (l) or (m);
provided that such Net Cash Proceeds are not used as the basis for incurring
Indebtedness pursuant to Section 6.01 (f); provided, further, that the issuance
and sale of Qualified Capital Stock of Borrower for purposes of satisfying the
Available Liquidity Condition as contemplated by the proviso in the definition
thereof shall not be deemed an Excluded Issuance.

 

“Excluded Subsidiary” shall mean each Subsidiary of Borrower designated as such
by Borrower after the Closing Date by providing written notice to the
Administrative Agent of such designation; provided that any Subsidiary
designated as an Excluded Subsidiary which merges or consolidates with or into
any other Subsidiary of Borrower that is a Guarantor shall cease to be an
“Excluded Subsidiary” for purposes hereof.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), franchise taxes
imposed on it (in lieu of net income taxes) and branch profits taxes imposed on
it, by a jurisdiction (or any political subdivision thereof) as a result of the
recipient being organized or having its principal office or, in the case of any
Lender, its applicable lending office in such jurisdiction and (b) in the case
of a Foreign Lender, any U.S. federal withholding tax that (i) is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new lending office), except (x) to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from Borrower with respect to such withholding tax pursuant to
Section 2.15(a) or (y) if such Foreign Lender is an assignee pursuant to a
request by Borrower under Section 2.16; provided that this subclause
(b)(i) shall not apply to any Tax imposed on a Lender in connection with an
interest or participation in any Loan or other obligation that such Lender was
required to acquire pursuant to Section 2.14(d), or (ii) is attributable to such
Foreign Lender’s failure to comply with Section 2.15(e).

 

“Executive Order” shall have the meaning assigned to such term in Section 3.22.

 

“Existing Credit Agreement” means the Credit Agreement, dated as of June 16,
2006, as amended by Amendment No. 1 and Amendment No. 2, and in effect
immediately prior to the Restatement Effective Date.

 

24

--------------------------------------------------------------------------------


 

“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

 

“Existing Notes” shall have the meaning assigned to such term in the recitals
hereto.

 

“Existing Notes Redemption” shall have the meaning assigned to such term in the
recitals hereto.

 

“Existing Notes Redemption Notice” shall have the meaning assigned to such term
in the recitals hereto.

 

“Expansion Capital Expenditures” shall mean Capital Expenditures other than
Maintenance Capital Expenditures and otherwise attributable to increasing the
size or capabilities of Gaming Facilities owned by Borrower or its Restricted
Subsidiaries.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees and the Fronting Fees.

 

“Final Maturity Date” shall mean the later of the Class A Revolving Maturity
Date and the Tranche B Maturity Date.

 

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

 

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

 

“Flood Insurance Laws” means, collectively, (A) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (B) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (C) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto and (D) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto.

 

“Flow Through Entity” shall mean an entity that:

 

(1)           for Federal income tax purposes constitutes

 

(a)           an “S corporation,” as defined in Section 1361(a) of the Code,

 

25

--------------------------------------------------------------------------------


 

(b)           a “qualified subchapter S subsidiary,” as defined in
Section 1361(b)(3)(B) of the Code,

 

(c)           a “partnership,” within the meaning of Section 7701(a)(2) of the
Code, other than a “publicly traded partnership,” as defined in Section 7704 of
the Code, or

 

(d)           an entity that is disregarded as an entity separate from its owner
under the Code, the Treasury regulations or any published administrative
guidance of the Internal Revenue Service; and

 

(2)           for state and local jurisdictions in respect of which Tax
Distributions are being made, is subject to treatment on a basis under
applicable state or local income tax law substantially similar to a Federal Flow
Through Entity.

 

“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust.

 

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

 

“Former Lender” shall have the meaning assigned to such term in
Section 10.04(h).

 

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).

 

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

 

“Gameco” shall have the meaning assigned to such term in the recitals hereto.

 

“Gameco Acquisition” shall have the meaning assigned to such term in the
recitals hereto.

 

“Gameco Agreement” shall have the meaning assigned to such term in the recitals
hereto.

 

26

--------------------------------------------------------------------------------


 

“Gaming Authorities” shall mean any agency, authority, board, bureau,
commission, department, office or instrumentality of any nature whatsoever of
the United States or foreign government, any state, province or city or other
political subdivision, or any officer or official thereof, including, without
limitation, each gaming commission and any other agency with authority to
regulate any gaming operation or proposed gaming operation owned, managed or
operated by Borrower or any of its Subsidiaries.

 

“Gaming Facility” shall mean any gaming establishment and other property or
assets directly ancillary thereto or used in connection therewith, including any
casinos, hotels, resorts, race tracks, theaters, parking facilities,
recreational vehicle parks, timeshare operations, retail shops, restaurants,
other buildings, land, golf courses and other recreation and entertainment
facilities, marinas, vessels, barges, ships and related equipment.

 

“Gaming Law” shall mean any gaming laws or regulations of any jurisdictions to
which Borrower or any of its Subsidiaries is or may at any time after the
Closing Date be subject.

 

“Gaming Licenses” shall mean every material license, material franchise,
material registration, material qualification, findings of suitability or other
material approval or authorization required to own, lease, operate or otherwise
conduct or manage riverboat, dockside or land-based gaming activities in any
state or jurisdiction in which Borrower or any of its Subsidiaries conducts
business, and all applicable Liquor Licenses.

 

“General Contractor” means the person who contracts for the construction of any
entire Project, rather than for a portion of the work relating thereto and
otherwise has the obligation to retain and pay subcontractors and coordinates
the work to be performed.

 

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

 

“Guarantee Agreement” shall mean a Guarantee Agreement substantially in the form
of Exhibit R among the Loan Parties and Collateral Agent.

 

27

--------------------------------------------------------------------------------


 

“Guaranteed Obligations” shall have the meaning assigned to such term in the
Guarantee Agreement.

 

“Guarantees” shall mean the guarantees issued pursuant to the Guarantee
Agreement by the Guarantors.

 

“Guarantors” shall mean each Restricted Subsidiary listed on Schedule 1.01(b),
and each other Restricted Subsidiary that is or becomes a party to the Guarantee
Agreement pursuant to Section 5.11, in each case other than Excluded
Subsidiaries.

 

“Hazardous Materials” shall mean the following:  hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

 

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

 

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

 

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.19(a).

 

“Incremental Term Loan” shall have the meaning assigned to such term in
Section 2.19(a).

 

“Incremental Term Loan Commitment” shall have the meaning assigned to such term
in Section 2.19(a).

 

“Incremental Term Loan Maturity Date” shall have the meaning assigned to such
term in Section 2.19(a).

 

“Increase Joinder” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person upon which interest charges are customarily
paid or accrued; (d) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person;
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary

 

28

--------------------------------------------------------------------------------


 

course of business on normal trade terms and not overdue by more than 90 days);
(f) all Indebtedness of others secured by any Lien on property owned or acquired
by such person, whether or not the obligations secured thereby have been
assumed, but limited to the fair market value of such property; (g) all Capital
Lease Obligations, Purchase Money Obligations and synthetic lease obligations of
such person; (h) all Hedging Obligations to the extent required to be reflected
on a balance sheet of such person; (i) all Attributable Indebtedness of such
person; (j) all obligations of such person for the reimbursement of any obligor
in respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions; and (k) all Contingent Obligations of such person
in respect of Indebtedness or obligations of others of the kinds referred to in
clauses (a) through (j) above.  The Indebtedness of any person shall include the
Indebtedness of any other entity (including any partnership in which such person
is a general partner) to the extent such person is liable therefor as a result
of such person’s ownership interest in or other relationship with such entity,
except (other than in the case of general partner liability) to the extent that
terms of such Indebtedness expressly provide that such person is not liable
therefor.  With respect to the Companies, Indebtedness shall not include the
amount of any Existing Notes that have been validly called for redemption
pursuant to the Existing Notes Redemption Notice and for which cash or Cash
Equivalents have been deposited with the trustee under, and pursuant to the
terms of, the indenture governing the Existing Notes.

 

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

 

“Information” shall have the meaning assigned to such term in Section 10.12.

 

“Initial Pledge Agreement” shall have the meaning assigned to such term in the
Security Agreement.

 

“Initial Tranche B Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche B Loan hereunder on the
Closing Date in the amount set forth on Schedule I to the Lender Addendum
executed and delivered by such Lender, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Initial Tranche B
Commitment, as applicable, as the same may be reduced from time to time pursuant
to Section 2.07.  The initial aggregate amount of the Lenders’ Initial Tranche B
Commitments on the Closing Date was $40,000,000.

 

“Initial Tranche B Loans” shall mean Tranche B Loans made on the Closing Date
pursuant to Section 2.01(a)(i).

 

“Inspecting Engineer” means an engineer licensed to practice in the state where
the applicable Project is located, that is independent of the Borrower and the
other Loan Parties and is reasonably acceptable to the Administrative Agent.

 

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.

 

29

--------------------------------------------------------------------------------


 

“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.

 

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.06(a).

 

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit P.

 

“Interest Election Request” shall mean a request by Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.08(b), substantially in the form of Exhibit E.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December to occur during any period in which such Loan is outstanding,
commencing with September 29, 2006, (b) with respect to any LIBOR Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a LIBOR Loan with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period, (c) with respect to any Class B Revolving Loan, the Class B
Revolving Maturity Date or such earlier date on which the Class B Revolving
Commitments are terminated, (d) with respect to any Class A Revolving Loan or
Swingline Loan, the Class A Revolving Maturity Date or such earlier date on
which the Class A Revolving Commitments are terminated, (e) with respect to a
Tranche B Loan, the Tranche B Maturity Date, (f) with respect to any Incremental
Term Loan, the Incremental Term Loan Maturity Date and (g) with respect to any
Incremental Revolving Loan, the Incremental Revolving Loan Maturity Date.

 

“Interest Period” shall mean, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.  The amendment to the Existing Credit Agreement effected pursuant to
this Agreement shall not affect any Interest Period for any Loans outstanding on
the Restatement Effective Date.

 

30

--------------------------------------------------------------------------------


 

“Investments” shall have the meaning assigned to such term in Section 6.04.

 

“Issuing Bank” shall mean, as the context may require, (a) Credit Suisse AG,
Cayman Islands Branch, in its capacity as issuer of Letters of Credit issued by
it; (b) any other Lender that may become an Issuing Bank pursuant to
Sections 2.18(j) and (k) in its capacity as issuer of Letters of Credit issued
by such Lender; or (c) collectively, all of the foregoing.

 

“Joinder Agreement” shall mean a supplement to the Guarantee Agreement
substantially in the form of Annex I to the Guarantee Agreement.

 

“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit G, or such other form as may reasonably be
acceptable to the Administrative Agent.

 

“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.18.  The amount of the LC Commitment shall
initially be $5,000,000, but in no event exceed the Class A Revolving
Commitment.

 

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a drawing under a Letter of Credit.

 

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all Reimbursement Obligations outstanding at such time.  The
LC Exposure of any Class A Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate LC Exposure at such time.

 

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

 

“LC Request” shall mean a request by Borrower in accordance with the terms of
Section 2.18(b) and substantially in the form of Exhibit H, or such other form
as shall be approved by the Administrative Agent.

 

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

 

“Lender Addendum” shall mean, with respect to any Lender on the Closing Date, a
lender addendum in the form of Exhibit I, executed and delivered by such Lender
on the Closing Date as provided in Section 10.15.

 

“Lenders” shall mean (a) the financial institutions listed on
Schedule 1.01(d) hereto, (b) the financial institutions that have become a party
hereto pursuant to a Lender Addendum and (c) any financial institution that has
become a party hereto pursuant to an Assignment

 

31

--------------------------------------------------------------------------------


 

and Assumption, other than, in each case, any such financial institution that
has ceased to be a party hereto pursuant to an Assignment and Assumption. 
Unless the context clearly indicates otherwise, the term “Lenders” shall include
the Swingline Lender.

 

“Letter of Credit” shall mean any Standby Letter of Credit issued or to be
issued by an Issuing Bank for the account of Borrower pursuant to Section 2.18. 
All outstanding Letters of Credit as of the Restatement Effective Date are set
forth on Schedule 1.01(c) hereto.

 

“Letter of Credit Expiration Date” shall mean the date which is fifteen days
prior to the Class A Revolving Maturity Date.

 

“LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.

 

“LIBOR Loan” shall mean any LIBOR Revolving Loan or LIBOR Term Loan.

 

“LIBOR Rate” shall mean, with respect to any LIBOR Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London, England time, on the second full Business Day
preceding the first day of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by the Bloomberg Information Service or any successor thereto or any other
service selected by the Administrative Agent which has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBOR Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in Dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period.

 

“LIBOR Revolving Borrowing” shall mean a Borrowing comprised of LIBOR Revolving
Loans.

 

“LIBOR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

 

“LIBOR Term Borrowing” shall mean a Borrowing comprised of LIBOR Term Loans.

 

“LIBOR Term Loan” shall mean any Tranche B Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

 

“License Revocation” shall mean the revocation, suspension, expiration without
any previous or concurrent renewal, or loss of any Gaming License of any of the
Companies for more than 60 days, in each case other than any voluntary
relinquishment of a Gaming License if

 

32

--------------------------------------------------------------------------------


 

such relinquishment, in the reasonable good faith judgment of the Board of
Directors of Borrower, evidenced by a resolution of such Board of Directors, is
both desirable in the conduct of the business of Borrower and its Restricted
Subsidiaries, taken as a whole, and would not in any material respect impair the
Loan Parties’ ability to meet their obligations hereunder, or the appointment of
a receiver, supervisor or similar official with respect to, any Gaming License
or other casino, gambling or gaming license issued by any Gaming Authority
covering any Gaming Facility owned, leased, operated or used by any of the
Companies.

 

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing;
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
property; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Liquor Authorities” shall mean any agency, authority, board, bureau,
commission, department, office or instrumentality of any nature whatsoever of
the United States or foreign government, any state, province or any city or
other political subdivision, whether now or hereafter existing, or any officer
or official thereof, including, without limitation, any other agency with
authority to regulate the sale or distribution of alcoholic beverages.

 

“Liquor Laws” shall mean the statutes regarding the sale and distribution of
alcoholic beverages enforced by the Liquor Authorities and the rules and
regulations of the Liquor Authorities.

 

“Liquor License” shall mean any license, permit, registration, qualification or
other approval required to sell, dispense or distribute alcoholic beverages
under the Liquor Laws.

 

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Notes (if
any), the Guarantee Agreement, the Security Documents and the Amendment and
Restatement Agreement.

 

“Loan Parties” shall mean Borrower and the Guarantors.

 

“Loans” shall mean, as the context may require, a Revolving Loan, a Class A
Revolving Loan, a Class B Revolving Loan, a Tranche B Loan or a Swingline Loan
(and shall include any Loans contemplated by Section 2.19).

 

“Maintenance Capital Expenditures” shall mean expenditures made by Borrower or
any of its Restricted Subsidiaries that are made to maintain, restore or
refurbish the condition or usefulness of property of Borrower or any of its
Restricted Subsidiaries, or otherwise to support the continuation of such
person’s day-to-day operations as then conducted, but

 

33

--------------------------------------------------------------------------------


 

that are not properly chargeable to repairs and maintenance in accordance with
GAAP, other than such expenditures made pursuant to Section 2.10(f).

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, assets, nature of business, operations or condition
(financial or otherwise) or material agreements of Borrower and its Restricted
Subsidiaries, taken as a whole; (b) material impairment of the ability of the
Loan Parties, taken as a whole, to fully and timely perform any of their
obligations under any Loan Document; (c) material impairment of the rights of or
benefits or remedies available to the Lenders or the Collateral Agent under any
Loan Document; or (d) a material adverse effect on the Collateral or the Liens
in favor of the Collateral Agent (for its benefit and for the benefit of the
other Secured Parties) on the Collateral or the priority of such Liens.

 

“Material Indebtedness” shall mean (a) the Senior Notes and (b) any other
Indebtedness (other than the Loans and Letters of Credit) or Hedging Obligations
of Borrower or any of its Restricted Subsidiaries in an outstanding principal
amount exceeding $3.0 million.  For purposes of determining Material
Indebtedness, the “principal amount” in respect of any Hedging Obligations of
any Loan Party at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that such Loan Party would be required to pay if the
related Hedging Agreement were terminated at such time.

 

“Material Real Property” shall mean any Real Property or option to purchase Real
Property reasonably determined by the Administrative Agent to have a material
value in excess of $500,000.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.

 

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Property, which shall be substantially in the form of Exhibit J or
other form reasonably satisfactory to the Collateral Agent, in each case, with
such schedules and including such provisions as shall be necessary to conform
such document to applicable local or foreign law or as shall be customary under
applicable local or foreign law.

 

“Mortgaged Property” shall mean (a) each Real Property identified as a Mortgaged
Property on Schedule 8(a) to the Perfection Certificate dated the Closing Date
and (b) each Real Property, if any, which shall be subject to a Mortgage
delivered after the Closing Date pursuant to Section 5.11(c).

 

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.

 

34

--------------------------------------------------------------------------------


 

“Nautica Options” shall mean the right of Borrower to purchase and/or lease land
and certain improvements on the west bank of the Cuyahoga River in Cleveland,
Ohio pursuant to several option agreements entered into by Borrower as in effect
on the Closing Date, as the exercise date thereof may be extended from time to
time.

 

“Net Cash Proceeds” shall mean:

 

(a)           with respect to any Asset Sale (other than any issuance or sale of
Equity Interests), the cash proceeds received by Borrower or any of its
Restricted Subsidiaries (including cash proceeds subsequently received (as and
when received by Borrower or any of its Restricted Subsidiaries) in respect of
non-cash consideration initially received) net of (i) selling expenses
(including reasonable brokers’ fees or commissions, legal, accounting,
investment banking and other professional and transactional fees, transfer and
similar taxes and Borrower’s good faith estimate of income taxes paid or payable
in connection with such sale); (ii) amounts provided as a reserve, in accordance
with GAAP, against (x) any liabilities under any indemnification obligations
associated with such Asset Sale or (y) any other liabilities retained by
Borrower or any of its Restricted Subsidiaries associated with the properties
sold in such Asset Sale (provided that, to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds); (iii) Borrower’s good faith estimate of payments required to be made
with respect to unassumed liabilities relating to the properties sold within
90 days of such Asset Sale (provided that, to the extent such cash proceeds are
not used to make payments in respect of such unassumed liabilities within
90 days of such Asset Sale, such cash proceeds shall constitute Net Cash
Proceeds); and (iv) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness for borrowed money which is secured by a
Lien on the properties sold in such Asset Sale (so long as such Lien was
permitted to encumber such properties under the Loan Documents at the time of
such sale) and which is repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such properties);

 

(b)           with respect to any Debt Issuance, any Equity Issuance or any
other issuance or sale of Equity Interests by Borrower or any of its Restricted
Subsidiaries, the cash proceeds thereof, net of customary fees, commissions,
costs and other expenses incurred in connection therewith; and

 

(c)           with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.

 

“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.

 

“Non-Funding Default” shall mean, in respect of any Class A Revolving Lender,
such Class A Revolving Lender (i) has notified the Administrative Agent, the
Issuing Bank, the Swingline Lender, any Lender and/or Borrower in writing that
it does not intend to comply with

 

35

--------------------------------------------------------------------------------


 

any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (ii) has failed, within three Business Days after request by
the Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
(iii) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (iv) in the case of a Class A Revolving Lender that has a Commitment, LC
Exposure or Swingline Exposure outstanding at such time, shall take, or is the
Subsidiary of any person that has taken, any action or be (or is) the subject of
any action or proceeding of a type described in Section 8.01(g) or (h) (or any
comparable proceeding initiated by a regulatory authority having jurisdiction
over such Class A Revolving Lender or such person).

 

“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Guarantor.

 

“Notes” shall mean any notes evidencing the Tranche B Loans, Revolving Loans or
Swingline Loans issued pursuant to this Agreement, if any, substantially in the
form of Exhibit K-1, K-2 or K-3, as the case may be.

 

“Obligations” shall mean (a) obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by Borrower under this Agreement and Borrower and the other
Loan Parties under the other Loan Documents in respect of any Letter of Credit,
when and as due, including payments in respect of Reimbursement Obligations,
interest thereon and obligations to provide cash collateral and (iii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of Borrower under this Agreement and Borrower and
the other Loan Parties under the other Loan Documents, and (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of Borrower under or pursuant to this Agreement and Borrower and the other Loan
Parties under the other Loan Documents.

 

“OFAC” shall have the meaning assigned to such term in Section 3.22.

 

“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
and one of the Financial Officers, each in his or her official (and not
individual) capacity.

 

36

--------------------------------------------------------------------------------


 

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

 

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Participant” shall have the meaning assigned to such term in Section 10.04(d).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean a certificate in the form of Exhibit L-1 or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

 

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by the Collateral Agent.

 

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any person, or of any business or division of any person;
(b) acquisition of 100% of the Equity Interests of any person, and otherwise
causing such person to become a Restricted Subsidiary of such person; or
(c) merger or consolidation or any other combination with any person, if each of
the following conditions is met:

 

(i)           no Default then exists or would result therefrom;

 

(ii)            after giving effect to such transaction on a Pro Forma Basis,
(A) Borrower shall be in compliance with the covenants set forth in
Sections 6.10(a), (b), (c) and (e) as of the most recent Test Period (assuming,
for purposes of Section 6.10, that such transaction, and all other Permitted
Acquisitions consummated since the first day of the relevant Test Period for
each of the financial covenants set forth in Section 6.10 ending on or prior to
the date of such transaction, had occurred on the first day of such relevant
Test Period), and (B) the Total Unused Revolving Commitment shall be at least
$10.0 million;

 

(iii)            no Company shall, in connection with any such transaction,
assume or remain liable with respect to any Indebtedness or other liability
(including any material tax or ERISA liability) of the related seller or the
business, person or properties acquired, except (A) to the extent permitted
under Section 6.01 and (B) obligations not constituting Indebtedness incurred in
the ordinary course of business and necessary or desirable to the

 

37

--------------------------------------------------------------------------------


 

continued operation of the underlying properties, and any other such liabilities
or obligations not permitted to be assumed or otherwise supported by any Company
hereunder shall be paid in full or released as to the business, persons or
properties being so acquired on or before the consummation of such acquisition;

 

(iv)           the person or business to be acquired shall be, or shall be
engaged in, a business of the type that Borrower and the Restricted Subsidiaries
are permitted to be engaged in under Section 6.15 and the property acquired in
connection with any such transaction shall be made subject to the Lien of the
Security Documents and shall be free and clear of any Liens, other than
Permitted Liens;

 

(v)           the Board of Directors of the person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);

 

(vi)           all transactions in connection therewith shall be consummated in
accordance with all applicable Requirements of Law;

 

(vii)            with respect to any transaction involving Acquisition
Consideration of more than $7.5 million, unless the Administrative Agent shall
otherwise agree, Borrower shall have provided the Administrative Agent and the
Lenders with (A) historical financial statements for the last three fiscal years
(or, if less, the number of years since formation) of the person or business to
be acquired (audited if available without undue cost or delay) and unaudited
financial statements thereof for the most recent interim period which are
available, (B) a reasonably detailed description of all material information
relating thereto and copies of all material documentation pertaining to such
transaction, and (C) all such other information and data relating to such
transaction or the person or business to be acquired as may be reasonably
requested by the Administrative Agent or the Required Lenders;

 

(viii)            at least 5 Business Days prior to the proposed date of
consummation of the transaction, Borrower shall have delivered to the Agents and
the Lenders an Officers’ Certificate certifying that (A) such transaction
complies with this definition (which shall have attached thereto reasonably
detailed backup data and calculations showing such compliance), and (B) such
transaction could not reasonably be expected to result in a Material Adverse
Effect;

 

(ix)            the Acquisition Consideration for all Permitted Acquisitions
since the Closing Date shall not exceed $25.0 million, plus the amount of Net
Cash Proceeds from Excluded Issuances consummated after the Closing Date not
used for Expansion Capital Expenditures or to prepay Loans as described in the
definition of “Excluded Issuances”; provided that such amount shall increase on
the Restatement Effective Date by $25.0 million less up to $10.0 million to the
extent used to make Expansion Capital Expenditures pursuant to the first proviso
of Section 6.10(e)(iii); provided further that such aggregate amount shall
increase on the first anniversary of the Restatement Effective Date by an

 

38

--------------------------------------------------------------------------------


 

additional $25.0 million less up to $10.0 million to the extent used to make
Expansion Capital Expenditures pursuant to the second proviso of
Section 6.10(e)(iii); and

 

(x)            any Equity Interests constituting all or a portion of such
Acquisition Consideration shall be Qualified Capital Stock.

 

“Permitted Holders” shall mean (a) Jeffrey P. Jacobs and his Controlled
Investment Affiliates, (b) Jacobs Family Economic Trust dated September 27,
2005, (c) Jacobs Family Control Trust dated September 27, 2005, (d) Richard E.
Jacobs and his Controlled Investment Affiliates, (e) Richard E. Jacobs Revocable
Living Trust dated April 23, 1987, (f) Richard E. Jacobs Irrevocable Trust dated
September 27, 2005, (g) any parent, spouse, sibling or lineal descendant of
Jeffrey P. Jacobs or Richard E. Jacobs, (h) any trust, corporation, partnership
or other entity, the beneficiaries, stockholders, partners, owners or persons
beneficially holding an 80% or more controlling interest of which consist of any
one or more persons described in (a)-(g), (i) any Controlled Investment
Affiliates of a person described in (a)-(g) and (j) Related Parties of the
persons described in (a)-(g).

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Tax Distributions” shall mean, with respect to each Tax Period that
Borrower qualifies as a Flow Through Entity, the distribution by Borrower to the
holders of its Equity Interest of an amount, if any, equal to the aggregate
local, state and federal income tax liability such holders would have incurred
as a result of each holder’s ownership of its Equity Interest in Borrower,
calculated (1) using the Presumed Tax Rate, (2) as if accruals and allocations
from Borrower attributable to the Equity Interests of the Borrower held by such
holder were, for such quarter, the sole source of income and loss for such
holder; and (3) by taking into account the carryover of items of loss, deduction
and expense previously allocated by Borrower to such holder.  The amount
distributable as a Permitted Tax Distribution shall be adjusted to take into
account the effect of alternative minimum tax, tax adjustments and any penalties
and/or interest charged by any taxing authority that is the result of an action
or omission of Borrower.  If at any time the sum of the Permitted Tax
Distributions received by any holder of the Equity Interests of the Borrower are
greater than the actual taxes paid by such holder for the Tax Period, then the
excess amount, if any, shall be deducted from the Permitted Tax Distributions
starting in the next Tax Period until such excess amount is recouped.

 

“Permitted Truck Plaza Acquisition” shall mean any transaction or series of
related transactions with Gameco for the direct or indirect (a) acquisition of
all or substantially all of the property of any subsidiary of Gameco, or of any
business or division of any subsidiary of Gameco, in each case, constituting a
video poker truck plaza; or (b) merger or consolidation or any other combination
with any person constituting a video poker truck plaza, if each of the following
conditions is met:

 

(i)           no Default then exists or would result therefrom;

 

(ii)            after giving effect to such transaction on a Pro Forma Basis,
(A) Borrower shall be in compliance with all covenants set forth in
Sections 6.10(a), (b), (c) and (e) as

 

39

--------------------------------------------------------------------------------


 

of the most recent Test Period (assuming, for purposes of Section 6.10, that
such transaction, and all other Permitted Acquisitions consummated since the
first day of the relevant Test Period for each of the financial covenants set
forth in Section 6.10 ending on or prior to the date of such transaction, had
occurred on the first day of such relevant Test Period) and (B) the Total Unused
Revolving Commitment shall be at least $10.0 million;

 

(iii)            no Loan Party shall, in connection with any such transaction,
assume or remain liable with respect to any Indebtedness or other liability
(including any material tax or ERISA liability) of the related seller or the
business, person or properties acquired, except (A) to the extent permitted
under Section 6.01 and (B) obligations not constituting Indebtedness incurred in
the ordinary course of business and necessary or desirable to the continued
operation of the underlying properties, and any other such liabilities or
obligations not permitted to be assumed or otherwise supported by any Company
hereunder shall be paid in full or released as to the business, persons or
properties being so acquired on or before the consummation of such acquisition;

 

(iv)           property acquired in connection with any such transaction shall
be made subject to the Lien of the Security Documents and shall be free and
clear of any Liens, other than Permitted Liens;

 

(v)           all transactions in connection therewith shall be consummated in
accordance with all applicable Requirements of Law;

 

(vi)           Borrower shall have provided the Administrative Agent and the
Lenders with (A) historical financial statements for the last three fiscal years
(or, if less, the number of years since formation) of the person or business to
be acquired (audited if available without undue cost or delay) and unaudited
financial statements thereof for the most recent interim period which are
available, (B) a reasonably detailed description of all material information
relating thereto and copies of all material documentation pertaining to such
transaction and (C) all such other information and data relating to such
transaction or the person or business to be acquired as may be reasonably
requested by the Administrative Agent or the Required Lenders;

 

(vii)            at least 5 Business Days prior to the proposed date of
consummation of the transaction, Borrower shall have delivered to the Agents and
the Lenders an Officers’ Certificate certifying that (A) such transaction
complies with this definition (which shall have attached thereto reasonably
detailed backup data and calculations showing such compliance), and (B) such
transaction could not reasonably be expected to result in a Material Adverse
Effect; and

 

(viii)            the Acquisition Consideration for such acquisition shall
either (A) not exceed the lesser of (I) 7 multiplied by the Truck Plaza EBITDA
of such truck stop gaming plaza for the Test Period most recently then ended and
(II) the result of (x) the aggregate consideration paid by Gameco for such video
truck plaza plus (y) the Truck Plaza EBITDA of such truck stop gaming plaza for
the Test Period most recently then ended plus or minus, as the case may be,
(z) an adjustment for working capital as determined in

 

40

--------------------------------------------------------------------------------


 

good faith by Borrower (any such adjustment to be reasonably supportable and
quantifiable by the underlying accounting records of such truck stop gaming
plaza), or (B) be supported by an opinion as to the fairness to the Lenders of
such Permitted Truck Plaza Acquisition from a financial point of view issued by
an independent nationally recognized accounting, appraisal or investment banking
firm reasonably acceptable to the Administrative Agent.

 

It is understood that a portion of the Acquisition Consideration in connection
with a Permitted Truck Plaza Acquisition may be accounted for as a Dividend in
accordance with GAAP so long as Borrower and Gameco are under common control.

 

“person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pinon Acquisition” shall have the meaning assigned thereto in the recitals
hereto.

 

“Pinon Plaza” shall have the meaning assigned thereto in the recitals hereto.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Sections 4063 or 4069 of ERISA).

 

“Plans and Specifications” means the final plans and specifications for the
construction of any Project, to be prepared by the General Contractor or such
other person that is reasonably acceptable to the Administrative Agent, and all
amendments and modifications thereof.

 

“Platform” shall have the meaning assigned to such term in Section 10.01(d).

 

“Pledge Agreement” shall have the meaning provided in the Security Agreement.

 

“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.

 

“Preferred Stock Issuance” shall mean the issuance or sale by Borrower or any of
its Subsidiaries of any Preferred Stock after the Closing Date (other than as
permitted by Section 6.01).

 

“Premises” shall have the meaning assigned thereto in the applicable Mortgage.

 

“Pre-Opening Expenses” shall mean all costs of start-up activities related to a
Gaming Facility that are required to be expensed (and are not capitalized) in
accordance with SOP 98-5.

 

41

--------------------------------------------------------------------------------


 

“Presumed Tax Rate” means (i) with respect to the excess, if any, of ordinary
income over ordinary loss (as determined for U.S. federal income tax purposes
and, for this purpose, including items taxable at the same rate as ordinary
income, such as net short-term capital gain) for such period, the sum of the
maximum marginal individual U.S. federal, state and local income tax rates
applicable to such income taking into account the deductibility of state and
local income taxes for U.S. federal income tax purposes, and (ii) with respect
to the net capital gain (as determined for U.S. federal income tax purposes) for
such period, the sum of the maximum marginal individual U.S. federal, state and
local income tax rates applicable to such income taking into account the
deductibility of state and local income taxes for U.S. federal income tax
purposes.  For purposes of this definition of “Presumed Tax Rate,” the maximum
marginal individual U.S. federal, state or local income tax rate for each holder
of Equity Interests shall be the highest such marginal individual U.S. federal,
state or local income tax rate applicable to any holder of Equity Interests.

 

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Regulation
S-X and otherwise reasonably satisfactory to the Administrative Agent.

 

“Pro Rata Percentage” of any Revolving Lender at any time shall mean (x) with
respect to Class A Revolving Lenders, the percentage of the total Class A
Revolving Commitments of all Class A Revolving Lenders represented by such
Lender’s Class A Revolving Commitment and (y) with respect to Class B Revolving
Lenders, the percentage of the total Class B Revolving Commitments of all
Class B Revolving Lenders represented by such Lender’s Class B Revolving
Commitment.

 

“Project” means (i) the Dakota Development and the Elko Development and (ii) any
and all other buildings, structures, fixtures, and other improvements to be
constructed or added to any Real Property (exclusive of any personal property)
with respect to which the cost of such construction or additions is at least
equal to $1,000,000.

 

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

 

“Property Material Adverse Effect” shall have the meaning assigned thereto in
the Mortgage.

 

“Publicly Traded Securities” shall mean any securities (other than securities
issued by Borrower or any of its Affiliates) that are dealt in, quoted or traded
on securities exchanges or securities markets located in the United States.

 

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one

 

42

--------------------------------------------------------------------------------


 

year after such acquisition, installation, construction or improvement of such
property by such person and (ii) the amount of such Indebtedness does not exceed
100% of the cost of such acquisition, installation, construction or improvement,
as the case may be.

 

“PZR Report” shall mean a report issued by The Planning and Zoning Resource
Corporation.

 

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

 

“Qualified Person” shall mean, with respect to any Lender party to the Existing
Credit Agreement on the Closing Date or that becomes a Lender pursuant to
Sections 10.04(b) or (c), any person which shall not have been found unsuitable
under the Gaming Regulations of any, and which meets the requirements, if any,
of all, jurisdictions regulating Borrower and its Subsidiaries to the extent
that Borrower has so notified the Lenders of such requirements of such
jurisdictions pursuant to Section 10.04(h).

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

 

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 10.02(e).

 

“Refinancing” shall mean the repayment in full (including accrued and unpaid
interest but excluding contingent and indemnification obligations) and the
termination of any commitment to make extensions of credit under all of the
outstanding indebtedness listed on Schedule 1.01(a) of Borrower or any of its
Restricted Subsidiaries.

 

“Register” shall have the meaning assigned to such term in Section 10.04(c).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

43

--------------------------------------------------------------------------------


 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Reimbursement Obligations” shall mean Borrower’s obligations under
Section 2.18(e) to reimburse LC Disbursements.

 

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person’s Affiliates.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

 

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 10.02(e).

 

“Required Class Lenders” shall mean (i) with respect to Tranche B Loans, Lenders
having more than 50% of all Tranche B Loans outstanding, (ii) with respect to
Class B Revolving Loans, Required Revolving Lenders in respect of Class B
Revolving Commitments and (iii) with respect to Class A Revolving Loans,
Required Revolving Lenders in respect of Class A Revolving Commitments.

 

“Required Delayed Draw Tranche B Lenders” shall mean Lenders having more than
50% of the sum of all Delayed Draw Tranche B Loans outstanding and unused
Delayed Draw Tranche B Commitments.

 

“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding, LC Exposure and unused Revolving Commitments, Tranche B
Commitments and other Term Loan Commitments that are not Tranche B Commitments,
if any.

 

“Required Revolving Lenders” shall mean Lenders having more than 50% of all of
the applicable Revolving Commitments or, after such Revolving Commitments have
terminated, more than 50% of all of the applicable Revolving Exposure.

 

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority (including Gaming Authorities) including any and all
laws, judgments, orders, decrees, ordinances, rules, regulations, statutes or
case law.

 

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.

 

44

--------------------------------------------------------------------------------


 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

 

“Restatement Effective Date” has the meaning assigned to such term in the
Amendment and Restatement Agreement.

 

“Restatement Transactions” means (a) the execution and delivery by each Loan
Party that is a party thereto of the Amendment and Restatement Agreement and any
amendments or modifications to the other Loan Documents contemplated thereby,
(b) the amendment and restatement of the Existing Credit Agreement in the form
of this Agreement and the consummation of the other transactions and matters
contemplated by the Amendment and Restatement Agreement and (c) the payment of
fees and expenses incurred in connection with the foregoing.

 

“Restricted Subsidiary” means a Subsidiary of Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Borrowing” shall mean a Borrowing comprised of Class A Revolving
Loans or Class B Revolving Loans.

 

“Revolving Commitments” shall mean Class A Revolving Commitments and Class B
Revolving Commitments, as the same may be (a) reduced from time to time pursuant
to Section 2.07, (b) increased pursuant to Section 2.19 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04.

 

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Class A Revolving
Loans and Class B Revolving Loans of such Lender, plus the aggregate amount at
such time of such Lender’s LC Exposure, if any, plus the aggregate amount at
such time of such Lender’s Swingline Exposure, if any.

 

“Revolving Lender” shall mean a Class A Revolving Lender or a Class B Revolving
Lender.

 

“Revolving Loan” shall mean a Class A Revolving Loan or a Class B Revolving
Loan.  Each Revolving Loan shall either be an ABR Revolving Loan or a LIBOR
Revolving Loan.

 

“Revolving Maturity Date” shall mean, as applicable, (i) with respect to the
Class A Revolving Loans, Swingline Loans and Letters of Credit, the Class A
Revolving Maturity Date and (ii) with respect to the Class B Revolving Loans,
the Class B Revolving Maturity Date.

 

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.03.

 

45

--------------------------------------------------------------------------------


 

“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.

 

“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrower and the other Loan
Parties under each Hedging Agreement entered into with any counterparty that is
a Secured Party and (c) the due and punctual payment and performance of all
obligations of Borrower and the other Loan Parties (including overdrafts and
related liabilities) under each Treasury Services Agreement entered into with
any counterparty that is a Secured Party.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each counterparty to a
Hedging Agreement or Treasury Services Agreement if at the date of entering into
such Hedging Agreement or Treasury Services Agreement such person was a Lender
or an Affiliate of a Lender and such person executes and delivers to the
Administrative Agent a letter agreement in form and substance acceptable to the
Administrative Agent pursuant to which such person (i) appoints the Collateral
Agent as its agent under the applicable Loan Documents and (ii) agrees to be
bound by the provisions of Sections 10.03 and 10.09 as if it were a Lender.

 

“Securities Act” shall mean the Securities Act of 1933.

 

“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.

 

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit M among the Loan Parties and Collateral Agent for the benefit of the
Secured Parties.

 

“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement (a) on the Closing Date or
(b) thereafter pursuant to Section 5.11.

 

“Security Documents” shall mean the Security Agreement, each Pledge Agreement,
the Mortgages and each other security document or pledge agreement delivered in
accordance with applicable local or foreign law to grant a valid, perfected
security interest in any property as collateral for the Secured Obligations, and
all UCC or other financing statements or instruments of perfection required by
this Agreement, the Security Agreement, any Mortgage or any other such security
document or pledge agreement to be filed with respect to the security interests
in property and fixtures created pursuant to the Security Agreement or any
Mortgage and any other document or instrument utilized to pledge or grant or
purport to pledge or grant a security interest or lien on any property as
collateral for the Secured Obligations.

 

“Seller” shall have the meaning assigned to such term in the first recital
hereto.

 

“Senior Note Agreement” shall mean any indenture, note purchase agreement or
other agreement pursuant to which the Senior Notes are issued as in effect on
the Closing Date and thereafter amended from time to time subject to the
requirements of this Agreement.

 

46

--------------------------------------------------------------------------------


 

“Senior Note Documents” shall mean the Senior Notes, the Senior Note Agreement,
the Senior Note Guarantees and all other documents executed and delivered with
respect to the Senior Notes or the Senior Note Agreement.

 

“Senior Note Guarantees” shall mean the guarantees of the Guarantors pursuant to
the Senior Note Agreement.

 

“Senior Notes” shall mean Borrower’s 9.75% Senior Notes due 2014 issued pursuant
to the Senior Note Agreement and any registered notes issued by Borrower in
exchange for, and as contemplated by, such notes with substantially identical
terms as such notes.

 

“Senior Secured Leverage Ratio” shall mean, at any date of determination, the
ratio of (i) the aggregate amount of the Obligations of Borrower and its
Restricted Subsidiaries on a consolidated basis in accordance with GAAP minus
the aggregate amount of cash and Cash Equivalents that would appear on the
consolidated balance sheet of Borrower and its Restricted Subsidiaries in excess
of Casino Bankroll, in each case as of such date of determination to
(ii) Consolidated EBITDA for the Test Period then most recently ended.

 

“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of Borrower or any of its Restricted Subsidiaries, (b) the
obligations of third-party insurers of Borrower or any of its Restricted
Subsidiaries arising by virtue of the laws of any jurisdiction requiring
third-party insurers to obtain such letters of credit, (c) performance, payment,
deposit or surety obligations of Borrower or any of its Restricted Subsidiaries
if required by a Requirement of Law or in accordance with custom and practice in
the industry or (d) Indebtedness of Borrower or any of its Restricted
Subsidiaries permitted to be incurred under Section 6.01.

 

“Statutory Reserves” shall mean for any Interest Period for any LIBOR Borrowing,
the average maximum rate at which reserves (including any marginal, supplemental
or emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the United States Federal Reserve System
in New York City with deposits exceeding one billion dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D).  LIBOR
Borrowings shall be deemed to constitute Eurocurrency liabilities and to be
subject to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any Lender
under Regulation D.

 

“Subordinated Indebtedness” shall mean Indebtedness of Borrower or any Guarantor
that is by its terms (i.e. contractually) subordinated in right of payment (on
terms reasonably satisfactory to the Administrative Agent) to the Obligations of
Borrower and such Guarantor, as applicable.

 

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any corporation, limited liability company, association or other business
entity of which securities or other ownership interests representing more than
50% of the voting power of all Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Board of Directors
thereof are, as of such date, owned, controlled or held by the parent and/or

 

47

--------------------------------------------------------------------------------


 

one or more subsidiaries of the parent, (ii) any partnership (a) the sole
general partner or the managing general partner of which is the parent and/or
one or more subsidiaries of the parent or (b) the only general partners of which
are the parent and/or one or more subsidiaries of the parent or (iii) any other
person that is otherwise Controlled by the parent and/or one or more
subsidiaries of the parent.  Unless the context requires otherwise, “Subsidiary”
refers to a Subsidiary of Borrower.

 

“Substantial Project” shall mean each capital project for which the aggregate
amount of Expansion Capital Expenditures made after the Closing Date exceeds
$5,000,000.

 

“Substitute Lender” shall have the meaning assigned to such term in
Section 10.04(h).

 

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey and (v) sufficient for the Title Company to remove all standard
survey exceptions from the title insurance policy (or commitment) relating to
such Mortgaged Property and issue the endorsements of the type required by
Section 4.01(o)(iii) or (b) otherwise reasonably acceptable to the Collateral
Agent.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.17.  The amount of the Swingline
Commitment shall initially be $5,000,000, but shall in no event exceed the
Class A Revolving Commitment.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Class A Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

 

48

--------------------------------------------------------------------------------


 

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.17.

 

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Tax Period” shall mean a period with respect to which a holder of Equity
Interest must pay U.S. federal income taxes (including estimated taxes) whether
quarterly, annually or otherwise.

 

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

 

“Tender Offer” shall have the meaning assigned to such term in the recitals
hereto.

 

“Term Borrowing” shall mean a Borrowing comprised of Tranche B Loans.

 

“Term Lender” shall mean a Tranche B Lender or a Lender with a Term Loan
Commitment pursuant to an Increase Joinder.

 

“Term Loan” shall mean a Tranche B Loan or a term loan pursuant to an Increase
Joinder.

 

“Term Loan Commitment” shall mean Tranche B Commitments and the commitment, if
any, of a Lender to make a term loan hereunder by an Increase Joinder, as the
same may be (a) reduced from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04.

 

“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
Borrower then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered pursuant to
Section 5.01(a) or (b).

 

“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

 

“Title Policy” shall have the meaning assigned to such term in
Section 4.01(o)(iii).

 

“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Net Total Debt on such date to Consolidated EBITDA for the Test
Period then most recently ended.

 

49

--------------------------------------------------------------------------------


 

“Total Unused Revolving Commitment” shall mean, at any time, an amount equal to
(x) the aggregate amount of outstanding Revolving Commitments less (y) the sum
of (i) the aggregate principal amount of Revolving Loans and Swingline Loans
then outstanding plus (ii) the aggregate LC Exposure at such time.

 

“TPSH Acquisition” shall have the meaning assigned to such term in the recitals
hereto.

 

“TPSH Agreement” shall have the meaning assigned to such term in the recitals
hereto.

 

“Tranche B Commitment” shall mean, at any time, the outstanding Initial Tranche
B Commitment and the outstanding Delayed Draw Tranche B Commitment.

 

“Tranche B Lender” shall mean a Lender with a Tranche B Commitment or an
outstanding Tranche B Loan.

 

“Tranche B Loan” shall mean the term loans made by the Lenders to Borrower
pursuant to Section 2.01(a).  Each Tranche B Loan shall be either an ABR Term
Loan or a LIBOR Term Loan.

 

“Tranche B Maturity Date” shall mean the date which is six years after the
Closing Date or, if such date is not a Business Day, the first Business Day
thereafter.

 

“Tranche B Repayment Date” shall have the meaning assigned to such term in
Section 2.09.

 

“Transaction Documents” shall mean the Acquisition Documents, the Existing Notes
Redemption Notice and all other agreements furnished pursuant to or in
connection with the Refinancing, the Existing Notes Redemption, the Tender
Offer, the Senior Note Documents and the Loan Documents.

 

“Transactions” shall mean, collectively, the transactions that occurred on or
prior to the Closing Date pursuant to the Transaction Documents, including
(a) the consummation of the Acquisitions; (b) the execution, delivery and
performance of the Loan Documents and the initial borrowings hereunder; (c) the
Refinancing (including the consummation of the Tender Offer and the Existing
Notes Redemption); (d) the issuance of the Senior Notes; and (e) the payment of
all fees and expenses (including prepayment or call premium) paid on or prior to
the Closing Date and owing in connection with the foregoing.

 

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

 

“Truck Plaza EBITDA” shall mean, for any period, net income of a truck stop
gaming plaza plus, in each case to the extent deducted in calculating such net
income and without duplication:

 

50

--------------------------------------------------------------------------------


 

(a)           any gain (or loss), together with any related provisions for taxes
on any such gain (or the tax effect of any such loss), realized during such
period by such truck stop gaming plaza upon any non-ordinary course Asset Sale
by such truck stop gaming plaza;

 

(b)           earnings resulting from any reappraisal, revaluation or write-up
of assets;

 

(c)           any extraordinary gain (or extraordinary loss), together with any
related provisions for taxes on any such gain (or the tax effect of any such
loss), recorded or recognized during such period by such truck stop gaming
plaza;

 

(d)           the cumulative effect of any change in accounting principles;

 

(e)           interest expense;

 

(f)            depreciation and amortization expense;

 

(g)           tax expense; and

 

(h)           the aggregate amount of all other non-cash charges (including
(x) goodwill impairment charges under Statement of Financial Accounting
Standards No. 142 and (y) non-cash management compensation expense) (other than
any non-cash charge that results in an accrual of a reserve for cash charges in
any future period) for such period;

 

minus (x) the aggregate amount of all non-cash items increasing net income of
such truck stop gaming plaza (other than the accrual of revenue or recording of
receivables in the ordinary course of business) and (y) interest income, in each
case for such period.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

 

“United States” shall mean the United States of America.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of Borrower that, at or
prior to the time of determination, shall have been designated by Borrower’s
Board of Directors as an Unrestricted Subsidiary; provided that such Subsidiary
(w) does not hold any Indebtedness or Equity Interests of, or any Lien on any
asset of, Borrower or any Restricted Subsidiary, (x) is not a party to any
agreement, contract, arrangement or understanding with Borrower or any
Restricted Subsidiary unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to Borrower or such
Restricted Subsidiary than those that might be obtained at the time from persons
who are not Affiliates of Borrower, (y) is a person with respect to which
neither Borrower nor any of its Restricted Subsidiaries has any direct or
indirect obligation (i) to subscribe for additional Equity Interests or (ii) to
maintain or preserve such person’s

 

51

--------------------------------------------------------------------------------


 

financial condition or to cause such person to achieve any specified levels of
operating results and (z) has not guaranteed or otherwise directly or indirectly
provided credit support for any Indebtedness of Borrower or any of its
Restricted Subsidiaries.  If, at any time, any Unrestricted Subsidiary of
Borrower would fail to meet the foregoing requirements as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes of this Agreement and any Indebtedness of such Subsidiary shall be
deemed to be incurred by a Restricted Subsidiary as of such date.  Borrower’s
Board of Directors may at any time designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided that such designation shall be deemed to be an
incurrence of Indebtedness by a Restricted Subsidiary of any outstanding
Indebtedness of such Unrestricted Subsidiary and such designation shall only be
permitted if (i) such Indebtedness is permitted under Section 6.01 and
Section 6.10 hereof calculated on a Pro Forma Basis as if such designation had
occurred at the beginning of the four-quarter reference period and (ii) no
Default or Event of Default would be in existence following such designation. 
Borrower shall be deemed to make an Investment in each of its Subsidiaries
designated as an Unrestricted Subsidiary immediately following such designation
in an amount equal to the Investment in such Subsidiary and its Subsidiaries
immediately prior to such designation.  Any such designation by Borrower’s Board
of Directors shall be evidenced to the Administrative Agent by filing with the
Administrative Agent a certified copy of the resolution of Borrower’s Board of
Directors giving effect to such designation and an Officers’ Certificate
certifying that such designation complies with the foregoing conditions and is
permitted hereunder.

 

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof (together) have the
general voting power under ordinary circumstances to elect at least a majority
of the Board of Directors of such person.

 

“Wholly Owned Restricted Subsidiary” shall mean, as to any person, (a) any
corporation 100% of whose capital stock (other than directors’ qualifying
shares) is at the time owned by such person and/or one or more Wholly Owned
Restricted Subsidiaries of such person and (b) any partnership, association,
joint venture, limited liability company or other entity in which such person
and/or one or more Wholly Owned Restricted Subsidiaries of such person have a
100% equity interest at such time.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withdrawal Period” shall have the meaning assigned to such term in
Section 10.04(i).

 

SECTION 1.02       Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Class A
Revolving Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a
“Class A LIBOR Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Class A Revolving Borrowing,” “Borrowing of Tranche A
Loans”) or by Type (e.g., a “LIBOR Borrowing”) or by Class and Type (e.g., a
“Class A LIBOR Revolving Borrowing”).

 

52

--------------------------------------------------------------------------------


 

SECTION 1.03       Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any Loan Document, agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any person shall be construed to include such
person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall refer to
such law or regulation as amended, modified or supplemented from time to time,
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(g) “on,” when used with respect to the Mortgaged Property or any property
adjacent to the Mortgaged Property, means “on, in, under, above or about.”

 

SECTION 1.04       Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all financial statements to be delivered pursuant to this
Agreement shall be prepared in accordance with GAAP as in effect from time to
time and all terms of an accounting or financial nature shall be construed and
interpreted in accordance with GAAP as in effect on the Closing Date, unless
otherwise agreed to by Borrower and the Required Lenders.  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then Borrower and the Administrative Agent agree to enter
into negotiations in good faith in order to amend such provisions of this
Agreement so as to reflect equitably such Accounting Change with the desired
result that the criteria for evaluating Borrower’s financial condition shall be
the same after such Accounting Change as if such Accounting Change had not
occurred.  Until such time as such amendment shall have been executed and
delivered by Borrower and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred.  “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the Securities and Exchange Commission (or successors thereto or
agencies with similar functions).  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of
Borrower or any Restricted Subsidiary at “fair value”, as defined therein.

 

53

--------------------------------------------------------------------------------


 

SECTION 1.05       Resolution of Drafting Ambiguities.  Borrower acknowledges
and agrees that it and each other Loan Party was represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.


 


ARTICLE II


 


THE CREDITS


 

SECTION 2.01       Commitments.

 


(A)           SUBJECT TO THE TERMS AND CONDITIONS AND RELYING UPON THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THE EXISTING CREDIT AGREEMENT, EACH
LENDER AGREED, SEVERALLY AND NOT JOINTLY (I) TO MAKE A TRANCHE B LOAN TO
BORROWER ON THE CLOSING DATE IN THE PRINCIPAL AMOUNT NOT TO EXCEED ITS INITIAL
TRANCHE B COMMITMENT AND (II) TO MAKE A DELAYED DRAW TRANCHE B LOAN TO BORROWER
AT ANY TIME OR FROM TIME TO TIME AFTER THE CLOSING DATE AND PRIOR TO
DECEMBER 31, 2006, IN AN AMOUNT EQUAL TO THE PORTION OF SUCH LENDER’S DELAYED
DRAW TRANCHE B COMMITMENT AS REQUESTED BY BORROWER TO BE MADE ON SUCH DAY
(SUBJECT TO A MAXIMUM OF TWO DRAWINGS TOTAL) IN THE AGGREGATE PRINCIPAL AMOUNT
NOT TO EXCEED SUCH LENDER’S DELAYED DRAW TRANCHE B COMMITMENT AT ANY TIME
OUTSTANDING; AND


 


(B)           SUBJECT TO THE TERMS AND CONDITIONS AND RELYING UPON THE
REPRESENTATIONS AND WARRANTIES HEREIN SET FORTH, EACH CLASS A REVOLVING LENDER
AGREES, SEVERALLY AND NOT JOINTLY, TO MAKE CLASS A REVOLVING LOANS TO BORROWER,
AT ANY TIME AND FROM TIME TO TIME ON OR AFTER THE RESTATEMENT EFFECTIVE DATE
UNTIL THE EARLIER OF THE CLASS A REVOLVING MATURITY DATE AND THE TERMINATION OF
THE CLASS A REVOLVING COMMITMENT OF SUCH LENDER IN ACCORDANCE WITH THE TERMS
HEREOF, IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT
RESULT IN SUCH LENDER’S CLASS A REVOLVING EXPOSURE EXCEEDING SUCH LENDER’S
CLASS A REVOLVING COMMITMENT.


 


(C)           SUBJECT TO THE TERMS AND CONDITIONS AND RELYING UPON THE
REPRESENTATIONS AND WARRANTIES HEREIN SET FORTH, EACH CLASS B REVOLVING LENDER
AGREES, SEVERALLY AND NOT JOINTLY, TO MAKE CLASS B REVOLVING LOANS TO BORROWER,
AT ANY TIME AND FROM TIME TO TIME ON OR AFTER THE RESTATEMENT EFFECTIVE DATE
UNTIL THE EARLIER OF THE CLASS B REVOLVING MATURITY DATE AND THE TERMINATION OF
THE CLASS B REVOLVING COMMITMENT OF SUCH LENDER IN ACCORDANCE WITH THE TERMS
HEREOF, IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT
RESULT IN SUCH LENDER’S CLASS B REVOLVING EXPOSURE EXCEEDING SUCH LENDER’S
CLASS B REVOLVING COMMITMENT.


 

Amounts paid or prepaid in respect of Tranche B Loans may not be reborrowed. 
Within the limits set forth in clause (b) above and subject to the terms,
conditions and limitations set forth herein, Borrower may borrow, pay or prepay
and reborrow Revolving Loans.

 

54

--------------------------------------------------------------------------------


 

SECTION 2.02       Loans.

 


(A)           EACH LOAN (OTHER THAN SWINGLINE LOANS) SHALL BE MADE AS PART OF A
BORROWING CONSISTING OF LOANS MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH
THEIR APPLICABLE COMMITMENTS; PROVIDED THAT THE FAILURE OF ANY LENDER TO MAKE
ITS LOAN SHALL NOT IN ITSELF RELIEVE ANY OTHER LENDER OF ITS OBLIGATION TO LEND
HEREUNDER (IT BEING UNDERSTOOD, HOWEVER, THAT NO LENDER SHALL BE RESPONSIBLE FOR
THE FAILURE OF ANY OTHER LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY SUCH
OTHER LENDER).  EXCEPT FOR LOANS DEEMED MADE PURSUANT TO SECTION 2.18(E)(II),
(X) ABR LOANS (OTHER THAN SWINGLINE LOANS) COMPRISING ANY BORROWING SHALL BE IN
AN AGGREGATE PRINCIPAL AMOUNT THAT IS (I) AN INTEGRAL MULTIPLE OF $250,000 AND
NOT LESS THAN $500,000 OR (II) EQUAL TO THE REMAINING AVAILABLE BALANCE OF THE
APPLICABLE COMMITMENTS AND (Y) THE LIBOR LOANS COMPRISING ANY BORROWING SHALL BE
IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS (I) AN INTEGRAL MULTIPLE OF $250,000
AND NOT LESS THAN $500,000 OR (II) EQUAL TO THE REMAINING AVAILABLE BALANCE OF
THE APPLICABLE COMMITMENTS; PROVIDED THAT ANY DELAYED DRAW TRANCHE B LOAN SHALL
BE IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS NOT LESS THAN $5.0 MILLION.


 


(B)           SUBJECT TO SECTIONS 2.11 AND 2.12, EACH BORROWING SHALL BE
COMPRISED ENTIRELY OF ABR LOANS OR LIBOR LOANS AS BORROWER MAY REQUEST PURSUANT
TO SECTION 2.03.  EACH LENDER MAY AT ITS OPTION MAKE ANY LIBOR LOAN BY CAUSING
ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN;
PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF
BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT. 
BORROWINGS OF MORE THAN ONE TYPE MAY BE OUTSTANDING AT THE SAME TIME; PROVIDED
THAT BORROWER SHALL NOT BE ENTITLED TO REQUEST ANY BORROWING THAT, IF MADE,
WOULD RESULT IN MORE THAN EIGHT LIBOR BORROWINGS OUTSTANDING HEREUNDER AT ANY
ONE TIME.  FOR PURPOSES OF THE FOREGOING, BORROWINGS HAVING DIFFERENT INTEREST
PERIODS, REGARDLESS OF WHETHER THEY COMMENCE ON THE SAME DATE, SHALL BE
CONSIDERED SEPARATE BORROWINGS.


 


(C)           EXCEPT WITH RESPECT TO LOANS DEEMED MADE PURSUANT TO
SECTION 2.18(E)(II), EACH LENDER SHALL MAKE EACH LOAN TO BE MADE BY IT HEREUNDER
ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO
SUCH ACCOUNT IN NEW YORK CITY AS THE ADMINISTRATIVE AGENT MAY DESIGNATE NOT
LATER THAN 1:00 P.M., NEW YORK CITY TIME, AND THE ADMINISTRATIVE AGENT SHALL
PROMPTLY CREDIT THE AMOUNTS SO RECEIVED TO AN ACCOUNT AS DIRECTED BY BORROWER IN
THE APPLICABLE BORROWING REQUEST OR, IF A BORROWING SHALL NOT OCCUR ON SUCH DATE
BECAUSE ANY CONDITION PRECEDENT HEREIN SPECIFIED SHALL NOT HAVE BEEN MET, RETURN
THE AMOUNTS SO RECEIVED TO THE RESPECTIVE LENDERS.


 


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S PORTION OF SUCH BORROWING,
THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH PORTION
AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE DATE OF SUCH BORROWING IN
ACCORDANCE WITH PARAGRAPH (C) ABOVE, AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO BORROWER ON SUCH DATE A
CORRESPONDING AMOUNT.  IF THE ADMINISTRATIVE AGENT SHALL HAVE SO MADE FUNDS
AVAILABLE, THEN, TO THE EXTENT THAT SUCH LENDER SHALL NOT HAVE MADE SUCH PORTION
AVAILABLE TO THE ADMINISTRATIVE AGENT, EACH OF SUCH LENDER AND BORROWER
SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH
CORRESPONDING AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE
SUCH AMOUNT IS MADE AVAILABLE TO BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID
TO THE ADMINISTRATIVE AGENT AT (I) IN THE CASE OF BORROWER, THE INTEREST RATE
APPLICABLE AT THE TIME TO THE LOANS COMPRISING SUCH

 

55

--------------------------------------------------------------------------------


 


BORROWING AND (II) IN THE CASE OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.  IF SUCH LENDER SHALL
REPAY TO THE ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SHALL
CONSTITUTE SUCH LENDER’S LOAN AS PART OF SUCH BORROWING FOR PURPOSES OF THIS
AGREEMENT, AND BORROWER’S OBLIGATION TO REPAY THE ADMINISTRATIVE AGENT SUCH
CORRESPONDING AMOUNT PURSUANT TO THIS SECTION 2.02(D) SHALL CEASE.

 


(E)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, BORROWER
SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY
BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER
THE CLASS A REVOLVING MATURITY DATE, CLASS B REVOLVING MATURITY DATE, TRANCHE B
MATURITY DATE OR INCREMENTAL TRANCHE B MATURITY DATE, AS APPLICABLE.


 


(F)            ANY “REVOLVING LOANS” OUTSTANDING ON THE RESTATEMENT EFFECTIVE
DATE SHALL BE CONTINUED AS REVOLVING LOANS HEREUNDER; PROVIDED THAT AFTER GIVING
EFFECT TO THE AMENDMENT AND RESTATEMENT AGREEMENT, (X) EACH CLASS B REVOLVING
LENDER WILL BE DEEMED TO BE HOLDING SUCH LOANS AS “CLASS B REVOLVING LOANS” AND
(Y) EACH CLASS A REVOLVING LENDER WILL BE DEEMED TO BE HOLDING SUCH LOANS AS
“CLASS A REVOLVING LOANS.”


 


(G)           FOLLOWING THE RESTATEMENT EFFECTIVE DATE BUT ON OR PRIOR TO
JUNE 1, 2011, WITH THE CONSENT OF BORROWER ANY CLASS B REVOLVING LENDER MAY
ELECT TO HAVE ALL (BUT NOT LESS THAN ALL) ITS CLASS B REVOLVING COMMITMENT
DEEMED TO BE A CLASS A REVOLVING COMMITMENT ON ANY DATE (EACH DATE, A
“DESIGNATION DATE”) PRIOR TO THE CLASS B REVOLVING MATURITY DATE; PROVIDED THAT
SUCH REVOLVING LENDER SHALL HAVE PROVIDED WRITTEN NOTICE TO BORROWER AND THE
ADMINISTRATIVE AGENT AT LEAST FIVE BUSINESS DAYS’ PRIOR TO SUCH DESIGNATION DATE
(OR SUCH SHORTER PERIOD AS THE ADMINISTRATIVE AGENT MAY AGREE IN ITS
DISCRETION).  FOLLOWING A DESIGNATION DATE, ANY REVOLVING LOANS HELD BY SUCH
REVOLVING LENDER WILL BE DEEMED TO BE “CLASS A REVOLVING LOANS.”


 

SECTION 2.03       Borrowing Procedure.  To request a Revolving Borrowing or
Term Borrowing, Borrower shall deliver, by hand delivery or telecopier (or
telephonic notice promptly confirmed in writing), an irrevocable duly completed
and executed Borrowing Request to the Administrative Agent (i) in the case of a
LIBOR Borrowing, not later than 12:00 noon, New York City time, three Business
Days before the date of the proposed Borrowing or (ii) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, one Business Day
before the date of the proposed Borrowing.  Each Borrowing Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:

 

(a)           whether the requested Borrowing is to be a Borrowing of Revolving
Loans or Tranche B Loans (and if a Tranche B Loan, whether such Tranche B Loan
constitutes a Delayed Draw Tranche B Loan);

 

(b)           in the case of a Revolving Borrowing, whether the requested
Borrowing is a Class A Revolving Borrowing or a Class B Revolving Borrowing;

 

(c)           the aggregate amount of such Borrowing;

 

56

--------------------------------------------------------------------------------


 

(d)           the date of such Borrowing, which shall be a Business Day;

 

(e)           whether such Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing;

 

(f)            in the case of a LIBOR Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

(g)           the location and number of Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.02(c);
and

 

(h)           that the conditions set forth in Sections 4.02(b)-(d) have been
satisfied as of the date of the notice.

 

If no election as to the Class of any Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Class A Revolving Borrowing. If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be an ABR Borrowing.  If no Interest Period is specified with respect to
any requested LIBOR Borrowing, then Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04       Evidence of Debt; Repayment of Loans.

 


(A)           PROMISE TO REPAY.  BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY
(I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH TRANCHE B LENDER, THE
PRINCIPAL AMOUNT OF EACH TRANCHE B LOAN OF SUCH TRANCHE B LENDER AS PROVIDED IN
SECTION 2.09, (II) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH CLASS A
REVOLVING LENDER, THE THEN UNPAID PRINCIPAL AMOUNT OF EACH CLASS A REVOLVING
LOAN OF SUCH CLASS A REVOLVING LENDER ON THE CLASS A REVOLVING MATURITY DATE,
(III) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH CLASS B REVOLVING
LENDER, THE THEN UNPAID PRINCIPAL AMOUNT OF EACH CLASS B REVOLVING LOAN OF SUCH
CLASS B REVOLVING LENDER ON THE CLASS B REVOLVING MATURITY DATE AND (IV) TO THE
SWINGLINE LENDER, THE THEN UNPAID PRINCIPAL AMOUNT OF EACH SWINGLINE LOAN ON THE
EARLIER OF (X) THE CLASS A REVOLVING MATURITY DATE AND (Y) THE FIRST DATE AFTER
SUCH SWINGLINE LOAN IS MADE THAT IS THE 15TH OR LAST DAY OF A CALENDAR MONTH AND
IS AT LEAST TWO BUSINESS DAYS AFTER SUCH SWINGLINE LOAN IS MADE; PROVIDED THAT
ON EACH DATE THAT A CLASS A REVOLVING BORROWING IS MADE, BORROWER SHALL REPAY
ALL SWINGLINE LOANS THAT WERE OUTSTANDING ON THE DATE SUCH BORROWING WAS
REQUESTED.


 


(B)           LENDER AND ADMINISTRATIVE AGENT RECORDS.  EACH LENDER SHALL
MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING
THE INDEBTEDNESS OF BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN MADE BY
SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST
PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.  THE
ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT WILL RECORD (I) THE
AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE AND CLASS THEREOF AND THE INTEREST
PERIOD APPLICABLE THERETO; (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND
PAYABLE OR TO BECOME DUE

 

57

--------------------------------------------------------------------------------


 


AND PAYABLE FROM BORROWER TO EACH LENDER HEREUNDER; AND (III) THE AMOUNT OF ANY
SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE
LENDERS AND EACH LENDER’S SHARE THEREOF.  THE ENTRIES MADE IN THE ACCOUNTS
MAINTAINED PURSUANT TO THIS PARAGRAPH SHALL BE PRIMA FACIE EVIDENCE OF THE
EXISTENCE AND AMOUNTS OF THE OBLIGATIONS THEREIN RECORDED; PROVIDED THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR
ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATIONS OF BORROWER TO
REPAY THE LOANS IN ACCORDANCE WITH THEIR TERMS.

 


(C)           PROMISSORY NOTES.  ANY LENDER BY WRITTEN NOTICE TO BORROWER MAY
REQUEST THAT LOANS OF ANY CLASS MADE BY IT BE EVIDENCED BY A PROMISSORY NOTE. 
IN SUCH EVENT, BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH LENDER A
PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF REQUESTED BY SUCH
LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) IN THE FORM OF EXHIBIT K-1 OR
K-2, AS THE CASE MAY BE.  THEREAFTER, THE LOANS EVIDENCED BY SUCH PROMISSORY
NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT
PURSUANT TO SECTION 10.04) BE REPRESENTED BY ONE OR MORE PROMISSORY NOTES IN
SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH
PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


 

SECTION 2.05       Fees.

 


(A)           COMMITMENT FEE.  BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH LENDER A COMMITMENT FEE (A “COMMITMENT FEE”) EQUAL
TO THE APPLICABLE FEE PER ANNUM ON THE AVERAGE DAILY UNUSED AMOUNT OF EACH
REVOLVING COMMITMENT AND DELAYED DRAW TRANCHE B COMMITMENT OF SUCH LENDER DURING
THE PERIOD FROM AND INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE DATE ON
WHICH SUCH COMMITMENT TERMINATES.  ACCRUED COMMITMENT FEES SHALL BE PAYABLE IN
ARREARS (A) ON THE LAST BUSINESS DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF
EACH YEAR, COMMENCING ON SEPTEMBER 29, 2006, AND (B) ON THE DATE ON WHICH SUCH
COMMITMENT TERMINATES.  COMMITMENT FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR
OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED
(INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY); PROVIDED THAT THE
DEFAULTING LENDERS SHALL NOT BE ENTITLED TO RECEIVE ANY COMMITMENT FEE ACCRUED
DURING A DEFAULT PERIOD.  FOR PURPOSES OF COMPUTING COMMITMENT FEES WITH RESPECT
TO REVOLVING COMMITMENTS OF ANY CLASS, A REVOLVING COMMITMENT OF SUCH CLASS OF A
LENDER SHALL BE DEEMED TO BE USED TO THE EXTENT OF THE OUTSTANDING REVOLVING
LOANS OF SUCH CLASS AND, IN THE CASE OF CLASS A REVOLVING COMMITMENTS, LC
EXPOSURE OF SUCH LENDER (AND THE SWINGLINE EXPOSURE OF SUCH LENDER SHALL BE
DISREGARDED FOR SUCH PURPOSE).


 


(B)           ADMINISTRATIVE AGENT FEES.  BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT, THE ADMINISTRATIVE FEES PAYABLE IN
THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON BETWEEN BORROWER AND THE
ADMINISTRATIVE AGENT (THE “ADMINISTRATIVE AGENT FEES”).


 


(C)           LC AND FRONTING FEES.  BORROWER AGREES TO PAY (I) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH CLASS A REVOLVING LENDER A
PARTICIPATION FEE (“LC PARTICIPATION FEE”) WITH RESPECT TO ITS PARTICIPATIONS IN
LETTERS OF CREDIT, WHICH SHALL ACCRUE AT A RATE EQUAL TO THE APPLICABLE MARGIN
FROM TIME TO TIME USED TO DETERMINE THE INTEREST RATE ON CLASS A LIBOR REVOLVING
LOANS PURSUANT TO SECTION 2.06 ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC

 

58

--------------------------------------------------------------------------------


 


EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO REIMBURSEMENT
OBLIGATIONS) DURING THE PERIOD FROM AND INCLUDING THE CLOSING DATE TO BUT
EXCLUDING THE LATER OF THE DATE ON WHICH SUCH LENDER’S CLASS A REVOLVING
COMMITMENT TERMINATES AND THE DATE ON WHICH SUCH LENDER CEASES TO HAVE ANY LC
EXPOSURE, AND (II) TO THE ISSUING BANK A FRONTING FEE (“FRONTING FEE”), WHICH
SHALL ACCRUE AT THE RATE OF 0.25% PER ANNUM ON THE AVERAGE DAILY AMOUNT OF THE
LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO REIMBURSEMENT
OBLIGATIONS) DURING THE PERIOD FROM AND INCLUDING THE CLOSING DATE TO BUT
EXCLUDING THE LATER OF THE DATE OF TERMINATION OF THE CLASS A REVOLVING
COMMITMENTS AND THE DATE ON WHICH THERE CEASES TO BE ANY LC EXPOSURE, AS WELL AS
THE ISSUING BANK’S CUSTOMARY FEES WITH RESPECT TO THE ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING OF DRAWINGS
THEREUNDER.  ACCRUED LC PARTICIPATION FEES AND FRONTING FEES SHALL BE PAYABLE IN
ARREARS (I) ON THE LAST BUSINESS DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF
EACH YEAR, COMMENCING ON SEPTEMBER 29, 2006, AND (II) ON THE DATE ON WHICH THE
CLASS A REVOLVING COMMITMENTS TERMINATE.  ANY SUCH FEES ACCRUING AFTER THE DATE
ON WHICH THE CLASS A REVOLVING COMMITMENTS TERMINATE SHALL BE PAYABLE ON
DEMAND.  ANY OTHER FEES PAYABLE TO THE ISSUING BANK PURSUANT TO THIS PARAGRAPH
SHALL BE PAYABLE WITHIN 10 DAYS AFTER DEMAND THEREFOR.  ALL LC PARTICIPATION
FEES AND FRONTING FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND
SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY
BUT EXCLUDING THE LAST DAY).


 


(D)           ALL FEES SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY AVAILABLE
FUNDS, TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION, IF AND AS APPROPRIATE,
AMONG THE LENDERS (OTHER THAN DEFAULTING LENDERS DURING A DEFAULT PERIOD WITH
RESPECT THERETO), EXCEPT THAT BORROWER SHALL PAY THE FRONTING FEES DIRECTLY TO
THE ISSUING BANK.  ONCE PAID, NONE OF THE FEES SHALL BE REFUNDABLE UNDER ANY
CIRCUMSTANCES.


 

SECTION 2.06       Interest on Loans.

 


(A)           ABR LOANS.  SUBJECT TO THE PROVISIONS OF SECTION 2.06(C), THE
LOANS COMPRISING EACH ABR BORROWING, INCLUDING EACH SWINGLINE LOAN, SHALL BEAR
INTEREST AT A RATE PER ANNUM EQUAL TO THE ALTERNATE BASE RATE PLUS THE
APPLICABLE MARGIN IN EFFECT FROM TIME TO TIME.


 


(B)           LIBOR LOANS.  SUBJECT TO THE PROVISIONS OF SECTION 2.06(C), THE
LOANS COMPRISING EACH LIBOR BORROWING SHALL BEAR INTEREST AT A RATE PER ANNUM
EQUAL TO THE ADJUSTED LIBOR RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH
BORROWING PLUS THE APPLICABLE MARGIN IN EFFECT FROM TIME TO TIME.


 


(C)           DEFAULT RATE.  NOTWITHSTANDING THE FOREGOING, DURING THE
CONTINUANCE OF A PAYMENT EVENT OF DEFAULT, THE AMOUNT OF OVERDUE PRINCIPAL OR
INTEREST SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BEAR INTEREST, AFTER
AS WELL AS BEFORE JUDGMENT, AT A PER ANNUM RATE EQUAL TO 2% PLUS THE RATE
OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS OF
THIS SECTION 2.06 (THE “DEFAULT RATE”).


 


(D)           INTEREST PAYMENT DATES.  ACCRUED INTEREST ON EACH LOAN SHALL BE
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH LOAN; PROVIDED THAT
(I) INTEREST ACCRUED PURSUANT TO SECTION 2.06(C) SHALL BE PAYABLE ON DEMAND,
(II) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN A
PREPAYMENT OF AN ABR REVOLVING LOAN OF ANY CLASS OR A SWINGLINE

 

59

--------------------------------------------------------------------------------


 


LOAN WITHOUT A PERMANENT REDUCTION IN REVOLVING COMMITMENTS), ACCRUED INTEREST
ON THE PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH
REPAYMENT OR PREPAYMENT AND (III) IN THE EVENT OF ANY CONVERSION OF ANY LIBOR
LOAN PRIOR TO THE END OF THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST
ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.


 


(E)           INTEREST CALCULATION.  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON
THE BASIS OF A YEAR OF 360 DAYS, AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF
DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).  THE
APPLICABLE ALTERNATE BASE RATE OR ADJUSTED LIBOR RATE SHALL BE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AND
SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 

SECTION 2.07       Termination and Reduction of Commitments.

 


(A)           TERMINATION OF COMMITMENTS.  THE INITIAL TRANCHE B COMMITMENTS
AUTOMATICALLY TERMINATED AT 5:00 P.M., NEW YORK CITY TIME, ON THE CLOSING DATE. 
THE DELAYED DRAW TRANCHE B COMMITMENTS AUTOMATICALLY TERMINATED AT 5:00 P.M.,
NEW YORK CITY TIME, ON DECEMBER 31, 2006.  THE CLASS A REVOLVING COMMITMENTS,
THE SWINGLINE COMMITMENT AND THE LC COMMITMENT SHALL AUTOMATICALLY TERMINATE ON
THE CLASS A REVOLVING MATURITY DATE.  THE CLASS B REVOLVING COMMITMENTS SHALL
AUTOMATICALLY TERMINATE ON THE CLASS B REVOLVING MATURITY DATE.  THE CLASS B
REVOLVING COMMITMENTS SHALL AUTOMATICALLY TERMINATE UPON THE INCREASE EFFECTIVE
DATE WITH RESPECT TO AN INCREMENTAL REVOLVING LOAN COMMITMENT.


 


(B)           OPTIONAL TERMINATIONS AND REDUCTIONS.  AT ITS OPTION, BORROWER
MAY, AT ANY TIME AFTER THE CLOSING DATE, TERMINATE, OR FROM TIME TO TIME
PERMANENTLY REDUCE, THE COMMITMENTS OF ANY CLASS; PROVIDED THAT (I) EACH
REDUCTION OF THE COMMITMENTS OF ANY CLASS SHALL BE IN AN AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF $250,000 AND NOT LESS THAN $500,000, (II) THE CLASS B
REVOLVING COMMITMENTS SHALL NOT BE TERMINATED OR REDUCED IF, AFTER GIVING EFFECT
TO ANY CONCURRENT PREPAYMENT OF THE CLASS B REVOLVING LOANS IN ACCORDANCE WITH
SECTION 2.10, THE AGGREGATE AMOUNT OF CLASS B REVOLVING EXPOSURES WOULD EXCEED
THE AGGREGATE AMOUNT OF CLASS B REVOLVING COMMITMENTS AND (III) THE CLASS A
REVOLVING COMMITMENTS SHALL NOT BE TERMINATED OR REDUCED IF, AFTER GIVING EFFECT
TO ANY CONCURRENT PREPAYMENT OF THE CLASS A REVOLVING LOANS IN ACCORDANCE WITH
SECTION 2.10, THE AGGREGATE AMOUNT OF CLASS A REVOLVING EXPOSURES WOULD EXCEED
THE AGGREGATE AMOUNT OF CLASS A REVOLVING COMMITMENTS.


 


(C)           BORROWER NOTICE.  BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT
IN WRITING OF ANY ELECTION TO TERMINATE OR REDUCE THE COMMITMENTS UNDER
SECTION 2.07(B) AT LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH
TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE
THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT
SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY
BORROWER PURSUANT TO THIS SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE
OF TERMINATION OF THE COMMITMENTS DELIVERED BY BORROWER MAY STATE THAT SUCH
NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN
WHICH CASE SUCH NOTICE MAY BE REVOKED BY BORROWER (BY WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  ANY TERMINATION OR REDUCTION OF THE COMMITMENTS OF
ANY CLASS SHALL BE PERMANENT.

 

60

--------------------------------------------------------------------------------



 


EACH REDUCTION OF THE COMMITMENTS OF ANY CLASS SHALL BE MADE RATABLY AMONG THE
LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS OF SUCH CLASS.


 

SECTION 2.08       Interest Elections.

 


(A)           GENERALLY.  EACH REVOLVING BORROWING AND TERM BORROWING INITIALLY
SHALL BE OF THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE
CASE OF A LIBOR BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS SPECIFIED IN
SUCH BORROWING REQUEST.  THEREAFTER, BORROWER MAY ELECT TO CONVERT SUCH
BORROWING TO A DIFFERENT TYPE OR TO CONTINUE SUCH BORROWING AND, IN THE CASE OF
A LIBOR BORROWING, MAY ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS
SECTION.  BORROWER MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT
PORTIONS OF THE AFFECTED BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE
ALLOCATED RATABLY AMONG THE LENDERS HOLDING THE LOANS COMPRISING SUCH BORROWING,
AND THE LOANS COMPRISING EACH SUCH PORTION SHALL BE CONSIDERED A SEPARATE
BORROWING.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, BORROWER SHALL NOT BE
ENTITLED TO REQUEST ANY CONVERSION OR CONTINUATION THAT, IF MADE, WOULD RESULT
IN MORE THAN EIGHT LIBOR BORROWINGS OUTSTANDING HEREUNDER AT ANY ONE TIME.  THIS
SECTION SHALL NOT APPLY TO SWINGLINE LOANS, WHICH MAY NOT BE CONVERTED OR
CONTINUED.


 


(B)           INTEREST ELECTION NOTICE.  TO MAKE AN ELECTION PURSUANT TO THIS
SECTION, BORROWER SHALL DELIVER, BY HAND DELIVERY OR TELECOPIER (OR TELEPHONIC
NOTICE PROMPTLY CONFIRMED IN WRITING), A DULY COMPLETED AND EXECUTED INTEREST
ELECTION REQUEST TO THE ADMINISTRATIVE AGENT NOT LATER THAN THE TIME THAT A
BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF BORROWER WERE
REQUESTING A REVOLVING BORROWING OR TERM BORROWING OF THE TYPE RESULTING FROM
SUCH ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH INTEREST
ELECTION REQUEST SHALL BE IRREVOCABLE.  EACH INTEREST ELECTION REQUEST SHALL
SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, or if outstanding Borrowings are being combined, allocation to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)         whether the resulting Borrowing is to be an ABR Borrowing or a
LIBOR Borrowing; and

 

(iv)         if the resulting Borrowing is a LIBOR Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

 

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

 

61

--------------------------------------------------------------------------------


 

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 


(C)           AUTOMATIC CONVERSION TO ABR BORROWING.  IF AN INTEREST ELECTION
REQUEST WITH RESPECT TO A LIBOR BORROWING IS NOT TIMELY DELIVERED PRIOR TO THE
END OF THE INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS
REPAID AS PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING
SHALL BE CONVERTED TO AN ABR BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION
HEREOF, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY REQUIRE, BY NOTICE TO BORROWER,
THAT (I) NO OUTSTANDING BORROWING MAY BE CONVERTED TO OR CONTINUED AS A LIBOR
BORROWING AND (II) UNLESS REPAID, EACH LIBOR BORROWING SHALL BE CONVERTED TO AN
ABR BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO.


 

SECTION 2.09       Amortization of Term Borrowings.  Borrower shall pay to the
Administrative Agent, for the account of the Tranche B Lenders, (i) on
September 29, 2006, $100,000, and (ii) on the dates set forth on Annex I, or if
any such date is not a Business Day, on the immediately preceding Business Day
(each such date, a “Tranche B Repayment Date”), a principal amount of the
Tranche B Loans (x) as is set forth on Annex I opposite such date under the
heading “Initial Tranche B Loan Amount” if no Delayed Draw Tranche B Loans have
been made on or before December 31, 2006 or (y) as set forth on Annex I under
the heading “Total Amount” if any Delayed Draw Tranche B Loans have been made as
of such date (in the case of clauses (x) and (y) as adjusted from time to time
pursuant to Section 2.10(h) and in the case of clause (y) as may be further
adjusted as provided on Annex I), together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment.  To the extent not previously paid, all Tranche B Loans shall be due
and payable on the Tranche B Maturity Date.

 

SECTION 2.10       Optional and Mandatory Prepayments of Loans.

 


(A)           OPTIONAL PREPAYMENTS.  BORROWER SHALL HAVE THE RIGHT AT ANY TIME
AND FROM TIME TO TIME TO PREPAY ANY BORROWING, IN WHOLE OR IN PART, SUBJECT TO
THE REQUIREMENTS OF THIS SECTION 2.10; PROVIDED THAT EACH PARTIAL PREPAYMENT
SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $250,000 AND NOT LESS THAN
$500,000 OR, IF LESS OR IF NOT SUCH A MULTIPLE, THE OUTSTANDING PRINCIPAL AMOUNT
OF SUCH BORROWING.


 


(B)           REVOLVING LOAN PREPAYMENTS.


 

(I)           IN THE EVENT OF THE TERMINATION OF ALL THE CLASS A REVOLVING
COMMITMENTS, BORROWER SHALL, ON THE DATE OF SUCH TERMINATION, REPAY OR PREPAY
ALL ITS OUTSTANDING CLASS A REVOLVING LOANS AND ALL OUTSTANDING SWINGLINE LOANS
AND REPLACE ALL OUTSTANDING LETTERS OF CREDIT OR CASH COLLATERALIZE ALL
OUTSTANDING LETTERS OF CREDIT IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN
SECTION 2.18(I).  IN THE EVENT OF THE TERMINATION OF ALL THE CLASS B REVOLVING
COMMITMENTS, BORROWER SHALL, ON THE DATE OF SUCH TERMINATION, REPAY OR PREPAY
ALL ITS OUTSTANDING CLASS B REVOLVING LOANS.

 

62

--------------------------------------------------------------------------------


 

(II)          IN THE EVENT OF ANY PARTIAL REDUCTION OF THE CLASS A REVOLVING
COMMITMENTS, THEN (X) AT OR PRIOR TO THE EFFECTIVE DATE OF SUCH REDUCTION, THE
ADMINISTRATIVE AGENT SHALL NOTIFY BORROWER AND THE CLASS A REVOLVING LENDERS OF
THE SUM OF ALL LENDERS’ CLASS A REVOLVING EXPOSURES AFTER GIVING EFFECT THERETO
AND (Y) IF THE SUM OF ALL LENDERS’ CLASS A REVOLVING EXPOSURES WOULD EXCEED THE
AGGREGATE AMOUNT OF CLASS A REVOLVING COMMITMENTS AFTER GIVING EFFECT TO SUCH
REDUCTION, THEN BORROWER SHALL, ON THE DATE OF SUCH REDUCTION, FIRST, REPAY OR
PREPAY SWINGLINE LOANS, SECOND, REPAY OR PREPAY THE OUTSTANDING CLASS A
REVOLVING LOANS AND THIRD, REPLACE OUTSTANDING LETTERS OF CREDIT OR CASH
COLLATERALIZE OUTSTANDING LETTERS OF CREDIT IN ACCORDANCE WITH THE PROCEDURES
SET FORTH IN SECTION 2.18(I), IN AN AGGREGATE AMOUNT SUFFICIENT TO ELIMINATE
SUCH EXCESS.

 

(III)         IN THE EVENT OF ANY PARTIAL REDUCTION OF THE CLASS B REVOLVING
COMMITMENTS, THEN (X) AT OR PRIOR TO THE EFFECTIVE DATE OF SUCH REDUCTION, THE
ADMINISTRATIVE AGENT SHALL NOTIFY BORROWER AND THE CLASS B REVOLVING LENDERS OF
THE SUM OF ALL LENDERS’ CLASS B REVOLVING EXPOSURES AFTER GIVING EFFECT THERETO
AND (Y) IF THE SUM OF ALL LENDERS’ CLASS B REVOLVING EXPOSURES WOULD EXCEED THE
AGGREGATE AMOUNT OF CLASS B REVOLVING COMMITMENTS AFTER GIVING EFFECT TO SUCH
REDUCTION, THEN BORROWER SHALL, ON THE DATE OF SUCH REDUCTION, REPAY OR PREPAY
THE OUTSTANDING CLASS B REVOLVING LOANS IN AN AGGREGATE AMOUNT SUFFICIENT TO
ELIMINATE SUCH EXCESS.

 

(IV)         (X)  IN THE EVENT THAT THE SUM OF ALL CLASS A REVOLVING LENDERS’
CLASS A REVOLVING EXPOSURES EXCEEDS THE CLASS A REVOLVING COMMITMENTS THEN IN
EFFECT, BORROWER SHALL, WITHOUT NOTICE OR DEMAND, IMMEDIATELY FIRST, REPAY OR
PREPAY SWINGLINE LOANS, SECOND, REPAY OR PREPAY THE OUTSTANDING CLASS A
REVOLVING LOANS AND THIRD, REPLACE OUTSTANDING LETTERS OF CREDIT OR CASH
COLLATERALIZE OUTSTANDING LETTERS OF CREDIT IN ACCORDANCE WITH THE PROCEDURES
SET FORTH IN SECTION 2.18(I), IN AN AGGREGATE AMOUNT SUFFICIENT TO ELIMINATE
SUCH EXCESS; AND (Y) IN THE EVENT THAT THE SUM OF ALL CLASS B REVOLVING LENDERS’
CLASS B REVOLVING EXPOSURES EXCEEDS THE TOTAL CLASS B REVOLVING COMMITMENTS, THE
BORROWER SHALL, WITHOUT NOTICE OR DEMAND, IMMEDIATELY REPAY OR PREPAY CLASS B
REVOLVING BORROWINGS IN AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS.

 

(V)          IN THE EVENT THAT THE AGGREGATE LC EXPOSURE EXCEEDS THE LC
COMMITMENT THEN IN EFFECT, BORROWER SHALL, WITHOUT NOTICE OR DEMAND, IMMEDIATELY
REPLACE OUTSTANDING LETTERS OF CREDIT OR CASH COLLATERALIZE OUTSTANDING LETTERS
OF CREDIT IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 2.18(I), IN AN
AGGREGATE AMOUNT SUFFICIENT TO ELIMINATE SUCH EXCESS.

 


(C)           ASSET SALES.  NOT LATER THAN ONE BUSINESS DAY FOLLOWING THE
RECEIPT OF ANY NET CASH PROCEEDS OF ANY ASSET SALE BY BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES ON OR AFTER THE CLOSING DATE, BORROWER, SHALL MAKE
PREPAYMENTS IN ACCORDANCE WITH SECTIONS 2.10(H) AND (I) IN AN AGGREGATE AMOUNT
EQUAL TO 100% OF SUCH NET CASH PROCEEDS; PROVIDED THAT:


 

(i)           no such prepayment shall be required under this
Section 2.10(c)(i) with respect to (A) any Asset Sale permitted by
Section 6.06(a), (B) the disposition of property which constitutes a Casualty
Event, or (C) Asset Sales for fair market value resulting in no more than
$500,000 in Net Cash Proceeds per Asset Sale (or series of related Asset

 

63

--------------------------------------------------------------------------------


 

Sales) and less than $3,000,000 in Net Cash Proceeds in any fiscal year;
provided that clause (C) shall not apply in the case of any Asset Sale described
in clause (b) of the definition thereof; and

 

(ii)           so long as no Default shall then exist or would arise therefrom
and the aggregate of such Net Cash Proceeds of Asset Sales shall not exceed
$5,000,000 in any fiscal year of Borrower, such proceeds shall not be required
to be so applied on such date to the extent that Borrower shall have delivered
an Officers’ Certificate to the Administrative Agent on or prior to such date
stating that such Net Cash Proceeds are expected to be reinvested in fixed or
capital assets within 270 days following the date of such Asset Sale (which
Officers’ Certificate shall set forth the estimates of the proceeds to be so
expended); provided that if all or any portion of such Net Cash Proceeds is not
so reinvested within such 270-day period, such unused portion shall be applied
on the last day of such period as a mandatory prepayment as provided in this
Section 2.10(c); provided, further, that if the property subject to such Asset
Sale constituted Collateral, then all property purchased with the Net Cash
Proceeds thereof pursuant to this subsection shall be made subject to the Lien
of the applicable Security Documents in favor of the Collateral Agent, for its
benefit and for the benefit of the other Secured Parties in accordance with
Sections 5.11 and 5.12;

 

provided, further, that clauses (c)(i) and (ii) shall not apply to any Net Cash
Proceeds from Asset Sales pursuant to Section 6.06(g).

 


(D)           DEBT ISSUANCE.  NOT LATER THAN ONE BUSINESS DAY FOLLOWING THE
RECEIPT OF ANY NET CASH PROCEEDS OF ANY DEBT ISSUANCE BY BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES ON OR AFTER THE CLOSING DATE, BORROWER SHALL MAKE
PREPAYMENTS IN ACCORDANCE WITH SECTIONS 2.10(H) AND (I) IN AN AGGREGATE AMOUNT
EQUAL TO 100% OF SUCH NET CASH PROCEEDS.


 


(E)           SPECIAL REDEMPTION.  IF THE PINON ACQUISITION HAS NOT BEEN
CONSUMMATED ON OR PRIOR TO SEPTEMBER 29, 2006, BORROWER SHALL MAKE PREPAYMENTS
IN ACCORDANCE WITH SECTIONS 2.10(H) AND (I) IN AN AGGREGATE AMOUNT EQUAL TO
$14.5 MILLION.  IF THE TEXAS PELICAN PORTION OF THE TPSH ACQUISITION HAS NOT
BEEN CONSUMMATED ON OR PRIOR TO AUGUST 15, 2006, BORROWER SHALL MAKE PREPAYMENTS
IN ACCORDANCE WITH SECTIONS 2.10(H) AND (I) IN AN AGGREGATE AMOUNT EQUAL TO
$2.35 MILLION.  IF THE ST. HELENA PORTION OF THE TPSH ACQUISITION HAS NOT BEEN
CONSUMMATED ON OR PRIOR TO AUGUST 15, 2006, BORROWER SHALL MAKE PREPAYMENTS IN
ACCORDANCE WITH SECTIONS 2.10(H) AND (I) IN AN AGGREGATE AMOUNT EQUAL TO $3.45
MILLION.


 


(F)            CASUALTY EVENTS.  NOT LATER THAN ONE BUSINESS DAY FOLLOWING THE
RECEIPT OF ANY NET CASH PROCEEDS FROM A CASUALTY EVENT BY BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES ON OR AFTER THE CLOSING DATE, BORROWER SHALL MAKE
PREPAYMENTS IN ACCORDANCE WITH SECTIONS 2.10(H) AND (I) IN AN AGGREGATE AMOUNT
EQUAL TO 100% OF SUCH NET CASH PROCEEDS; PROVIDED THAT:


 

(i)           so long as no Default shall then exist or arise therefrom, such
Net Cash Proceeds shall not be required to be so applied on such date to the
extent that (A) in the event such Net Cash Proceeds shall not exceed $5.0
million, Borrower shall have

 

64

--------------------------------------------------------------------------------


 

delivered an Officers’ Certificate to the Administrative Agent on or prior to
such date stating that such Net Cash Proceeds are expected to be used, or (B) in
the event that such Net Cash Proceeds exceed $5.0 million, the Administrative
Agent has elected by notice to Borrower on or prior to such date to require such
Net Cash Proceeds to be used, in each case, to repair, replace or restore any
property in respect of which such Net Cash Proceeds were paid or to reinvest in
other fixed or capital assets, no later than 270 days following the date of
receipt of such Net Cash Proceeds; provided that if the property subject to such
Casualty Event constituted Collateral under the Security Documents, then all
property purchased with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the Lien of the applicable Security
Documents in favor of the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties in accordance with Sections 5.11 and 5.12; and

 

(ii)          if any portion of such Net Cash Proceeds shall not be so applied
within such 270 day period, such unused portion shall be applied on the last day
of such period as a mandatory prepayment as provided in this Section 2.10(f).

 


(G)           EXCESS CASH FLOW.  NO LATER THAN THE EARLIER OF (I) 90 DAYS AFTER
THE END OF EACH EXCESS CASH FLOW PERIOD AND (II) THE DATE ON WHICH THE FINANCIAL
STATEMENTS WITH RESPECT TO THE FISCAL YEAR IN WHICH SUCH EXCESS CASH FLOW PERIOD
OCCURS ARE DELIVERED PURSUANT TO SECTION 5.01(A), BORROWER SHALL MAKE
PREPAYMENTS IN ACCORDANCE WITH SECTIONS 2.10(H) AND (I) IN AN AGGREGATE AMOUNT
EQUAL TO 50% OF EXCESS CASH FLOW FOR THE EXCESS CASH FLOW PERIOD THEN ENDED.


 


(H)           APPLICATION OF PREPAYMENTS.  PRIOR TO ANY OPTIONAL OR MANDATORY
PREPAYMENT HEREUNDER, BORROWER SHALL SELECT THE BORROWING OR BORROWINGS TO BE
PREPAID AND SHALL SPECIFY SUCH SELECTION IN THE NOTICE OF SUCH PREPAYMENT
PURSUANT TO SECTION 2.10(I), SUBJECT TO THE PROVISIONS OF THIS SECTION 2.10(H). 
ANY PREPAYMENTS OF TRANCHE B LOANS PURSUANT TO SECTION 2.10(C), (D), (F) OR
(G) SHALL BE APPLIED TO REDUCE SCHEDULED REPAYMENTS REQUIRED UNDER SECTION 2.09
IN INVERSE ORDER OF MATURITY.  ANY PREPAYMENTS OF TRANCHE B LOANS PURSUANT TO
SECTION 2.10(A) SHALL BE APPLIED TO REDUCE SCHEDULED REPAYMENTS AS BORROWER
SHALL DIRECT.  ANY PREPAYMENTS OF TRANCHE B LOANS PURSUANT TO
SECTION 2.10(E) SHALL BE APPLIED TO REDUCE SCHEDULED REPAYMENTS REQUIRED UNDER
SECTION 2.09 ON A PRO RATA BASIS.  ANY PREPAYMENTS PURSUANT TO SECTION 2.10(C),
(D), (F) OR (G) SHALL BE APPLIED FIRST TO PREPAY TRANCHE B LOANS.  AFTER
APPLICATION OF MANDATORY PREPAYMENTS OF TRANCHE B LOANS DESCRIBED ABOVE IN THIS
SECTION 2.10(H) AND TO THE EXTENT THERE ARE MANDATORY PREPAYMENT AMOUNTS
REMAINING AFTER SUCH APPLICATION, FIRST, THE CLASS B REVOLVING COMMITMENTS SHALL
BE PERMANENTLY REDUCED RATABLY AMONG THE CLASS B REVOLVING LENDERS IN ACCORDANCE
WITH THEIR APPLICABLE CLASS B REVOLVING COMMITMENTS IN AN AGGREGATE AMOUNT EQUAL
TO SUCH EXCESS, AND SECOND, TO THE EXTENT THERE ARE MANDATORY PREPAYMENT AMOUNTS
REMAINING AFTER SUCH APPLICATION IN RESPECT OF CLASS B REVOLVING COMMITMENTS,
THE CLASS A REVOLVING COMMITMENTS SHALL BE PERMANENTLY REDUCED RATABLY AMONG THE
CLASS A REVOLVING LENDERS IN ACCORDANCE WITH THEIR APPLICABLE CLASS A REVOLVING
COMMITMENTS IN AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS, AND IN EACH CASE
BORROWER SHALL COMPLY WITH SECTION 2.10(B).


 

Amounts to be applied pursuant to this Section 2.10 to the prepayment of Tranche
B Loans and Revolving Loans shall be applied, as applicable, first to reduce
outstanding ABR

 

65

--------------------------------------------------------------------------------


 

Term Loans and ABR Revolving Loans, respectively.  Any amounts remaining after
each such application shall be applied to prepay LIBOR Term Loans or LIBOR
Revolving Loans, as applicable.  Notwithstanding the foregoing, if the amount of
any prepayment of Loans required under this Section 2.10 shall be in excess of
the amount of the ABR Loans at the time outstanding (an “Excess Amount”), only
the portion of the amount of such prepayment as is equal to the amount of such
outstanding ABR Loans shall be immediately prepaid and, at the election of
Borrower, the Excess Amount shall be either (A) deposited in an escrow account
on terms satisfactory to the Collateral Agent and applied to the prepayment of
LIBOR Loans on the last day of the then next-expiring Interest Period for LIBOR
Loans; provided that (i) interest in respect of such Excess Amount shall
continue to accrue thereon at the rate provided hereunder for the Loans which
such Excess Amount is intended to repay until such Excess Amount shall have been
used in full to repay such Loans and (ii) at any time while a Default has
occurred and is continuing, the Administrative Agent may, and upon written
direction from the Required Lenders shall, apply any or all proceeds then on
deposit to the payment of such Loans in an amount equal to such Excess Amount or
(B) prepaid immediately, together with any amounts owing to the Lenders under
Section 2.13.

 


(I)            NOTICE OF PREPAYMENT.  BORROWER SHALL NOTIFY THE ADMINISTRATIVE
AGENT (AND, IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER)
BY WRITTEN NOTICE OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A
LIBOR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE BUSINESS
DAYS BEFORE THE DATE OF PREPAYMENT, (II) IN THE CASE OF PREPAYMENT OF AN ABR
BORROWING (OTHER THAN AS PROVIDED IN CLAUSE (III)), NOT LATER THAN 11:00 A.M.,
NEW YORK CITY TIME, ONE BUSINESS DAY BEFORE THE DATE OF PREPAYMENT AND (III) IN
THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, NOT LATER THAN 11:00 A.M., NEW YORK
CITY TIME, ON THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL BE IRREVOCABLE;
PROVIDED THAT, (X) IF A NOTICE OF PREPAYMENT IS GIVEN IN CONNECTION WITH A
CONDITIONAL NOTICE OF TERMINATION OF THE COMMITMENTS AS CONTEMPLATED BY
SECTION 2.07, THEN SUCH NOTICE OF PREPAYMENT MAY BE REVOKED IF SUCH TERMINATION
IS REVOKED IN ACCORDANCE WITH SECTION 2.07 AND (Y) IF A NOTICE OF PREPAYMENT IS
GIVEN IN CONNECTION WITH A PREPAYMENT UNDER SECTION 2.10 (E), SUCH NOTICE MAY BE
REVOKED IF THE PINON ACQUISITION IS CONSUMMATED ON OR PRIOR TO SEPTEMBER 29,
2006.  EACH SUCH NOTICE SHALL SPECIFY THE PREPAYMENT DATE, THE PRINCIPAL AMOUNT
OF EACH BORROWING OR PORTION THEREOF TO BE PREPAID AND, IN THE CASE OF A
MANDATORY PREPAYMENT, A REASONABLY DETAILED CALCULATION OF THE AMOUNT OF SUCH
PREPAYMENT.  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE (OTHER THAN A NOTICE
RELATING SOLELY TO SWINGLINE LOANS), THE ADMINISTRATIVE AGENT SHALL ADVISE THE
LENDERS OF THE CONTENTS THEREOF.  EACH PARTIAL PREPAYMENT OF ANY BORROWING SHALL
BE IN AN AMOUNT THAT WOULD BE PERMITTED IN THE CASE OF A CREDIT EXTENSION OF THE
SAME TYPE AS PROVIDED IN SECTION 2.02, EXCEPT AS NECESSARY TO APPLY FULLY THE
REQUIRED AMOUNT OF A MANDATORY PREPAYMENT.  EACH PREPAYMENT OF A BORROWING SHALL
BE APPLIED RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING AND OTHERWISE
IN ACCORDANCE WITH THIS SECTION 2.10.  PREPAYMENTS SHALL BE ACCOMPANIED BY
ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.06.


 

SECTION 2.11       Alternate Rate of Interest.  If prior to the commencement of
any Interest Period for a LIBOR Borrowing:

 

66

--------------------------------------------------------------------------------


 

(a)           the Administrative Agent determines (which determination shall be
final and conclusive absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBOR Rate for such Interest Period;
or

 

(b)           the Administrative Agent is advised in writing by the Required
Lenders that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a LIBOR
Borrowing shall be ineffective and (ii) if any Borrowing Request requests a
LIBOR Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.12       Yield Protection.


 


(A)           INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL:


 

(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in, by
any Lender (except any reserve requirement reflected in the Adjusted LIBOR Rate)
or the Issuing Bank;

 

(ii)          subject any Lender or the Issuing Bank to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Loan made by it, or change the
basis of taxation of payments to such Lender or the Issuing Bank in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 2.15 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the Issuing Bank); or

 

(iii)         impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender, the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company, if any, of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender or the Issuing Bank, Borrower will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 

67

--------------------------------------------------------------------------------


 


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE ISSUING BANK
DETERMINES (IN GOOD FAITH, BUT IN ITS SOLE ABSOLUTE DISCRETION) THAT ANY CHANGE
IN LAW AFFECTING SUCH LENDER OR THE ISSUING BANK OR ANY LENDING OFFICE OF SUCH
LENDER OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY, IF ANY, REGARDING
CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN
ON SUCH LENDER’S OR THE ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF SUCH
LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS
AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY THE ISSUING BANK, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR
THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY COULD
HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH
LENDER’S OR THE ISSUING BANK’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE
ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME
TO TIME BORROWER WILL PAY TO SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY
BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE
ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH
REDUCTION SUFFERED.


 


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR THE
ISSUING BANK SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR THE ISSUING BANK OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS SECTION 2.12 AND DELIVERED TO BORROWER
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  BORROWER SHALL PAY SUCH LENDER OR
THE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR
THE ISSUING BANK TO DEMAND COMPENSATION PURSUANT TO THIS SECTION 2.12 SHALL NOT
CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH
COMPENSATION; PROVIDED THAT BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A
LENDER OR THE ISSUING BANK PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS
INCURRED OR REDUCTIONS SUFFERED MORE THAN NINE MONTHS PRIOR TO THE DATE THAT
SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, NOTIFIES BORROWER OF THE
CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH
LENDER’S OR THE ISSUING BANK’S INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT
THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS
RETROACTIVE, THEN THE NINE-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO
INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF) .


 

SECTION 2.13       Breakage Payments.  In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any LIBOR Loan
earlier than the last day of an Interest Period applicable thereto (including as
a result of an Event of Default), (b) the conversion of any LIBOR Loan earlier
than the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Revolving Loan or Tranche B Loan on the
date specified in any notice delivered pursuant hereto or (d) the assignment of
any LIBOR Loan earlier than the last day of the Interest Period applicable
thereto as a result of a request by Borrower pursuant to Section 2.16(b), then,
in any such event, Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.  In the case of a LIBOR Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted

 

68

--------------------------------------------------------------------------------


 

LIBOR Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the LIBOR market.  A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.13 shall be delivered to Borrower and shall be
conclusive and binding absent manifest error.  Borrower shall pay such Lender
the amount shown as due on any such certificate within 5 days after receipt
thereof.

 

SECTION 2.14       Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

 


(A)           PAYMENTS GENERALLY.  BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO
BE MADE BY IT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (WHETHER OF PRINCIPAL,
INTEREST, FEES OR REIMBURSEMENT OBLIGATIONS, OR OF AMOUNTS PAYABLE UNDER
SECTION 2.12, 2.13, 2.15 OR 10.03, OR OTHERWISE) ON OR BEFORE THE TIME EXPRESSLY
REQUIRED HEREUNDER OR UNDER SUCH OTHER LOAN DOCUMENT FOR SUCH PAYMENT (OR, IF NO
SUCH TIME IS EXPRESSLY REQUIRED, PRIOR TO 1:00 P.M., NEW YORK CITY TIME), ON THE
DATE WHEN DUE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SETOFF, DEDUCTION OR
COUNTERCLAIM.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE
DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE
NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL
SUCH PAYMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT ITS OFFICES AT ELEVEN
MADISON AVENUE, NEW YORK, NEW YORK 10010, EXCEPT PAYMENTS TO BE MADE DIRECTLY TO
THE ISSUING BANK OR SWINGLINE LENDER AS EXPRESSLY PROVIDED HEREIN AND EXCEPT
THAT PAYMENTS PURSUANT TO SECTIONS 2.12, 2.13, 2.15 AND 10.03 SHALL BE MADE
DIRECTLY TO THE PERSONS ENTITLED THERETO AND PAYMENTS PURSUANT TO OTHER LOAN
DOCUMENTS SHALL BE MADE TO THE PERSONS SPECIFIED THEREIN.  THE ADMINISTRATIVE
AGENT SHALL DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY
OTHER PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF. 
IF ANY PAYMENT UNDER ANY LOAN DOCUMENT SHALL BE DUE ON A DAY THAT IS NOT A
BUSINESS DAY, UNLESS SPECIFIED OTHERWISE, THE DATE FOR PAYMENT SHALL BE EXTENDED
TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING
INTEREST, INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION. 
ALL PAYMENTS UNDER EACH LOAN DOCUMENT SHALL BE MADE IN DOLLARS, EXCEPT AS
EXPRESSLY SPECIFIED OTHERWISE.


 


(B)           PRO RATA TREATMENT.


 

(I)           EACH PAYMENT BY BORROWER OF INTEREST IN RESPECT OF THE LOANS SHALL
BE APPLIED TO THE AMOUNTS OF SUCH OBLIGATIONS OWING TO THE LENDERS PRO RATA
ACCORDING TO THE RESPECTIVE AMOUNTS THEN DUE AND OWING TO THE LENDERS.

 

(II)          EACH PAYMENT ON ACCOUNT OF PRINCIPAL OF THE TRANCHE B LOANS SHALL
BE ALLOCATED AMONG THE TRANCHE B LENDERS PRO RATA BASED ON THE PRINCIPAL AMOUNT
OF THE TRANCHE B LOANS HELD BY THE TRANCHE B LENDERS.  EACH PAYMENT BY BORROWER
ON ACCOUNT OF PRINCIPAL OF THE REVOLVING BORROWINGS OF ANY CLASS SHALL BE MADE
PRO RATA ACCORDING

 

69

--------------------------------------------------------------------------------


 

TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE REVOLVING LOANS OF SUCH
CLASS THEN HELD BY THE REVOLVING LENDERS OF SUCH CLASS.

 


(C)           INSUFFICIENT FUNDS.  IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS
OF PRINCIPAL, REIMBURSEMENT OBLIGATIONS, INTEREST AND FEES THEN DUE HEREUNDER,
SUCH FUNDS SHALL BE APPLIED (I) FIRST, TOWARD PAYMENT OF INTEREST AND FEES THEN
DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARD
PAYMENT OF PRINCIPAL AND REIMBURSEMENT OBLIGATIONS THEN DUE HEREUNDER, RATABLY
AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL
AND REIMBURSEMENT OBLIGATIONS THEN DUE TO SUCH PARTIES.


 


(D)           SHARING OF SETOFF.  IF ANY LENDER (AND/OR THE ISSUING BANK, WHICH
SHALL BE DEEMED A “LENDER” FOR PURPOSES OF THIS SECTION 2.14(D)) SHALL, BY
EXERCISING ANY RIGHT OF SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN
RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF ITS LOANS OR OTHER OBLIGATIONS
RESULTING IN SUCH LENDER’S RECEIVING PAYMENT OF A PROPORTION OF THE AGGREGATE
AMOUNT OF ITS LOANS AND ACCRUED INTEREST THEREON OR OTHER OBLIGATIONS GREATER
THAN ITS PRO RATA SHARE THEREOF AS PROVIDED HEREIN, THEN THE LENDER RECEIVING
SUCH GREATER PROPORTION SHALL (A) NOTIFY THE ADMINISTRATIVE AGENT OF SUCH FACT,
AND (B) PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS AND SUCH
OTHER OBLIGATIONS OF THE OTHER LENDERS, OR MAKE SUCH OTHER ADJUSTMENTS AS SHALL
BE EQUITABLE, SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE
LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND
ACCRUED INTEREST ON THEIR RESPECTIVE LOANS AND OTHER AMOUNTS OWING THEM,
PROVIDED THAT:


 

(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)          the provisions of this paragraph shall not be construed to apply
to (x) any payment made by Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to Borrower or any Restricted Subsidiary thereof (as to which the
provisions of this paragraph shall apply).

 

Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable Requirements of Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against any
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.  If under applicable bankruptcy, insolvency or any
similar law any Secured Party receives a secured claim in lieu of a setoff or
counterclaim to which this Section 2.14(d) applies, such Secured Party shall to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights to which a Lender is entitled under this
Section 2.14(d) to share in the benefits of the recovery of setoff or
counterclaim.

 

70

--------------------------------------------------------------------------------


 


(E)           BORROWER DEFAULT.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK
HEREUNDER THAT BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY
ASSUME THAT BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH
AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE
ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF BORROWER
HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE ISSUING BANK,
AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR THE ISSUING BANK
WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE
AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED
BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON
INTERBANK COMPENSATION.


 


(F)            LENDER DEFAULT.  IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT
REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.02(C), 2.14(E), 2.17(D),
2.18(D), 2.18(E) OR 10.03(C), THEN THE ADMINISTRATIVE AGENT MAY, IN ITS
DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS
THEREAFTER RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER
TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH
UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 

SECTION 2.15       Taxes.


 


(A)           PAYMENTS FREE OF TAXES.  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE LOAN PARTIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT
SHALL BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF THE LOAN PARTIES SHALL BE
REQUIRED BY APPLICABLE REQUIREMENTS OF LAW TO DEDUCT ANY INDEMNIFIED TAXES
(INCLUDING ANY OTHER TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL
BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION)
THE ADMINISTRATIVE AGENT, LENDER OR ISSUING BANK, AS THE CASE MAY BE, RECEIVES
AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN
MADE, (II) THE APPLICABLE LOAN PARTY SHALL MAKE SUCH DEDUCTIONS AND (III) THE
APPLICABLE LOAN PARTY SHALL TIMELY PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE REQUIREMENTS OF LAW.


 


(B)           PAYMENT OF OTHER TAXES BY BORROWER.  WITHOUT LIMITING THE
PROVISIONS OF PARAGRAPH (A) ABOVE, BORROWER SHALL TIMELY PAY ANY OTHER TAXES TO
THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE REQUIREMENTS
OF LAW.


 


(C)           INDEMNIFICATION BY BORROWER.  BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE ISSUING BANK, WITHIN 10 BUSINESS DAYS
AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER
TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE ADMINISTRATIVE
AGENT, SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, AND ANY PENALTIES,
INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO
THE AMOUNT OF SUCH PAYMENT OR LIABILITY

 

71

--------------------------------------------------------------------------------


 


DELIVERED TO BORROWER BY A LENDER OR THE ISSUING BANK (WITH A COPY TO THE
ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON
BEHALF OF A LENDER OR THE ISSUING BANK, SHALL BE FINAL, CONCLUSIVE AND BINDING
ON ALL PARTIES ABSENT MANIFEST ERROR.


 


(D)           EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY BORROWER TO A GOVERNMENTAL AUTHORITY,
BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED
COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT,
A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)           STATUS OF LENDERS.  ANY FOREIGN LENDER SHALL, TO THE EXTENT IT MAY
LAWFULLY DO SO,  DELIVER TO BORROWER AND THE ADMINISTRATIVE AGENT (IN SUCH
NUMBER OF COPIES AS SHALL BE REQUESTED BY THE RECIPIENT) ON OR PRIOR TO THE DATE
ON WHICH SUCH FOREIGN LENDER BECOMES A LENDER UNDER THIS AGREEMENT (AND FROM
TIME TO TIME THEREAFTER UPON THE REQUEST OF BORROWER OR THE ADMINISTRATIVE
AGENT, BUT ONLY IF SUCH FOREIGN LENDER IS LEGALLY ENTITLED TO DO SO), WHICHEVER
OF THE FOLLOWING IS APPLICABLE:


 

(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,

 

(ii)          duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate, in substantially the form of Exhibit Q, or any other form approved
by the Administrative Agent, to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the Code,
or (C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (y) duly completed copies of  Internal Revenue Service Form W-8BEN,
or

 

(iv)         any other form prescribed by applicable Requirements of Law as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable Requirements of Law to permit Borrower to
determine the withholding or deduction required to be made.

 


(F)            TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT, A
LENDER OR THE ISSUING BANK DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS
RECEIVED A REFUND OF ANY INDEMNIFIED TAXES OR OTHER TAXES AS TO WHICH IT HAS
BEEN INDEMNIFIED BY BORROWER OR WITH RESPECT TO WHICH BORROWER HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL, WITHIN 30 DAYS FROM THE
DATE MAKING SUCH DETERMINATION, PAY TO BORROWER AN AMOUNT EQUAL TO SUCH REFUND
(BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID,
BY BORROWER UNDER THIS SECTION WITH RESPECT TO THE INDEMNIFIED TAXES OR OTHER
TAXES GIVING RISE TO SUCH REFUND), NET OF ALL REASONABLE OUT-OF-POCKET EXPENSES
OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING

 

72

--------------------------------------------------------------------------------


 


BANK, AS THE CASE MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY
THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED THAT
BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE
ISSUING BANK, AGREES TO REPAY THE AMOUNT PAID OVER TO BORROWER (PLUS ANY
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK IN THE
EVENT THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK IS REQUIRED TO
REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS PARAGRAPH SHALL NOT BE
CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK TO
MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES
THAT IT DEEMS CONFIDENTIAL) TO BORROWER OR ANY OTHER PERSON.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY, IN NO EVENT WILL ANY LENDER BE REQUIRED TO PAY ANY
AMOUNT TO BORROWER THE PAYMENT OF WHICH WOULD PLACE SUCH LENDER IN A LESS
FAVORABLE NET AFTER-TAX POSITION THAN SUCH LENDER WOULD HAVE BEEN IN IF THE
ADDITIONAL AMOUNTS GIVING RISE TO SUCH REFUND OF ANY INDEMNIFIED TAXES OR OTHER
TAXES HAD NEVER BEEN PAID.


 

SECTION 2.16       Mitigation Obligations; Replacement of Lenders.

 


(A)           DESIGNATION OF A DIFFERENT LENDING OFFICE.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 2.12 OR REQUIRES BORROWER TO PAY ANY ADDITIONAL
AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER
PURSUANT TO SECTION 2.15, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO
DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER
OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES,
BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR
ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO
SECTION 2.12 OR 2.15, AS THE CASE MAY BE, IN THE FUTURE AND (II) WOULD NOT
SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE
BE DISADVANTAGEOUS TO SUCH LENDER.  BORROWER HEREBY AGREES TO PAY ALL REASONABLE
COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.  A CERTIFICATE SETTING FORTH SUCH COSTS AND EXPENSES
SUBMITTED BY SUCH LENDER TO BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(B)           REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 2.12, OR IS INCURRING OR IS REASONABLY EXPECTED TO INCUR COSTS WHICH ARE
OR WOULD BE MATERIAL IN AMOUNT AND ARE ASSOCIATED WITH A GAMING AUTHORITY’S
INVESTIGATION OF WHETHER OR NOT SUCH LENDER IS A QUALIFIED PERSON, OR IF
BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.15,
OR IF ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER, OR IF
BORROWER EXERCISES ITS REPLACEMENT RIGHTS UNDER SECTION 10.02(D), THEN BORROWER
MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN, AND
CONSENTS REQUIRED BY, SECTION 10.04), ALL OF ITS INTERESTS, RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO AN ELIGIBLE
ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER
LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT:


 

(i)           Borrower shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 10.04(b);

 

73

--------------------------------------------------------------------------------


 

(ii)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.13), assuming for this purpose (in the case of a Lender
being replaced pursuant to Section 10.02(d)) that the Loans of such Lender were
being prepaid from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts);

 

(iii)         in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(iv)         such assignment does not conflict with applicable Requirements of
Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 


(C)           DEFAULTING LENDERS.  (I) ANYTHING CONTAINED HEREIN TO THE CONTRARY
NOTWITHSTANDING, IN THE EVENT THAT ANY REVOLVING LENDER OR LENDER WITH A DELAYED
DRAW TRANCHE B COMMITMENT (“DEFAULTING LENDER”) DEFAULTS (A “FUNDING DEFAULT”)
IN ITS OBLIGATION TO FUND ANY REVOLVING LOAN OR DELAYED DRAW TRANCHE B LOAN, OR,
WITH RESPECT ONLY TO A CLASS A REVOLVING LENDER, SUCH CLASS A REVOLVING LENDER
COMMITS A NON-FUNDING DEFAULT, AS THE CASE MAY BE (A “DEFAULTED LOAN”), IN
ACCORDANCE WITH SECTION 2.02, THEN AFTER THE OCCURRENCE AND DURING ANY FUNDING
DEFAULT OR NON-FUNDING DEFAULT, AS THE CASE MAY BE, (A “DEFAULT PERIOD”) WITH
RESPECT TO SUCH DEFAULTING LENDER, (A) UPON THE ADMINISTRATIVE AGENT PROVIDING
WRITTEN CONSENT (NOT TO BE UNREASONABLY WITHHELD) (X) IN THE CASE OF A CLASS A
REVOLVING LENDER, SUCH DEFAULTING LENDER’S CLASS A REVOLVING COMMITMENT AND
OUTSTANDING CLASS A REVOLVING LOANS AND SUCH DEFAULTING LENDER’S PRO RATA SHARE
OF THE LC DISBURSEMENTS (Y) IN THE CASE OF A CLASS B REVOLVING LENDER, SUCH
DEFAULTING LENDER’S CLASS B REVOLVING COMMITMENT AND OUTSTANDING CLASS B
REVOLVING LOANS AND (Z) IN THE CASE OF A LENDER WITH A DELAYED DRAW TRANCHE B
COMMITMENT, SUCH DEFAULTING LENDER’S DELAYED DRAW TRANCHE B COMMITMENT, IN EACH
CASE SHALL, SUBJECT TO CLAUSE (IV) BELOW, BE EXCLUDED FOR PURPOSES OF
CALCULATING THE COMMITMENT FEE IN RESPECT OF ANY DAY DURING ANY DEFAULT PERIOD
WITH RESPECT TO SUCH DEFAULTING LENDER, AND UPON THE ADMINISTRATIVE AGENT
PROVIDING WRITTEN CONSENT (NOT TO BE UNREASONABLY WITHHELD), SUCH DEFAULTING
LENDER SHALL NOT BE ENTITLED TO RECEIVE ANY COMMITMENT FEE WITH RESPECT TO SUCH
DEFAULTING LENDER’S REVOLVING COMMITMENT OR DELAYED DRAW TRANCHE B COMMITMENT IN
RESPECT OF ANY DEFAULTED LOAN WITH RESPECT TO SUCH DEFAULTING LENDER AND
(B) SUBJECT TO CLAUSE (IV) BELOW, ANY PORTION OF THE COMMITMENT FEE ALLOCATED TO
THE DEFAULTING LENDER SHALL BE HELD BY ADMINISTRATIVE AGENT FOR THE BENEFIT OF
THE DEFAULTING LENDER AND AS SECURITY (ALONG WITH EARNINGS, IF ANY) FOR ITS
OBLIGATIONS OWED UNDER THIS AGREEMENT TO THE AGENTS AND THE LENDERS AND WHEN ALL
SUCH OBLIGATIONS (CONTINGENT AND OTHERWISE) HAVE BEEN SATISFIED, ANY REMAINDER
SHALL BE PAID TO BORROWER.

 

74

--------------------------------------------------------------------------------


 

(ii)            If any Swingline Exposure or LC Exposure exists at the time a
Class A Revolving Lender becomes a Defaulting Lender, then (A) all or any part
of such Swingline Exposure and LC Exposure shall be reallocated among the
Class A Revolving Lenders that are not Defaulting Lenders in accordance with
their respective Pro Rata Percentages (disregarding the Class A Revolving
Commitment of a Class A Revolving Lender that is a Defaulting Lender to the
extent its Swingline Exposure or LC Exposure is reallocated to the Class A
Revolving Lenders that are not Defaulting Lenders) but only to the extent the
sum of all Revolving Exposures of all Class A Revolving Lenders that are not
Defaulting Lenders plus such Defaulting Lender’s Swingline Exposure and LC
Exposure does not exceed the total of all Revolving Commitments of Class A
Revolving Lenders that are not Defaulting Lenders; (B) if the reallocation
described in clause (A) above cannot, or can only partially, be effected,
Borrower shall within one Business Day following notice by the Administrative
Agent (x) first, prepay such Defaulting Lender’s Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (in each
case, after giving effect to any partial reallocation pursuant to clause
(A) above) in accordance with the procedures set forth in Section 2.18(i) for so
long as such LC Exposure is outstanding; (C) if any portion of such Defaulting
Lender’s LC Exposure is cash collateralized pursuant to clause (B) above,
Borrower shall not be required to pay the LC Participation Fee with respect to
such portion of such Defaulting Lender’s LC Exposure so long as it is cash
collateralized; (D) if any portion of such Defaulting Lender’s LC Exposure is
reallocated to the Class A Revolving Lenders that are not Defaulting Lenders
pursuant to clause (A) above, then the LC Participation Fee with respect to such
portion shall be allocated among the Class A Revolving Lenders that are not
Defaulting Lenders in accordance with their Pro Rata Percentages (disregarding
the Class A Revolving Commitment of a Class A Revolving Lender that is a
Defaulting Lender to the extent its Swingline Exposure or LC Exposure is
reallocated to the Class A Revolving Lenders that are not Defaulting Lenders);
or (E) if any portion of such Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.16(c)(ii), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, the LC Participation Fee payable with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated.

 

(iii)           So long as any Class A Revolving Lender is a Defaulting Lender,
the Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Revolving Commitments of the non-Defaulting Lenders and/or cash
collateralized in accordance with Section 2.16(c)(ii), and participations in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among Class A Revolving Lenders that are not Defaulting
Lenders in accordance with their respective Pro Rata Percentages (disregarding
the Class A Revolving Commitment of the Class A Revolving Lender that is a
Defaulting Lender to the extent its Swingline Exposure or LC Exposure is
reallocated to the Class A Revolving Lenders that are not Defaulting Lenders) 
and Defaulting Lenders shall not participate therein.

 

(iv)           Any amount payable to such Class A Revolving Lender that is a
Defaulting Lender hereunder (whether on account of principal, interest, fees or
otherwise and including any amount that would otherwise be payable to such
Defaulting Lender pursuant to Section 2.14(d) but excluding Section 2.16(b))
may, in lieu of being distributed to such Defaulting Lender, be

 

75

--------------------------------------------------------------------------------


 

retained by the Administrative Agent in a segregated non-interest bearing
account and, subject to any applicable Requirements of Law, be applied at such
time or times as may be determined by the Administrative Agent (1) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (2) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Issuing Bank or Swingline Lender hereunder,
(3) third, to the funding of any Loan or the funding or cash collateralization
of any participation in any Swingline Loan or Letter of Credit in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent, (4) fourth, if so
determined by the Administrative Agent and Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (5) fifth, pro rata, to the payment of any amounts owing to
Borrower or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by Borrower or any Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement and (6) sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans or Reimbursement Obligations in
respect of LC Disbursements which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 4.02 are satisfied, such payment shall be applied solely to prepay
the Loans of, and Reimbursement Obligations owed to, all non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or Reimbursement
Obligations owed to, any Defaulting Lender.

 

(v)            In the event that the Administrative Agent, Borrower, the Issuing
Bank or the Swingline Lender each agrees that a Class A Revolving Lender that is
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Class A Revolving Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Pro Rata Percentage.  The rights and remedies against a Defaulting Lender under
this Section 2.16 are in addition to other rights and remedies that Borrower,
the Administrative Agent, the Issuing Bank, the Swingline Lender and the
non-Defaulting Lenders may have against such Defaulting Lender.  The
arrangements permitted or required by this Section 2.16(c) shall be permitted
under this Agreement, notwithstanding any limitation on Liens or the pro rata
sharing provisions or otherwise.

 

SECTION 2.17       Swingline Loans.

 


(A)           SWINGLINE COMMITMENT.  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO BORROWER
FROM TIME TO TIME DURING THE CLASS A REVOLVING AVAILABILITY PERIOD, IN AN
AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN
(I) THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING
$5,000,000 OR (II) THE SUM OF THE TOTAL CLASS A REVOLVING EXPOSURES EXCEEDING
THE TOTAL CLASS A REVOLVING COMMITMENTS; PROVIDED THAT THE SWINGLINE LENDER
SHALL NOT BE REQUIRED TO MAKE A SWINGLINE LOAN TO REFINANCE AN OUTSTANDING
SWINGLINE LOAN.  WITHIN THE

 

76

--------------------------------------------------------------------------------


 


FOREGOING LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN,
BORROWER MAY BORROW, REPAY AND REBORROW SWINGLINE LOANS.


 


(B)           SWINGLINE LOANS.  TO REQUEST A SWINGLINE LOAN, BORROWER SHALL
DELIVER, BY HAND DELIVERY OR TELECOPIER OR FACSIMILE, A DULY COMPLETED AND
EXECUTED BORROWING REQUEST TO THE ADMINISTRATIVE AGENT AND THE SWINGLINE LENDER,
NOT LATER THAN 2:00 P.M., NEW YORK CITY TIME, ON THE DAY OF A PROPOSED SWINGLINE
LOAN.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE REQUESTED
DATE (WHICH SHALL BE A BUSINESS DAY) AND THE AMOUNT OF THE REQUESTED SWINGLINE
LOAN.  EACH SWINGLINE LOAN SHALL BE AN ABR LOAN.  THE SWINGLINE LENDER SHALL
MAKE EACH SWINGLINE LOAN AVAILABLE TO BORROWER TO AN ACCOUNT AS DIRECTED BY
BORROWER IN THE APPLICABLE BORROWING REQUEST (OR, IN THE CASE OF A SWINGLINE
LOAN MADE TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN
SECTION 2.18(E), BY REMITTANCE TO THE ISSUING BANK) BY 4:00 P.M., NEW YORK CITY
TIME, ON THE REQUESTED DATE OF SUCH SWINGLINE LOAN.  BORROWER SHALL NOT REQUEST
A SWINGLINE LOAN IF AT THE TIME OF OR IMMEDIATELY AFTER GIVING EFFECT TO THE
CREDIT EXTENSION CONTEMPLATED BY SUCH REQUEST A DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT THEREFROM.  SWINGLINE LOANS SHALL BE MADE IN MINIMUM
AMOUNTS OF $100,000 AND INTEGRAL MULTIPLES OF $100,000 ABOVE SUCH AMOUNT.


 


(C)           PREPAYMENT.  BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND FROM
TIME TO TIME TO REPAY ANY SWINGLINE LOAN, IN WHOLE OR IN PART, UPON GIVING
WRITTEN NOTICE TO THE SWINGLINE LENDER AND THE ADMINISTRATIVE AGENT BEFORE 12:00
(NOON), NEW YORK CITY TIME, ON THE PROPOSED DATE OF REPAYMENT.


 


(D)           PARTICIPATIONS.  THE SWINGLINE LENDER MAY AT ANY TIME IN ITS
DISCRETION BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE AGENT (PROVIDED SUCH
NOTICE REQUIREMENT SHALL NOT APPLY IF THE SWINGLINE LENDER AND THE
ADMINISTRATIVE AGENT ARE THE SAME ENTITY) NOT LATER THAN 11:00 A.M., NEW YORK
CITY TIME, ON THE NEXT SUCCEEDING BUSINESS DAY FOLLOWING SUCH NOTICE REQUIRE THE
CLASS A REVOLVING LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL
OR A PORTION OF THE SWINGLINE LOANS THEN OUTSTANDING.  SUCH NOTICE SHALL SPECIFY
THE AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH CLASS A REVOLVING LENDERS WILL
PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT
WILL GIVE NOTICE THEREOF TO EACH CLASS A REVOLVING LENDER, SPECIFYING IN SUCH
NOTICE SUCH LENDER’S PRO RATA PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH
CLASS A REVOLVING LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON
RECEIPT OF NOTICE AS PROVIDED ABOVE, TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE SWINGLINE LENDER, SUCH LENDER’S PRO RATA PERCENTAGE OF SUCH
SWINGLINE LOAN OR LOANS.  EACH CLASS A REVOLVING LENDER ACKNOWLEDGES AND AGREES
THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO
THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT
OR REDUCTION OR TERMINATION OF THE CLASS A REVOLVING COMMITMENTS, AND THAT EACH
SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR
REDUCTION WHATSOEVER (SO LONG AS SUCH PAYMENT SHALL NOT CAUSE SUCH CLASS A
REVOLVING LENDER’S CLASS A REVOLVING EXPOSURE TO EXCEED SUCH LENDER’S CLASS A
REVOLVING COMMITMENT).  EACH CLASS A REVOLVING LENDER SHALL COMPLY WITH ITS
OBLIGATION UNDER THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS,
IN THE SAME MANNER AS PROVIDED IN SECTION 2.02(C) WITH RESPECT TO LOANS MADE BY
SUCH LENDER (AND SECTION 2.02 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT
OBLIGATIONS OF THE CLASS A REVOLVING LENDERS), AND THE ADMINISTRATIVE AGENT
SHALL PROMPTLY PAY TO THE SWINGLINE LENDER THE

 

77

--------------------------------------------------------------------------------


 


AMOUNTS SO RECEIVED BY IT FROM THE CLASS A REVOLVING LENDERS.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY BORROWER OF ANY PARTICIPATIONS IN ANY
SWINGLINE LOAN ACQUIRED BY THE CLASS A REVOLVING LENDERS PURSUANT TO THIS
PARAGRAPH, AND THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE
MADE TO THE ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER.  ANY AMOUNTS
RECEIVED BY THE SWINGLINE LENDER FROM BORROWER (OR ANOTHER PARTY ON BEHALF OF
BORROWER) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE LENDER
OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED
TO THE ADMINISTRATIVE AGENT.  ANY SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE
AGENT SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO THE CLASS A
REVOLVING LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS
PARAGRAPH, AS THEIR INTERESTS MAY APPEAR.  THE PURCHASE OF PARTICIPATIONS IN A
SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE BORROWER OF ANY
DEFAULT IN THE PAYMENT THEREOF.


 

SECTION 2.18       Letters of Credit.

 


(A)           GENERAL.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN,
BORROWER MAY REQUEST THE ISSUING BANK, AND THE ISSUING BANK AGREES, TO ISSUE
LETTERS OF CREDIT FOR ITS OWN ACCOUNT OR THE ACCOUNT OF A RESTRICTED SUBSIDIARY
IN A FORM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE ISSUING
BANK, AT ANY TIME AND FROM TIME TO TIME FROM THE CLOSING DATE UNTIL 30 DAYS
PRIOR TO THE CLASS A REVOLVING MATURITY DATE (PROVIDED THAT BORROWER SHALL BE A
CO-APPLICANT, AND BE JOINTLY AND SEVERALLY LIABLE, WITH RESPECT TO EACH LETTER
OF CREDIT ISSUED FOR THE ACCOUNT OF A RESTRICTED SUBSIDIARY).  THE ISSUING BANK
SHALL HAVE NO OBLIGATION TO ISSUE, AND BORROWER SHALL NOT REQUEST THE ISSUANCE
OF, ANY LETTER OF CREDIT AT ANY TIME IF AFTER GIVING EFFECT TO SUCH ISSUANCE,
THE LC EXPOSURE WOULD EXCEED THE LC COMMITMENT OR THE TOTAL CLASS A REVOLVING
EXPOSURE WOULD EXCEED THE TOTAL CLASS A REVOLVING COMMITMENTS.  IN THE EVENT OF
ANY INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE
TERMS AND CONDITIONS OF ANY FORM OF LETTER OF CREDIT APPLICATION OR OTHER
AGREEMENT SUBMITTED BY BORROWER TO, OR ENTERED INTO BY BORROWER WITH, THE
ISSUING BANK RELATING TO ANY LETTER OF CREDIT, THE TERMS AND CONDITIONS OF THIS
AGREEMENT SHALL CONTROL.


 


(B)           REQUEST FOR ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN
CONDITIONS AND NOTICES.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT OR THE
AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT, BORROWER
SHALL DELIVER, BY HAND OR TELECOPIER (OR TRANSMIT BY ELECTRONIC COMMUNICATION,
IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING BANK ON A
CASE-BY-CASE BASIS), AN LC REQUEST TO THE ISSUING BANK AND THE ADMINISTRATIVE
AGENT NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME) ON THE THIRD BUSINESS DAY
PRECEDING THE REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (OR
SUCH LATER DATE AND TIME AS IS ACCEPTABLE TO THE ISSUING BANK).


 

A request for an initial issuance of a Letter of Credit shall specify in form
and detail satisfactory to the Issuing Bank:

 

(i)           the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day);

 

(ii)          the amount thereof;

 

78

--------------------------------------------------------------------------------


 

(iii)         the expiry date thereof (which shall not be later than the close
of business on the Letter of Credit Expiration Date);

 

(iv)         the name and address of the beneficiary thereof;

 

(v)          whether the Letter of Credit is to be issued for its own account or
for the account of one of its Restricted Subsidiaries (provided that Borrower
shall be a co-applicant, and therefore jointly and severally liable, with
respect to each Letter of Credit issued for the account of a Restricted
Subsidiary);

 

(vi)         the documents to be presented by such beneficiary in connection
with any drawing thereunder;

 

(vii)        the full text of any certificate to be presented by such
beneficiary in connection with any drawing thereunder; and

 

(viii)       such other matters as the Issuing Bank may require.

 

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail satisfactory to the Issuing Bank:

 

(i)                                     the Letter of Credit to be amended,
renewed or extended;

 

(ii)                                  the proposed date of amendment, renewal or
extension thereof (which shall be a Business Day);

 

(iii)                               the nature of the proposed amendment,
renewal or extension; and

 

(iv)                              such other matters as the Issuing Bank may
require.

 

If requested by the Issuing Bank, Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and, upon issuance, amendment, renewal or extension of each
Letter of Credit, Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (i) the LC
Exposure shall not exceed the LC Commitment, (ii) the total Class A Revolving
Exposures shall not exceed the total Class A Revolving Commitments and (iii) the
conditions set forth in Article IV in respect of such issuance, amendment,
renewal or extension shall have been satisfied.  Unless the Issuing Bank shall
agree otherwise, no Letter of Credit shall be in an initial amount less than
$100,000.

 

Upon the issuance of any Letter of Credit or amendment, renewal, extension or
modification to a Letter of Credit, the Issuing Bank shall promptly notify the
Administrative Agent, who shall promptly notify each Class A Revolving Lender,
thereof, and of the amount of such Lender’s respective participation in such
Letter of Credit pursuant to Section 2.18(d).  On the first Business Day of each
calendar month, the Issuing Bank shall provide to the Administrative Agent a
report listing all outstanding Letters of Credit and the amounts and
beneficiaries

 

79

--------------------------------------------------------------------------------


 

thereof.  The Administrative Agent shall promptly notify each Class A Revolving
Lender on the last Business Day of each quarter of the current quarter’s Letter
of Credit amount.

 


(C)           EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR
TO THE CLOSE OF BUSINESS ON THE EARLIER OF (X) THE DATE WHICH IS ONE YEAR AFTER
THE DATE OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY
RENEWAL OR EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND
(Y) THE LETTER OF CREDIT EXPIRATION DATE; PROVIDED THAT NOTWITHSTANDING THE
FOREGOING, LETTERS OF CREDIT MAY EXPIRE LATER THAN THE LETTER OF CREDIT
EXPIRATION DATE (BUT NO LATER THAN THE CLASS A REVOLVING MATURITY DATE) PROVIDED
THAT BORROWER HAS COLLATERALIZED SUCH LETTERS OF CREDIT IN AN AMOUNT EQUAL TO
102% OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTERS OF CREDIT
BY THE DATE THAT IS SIXTEEN (16) DAYS PRIOR TO THE CLASS A REVOLVING MATURITY
DATE ON TERMS AND CONDITIONS REASONABLY SATISFACTORY TO THE ISSUING BANK, IT
BEING UNDERSTOOD THAT NO LENDER SHALL BE RELEASED FROM ANY OF ITS OBLIGATIONS TO
PURCHASE PARTICIPATIONS OR MAKE LOANS IN RESPECT OF SUCH LETTERS OF CREDIT UNTIL
SUCH LETTERS OF CREDIT SHALL HAVE EXPIRED OR BEEN TERMINATED.


 


(D)           PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN
AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY
FURTHER ACTION ON THE PART OF THE ISSUING BANK OR THE CLASS A REVOLVING LENDERS,
THE ISSUING BANK HEREBY IRREVOCABLY GRANTS TO EACH CLASS A REVOLVING LENDER, AND
EACH CLASS A REVOLVING LENDER HEREBY ACQUIRES FROM THE ISSUING BANK, A
PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH CLASS A REVOLVING LENDER’S
PRO RATA PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH
LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH
CLASS A REVOLVING LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO
THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING BANK, SUCH CLASS A
REVOLVING LENDER’S PRO RATA PERCENTAGE OF EACH LC DISBURSEMENT MADE BY THE
ISSUING BANK AND NOT REIMBURSED BY BORROWER ON THE DATE DUE AS PROVIDED IN
SECTION 2.18(E), OR OF ANY REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO
BORROWER FOR ANY REASON.  EACH CLASS A REVOLVING LENDER ACKNOWLEDGES AND AGREES
THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN
RESPECT OF LETTERS OF CREDIT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR
EXTENSION OF ANY LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT
OR REDUCTION OR TERMINATION OF THE COMMITMENTS, OR EXPIRATION, TERMINATION OR
CASH COLLATERALIZATION OF ANY LETTER OF CREDIT AND THAT EACH SUCH PAYMENT SHALL
BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.  FOR
THE AVOIDANCE OF DOUBT, UPON THE RESTATEMENT EFFECTIVE DATE, THE AGGREGATE
AMOUNT OF PARTICIPATIONS IN LETTERS OF CREDIT HELD BY CLASS B REVOLVING LENDERS
SHALL BE DEEMED TO BE REALLOCATED TO THE CLASS A REVOLVING LENDERS SO THAT
PARTICIPATION OF THE CLASS A REVOLVING LENDERS IN OUTSTANDING LETTERS OF CREDIT
SHALL BE IN PROPORTION TO THEIR RESPECTIVE CLASS A REVOLVING COMMITMENTS.


 


(E)           REIMBURSEMENT.


 

(i)           If the Issuing Bank shall make any LC Disbursement in respect of a
Letter of Credit, Borrower shall reimburse such LC Disbursement by paying to the
Issuing Bank an amount equal to such LC Disbursement not later than 3:00 p.m.,
New York City time, on the date that such LC Disbursement is made if Borrower
shall have received notice of such LC Disbursement prior to 11:00 a.m., New York
City time, on such date, or, if such

 

80

--------------------------------------------------------------------------------


 

NOTICE HAS NOT BEEN RECEIVED BY BORROWER PRIOR TO SUCH TIME ON SUCH DATE, THEN
NOT LATER THAN 3:00 P.M., NEW YORK CITY TIME, ON THE BUSINESS DAY IMMEDIATELY
FOLLOWING THE DAY THAT BORROWER RECEIVES SUCH NOTICE; PROVIDED THAT BORROWER
MAY, SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH HEREIN, REQUEST IN
ACCORDANCE WITH SECTION 2.03 THAT SUCH PAYMENT BE FINANCED WITH CLASS A ABR
REVOLVING LOANS OR SWINGLINE LOANS IN AN EQUIVALENT AMOUNT AND, TO THE EXTENT SO
FINANCED, BORROWER’S OBLIGATION TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND
REPLACED BY THE RESULTING CLASS A ABR REVOLVING LOANS OR SWINGLINE LOANS.

 

(II)          IF BORROWER FAILS TO MAKE SUCH PAYMENT WHEN DUE, THE ISSUING BANK
SHALL NOTIFY THE ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT SHALL NOTIFY
EACH CLASS A REVOLVING LENDER OF THE APPLICABLE LC DISBURSEMENT, THE PAYMENT
THEN DUE FROM BORROWER IN RESPECT THEREOF AND SUCH CLASS A REVOLVING LENDER’S
PRO RATA PERCENTAGE THEREOF.  EACH CLASS A REVOLVING LENDER SHALL PAY BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE ADMINISTRATIVE AGENT NOT LATER
THAN 2:00 P.M., NEW YORK CITY TIME, ON SUCH DATE (OR, IF SUCH CLASS A REVOLVING
LENDER SHALL HAVE RECEIVED SUCH NOTICE LATER THAN 12:00 NOON, NEW YORK CITY
TIME, ON ANY DAY, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON THE
IMMEDIATELY FOLLOWING BUSINESS DAY), AN AMOUNT EQUAL TO SUCH CLASS A REVOLVING
LENDER’S PRO RATA PERCENTAGE OF THE UNREIMBURSED LC DISBURSEMENT IN THE SAME
MANNER AS PROVIDED IN SECTION 2.02(C) WITH RESPECT TO REVOLVING LOANS MADE BY
SUCH CLASS A REVOLVING LENDER, AND THE ADMINISTRATIVE AGENT WILL PROMPTLY PAY TO
THE ISSUING BANK THE AMOUNTS SO RECEIVED BY IT FROM THE CLASS A REVOLVING
LENDERS.  THE ADMINISTRATIVE AGENT WILL PROMPTLY PAY TO THE ISSUING BANK ANY
AMOUNTS RECEIVED BY IT FROM BORROWER PURSUANT TO THE ABOVE PARAGRAPH PRIOR TO
THE TIME THAT ANY CLASS A REVOLVING LENDER MAKES ANY PAYMENT PURSUANT TO THE
PRECEDING SENTENCE AND ANY SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT
FROM BORROWER THEREAFTER WILL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT
TO THE CLASS A REVOLVING LENDERS THAT SHALL HAVE MADE SUCH PAYMENTS AND TO THE
ISSUING BANK, AS APPROPRIATE.

 

(III)         IF ANY CLASS A REVOLVING LENDER SHALL NOT HAVE MADE ITS PRO RATA
PERCENTAGE OF SUCH LC DISBURSEMENT AVAILABLE TO THE ADMINISTRATIVE AGENT AS
PROVIDED ABOVE, EACH OF SUCH CLASS A REVOLVING LENDER AND BORROWER SEVERALLY
AGREES TO PAY INTEREST ON SUCH AMOUNT, FOR EACH DAY FROM AND INCLUDING THE DATE
SUCH AMOUNT IS REQUIRED TO BE PAID IN ACCORDANCE WITH THE FOREGOING TO BUT
EXCLUDING THE DATE SUCH AMOUNT IS PAID, TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE ISSUING BANK AT (I) IN THE CASE OF BORROWER, THE RATE PER ANNUM
SET FORTH IN SECTION 2.18(H) AND (II) IN THE CASE OF SUCH CLASS A REVOLVING
LENDER, AT A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
BANKING INDUSTRY RULES OR PRACTICES ON INTERBANK COMPENSATION.

 


(F)            OBLIGATIONS ABSOLUTE.  TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, THE REIMBURSEMENT OBLIGATION OF BORROWER AS PROVIDED IN
SECTION 2.18(E) SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE
PAID AND PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER
ANY AND ALL CIRCUMSTANCES WHATSOEVER AND IRRESPECTIVE OF (I) ANY LACK OF
VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT OR THIS AGREEMENT, OR ANY
TERM OR PROVISION THEREIN; (II) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A
LETTER OF CREDIT BEING PROVED TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE

 

81

--------------------------------------------------------------------------------


 


OR INACCURATE IN ANY RESPECT; (III) PAYMENT BY THE ISSUING BANK UNDER A LETTER
OF CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT FAILS TO COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT; (IV) ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION 2.18, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE
OF, OR PROVIDE A RIGHT OF SETOFF AGAINST, THE OBLIGATIONS OF BORROWER HEREUNDER;
(V) THE FACT THAT A DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; OR (VI) ANY
MATERIAL ADVERSE CHANGE IN THE BUSINESS, PROPERTY, RESULTS OF OPERATIONS,
PROSPECTS OR CONDITION, FINANCIAL OR OTHERWISE, OF BORROWER AND ITS RESTRICTED
SUBSIDIARIES.  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NONE OF THE
AGENTS, THE CLASS A REVOLVING LENDERS, THE ISSUING BANK OR ANY OF THEIR
AFFILIATES SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF OR IN
CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY PAYMENT
OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE
ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE
ISSUING BANK FROM LIABILITY TO BORROWER TO THE EXTENT OF ANY DIRECT DAMAGES (AS
OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED
BY BORROWER TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW) SUFFERED
BY BORROWER THAT ARE CAUSED BY THE ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN
DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF
CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT,
IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE
ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION), THE
ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION. 
IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE
PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR
FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE
ISSUING BANK MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON
SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF
ANY NOTICE OR INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT
UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE
TERMS OF SUCH LETTER OF CREDIT.


 


(G)           DISBURSEMENT PROCEDURES.  THE ISSUING BANK SHALL, PROMPTLY
FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK SHALL PROMPTLY
GIVE WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AND BORROWER OF SUCH DEMAND FOR
PAYMENT AND WHETHER THE ISSUING BANK HAS MADE OR WILL MAKE AN LC DISBURSEMENT
THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR DELAY IN GIVING SUCH NOTICE
SHALL NOT RELIEVE BORROWER OF ITS REIMBURSEMENT OBLIGATION TO THE ISSUING BANK
AND THE CLASS A REVOLVING LENDERS WITH RESPECT TO ANY SUCH LC DISBURSEMENT
(OTHER THAN WITH RESPECT TO THE TIMING OF SUCH REIMBURSEMENT OBLIGATION SET
FORTH IN SECTION 2.18(E)).


 


(H)           INTERIM INTEREST.  IF THE ISSUING BANK SHALL MAKE ANY LC
DISBURSEMENT, THEN, UNLESS BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT IN FULL
ON THE DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL BEAR
INTEREST PAYABLE ON DEMAND, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC
DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT BORROWER REIMBURSES SUCH LC
DISBURSEMENT, AT THE RATE PER ANNUM DETERMINED PURSUANT TO SECTION 2.06(C). 
INTEREST ACCRUED PURSUANT TO THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE
ISSUING

 

82

--------------------------------------------------------------------------------


 


BANK, EXCEPT THAT INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY
CLASS A REVOLVING LENDER PURSUANT TO SECTION 2.18(E) TO REIMBURSE THE ISSUING
BANK SHALL BE FOR THE ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.


 


(I)            CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND
BE CONTINUING, ON THE BUSINESS DAY THAT BORROWER RECEIVES NOTICE FROM THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED, REVOLVING LENDERS WITH LC EXPOSURE REPRESENTING GREATER
THAN 50% OF THE TOTAL LC EXPOSURE) DEMANDING THE DEPOSIT OF CASH COLLATERAL
PURSUANT TO THIS PARAGRAPH, BORROWER SHALL DEPOSIT ON TERMS AND IN ACCOUNTS
SATISFACTORY TO THE COLLATERAL AGENT, IN THE NAME OF THE COLLATERAL AGENT AND
FOR THE BENEFIT OF THE CLASS A REVOLVING LENDERS, AN AMOUNT IN CASH EQUAL TO THE
LC EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID INTEREST THEREON;
PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME
EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND
PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY
EVENT OF DEFAULT WITH RESPECT TO BORROWER DESCRIBED IN SECTION 8.01(G) OR (H). 
FUNDS SO DEPOSITED SHALL BE APPLIED BY THE COLLATERAL AGENT TO REIMBURSE THE
ISSUING BANK FOR LC DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND, TO
THE EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION OF OUTSTANDING
REIMBURSEMENT OBLIGATIONS OR, IF THE MATURITY OF THE LOANS HAS BEEN ACCELERATED
(BUT SUBJECT TO THE CONSENT OF CLASS A REVOLVING LENDERS WITH LC EXPOSURE
REPRESENTING GREATER THAN 50% OF THE TOTAL LC EXPOSURE), BE APPLIED TO SATISFY
OTHER OBLIGATIONS OF BORROWER UNDER THIS AGREEMENT.  IF BORROWER IS REQUIRED TO
PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF
AN EVENT OF DEFAULT, SUCH AMOUNT PLUS ANY ACCRUED INTEREST OR REALIZED PROFITS
WITH RESPECT TO SUCH AMOUNTS (TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE
RETURNED TO BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT HAVE
BEEN CURED OR WAIVED.


 


(J)            ADDITIONAL ISSUING BANKS.  BORROWER MAY, AT ANY TIME AND FROM
TIME TO TIME, DESIGNATE ONE OR MORE ADDITIONAL CLASS A REVOLVING LENDERS TO ACT
AS AN ISSUING BANK UNDER THE TERMS OF THIS AGREEMENT, WITH THE CONSENT OF THE
ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), THE
ISSUING BANK AND SUCH CLASS A REVOLVING LENDER(S).  ANY LENDER DESIGNATED AS AN
ISSUING BANK PURSUANT TO THIS PARAGRAPH (J) SHALL BE DEEMED (IN ADDITION TO
BEING A CLASS A REVOLVING LENDER) TO BE THE ISSUING BANK WITH RESPECT TO LETTERS
OF CREDIT ISSUED OR TO BE ISSUED BY SUCH CLASS A REVOLVING LENDER, AND ALL
REFERENCES HEREIN AND IN THE OTHER LOAN DOCUMENTS TO THE TERM “ISSUING BANK”
SHALL, WITH RESPECT TO SUCH LETTERS OF CREDIT, BE DEEMED TO REFER TO SUCH
REVOLVING LENDER IN ITS CAPACITY AS ISSUING BANK, AS THE CONTEXT SHALL REQUIRE. 
ANY REVOLVING LENDER DESIGNATED AS AN ISSUING BANK PURSUANT TO THIS PARAGRAPH
(J) SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE ISSUING BANK UNDER THE LOAN
DOCUMENTS WITH RESPECT TO LETTERS OF CREDIT ISSUED OR TO BE ISSUED BY IT, AND
ALL REFERENCES IN THE LOAN DOCUMENTS TO THE TERM “ISSUING BANK” SHALL, WITH
RESPECT TO SUCH LETTERS OF CREDIT, BE DEEMED TO REFER TO SUCH REVOLVING LENDER
IN ITS CAPACITY AS THE ISSUING BANK, AS THE CONTEXT SHALL REQUIRE.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH ADDITIONAL ISSUING
BANK.  IF AT ANY TIME THERE IS MORE THAN ONE ISSUING BANK HEREUNDER, BORROWER
MAY, IN ITS DISCRETION, SELECT WHICH ISSUING BANK IS TO ISSUE ANY PARTICULAR
LETTER OF CREDIT.


 


(K)           RESIGNATION OR REMOVAL OF THE ISSUING BANK.  THE ISSUING BANK MAY
RESIGN AS ISSUING BANK HEREUNDER AT ANY TIME UPON AT LEAST 30 DAYS’ PRIOR NOTICE
TO THE LENDERS, THE ADMINISTRATIVE AGENT AND BORROWER.  THE ISSUING BANK MAY BE
REPLACED AT ANY TIME BY WRITTEN

 

83

--------------------------------------------------------------------------------


 


AGREEMENT AMONG BORROWER, EACH AGENT, THE REPLACED ISSUING BANK AND THE
SUCCESSOR ISSUING BANK.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF
ANY SUCH REPLACEMENT OF THE ISSUING BANK OR ANY SUCH ADDITIONAL ISSUING BANK. 
AT THE TIME ANY SUCH RESIGNATION OR REPLACEMENT SHALL BECOME EFFECTIVE, BORROWER
SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED ISSUING BANK
PURSUANT TO SECTION 2.05(C).  FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH
RESIGNATION OR REPLACEMENT OR ADDITION, AS APPLICABLE, (I) THE SUCCESSOR OR
ADDITIONAL ISSUING BANK SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE ISSUING
BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT TO BE ISSUED BY IT
THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM “ISSUING BANK” SHALL BE DEEMED
TO REFER TO SUCH SUCCESSOR OR SUCH ADDITION OR TO ANY PREVIOUS ISSUING BANK, OR
TO SUCH SUCCESSOR OR SUCH ADDITION AND ALL PREVIOUS ISSUING BANKS, AS THE
CONTEXT SHALL REQUIRE.  AFTER THE RESIGNATION OR REPLACEMENT OF AN ISSUING BANK
HEREUNDER, THE REPLACED ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL
CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS
AGREEMENT WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH
RESIGNATION OR REPLACEMENT, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL
LETTERS OF CREDIT.  IF AT ANY TIME THERE IS MORE THAN ONE ISSUING BANK
HEREUNDER, BORROWER MAY, IN ITS DISCRETION, SELECT WHICH ISSUING BANK IS TO
ISSUE ANY PARTICULAR LETTER OF CREDIT.


 


(L)            OTHER.  THE ISSUING BANK SHALL BE UNDER NO OBLIGATION TO ISSUE
ANY LETTER OF CREDIT IF


 

(I)           ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN THE ISSUING BANK
FROM ISSUING SUCH LETTER OF CREDIT, OR ANY REQUIREMENT OF LAW APPLICABLE TO THE
ISSUING BANK OR ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF
LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER THE ISSUING BANK
SHALL PROHIBIT, OR REQUEST THAT THE ISSUING BANK REFRAIN FROM, THE ISSUANCE OF
LETTERS OF CREDIT GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL
IMPOSE UPON THE ISSUING BANK WITH RESPECT TO SUCH LETTER OF CREDIT ANY
RESTRICTION, RESERVE OR CAPITAL REQUIREMENT (FOR WHICH THE ISSUING BANK IS NOT
OTHERWISE COMPENSATED HEREUNDER) NOT IN EFFECT ON THE CLOSING DATE, OR SHALL
IMPOSE UPON THE ISSUING BANK ANY UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS
NOT APPLICABLE ON THE CLOSING DATE AND WHICH THE ISSUING BANK IN GOOD FAITH
DEEMS MATERIAL TO IT; OR

 

(II)          THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD VIOLATE ONE OR MORE
POLICIES OF THE ISSUING BANK.

 

The Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) the Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 


SECTION 2.19       INCREASE IN COMMITMENTS.


 


(A)           BORROWER REQUEST.  BORROWER MAY BY WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT ELECT TO REQUEST (X) PRIOR TO THE CLASS A REVOLVING
MATURITY DATE, AN INCREASE TO THE EXISTING CLASS A REVOLVING COMMITMENTS (EACH,
AN “INCREMENTAL REVOLVING LOAN COMMITMENT”) AND/OR (Y) THE ESTABLISHMENT OF ONE
OR MORE NEW TERM LOAN COMMITMENTS (EACH, AN “INCREMENTAL

 

84

--------------------------------------------------------------------------------


 


TERM LOAN COMMITMENT”) BY AN AMOUNT EQUAL TO $3,000,000 IN THE AGGREGATE;
PROVIDED, THAT AFTER GIVING EFFECT TO SUCH INCREASE, THE AGGREGATE AMOUNT OF ALL
REVOLVING LOANS, SWINGLINE LOANS, LETTERS OF CREDIT AND REVOLVING COMMITMENTS
(WITHOUT DUPLICATION) SHALL NOT EXCEED $40,000,000; PROVIDED, FURTHER, THAT
AFTER GIVING EFFECT TO SUCH INCREASE, THE AGGREGATE AMOUNT OF ALL LOANS AND
COMMITMENTS (WITHOUT DUPLICATION) SHALL NOT EXCEEED $97,950,000.  EACH SUCH
NOTICE SHALL SPECIFY (I) THE DATE (EACH, AN “INCREASE EFFECTIVE DATE”) ON WHICH
BORROWER PROPOSES THAT THE INCREASED OR NEW COMMITMENTS SHALL BE EFFECTIVE,
WHICH SHALL BE A DATE NOT LESS THAN 10 BUSINESS DAYS AFTER THE DATE ON WHICH
SUCH NOTICE IS DELIVERED TO THE ADMINISTRATIVE AGENT AND (II) THE IDENTITY OF
EACH ELIGIBLE ASSIGNEE TO WHOM BORROWER PROPOSES ANY PORTION OF SUCH INCREASED
OR NEW COMMITMENTS BE ALLOCATED AND THE AMOUNTS OF SUCH ALLOCATIONS; PROVIDED
THAT ANY EXISTING LENDER APPROACHED TO PROVIDE ALL OR A PORTION OF THE INCREASED
OR NEW COMMITMENTS MAY ELECT OR DECLINE, IN ITS SOLE DISCRETION, TO PROVIDE SUCH
INCREASED OR NEW COMMITMENT.


 


(B)           CONDITIONS.  THE INCREASED OR NEW COMMITMENTS SHALL BECOME
EFFECTIVE, AS OF SUCH INCREASE EFFECTIVE DATE; PROVIDED THAT:


 

(I)           EACH OF THE CONDITIONS SET FORTH IN SECTION 4.02 SHALL BE
SATISFIED;

 

(II)          NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT
FROM THE BORROWINGS TO BE MADE ON THE INCREASE EFFECTIVE DATE;

 

(III)         AFTER GIVING PRO FORMA EFFECT TO THE BORROWINGS TO BE MADE ON THE
INCREASE EFFECTIVE DATE AND TO ANY CHANGE IN CONSOLIDATED EBITDA AND ANY
INCREASE IN INDEBTEDNESS RESULTING FROM THE CONSUMMATION OF ANY PERMITTED
ACQUISITION CONCURRENTLY WITH SUCH BORROWINGS AS OF THE DATE OF THE MOST RECENT
FINANCIAL STATEMENTS DELIVERED PURSUANT TO SECTION 5.01(A) OR (B), BORROWER
SHALL BE IN COMPLIANCE WITH EACH OF THE COVENANTS SET FORTH IN SECTION 6.10;

 

(IV)         BORROWER SHALL MAKE ANY PAYMENTS REQUIRED PURSUANT TO SECTION 2.13
IN CONNECTION WITH ANY ADJUSTMENT OF REVOLVING LOANS PURSUANT TO
SECTION 2.19(D); AND

 

(V)          BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED ANY LEGAL OPINIONS
OR OTHER DOCUMENTS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH ANY SUCH TRANSACTION.

 


(C)           TERMS OF NEW LOANS AND COMMITMENTS.  THE TERMS AND PROVISIONS OF
LOANS MADE PURSUANT TO THE NEW COMMITMENTS SHALL BE AS FOLLOWS:


 

(I)           TERMS AND PROVISIONS OF LOANS MADE PURSUANT TO INCREMENTAL TERM
LOAN COMMITMENTS (“INCREMENTAL TERM LOANS”) SHALL BE, EXCEPT AS OTHERWISE SET
FORTH HEREIN OR IN THE INCREASE JOINDER, IDENTICAL TO THE TRANCHE B LOANS (IT
BEING UNDERSTOOD THAT INCREMENTAL TERM LOANS MAY BE A PART OF THE TRANCHE B
LOANS);

 

(II)          THE WEIGHTED AVERAGE LIFE TO MATURITY OF ANY INCREMENTAL TERM
LOANS SHALL BE NO SHORTER THAN THE WEIGHTED AVERAGE LIFE TO MATURITY OF THE
EXISTING TRANCHE B LOANS;

 

85

--------------------------------------------------------------------------------


 

(III)         THE MATURITY DATE OF INCREMENTAL TERM LOANS (THE “INCREMENTAL TERM
LOAN MATURITY DATE”) SHALL NOT BE EARLIER THAN THE FINAL MATURITY DATE;

 

(IV)         THE APPLICABLE MARGINS FOR THE INCREMENTAL TERM LOANS SHALL BE
DETERMINED BY BORROWER AND THE LENDERS OF THE INCREMENTAL TERM LOANS; PROVIDED
THAT IN THE EVENT THAT THE APPLICABLE MARGINS FOR ANY INCREMENTAL TERM LOANS ARE
GREATER THAN THE APPLICABLE MARGINS FOR THE TRANCHE B LOANS BY MORE THAN 25
BASIS POINTS, THEN THE APPLICABLE MARGINS FOR THE TRANCHE B LOANS SHALL BE
INCREASED TO THE EXTENT NECESSARY SO THAT THE APPLICABLE MARGINS FOR THE
INCREMENTAL TERM LOANS ARE EQUAL TO THE APPLICABLE MARGINS FOR THE TRANCHE B
LOANS PLUS 25 BASIS POINTS; PROVIDED, FURTHER, THAT IN DETERMINING THE
APPLICABLE MARGINS APPLICABLE TO THE TRANCHE B LOANS AND THE INCREMENTAL TERM
LOANS, (X) ORIGINAL ISSUE DISCOUNT (“OID”) OR UPFRONT FEES (WHICH SHALL BE
DEEMED TO CONSTITUTE LIKE AMOUNTS OF OID) PAYABLE BY BORROWER TO THE LENDERS OF
THE TRANCHE B LOANS OR THE INCREMENTAL TERM LOANS IN THE PRIMARY SYNDICATION
THEREOF SHALL BE INCLUDED (WITH OID BEING EQUATED TO INTEREST BASED ON AN
ASSUMED FOUR-YEAR LIFE TO MATURITY) AND (Y) CUSTOMARY ARRANGEMENT OR COMMITMENT
FEES PAYABLE TO THE ARRANGER (OR ITS AFFILIATES) IN CONNECTION WITH THE TRANCHE
B LOANS OR TO ONE OR MORE ARRANGERS (OR THEIR AFFILIATES) OF THE INCREMENTAL
TERM LOANS SHALL BE EXCLUDED;

 

(V)          TO THE EXTENT THAT THE TERMS AND PROVISIONS OF INCREMENTAL TERM
LOANS ARE NOT IDENTICAL TO THE TRANCHE B LOANS (EXCEPT TO THE EXTENT PERMITTED
BY CLAUSE (III) OR (IV) ABOVE) THEY SHALL BE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT;

 

(VI)         ANY LOANS MADE PURSUANT TO INCREMENTAL REVOLVING LOAN COMMITMENTS
(“INCREMENTAL REVOLVING LOANS”) SHALL BE CLASS A REVOLVING LOANS.

 

The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them.  The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.19.  In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Class A Revolving Loans or Tranche B Loans shall be deemed, unless
the context otherwise requires, to include references to Revolving Loans made
pursuant to Incremental Revolving Loan Commitments and Incremental Term Loans
that are Tranche B Term Loans, respectively, made pursuant to this Agreement.

 


(D)           ADJUSTMENT OF REVOLVING LOANS.  TO THE EXTENT THE COMMITMENTS
BEING INCREASED ON THE RELEVANT INCREASE EFFECTIVE DATE ARE REVOLVING
COMMITMENTS, THEN EACH REVOLVING LENDER THAT IS ACQUIRING A NEW OR ADDITIONAL
REVOLVING COMMITMENT ON THE INCREASE EFFECTIVE DATE SHALL MAKE A REVOLVING LOAN,
THE PROCEEDS OF WHICH WILL BE USED TO PREPAY THE REVOLVING LOANS OF THE OTHER
REVOLVING LENDERS IMMEDIATELY PRIOR TO SUCH INCREASE EFFECTIVE DATE, SO THAT,
AFTER GIVING EFFECT THERETO, THE REVOLVING LOANS OUTSTANDING ARE HELD BY THE
REVOLVING LENDERS PRO RATA BASED ON THEIR REVOLVING COMMITMENTS AFTER GIVING
EFFECT TO SUCH INCREASE EFFECTIVE DATE.  IF THERE IS A NEW BORROWING OF
REVOLVING LOANS ON SUCH INCREASE EFFECTIVE DATE,

 

86

--------------------------------------------------------------------------------


 


THE REVOLVING LENDERS AFTER GIVING EFFECT TO SUCH INCREASE EFFECTIVE DATE SHALL
MAKE SUCH REVOLVING LOANS IN ACCORDANCE WITH SECTION 2.01(B).


 


(E)           MAKING OF NEW TERM LOANS.  ON ANY INCREASE EFFECTIVE DATE ON WHICH
NEW COMMITMENTS FOR TERM LOANS ARE EFFECTIVE, SUBJECT TO THE SATISFACTION OF THE
FOREGOING TERMS AND CONDITIONS, EACH LENDER OF SUCH NEW COMMITMENT SHALL MAKE A
TERM LOAN TO BORROWER IN AN AMOUNT EQUAL TO ITS NEW COMMITMENT.


 


(F)            EQUAL AND RATABLE BENEFIT.  THE LOANS AND COMMITMENTS ESTABLISHED
PURSUANT TO THIS PARAGRAPH SHALL CONSTITUTE LOANS AND COMMITMENTS UNDER, AND
SHALL BE ENTITLED TO ALL THE BENEFITS AFFORDED BY, THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, AND SHALL, WITHOUT LIMITING THE FOREGOING, BENEFIT EQUALLY AND
RATABLY FROM THE GUARANTEES AND SECURITY INTERESTS CREATED BY THE SECURITY
DOCUMENTS.  THE LOAN PARTIES SHALL TAKE ANY ACTIONS REASONABLY REQUIRED BY THE
ADMINISTRATIVE AGENT TO ENSURE AND/OR DEMONSTRATE THAT THE LIEN AND SECURITY
INTERESTS GRANTED BY THE SECURITY DOCUMENTS CONTINUE TO BE PERFECTED UNDER THE
UCC OR OTHERWISE AFTER GIVING EFFECT TO THE ESTABLISHMENT OF ANY SUCH CLASS OF
TERM LOANS OR ANY SUCH NEW COMMITMENTS.


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

Borrower represents and warrants to the Administrative Agent, the Collateral
Agent, the Issuing Bank and each of the Lenders (with references to the
Companies as of the Closing Date being references thereto after giving effect to
the Gameco Acquisition unless otherwise expressly stated) on the Closing Date
(it being understood that the Transactions and the Additional Transactions shall
not be consummated until on or after the Closing Date) and, except as otherwise
stated to be as of a different date, as of the date of each Credit Extension
(including the Closing Date) that:

 

SECTION 3.01       Organization; Powers.  Each of Borrower and the Restricted
Subsidiaries (a) is duly organized and validly existing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
carry on its business as now conducted and to own and lease its property and
(c) is qualified and in good standing (to the extent such concept is applicable
in the applicable jurisdiction) to do business in every jurisdiction where such
qualification is required, except in such jurisdictions where the failure to so
qualify or be in good standing, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  There is no
existing default under any Organizational Document of Borrower or any of its
Restricted Subsidiaries or any event which, with the giving of notice or passage
of time or both, would constitute a default by any party thereunder.

 

SECTION 3.02       Authorization; Enforceability.  The Transactions, the
Additional Transactions and the Restatement Transactions to be entered into by
each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action on the part of such Loan Party.  Each Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms, subject to applicable

 

87

--------------------------------------------------------------------------------


 

bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03       No Conflicts.  Except as set forth on Schedule 3.03, the
Transactions, the Additional Transactions and the Restatement Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority (including Gaming Authorities),
except (i) such as have been obtained or made and are in full force and effect,
(ii) filings necessary to perfect Liens created by the Loan Documents and
(iii) consents, approvals, registrations, filings, permits or actions the
failure to obtain or perform which could not reasonably be expected to result in
a Material Adverse Effect, (b) will not violate the Organizational Documents of
Borrower or any of its Restricted Subsidiaries, (c) will not violate any
Requirement of Law, (d) will not violate or result in a default or require any
consent or approval under any indenture, agreement or other instrument binding
upon Borrower or any of its Restricted Subsidiaries or its property, or give
rise to a right thereunder to require any payment to be made by Borrower or any
of its Restricted Subsidiaries, except for violations, defaults or the creation
of such rights that could not reasonably be expected to result in a Material
Adverse Effect, and (e) will not result in the creation or imposition of any
Lien on any property of any Loan Party, except Liens created by the Loan
Documents and Permitted Liens.

 

SECTION 3.04       Financial Statements; Projections.

 


(A)           HISTORICAL FINANCIAL STATEMENTS.  BORROWER HAS DELIVERED TO THE
LENDERS THE CONSOLIDATED BALANCE SHEETS AND RELATED STATEMENTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY AND CASH FLOWS OF BORROWER (I) AS OF AND FOR THE FISCAL
YEARS ENDED DECEMBER 31, 2005, 2004 AND 2003, AUDITED BY AND ACCOMPANIED BY THE
UNQUALIFIED OPINION OF DELOITTE & TOUCHE LLP, INDEPENDENT REGISTERED PUBLIC
ACCOUNTANTS, AND (II) AS OF AND FOR THE THREE-MONTH PERIOD ENDED MARCH 31, 2006
AND FOR THE COMPARABLE PERIOD OF THE PRECEDING FISCAL YEAR, IN EACH CASE,
CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF BORROWER.  SUCH FINANCIAL STATEMENTS
AND ALL FINANCIAL STATEMENTS DELIVERED PURSUANT TO SECTIONS 5.01(A), (B) AND
(C) HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP AND PRESENT FAIRLY AND ACCURATELY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS AND
CASH FLOWS OF BORROWER AS OF THE DATES AND FOR THE PERIODS TO WHICH THEY RELATE.


 


(B)           NO LIABILITIES.  EXCEPT AS SET FORTH IN THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 3.04(A), THERE ARE NO LIABILITIES OF ANY COMPANY OF ANY
KIND, WHETHER ACCRUED, CONTINGENT, ABSOLUTE, DETERMINED, DETERMINABLE OR
OTHERWISE, WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, AND THERE IS NO EXISTING CONDITION, SITUATION OR SET OF CIRCUMSTANCES
WHICH COULD REASONABLY BE EXPECTED TO RESULT IN SUCH A LIABILITY, OTHER THAN
LIABILITIES UNDER THE LOAN DOCUMENTS AND THE SENIOR NOTE DOCUMENTS.  SINCE
DECEMBER 31, 2005, THERE HAS BEEN NO EVENT, CHANGE, CIRCUMSTANCE OR OCCURRENCE
THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD OR COULD REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT (OTHER THAN ANY SUCH EVENT, CHANGE,
CIRCUMSTANCE OR OCCURRENCE THAT THE REQUIRED REVOLVING LENDERS OR THE REQUIRED
DELAYED DRAW TRANCHE B LENDERS, AS APPLICABLE HAVE DULY WAIVED).


 


(C)           PRO FORMA FINANCIAL STATEMENTS.  BORROWER HAS DELIVERED TO THE
LENDERS BORROWER’S UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET AND STATEMENTS
OF OPERATIONS AND

 

88

--------------------------------------------------------------------------------


 


CASH FLOWS AND PRO FORMA EBITDA, FOR THE FISCAL YEAR ENDED DECEMBER 31, 2005,
AND AS OF AND FOR THE THREE-MONTH PERIOD ENDED MARCH 31, 2006, IN EACH CASE
AFTER GIVING EFFECT TO THE TRANSACTIONS AND THE ADDITIONAL TRANSACTIONS AS IF
THEY HAD OCCURRED ON SUCH DATE IN THE CASE OF THE BALANCE SHEET AND AS OF THE
BEGINNING OF ALL PERIODS PRESENTED IN THE CASE OF THE STATEMENTS OF OPERATIONS
AND CASH FLOWS.  SUCH PRO FORMA FINANCIAL STATEMENTS HAVE BEEN PREPARED IN GOOD
FAITH BY THE LOAN PARTIES, BASED ON THE ASSUMPTIONS STATED THEREIN (WHICH
ASSUMPTIONS ARE BELIEVED BY THE LOAN PARTIES ON THE CLOSING DATE TO BE
REASONABLE), ARE BASED ON THE BEST INFORMATION AVAILABLE TO THE LOAN PARTIES AS
OF THE DATE OF DELIVERY THEREOF, ACCURATELY REFLECT ALL ADJUSTMENTS REQUIRED TO
BE MADE TO GIVE EFFECT TO THE TRANSACTIONS AND THE ADDITIONAL TRANSACTIONS, AND
IN ACCORDANCE WITH REGULATION S-X, AND PRESENT FAIRLY IN ALL MATERIAL RESPECTS
THE PRO FORMA CONSOLIDATED FINANCIAL POSITION AND RESULTS OF OPERATIONS OF
BORROWER AS OF SUCH DATE AND FOR SUCH PERIODS, ASSUMING THAT THE TRANSACTIONS
AND THE ADDITIONAL TRANSACTIONS HAD OCCURRED AT SUCH DATES.


 


(D)           FORECASTS.  THE FORECASTS OF FINANCIAL PERFORMANCE OF BORROWER AND
ITS SUBSIDIARIES FURNISHED TO THE LENDERS HAVE BEEN PREPARED IN GOOD FAITH BY
BORROWER AND BASED ON ASSUMPTIONS BELIEVED BY BORROWER TO BE REASONABLE.


 

SECTION 3.05       Properties.

 


(A)           GENERALLY.  EACH COMPANY HAS GOOD TITLE TO, OR VALID LEASEHOLD
INTERESTS IN, ALL ITS PROPERTY MATERIAL TO ITS BUSINESS, FREE AND CLEAR OF ALL
LIENS EXCEPT FOR, IN THE CASE OF COLLATERAL, PERMITTED LIENS AND, IN THE CASE OF
ALL OTHER MATERIAL PROPERTY, PERMITTED LIENS AND MINOR IRREGULARITIES OR
DEFICIENCIES IN TITLE THAT, IN THE AGGREGATE, DO NOT INTERFERE WITH ITS ABILITY
TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED OR TO UTILIZE SUCH PROPERTY FOR
ITS INTENDED PURPOSE.  THE PROPERTY OF THE COMPANIES, TAKEN AS A WHOLE, (I) IS
IN GOOD OPERATING ORDER, CONDITION AND REPAIR (ORDINARY WEAR AND TEAR AND
CASUALTY AND CONDEMNATION EXCEPTED WITH RESPECT TO WHICH THE ADMINISTRATIVE
AGENT HAS BEEN MADE AWARE) AND (II) CONSTITUTES ALL THE PROPERTY WHICH IS
REQUIRED FOR THE BUSINESS AND OPERATIONS OF THE COMPANIES AS PRESENTLY
CONDUCTED.


 


(B)           REAL PROPERTY.  SCHEDULES 8(A) AND 8(B) TO THE PERFECTION
CERTIFICATE DATED THE CLOSING DATE CONTAIN A TRUE AND COMPLETE LIST OF EACH
INTEREST IN REAL PROPERTY (I) OWNED BY ANY COMPANY AS OF THE CLOSING DATE AND
DESCRIBES THE TYPE OF INTEREST THEREIN HELD BY SUCH COMPANY AND WHETHER SUCH
OWNED REAL PROPERTY IS LEASED AND IF LEASED WHETHER THE UNDERLYING LEASE
CONTAINS ANY OPTION TO PURCHASE ALL OR ANY PORTION OF SUCH REAL PROPERTY OR ANY
INTEREST THEREIN OR CONTAINS ANY RIGHT OF FIRST REFUSAL RELATING TO ANY SALE OF
SUCH REAL PROPERTY OR ANY PORTION THEREOF OR INTEREST THEREIN AND (II) LEASED,
SUBLEASED OR OTHERWISE OCCUPIED OR UTILIZED BY ANY COMPANY, AS LESSEE,
SUBLESSEE, FRANCHISEE OR LICENSEE, AS OF THE CLOSING DATE AND DESCRIBES THE TYPE
OF INTEREST THEREIN HELD BY SUCH COMPANY AND, IN EACH OF THE CASES DESCRIBED IN
CLAUSES (I) AND (II) OF THIS SECTION 3.05(B), WHETHER ANY LEASE REQUIRES THE
CONSENT OF THE LANDLORD OR TENANT THEREUNDER, OR OTHER PARTY THERETO, TO THE
TRANSACTIONS.  SCHEDULE 8(B) TO THE PERFECTION CERTIFICATE ALSO LISTS EACH
UNEXERCISED OPTION TO PURCHASE REAL PROPERTY WHICH OPTION IS OWNED BY ANY
COMPANY.


 


(C)           NO CASUALTY EVENT.  NO COMPANY HAS RECEIVED ANY NOTICE OF, NOR HAS
ANY ACTUAL OR CONSTRUCTIVE KNOWLEDGE OF, THE OCCURRENCE OR PENDENCY OR
CONTEMPLATION OF ANY CASUALTY EVENT AFFECTING ALL OR ANY PORTION OF ITS
PROPERTY.  NO MORTGAGE ENCUMBERS IMPROVED REAL

 

89

--------------------------------------------------------------------------------


 


PROPERTY THAT IS LOCATED IN AN AREA THAT HAS BEEN IDENTIFIED BY THE SECRETARY OF
HOUSING AND URBAN DEVELOPMENT AS AN AREA HAVING SPECIAL FLOOD HAZARDS WITHIN THE
MEANING OF THE NATIONAL FLOOD INSURANCE ACT OF 1968 UNLESS FLOOD INSURANCE
AVAILABLE UNDER SUCH ACT HAS BEEN OBTAINED IN ACCORDANCE WITH SECTION 5.04.


 


(D)           COLLATERAL.  EACH LOAN PARTY OWNS OR HAS RIGHTS TO USE ALL OF THE
COLLATERAL AND ALL RIGHTS WITH RESPECT TO ANY OF THE FOREGOING USED IN,
NECESSARY FOR OR MATERIAL TO SUCH LOAN PARTY’S BUSINESS AS CURRENTLY CONDUCTED. 
THE USE BY SUCH LOAN PARTY OF SUCH COLLATERAL AND ALL SUCH RIGHTS WITH RESPECT
TO THE FOREGOING DO NOT INFRINGE ON THE RIGHTS OF ANY PERSON OTHER THAN SUCH
INFRINGEMENT WHICH COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  TO THE ACTUAL OR CONSTRUCTIVE
KNOWLEDGE OF THE LOAN PARTIES, NO CLAIM HAS BEEN MADE AND REMAINS OUTSTANDING
THAT ANY LOAN PARTIES’ USE OF ANY COLLATERAL DOES OR MAY VIOLATE THE RIGHTS OF
ANY THIRD PARTY THAT COULD, INDIVIDUALLY OR IN THE AGGREGATE WITH OTHER SUCH
CLAIMS, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 

SECTION 3.06       Intellectual Property.

 


(A)           OWNERSHIP/NO CLAIMS.  EACH LOAN PARTY OWNS, OR IS LICENSED TO USE,
ALL PATENTS, PATENT APPLICATIONS, TRADEMARKS, TRADE NAMES, SERVICE MARKS,
COPYRIGHTS, TECHNOLOGY, TRADE SECRETS, PROPRIETARY INFORMATION, DOMAIN NAMES,
KNOW-HOW AND PROCESSES NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS CURRENTLY
CONDUCTED (THE “INTELLECTUAL PROPERTY”), EXCEPT FOR THOSE THE FAILURE TO OWN OR
LICENSE WHICH, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  TO THE ACTUAL OR CONSTRUCTIVE
KNOWLEDGE OF THE LOAN PARTIES, NO CLAIM HAS BEEN ASSERTED AND IS PENDING BY ANY
PERSON CHALLENGING OR QUESTIONING THE USE OF ANY SUCH INTELLECTUAL PROPERTY OR
THE VALIDITY OR EFFECTIVENESS OF ANY SUCH INTELLECTUAL PROPERTY, NOR DOES
BORROWER KNOW OF ANY VALID BASIS FOR ANY SUCH CLAIM.  THE USE OF SUCH
INTELLECTUAL PROPERTY BY EACH LOAN PARTY DOES NOT INFRINGE THE RIGHTS OF ANY
PERSON, EXCEPT FOR SUCH CLAIMS AND INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


(B)           REGISTRATIONS.  EXCEPT PURSUANT TO LICENSES AND OTHER USER
AGREEMENTS ENTERED INTO BY EACH LOAN PARTY IN THE ORDINARY COURSE OF BUSINESS
THAT ARE LISTED IN SCHEDULE 12(A) OR 12(B) TO THE PERFECTION CERTIFICATE, ON AND
AS OF THE CLOSING DATE (I) EACH LOAN PARTY OWNS AND POSSESSES THE RIGHT TO USE,
AND HAS DONE NOTHING TO AUTHORIZE OR ENABLE ANY OTHER PERSON TO USE, ANY
COPYRIGHT, PATENT OR TRADEMARK (AS SUCH TERMS ARE DEFINED IN THE SECURITY
AGREEMENT) LISTED IN SCHEDULE 12(A) OR 12(B) TO THE PERFECTION CERTIFICATE AND
(II) ALL REGISTRATIONS LISTED IN SCHEDULE 12(A) OR 12(B) TO THE PERFECTION
CERTIFICATE ARE VALID AND IN FULL FORCE AND EFFECT.


 


(C)           NO VIOLATIONS OR PROCEEDINGS.  TO BORROWER’S KNOWLEDGE, ON AND AS
OF THE CLOSING DATE, THERE IS NO MATERIAL VIOLATION BY OTHERS OF ANY RIGHT OF
ANY LOAN PARTY WITH RESPECT TO ANY COPYRIGHT, PATENT OR TRADEMARK LISTED IN
SCHEDULE 12(A) OR 12(B) TO THE PERFECTION CERTIFICATE PLEDGED BY IT UNDER THE
NAME OF ANY LOAN PARTY.

 

90

--------------------------------------------------------------------------------


 

SECTION 3.07       Equity Interests and Subsidiaries.


 


(A)           EQUITY INTERESTS.  SCHEDULES 1(A) AND 10(A) TO THE PERFECTION
CERTIFICATE DATED THE CLOSING DATE SET FORTH A LIST OF (I) ALL THE SUBSIDIARIES
OF BORROWER AND THEIR JURISDICTIONS OF ORGANIZATION AS OF THE CLOSING DATE AND
(II) THE NUMBER OF EACH CLASS OF ITS EQUITY INTERESTS AUTHORIZED, AND THE NUMBER
OUTSTANDING, ON THE CLOSING DATE AND THE NUMBER OF SHARES COVERED BY ALL
OUTSTANDING OPTIONS, WARRANTS, RIGHTS OF CONVERSION OR PURCHASE AND SIMILAR
RIGHTS AT THE CLOSING DATE.  ALL EQUITY INTERESTS OF EACH COMPANY ARE DULY AND
VALIDLY ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE, AND, OTHER THAN THE EQUITY
INTERESTS OF BORROWER, ARE OWNED BY BORROWER, DIRECTLY OR INDIRECTLY THROUGH
WHOLLY OWNED RESTRICTED SUBSIDIARIES.  EACH LOAN PARTY IS THE RECORD AND
BENEFICIAL OWNER OF, AND HAS GOOD AND MARKETABLE TITLE TO, THE EQUITY INTERESTS
PLEDGED BY IT UNDER THE SECURITY AGREEMENT, FREE OF ANY AND ALL LIENS, RIGHTS OR
CLAIMS OF OTHER PERSONS, EXCEPT THE SECURITY INTEREST CREATED BY THE SECURITY
AGREEMENT AND PERMITTED LIENS, AND THERE ARE NO OUTSTANDING WARRANTS, OPTIONS OR
OTHER RIGHTS TO PURCHASE, OR SHAREHOLDER, VOTING TRUST OR SIMILAR AGREEMENTS
OUTSTANDING WITH RESPECT TO, OR PROPERTY THAT IS CONVERTIBLE INTO, OR THAT
REQUIRES THE ISSUANCE OR SALE OF, ANY SUCH EQUITY INTERESTS.


 


(B)           NO CONSENT OF THIRD PARTIES REQUIRED.  EXCEPT AS SET FORTH ON
SCHEDULE 3.07(B), NO CONSENT OF ANY PERSON INCLUDING ANY OTHER GENERAL OR
LIMITED PARTNER, ANY OTHER MEMBER OF A LIMITED LIABILITY COMPANY, ANY OTHER
SHAREHOLDER OR ANY OTHER TRUST BENEFICIARY IS NECESSARY OR REASONABLY DESIRABLE
(FROM THE PERSPECTIVE OF A SECURED PARTY) IN CONNECTION WITH THE CREATION,
PERFECTION OR FIRST PRIORITY STATUS OF THE SECURITY INTEREST OF THE COLLATERAL
AGENT IN ANY EQUITY INTERESTS PLEDGED TO THE COLLATERAL AGENT FOR THE BENEFIT OF
THE SECURED PARTIES UNDER THE SECURITY AGREEMENT OR THE EXERCISE BY THE
COLLATERAL AGENT OF THE VOTING OR OTHER RIGHTS PROVIDED FOR IN THE SECURITY
AGREEMENT OR THE EXERCISE OF REMEDIES IN RESPECT THEREOF.


 


(C)           ORGANIZATIONAL CHART.  AN ACCURATE ORGANIZATIONAL CHART, SHOWING
THE OWNERSHIP STRUCTURE OF BORROWER AND EACH SUBSIDIARY ON THE CLOSING DATE, AND
AFTER GIVING EFFECT TO THE TRANSACTIONS, IS SET FORTH ON SCHEDULE 10(A) TO THE
PERFECTION CERTIFICATE DATED THE CLOSING DATE.


 

SECTION 3.08       Litigation; Compliance with Laws.  There are no actions,
suits or proceedings at law or in equity by or before any Governmental Authority
now pending or, to the knowledge of any Loan Party, threatened against or
affecting any Company or any business, property or rights of any Company
(i) that involve any Loan Document or any of the Transactions, Additional
Transactions or Restatement Transactions or (ii) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, in the aggregate, to result in a
Material Adverse Effect.  Except for matters covered by Section 3.18, no Company
or any of its property is in violation of, nor will the continued operation of
its property as currently conducted violate, any Requirements of Law (including
any zoning or building ordinance, code or approval or any building permits) or
any restrictions of record or agreements affecting any Company’s Real Property
or is in default with respect to any Requirement of Law, where such violation or
default, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.09       Agreements.  No Company is in default in any manner under any
provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other agreement or instrument to which it is a party or by
which it or any of its property is or may be bound, where such default could
reasonably be expected to result in a Material

 

91

--------------------------------------------------------------------------------


 

Adverse Effect, and no condition exists which, with the giving of notice or the
lapse of time or both, would constitute such a default.  Schedule 3.09
accurately and completely lists all agreements that are material to Borrower and
its Subsidiaries taken as a whole (other than leases of Real Property set forth
on Schedule 8(a) or 8(b) to the Perfection Certificate dated the Closing Date
and documents related to the Existing Notes) to which any Company is a party
which are in effect on the Closing Date in connection with the operation of the
business conducted thereby and as of the Closing Date, Borrower has delivered to
the Administrative Agent complete and correct copies of all such material
agreements, including any amendments, supplements or modifications with respect
thereto, and all such agreements are in full force and effect.

 

SECTION 3.10       Federal Reserve Regulations.  No Company is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.  No part of the
proceeds of any Loan or any Letter of Credit will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, U or X.  The pledge of the
Securities Collateral pursuant to the Security Agreement does not violate such
regulations.

 

SECTION 3.11       Investment Company Act.  No Company is an “investment
company” or a company “controlled” by an “investment company,” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

 

SECTION 3.12       Use of Proceeds.  Borrower will use the proceeds of (a) the
Initial Tranche B Loans and the net cash proceeds from the Senior Notes to
finance the Transactions and the Additional Transactions and pay related
premiums, fees and expenses, (b) the Revolving Loans and Swingline Loans after
the Closing Date for general corporate purposes (including working capital,
Capital Expenditures, Investments and to effect Permitted Acquisitions) and
(c) the Delayed Draw Tranche B Loans to make Expansion Capital Expenditures.

 

SECTION 3.13       Taxes.  Each Company has (a) timely filed or caused to be
timely filed all federal Tax Returns and all material state, local and foreign
Tax Returns or materials required to have been filed by it and all such Tax
Returns are true and correct in all material respects and (b) duly and timely
paid, collected or remitted or caused to be duly and timely paid, collected or
remitted all Taxes (whether or not shown on any Tax Return) due and payable,
collectible or remittable by it and all assessments received by it, except Taxes
(i) that are being contested in good faith by appropriate proceedings and for
which such Company has set aside on its books adequate reserves in accordance
with GAAP and (ii) the nonpayment of which could not, in the aggregate, have a
Material Adverse Effect.  Each Company has made adequate provision in accordance
with GAAP for all Taxes not yet due and payable.  Each Company is unaware of any
proposed or pending tax assessments, deficiencies or audits that could be
reasonably expected to, in the aggregate, result in a Material Adverse Effect. 
No Loan Party has ever “participated” in an undisclosed “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4, except as could not
be reasonably expected to, individually or in the aggregate, result in a
Material Adverse Effect.

 

92

--------------------------------------------------------------------------------


 

SECTION 3.14       No Material Misstatements.  No information, report, financial
statement, certificate, Borrowing Request, LC Request, exhibit or schedule
furnished by any Company to the Administrative Agent or any Lender in connection
with the negotiation of any Loan Document or included therein or delivered
pursuant thereto, taken as a whole, or the Confidential Information Memorandum
contained or contains any material misstatement of fact or omitted or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were or are made, not misleading as of the
date such information is dated or certified; provided that to the extent any
such information, report, financial statement, exhibit or schedule was based
upon or constitutes a forecast or projection, Borrower represents only that it
acted in good faith and utilized reasonable assumptions it believed to be
reasonable at the time of the preparation of such information, report, financial
statement, exhibit or schedule, and that the actual results during the period or
periods covered by such forecast or projection may differ from the projected or
forecasted results.

 

SECTION 3.15       Labor Matters.  As of the Closing Date, there are no strikes,
lockouts or slowdowns against any Company pending or, to the knowledge of any
Company, threatened.  The hours worked by and payments made to employees of any
Company have not been in violation of the Fair Labor Standards Act of 1938, as
amended, or any other applicable federal, state, local or foreign law dealing
with such matters in any manner which could reasonably be expected to result in
a Material Adverse Effect.  All payments due from any Company, or for which any
claim may be made against any Company, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Company except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.  The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which any Company is bound.

 

SECTION 3.16       Solvency.  Immediately after the consummation of the
Transactions and the Additional Transactions to occur on the Closing Date and
immediately following the making of each Loan and after giving effect to the
application of the proceeds of each Loan, (a) the fair value of the properties
of each Loan Party (individually and on a consolidated basis with its
Subsidiaries after giving effect to all rights of contribution) will exceed its
debts and liabilities, subordinated, contingent or otherwise; (b) the present
fair saleable value of the property of each Loan Party (individually and on a
consolidated basis with its Subsidiaries after giving effect to all rights of
contribution) will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party (individually and on a consolidated basis with its
Subsidiaries after giving effect to all rights of contribution) will be able to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party
(individually and on a consolidated basis with its Subsidiaries after giving
effect to all rights of contribution) will not have unreasonably small capital
with which to conduct its business in which it is engaged as such business is
conducted at such time and is proposed to be conducted following such time.

 

SECTION 3.17       Employee Benefit Plans.  Each Company and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and

 

93

--------------------------------------------------------------------------------


 

the Code and the regulations and published interpretations thereunder with
respect to each Employee Benefit Plan.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events, could reasonably be expected to result in material liability of any
Company or any of its ERISA Affiliates or the imposition of a Lien on any of the
property of any Company.  The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000 the fair market value of the property of all such underfunded
Plans.  Using actuarial assumptions and computation methods consistent with
subpart I of subtitle E of Title IV of ERISA, the aggregate liabilities of each
Company or its ERISA Affiliates to all Multiemployer Plans in the event of a
complete withdrawal therefrom, as of the close of the most recent fiscal year of
each such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.18       Environmental Matters.

 


(A)           EXCEPT AS, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY
BE EXPECTED TO RESULT IN LOSS, LIABILITY OR EXPENSE TO ANY LOAN PARTY IN EXCESS
OF $5,000,000:


 

(i)           The Companies and their businesses, operations and Real Property
are in compliance with, and the Companies have no liability under, any
applicable Environmental Law; and under the currently effective business plan of
the Companies, no expenditures (other than expenditures for ongoing
registration, tank testing, waste water permits and related testing, tank
permits and environmental monitoring associated with routine business operations
at all Company locations) or operational adjustments will be required in order
to comply with applicable Environmental Laws during the next five years;

 

(ii)          The Companies have obtained all Environmental Permits required for
the conduct of their businesses and operations, and the ownership, operation and
use of their property, under Environmental Law, all such Environmental Permits
are valid and in good standing and, under the currently effective business plan
of the Companies, no expenditures (other than expenditures for ongoing
registration, tank testing, waste water permits and related testing, tank
permits and environmental monitoring associated with routine business operations
at all Company locations) or operational adjustments will be required in order
to renew or modify such Environmental Permits during the next five years;

 

(iii)         There has been no Release or threatened Release of Hazardous
Material on, at, under or from any Real Property or facility presently or
formerly owned, leased or operated by the Companies or their predecessors in
interest that is likely to result in liability to the Companies under any
applicable Environmental Law;

 

(iv)         There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or their
predecessors in interest or relating to the operations of the Companies, and to
the knowledge of the Loan Parties,

 

94

--------------------------------------------------------------------------------


 

there are no actions, activities, circumstances, conditions, events or incidents
that could form the basis of such an Environmental Claim; and

 

(v)          No person with an indemnity or contribution obligation to the
Companies relating to compliance with or liability under Environmental Law is in
default with respect to such obligation.

 


(B)


 

(i)           No Company is obligated to perform any action or otherwise incur
any material expense under Environmental Law pursuant to any order, decree,
judgment or agreement by which it is bound or which it has assumed by contract,
agreement or operation of law, and no Company is conducting or financing any
material Response pursuant to any Environmental Law with respect to any Real
Property or any other location;

 

(ii)          No Real Property or facility owned, operated or leased by the
Companies and, to the knowledge of the Companies, no Real Property or facility
formerly owned, operated or leased by the Companies or any of their predecessors
in interest is (i) listed or proposed for listing on the National Priorities
List promulgated pursuant to CERCLA or (ii) listed on the Comprehensive
Environmental Response, Compensation and Liability Information System
promulgated pursuant to CERCLA or (iii) to the knowledge of the Loan Parties,
included on any similar list maintained by any Governmental Authority including
any such list relating to petroleum, in each case which is likely to result in
material liability to the Companies under Environmental Law;

 

(iii)         No Lien has been recorded or, to the knowledge of any Company,
threatened under any Environmental Law with respect to any Real Property or
other assets of the Companies;

 

(iv)         The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and

 

(v)          The Companies have made available to the Lenders all material
records and files in the possession, custody or control of, or otherwise
reasonably available to, the Companies concerning compliance with or liability
under Environmental Law, including those concerning the actual or suspected
existence of Hazardous Material at Real Property or facilities currently or
formerly owned, operated, leased or used by the Companies.

 

SECTION 3.19       Insurance.  Schedule 3.19 sets forth a true, complete and
correct description of all insurance maintained by each Company as of the
Closing Date.  All insurance maintained by the Companies is in full force and
effect, all premiums that are due and payable have been duly paid, no Company
has received notice of violation or cancellation thereof, the Premises, and the
use, occupancy and operation thereof, comply in all material respects with all
Insurance Requirements, and there exists no default under any Insurance
Requirement. 

 

95

--------------------------------------------------------------------------------


 

Each Company has insurance in such amounts and covering such risks and
liabilities as are customary for companies of a similar size engaged in similar
businesses in similar locations.

 

SECTION 3.20       Security Documents.

 


(A)           SECURITY AGREEMENT.  THE SECURITY AGREEMENT, WHEN EXECUTED AND
DELIVERED BY THE PARTIES THERETO ON THE CLOSING DATE, WILL BE EFFECTIVE TO
CREATE IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES,
LEGAL, VALID AND ENFORCEABLE LIENS ON, AND SECURITY INTERESTS IN, THE SECURITY
AGREEMENT COLLATERAL AND, WHEN (I) FINANCING STATEMENTS AND OTHER FILINGS IN
APPROPRIATE FORM ARE FILED IN THE OFFICES SPECIFIED ON SCHEDULE 7 TO THE
PERFECTION CERTIFICATE AND (II) UPON THE TAKING OF POSSESSION OR CONTROL BY THE
COLLATERAL AGENT OF THE SECURITY AGREEMENT COLLATERAL WITH RESPECT TO WHICH A
SECURITY INTEREST MAY BE PERFECTED ONLY BY POSSESSION OR CONTROL (WHICH
POSSESSION OR CONTROL SHALL BE GIVEN TO THE COLLATERAL AGENT TO THE EXTENT
POSSESSION OR CONTROL BY THE COLLATERAL AGENT IS REQUIRED BY EACH SECURITY
AGREEMENT), THE LIENS CREATED BY THE SECURITY AGREEMENT SHALL CONSTITUTE FULLY
PERFECTED LIENS ON, AND SECURITY INTERESTS IN, ALL RIGHT, TITLE AND INTEREST OF
THE GRANTORS IN THE SECURITY AGREEMENT COLLATERAL (OTHER THAN SUCH SECURITY
AGREEMENT COLLATERAL IN WHICH A SECURITY INTEREST CANNOT BE PERFECTED UNDER THE
UCC AS IN EFFECT AT THE RELEVANT TIME IN THE RELEVANT JURISDICTION), IN EACH
CASE SUBJECT TO NO LIENS OTHER THAN PERMITTED LIENS.


 


(B)           MORTGAGES.  EACH MORTGAGE, UPON EXECUTION AND DELIVERY BY THE
PARTIES THERETO ON THE CLOSING DATE, WILL BE EFFECTIVE TO CREATE, IN FAVOR OF
THE COLLATERAL AGENT, FOR ITS BENEFIT AND THE BENEFIT OF THE SECURED PARTIES,
LEGAL, VALID AND ENFORCEABLE LIENS ON, AND SECURITY INTERESTS IN, ALL OF THE
LOAN PARTIES’ RIGHT, TITLE AND INTEREST IN AND TO THE MORTGAGED PROPERTIES
THEREUNDER AND THE PROCEEDS THEREOF, SUBJECT ONLY TO PERMITTED LIENS OR OTHER
LIENS ACCEPTABLE TO THE COLLATERAL AGENT.  WHEN THE MORTGAGES ARE FILED IN THE
OFFICES SPECIFIED ON SCHEDULE 8(A) TO THE PERFECTION CERTIFICATE DATED THE
CLOSING DATE (OR, IN THE CASE OF ANY MORTGAGE EXECUTED AND DELIVERED AFTER THE
DATE THEREOF IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS 5.11 AND 5.12, WHEN
SUCH MORTGAGE IS FILED IN THE OFFICES SPECIFIED IN THE LOCAL COUNSEL OPINION
DELIVERED WITH RESPECT THERETO IN ACCORDANCE WITH THE PROVISIONS OF
SECTIONS 5.11 AND 5.12), THE MORTGAGES SHALL CONSTITUTE FULLY PERFECTED FIRST
PRIORITY LIENS ON, AND SECURITY INTERESTS IN, ALL RIGHT, TITLE AND INTEREST OF
THE LOAN PARTIES IN THE MORTGAGED PROPERTIES AND THE PROCEEDS THEREOF, IN EACH
CASE PRIOR AND SUPERIOR IN RIGHT TO LIENS OF ANY OTHER PERSON, OTHER THAN LIENS
PERMITTED BY SUCH MORTGAGE.


 


(C)           PLEDGE AGREEMENTS.  EACH PLEDGE AGREEMENT, WHEN EXECUTED AND
DELIVERED BY THE LOAN PARTIES PARTY THERETO, WILL BE EFFECTIVE TO CREATE, IN
FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, LEGAL,
VALID AND ENFORCEABLE LIENS ON, AND SECURITY INTERESTS IN, ALL OF THE EQUITY
INTERESTS AND OTHER COLLATERAL PLEDGED THEREBY AND, WHEN (I) FINANCING
STATEMENTS AND OTHER FILINGS IN APPROPRIATE FORM ARE FILED IN THE OFFICES
SPECIFIED ON SCHEDULE 7 TO THE PERFECTION CERTIFICATE AND (II) UPON THE TAKING
OF POSSESSION BY THE COLLATERAL AGENT OF THE EQUITY INTERESTS PLEDGED THEREBY,
THE LIENS CREATED BY THE PLEDGE AGREEMENT SHALL CONSTITUTE FULLY PERFECTED LIENS
ON, AND SECURITY INTERESTS IN, ALL RIGHT, TITLE AND INTEREST OF THE GRANTORS IN
THE APPLICABLE COLLATERAL (OTHER THAN SUCH COLLATERAL IN WHICH A SECURITY
INTEREST CANNOT BE PERFECTED UNDER THE UCC AS IN EFFECT AT THE RELEVANT TIME IN
THE RELEVANT JURISDICTION), IN EACH CASE SUBJECT TO NO LIENS OTHER THAN
PERMITTED LIENS.

 

96

--------------------------------------------------------------------------------


 


(D)           VALID LIENS.  EACH SECURITY DOCUMENT DELIVERED PURSUANT TO
SECTIONS 5.11 AND 5.12 WILL, UPON EXECUTION AND DELIVERY THEREOF, BE EFFECTIVE
TO CREATE IN FAVOR OF THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, LEGAL, VALID AND ENFORCEABLE LIENS ON, AND SECURITY INTERESTS IN, ALL
OF THE LOAN PARTIES’ RIGHT, TITLE AND INTEREST IN AND TO THE COLLATERAL
THEREUNDER, AND (I) WHEN ALL APPROPRIATE FILINGS OR RECORDINGS ARE MADE IN THE
APPROPRIATE OFFICES AS MAY BE REQUIRED UNDER APPLICABLE LAW AND (II) UPON THE
TAKING OF POSSESSION OR CONTROL BY THE COLLATERAL AGENT OF SUCH COLLATERAL WITH
RESPECT TO WHICH A SECURITY INTEREST MAY BE PERFECTED ONLY BY POSSESSION OR
CONTROL (WHICH POSSESSION OR CONTROL SHALL BE GIVEN TO THE COLLATERAL AGENT TO
THE EXTENT REQUIRED BY ANY SECURITY DOCUMENT), THE LIENS CREATED BY SUCH
SECURITY DOCUMENT WILL CONSTITUTE FULLY PERFECTED LIENS ON, AND SECURITY
INTERESTS IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN SUCH
COLLATERAL, IN EACH CASE SUBJECT TO NO LIENS OTHER THAN THE APPLICABLE PERMITTED
LIENS.


 

SECTION 3.21       Acquisition Documents; Representations and Warranties in
Acquisition Agreements.  The Lenders have been furnished true and complete
copies of each Acquisition Agreement to the extent executed and delivered on or
prior to the Closing Date.  All representations and warranties of each Loan
Party set forth in such Acquisition Agreements were true and correct in all
material respects as of the time such representations and warranties were made
and shall be true and correct in all material respects as of the Closing Date as
if such representations and warranties were made on and as of such date, unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date.

 

SECTION 3.22       Anti-Terrorism Law.

 


(A)           NO LOAN PARTY AND, TO THE KNOWLEDGE OF BORROWER, NONE OF THEIR
RESPECTIVE AFFILIATES IS IN VIOLATION OF ANY REQUIREMENT OF LAW RELATING TO
TERRORISM OR MONEY LAUNDERING (“ANTI-TERRORISM LAWS”), INCLUDING EXECUTIVE ORDER
NO. 13224 ON TERRORIST FINANCING, EFFECTIVE SEPTEMBER 24, 2001 (THE “EXECUTIVE
ORDER”), AND THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE
TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM ACT OF 2001, PUBLIC LAW
107-56.


 


(B)           NO LOAN PARTY AND TO THE KNOWLEDGE OF BORROWER, NO AFFILIATE OR
BROKER OR OTHER AGENT OF ANY LOAN PARTY ACTING OR BENEFITING IN ANY CAPACITY IN
CONNECTION WITH THE LOANS IS ANY OF THE FOLLOWING:


 

(i)            a person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(ii)           a person owned or controlled by, or acting for or on behalf of,
any person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(iii)          a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

97

--------------------------------------------------------------------------------


 

(iv)          a person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

(v)           a person that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.

 


(C)           NO LOAN PARTY AND, TO THE KNOWLEDGE OF BORROWER, NO BROKER OR
OTHER AGENT OF ANY LOAN PARTY ACTING IN ANY CAPACITY IN CONNECTION WITH THE
LOANS (I) CONDUCTS ANY BUSINESS OR ENGAGES IN MAKING OR RECEIVING ANY
CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR FOR THE BENEFIT OF ANY PERSON
DESCRIBED IN PARAGRAPH (B) ABOVE, (II) DEALS IN, OR OTHERWISE ENGAGES IN ANY
TRANSACTION RELATING TO, ANY PROPERTY OR INTERESTS IN PROPERTY BLOCKED PURSUANT
TO THE EXECUTIVE ORDER, OR (III) ENGAGES IN OR CONSPIRES TO ENGAGE IN ANY
TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR
ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY ANTI-TERRORISM
LAW.


 

SECTION 3.23       Licenses and Permits.

 


(A)           (I) ALL MATERIAL LICENSES (INCLUDING ALL NECESSARY GAMING
LICENSES), PERMITS AND CONSENTS AND SIMILAR RIGHTS REQUIRED FROM ANY FEDERAL,
STATE OR LOCAL GOVERNMENTAL BODY (INCLUDING THE GAMING AUTHORITIES AND LIQUOR
AUTHORITIES) FOR THE OWNERSHIP, USE OR OPERATION OF THE BUSINESSES OR PROPERTIES
NOW OWNED OR OPERATED BY BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES HAVE
BEEN VALIDLY ISSUED AND ARE IN FULL FORCE AND EFFECT; (II) BORROWER AND EACH OF
ITS RESTRICTED SUBSIDIARIES IS IN COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH ALL
OF THE PROVISIONS THEREOF APPLICABLE TO IT; AND (III) NONE OF SUCH LICENSES,
PERMITS OR CONSENTS IS THE SUBJECT OF ANY PENDING OR, TO BORROWER’S KNOWLEDGE,
THREATENED PROCEEDING FOR THE REVOCATION, CANCELLATION, SUSPENSION OR
NON-RENEWAL THEREOF.  AS OF THE CLOSING DATE (AND AS OF EACH SUBSEQUENT DATE ON
WHICH BORROWER DELIVERS TO THE ADMINISTRATIVE AGENT AN UPDATED SCHEDULE PURSUANT
TO SECTION 5.16), SET FORTH ON SCHEDULE 3.23 IS A COMPLETE AND ACCURATE LIST OF
ALL SUCH MATERIAL LICENSES, PERMITS AND CONSENTS THAT ARE NECESSARY AND
APPROPRIATE FOR THE OPERATION OF BORROWER’S BUSINESSES AND THE BUSINESSES OF ITS
RESTRICTED SUBSIDIARIES, AND SUCH SCHEDULE IDENTIFIES THE DATE BY WHICH AN
APPLICATION FOR THE RENEWAL OF SUCH LICENSE, PERMIT OR CONSENT MUST BE FILED AND
DESCRIBES THE STATUS OF EACH SUCH PENDING APPLICATION.


 


(B)           BORROWER AND ITS RESTRICTED SUBSIDIARIES HAVE OBTAINED AS OF THE
CLOSING DATE ALL REQUIRED APPROVALS FROM THE GAMING AUTHORITIES AND LIQUOR
AUTHORITIES OF THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER LOAN
DOCUMENTS.


 

SECTION 3.24       Projects; Construction Contracts.  Schedule 3.24 is a true
and complete description of each Project affecting any Real Property owned,
leased, subleased or otherwise occupied or utilized by any Company as of the
Closing Date.  Schedule 3.24 is a true and complete list of each Construction
Contract as of the Closing Date and, as of the Closing Date, Borrower has
delivered to Administrative Agent complete and correct copies of all such
Construction Contracts (together with all Plans and Specifications relating
thereto), including all

 

98

--------------------------------------------------------------------------------


 

amendments, supplements or modifications with respect thereto, and all such
Construction Contracts are in full force and effect.


 


ARTICLE IV


 


CONDITIONS TO CREDIT EXTENSIONS


 

SECTION 4.01       Conditions to Initial Credit Extension.  The obligation of
each Lender and, if applicable, each Issuing Bank to fund the initial Credit
Extension requested to be made by it was subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in this Section 4.01.

 


(A)           LOAN DOCUMENTS.  ALL LEGAL MATTERS INCIDENT TO THIS AGREEMENT, THE
CREDIT EXTENSIONS HEREUNDER AND THE OTHER LOAN DOCUMENTS SHALL BE SATISFACTORY
TO THE LENDERS, TO THE ISSUING BANK AND TO THE ADMINISTRATIVE AGENT AND THERE
SHALL HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT AN EXECUTED COUNTERPART OF
EACH OF THE LOAN DOCUMENTS AND THE PERFECTION CERTIFICATE.


 


(B)           CORPORATE DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED:


 

(i)           a certificate of the secretary or assistant secretary of each Loan
Party dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its organization, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate in
this clause (i));

 

(ii)          a certificate as to the good standing of each Loan Party (in
so-called “long-form” if available) as of a recent date, from such Secretary of
State (or other applicable Governmental Authority); and

 

(iii)         such other documents as the Lenders, the Issuing Bank or the
Administrative Agent may reasonably request.

 


(C)           OFFICERS’ CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE, DATED THE CLOSING DATE AND SIGNED BY THE CHIEF EXECUTIVE
OFFICER AND THE CHIEF FINANCIAL OFFICER OF BORROWER, CONFIRMING COMPLIANCE WITH
THE CONDITIONS PRECEDENT SET FORTH IN THIS SECTION 4.01 AND SECTIONS 4.02(B),
(C) AND (D).

 

99

--------------------------------------------------------------------------------


 


(D)           FINANCINGS AND OTHER TRANSACTIONS, ETC.

 

(i)           The Transactions shall have been consummated or shall be
consummated simultaneously on the Closing Date, in each case in all material
respects in accordance with the terms hereof and the terms of the Transaction
Documents, without the waiver or amendment of any such terms not approved by the
Administrative Agent and the Arrangers other than any waiver or amendment
thereof that is not materially adverse to the interests of the Lenders; provided
that (x) with respect to the Existing Notes Redemption, only the delivery of the
Existing Notes Redemption Notice and the deposit of funds with the trustee under
and pursuant to the terms of the indenture governing the Existing Notes is
required on the Closing Date and (y) the Pinon Acquisition and the TPSH
Acquisition may be consummated after the Closing Date.

 

(ii)          Borrower shall have received not less than $210,000,000 in gross
proceeds of the Senior Notes, and the Senior Note Agreement shall be in form and
substance reasonably satisfactory to the Lenders.

 

(iii)         The Additional Transactions shall have been consummated on the
Closing Date.

 

(iv)         The Lenders shall be satisfied with the management, the
capitalization, the terms and conditions of any equity arrangements and the
corporate or other organizational structure of the Companies (after giving
effect to the Transactions and the Additional Transactions) and any indemnities,
employment and other arrangements entered into in connection with the
Transactions.

 

(v)          The Refinancing shall have been consummated in full (other that
with respect to Existing Notes for which the Existing Notes Redemption Notice
has been validly delivered and for which funds have been deposited with the
trustee under, and pursuant to the terms of, the indenture governing the
Existing Notes) to the satisfaction of the Lenders with all liens in favor of
the existing lenders being unconditionally released; the Administrative Agent
shall have received evidence reasonably satisfactory to the Administrative Agent
with respect to all debt being refinanced in the Refinancing; and the
Administrative Agent shall have received from any person holding any Lien
securing any such debt, such UCC termination statements, mortgage releases,
releases of assignments of leases and rents, releases of security interests in
Intellectual Property and other instruments, in each case in proper form for
recording, as the Administrative Agent shall have reasonably requested to
release and terminate of record the Liens securing such debt.

 


(E)           FINANCIAL STATEMENTS; PRO FORMA BALANCE SHEET; PROJECTIONS.  THE
LENDERS SHALL HAVE RECEIVED AND SHALL BE SATISFIED WITH THE FORM AND SUBSTANCE
OF THE FINANCIAL STATEMENTS DESCRIBED IN SECTION 3.04 AND WITH THE FORECASTS OF
THE FINANCIAL PERFORMANCE OF BORROWER AND ITS SUBSIDIARIES.


 


(F)            INDEBTEDNESS AND MINORITY INTERESTS.  AFTER GIVING EFFECT TO THE
TRANSACTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, NO COMPANY SHALL
HAVE OUTSTANDING ANY INDEBTEDNESS OR PREFERRED STOCK OTHER THAN (I) THE LOANS
AND CREDIT EXTENSIONS HEREUNDER, (II) THE

 

100

--------------------------------------------------------------------------------



 


SENIOR NOTES, (III) THE INDEBTEDNESS LISTED ON SCHEDULE 6.01(B) AND
(IV) INDEBTEDNESS OWED TO BORROWER OR ANY GUARANTOR.


 


(G)           OPINIONS OF COUNSEL.  ON THE CLOSING DATE, THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED (I) FROM BAKER & HOSTETLER LLP, SPECIAL COUNSEL TO THE
LOAN PARTIES, AN OPINION ADDRESSED TO THE ADMINISTRATIVE AGENT, THE AGENTS, THE
ISSUING BANK AND EACH OF THE LENDERS AND DATED THE CLOSING DATE COVERING THE
MATTERS SET FORTH IN EXHIBIT N, (II) FROM LOCAL COUNSEL LISTED ON SCHEDULE
4.01(G), OPINIONS EACH OF WHICH SHALL BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND SHALL COVER THE
PERFECTION OF THE SECURITY INTERESTS GRANTED PURSUANT TO THE SECURITY DOCUMENTS
AND SUCH OTHER MATTERS INCIDENT TO THE TRANSACTIONS CONTEMPLATED HEREIN AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, AND (III) FROM LOCAL GAMING COUNSEL
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, OPINIONS EACH OF WHICH
SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND THE LENDERS AND SHALL COVER COLORADO, LOUISIANA, NEVADA AND VIRGINIA
GAMING LAWS AND SUCH OTHER MATTERS INCIDENT TO THE TRANSACTIONS CONTEMPLATED
HEREIN AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 


(H)           SOLVENCY CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A SOLVENCY CERTIFICATE IN THE FORM OF EXHIBIT O, DATED THE CLOSING DATE
AND SIGNED BY THE CHIEF FINANCIAL OFFICER OF BORROWER.


 


(I)            REQUIREMENTS OF LAW.  THE LENDERS SHALL BE SATISFIED THAT
BORROWER, ITS SUBSIDIARIES, THE TRANSACTIONS AND THE ADDITIONAL TRANSACTIONS
SHALL BE IN FULL COMPLIANCE WITH ALL MATERIAL REQUIREMENTS OF LAW, INCLUDING
REGULATIONS T, U AND X OF THE BOARD, AND SHALL HAVE RECEIVED SATISFACTORY
EVIDENCE OF SUCH COMPLIANCE REASONABLY REQUESTED BY THEM.


 


(J)            CONSENTS.  THE LENDERS SHALL BE SATISFIED THAT ALL REQUISITE
GOVERNMENTAL AUTHORITIES (INCLUDING GAMING AUTHORITIES) AND THIRD PARTIES SHALL
HAVE APPROVED OR CONSENTED TO THE TRANSACTIONS TO BE CONSUMMATED ON THE CLOSING
DATE, AND THERE SHALL BE NO GOVERNMENTAL OR JUDICIAL ACTION, ACTUAL OR
THREATENED, THAT HAS OR WOULD HAVE, SINGLY OR IN THE AGGREGATE, A REASONABLE
LIKELIHOOD OF RESTRAINING, PREVENTING OR IMPOSING BURDENSOME CONDITIONS ON THE
TRANSACTIONS TO BE CONSUMMATED ON THE CLOSING DATE OR THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY.


 


(K)           LITIGATION.  THERE SHALL BE NO LITIGATION, PUBLIC OR PRIVATE, OR
ADMINISTRATIVE PROCEEDINGS, GOVERNMENTAL INVESTIGATION OR OTHER LEGAL OR
REGULATORY DEVELOPMENTS, ACTUAL OR THREATENED, THAT, SINGLY OR IN THE AGGREGATE,
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, OR COULD
MATERIALLY AND ADVERSELY AFFECT THE ABILITY OF THE LOAN PARTIES TO FULLY AND
TIMELY PERFORM THEIR RESPECTIVE OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS, OR
THE ABILITY OF THE PARTIES HERETO  TO CONSUMMATE THE FINANCINGS CONTEMPLATED
HEREBY OR THE OTHER TRANSACTIONS OR THE ADDITIONAL TRANSACTIONS.


 


(L)            SOURCES AND USES.  THE SOURCES AND USES OF THE LOANS SHALL BE AS
SET FORTH IN SECTION 3.12.


 


(M)          FEES.  THE ARRANGERS AND ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
ALL FEES AND OTHER AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE CLOSING DATE,
INCLUDING, TO THE EXTENT

 

101

--------------------------------------------------------------------------------


 


INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES (INCLUDING HALF
OF THE LEGAL FEES AND EXPENSES OF CAHILL GORDON & REINDEL LLP, SPECIAL COUNSEL
TO THE AGENTS, AND ALL OF THE FEES AND EXPENSES OF ANY LOCAL COUNSEL, FOREIGN
COUNSEL, APPRAISERS, CONSULTANTS AND OTHER ADVISORS) REQUIRED TO BE REIMBURSED
OR PAID BY BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (IT BEING
UNDERSTOOD THAT ONLY 50% OF ANY LEGAL FEES AND EXPENSES OF CAHILL GORDON &
REINDEL LLP THAT RELATE TO BOTH THE EXISTING CREDIT AGREEMENT AND THE SENIOR
NOTES OFFERING SHALL BE DUE AND PAYABLE HEREUNDER IN ACCORDANCE WITH THIS CLAUSE
(M)).


 


(N)           PERSONAL PROPERTY REQUIREMENTS.  EXCEPT AS REQUIRED BY
SECTION 5.10 AND SOLELY WITH RESPECT TO THE ITEMS EXPRESSLY REFERENCED THEREIN,
THE COLLATERAL AGENT SHALL HAVE RECEIVED:


 


(I)            ALL CERTIFICATES, AGREEMENTS OR INSTRUMENTS REPRESENTING OR
EVIDENCING THE  CERTIFICATED SECURITIES COLLATERAL AND THE EQUITY INTERESTS
PLEDGED UNDER ANY SECURITY AGREEMENT ACCOMPANIED BY INSTRUMENTS OF TRANSFER AND
STOCK POWERS UNDATED AND ENDORSED IN BLANK HAVE BEEN DELIVERED TO THE COLLATERAL
AGENT;

 

(ii)          the Intercompany Note executed by and among Borrower and each of
its Restricted Subsidiaries, accompanied by instruments of transfer undated and
endorsed in blank have been delivered to the Collateral Agent;

 

(iii)         all other certificates, agreements, including Control Agreements,
or instruments necessary to perfect the Collateral Agent’s security interest in
all Chattel Paper, all Instruments, all Deposit Accounts and all Investment
Property of each Loan Party (as each such term is defined in the Security
Agreement and to the extent required by the Security Agreement) have been
delivered to the Collateral Agent;

 

(iv)         UCC financing statements in appropriate form for filing under the
UCC, filings with the United States Patent and Trademark Office and United
States Copyright Office and such other documents under applicable Requirements
of Law in each jurisdiction as may be necessary or appropriate or, in the
opinion of the Collateral Agent, desirable to perfect the Liens created, or
purported to be created, by the Security Documents and, with respect to all UCC
financing statements required to be filed pursuant to the Loan Documents,
evidence satisfactory to the Administrative Agent that Borrower has retained, at
its sole cost and expense, a service provider acceptable to the Administrative
Agent for the tracking of all such financing statements and notification to the
Administrative Agent, of, among other things, the upcoming lapse or expiration
thereof;

 

(v)          certified copies of UCC, United States Patent and Trademark Office
and United States Copyright Office, tax and judgment lien searches, bankruptcy
and pending lawsuit searches or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents that name any Loan Party as debtor and that are filed in those state
and county jurisdictions in which any property of any Loan Party is located and
the state and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches that the
Collateral Agent deems necessary or appropriate, none of which encumber the
Collateral

 

102

--------------------------------------------------------------------------------


 

covered or intended to be covered by the Security Documents (other than
Permitted Liens or any other Liens acceptable to the Collateral Agent);

 

(vi)         with respect to each location set forth on Schedule 4.01(n)(vi), a
Landlord Access Agreement; provided that no such Landlord Access Agreement shall
be required with respect to any Real Property that could not be obtained after
the Loan Party that is the lessee of such Real Property or owner of the
inventory or other personal property Collateral stored with the bailee thereof,
as applicable, shall have used all commercially reasonable efforts to do so; and

 

(vii)        evidence reasonably acceptable to the Collateral Agent of payment
or arrangements for payment by the Loan Parties of all applicable recording
taxes, fees, charges, costs and expenses required for the recording of the
Security Documents.

 


(O)           REAL PROPERTY REQUIREMENTS.  EXCEPT AS REQUIRED BY SECTION 5.10
AND SOLELY WITH RESPECT TO THE ITEMS FOR THE PROPERTIES EXPRESSLY REFERENCED
THEREIN, THE COLLATERAL AGENT SHALL HAVE RECEIVED:


 

(i)           a Mortgage encumbering each Mortgaged Property in favor of the
Collateral Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by each Loan Party that is the owner of or holder of any interest
in such Mortgaged Property, and otherwise in form for recording in the recording
office of each applicable political subdivision where each such Mortgaged
Property is situated, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof to create a lien under applicable Requirements of Law, and
such financing statements and any other instruments necessary to grant a first
priority mortgage lien under the laws of any applicable jurisdiction, all of
which shall be in form and substance reasonably satisfactory to Collateral
Agent;

 

(ii)          with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the Transactions or as shall reasonably
be deemed necessary by the Collateral Agent in order for the owner or holder of
the fee or leasehold interest constituting such Mortgaged Property to grant the
Lien contemplated by the Mortgage with respect to such Mortgaged Property;

 

(iii)         with respect to each Mortgage, a policy of title insurance (or
marked up title insurance commitment having the effect of a policy of title
insurance) insuring the Lien of such Mortgage as a valid first mortgage Lien on
the Mortgaged Property and fixtures described therein in the amount equal to not
less than 115% of the fair market value of such Mortgaged Property and fixtures,
which fair market value is set forth on Schedule 4.01(o)(iii)(A), which policy
(or such marked-up commitment) (each, a “Title Policy”) shall (A) be issued by
the Title Company, (B) to the extent necessary, include such reinsurance
arrangements (with provisions for direct access, if necessary) as shall be
reasonably acceptable to the Collateral Agent, (C) contain a “tie-in” or
“cluster” endorsement, if available under applicable law (i.e., policies which
insure against losses regardless of

 

103

--------------------------------------------------------------------------------


 

location or allocated value of the insured property up to a stated maximum
coverage amount), (D) have been supplemented by such endorsements (or where such
endorsements are not available, opinions of special counsel, architects or other
professionals reasonably acceptable to the Collateral Agent) as shall be
reasonably requested by the Collateral Agent (including endorsements on matters
relating to usury, first loss, last dollar, zoning (other than as provided in
Schedule 4.01(o)(iii)(B) with respect to which the Loan Parties shall have
delivered a PZR Report in form and substance reasonably acceptable to the
Collateral Agent), contiguity, revolving credit, doing business, non-imputation,
public road access, survey, variable rate, environmental lien, subdivision,
mortgage recording tax, separate tax lot and so-called comprehensive coverage
over covenants and restrictions), and (E) contain no exceptions to title other
than exceptions reasonably acceptable to the Collateral Agent;

 

(iv)         with respect to each Mortgaged Property, such affidavits,
certificates, information (including financial data) and instruments of
indemnification (including a so-called “gap” indemnification) as shall be
required to induce the Title Company to issue the Title Policy/ies and
endorsements contemplated above;

 

(v)          evidence reasonably acceptable to the Collateral Agent of payment
by Borrower of all Title Policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the Title
Policies referred to above;

 

(vi)         with respect to each Real Property or Mortgaged Property, copies of
all Leases in which Borrower or any Restricted Subsidiary holds the lessor’s
interest or other agreements relating to possessory interests, if any.  To the
extent any of the foregoing affect any Mortgaged Property, such agreement shall
be subordinate to the Lien of the Mortgage to be recorded against such Mortgaged
Property, either expressly by its terms or pursuant to a subordination,
non-disturbance and attornment agreement, and shall otherwise be reasonably
acceptable to the Collateral Agent;

 

(vii)        with respect to each Mortgaged Property, each Loan Party shall have
made all notifications, registrations and filings, to the extent required by,
and in accordance with, all Governmental Real Property Disclosure Requirements
applicable to such Mortgaged Property;

 

(viii)       Surveys with respect to each Mortgaged Property;

 

(ix)          a completed Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property;

 

(x)           with respect to each Real Property that has an existing
Construction Contract, true and correct copies of each Construction Contract and
a complete set of the Plans and Specifications relating thereto; together with
copies of all permits and government approvals relating to the construction and
use of the Project;

 

104

--------------------------------------------------------------------------------


 

(xi)          assignment of contract for each of the Construction Contracts and
the Plans and Specifications, duly executed by each Loan Party that is party
thereto and pursuant to which each such Loan Party shall have assigned to the
Collateral Agent, for the benefit of the Secured Parties, all of such Loan
Party’s right, title and interest in and to each such Construction Contract, and
which assignment shall have been consented to and certified in writing by the
other party(ies) to each such Construction Contract;

 

(xii)         lien waivers from each contractor and subcontractor employed in
connection with the construction of each Project, in each case in form and
substance reasonably acceptable to the Collateral Agent;

 

(xiii)        with respect to each Real Property that has an existing
Construction Contract, an agreement with an Inspecting Engineer of recognized
standing and reasonably acceptable to the Collateral Agent, by which agreement
such Inspecting Engineer agrees to assist the Collateral Agent in its inspection
of any Project during construction and provide such additional services as the
Collateral Agent may reasonably require at sole expense of Borrower; and

 

(xiv)       with respect to each Real Property that has an existing Construction
Contract, evidence that Borrower or applicable Loan Parties have caused a
bonding company to issue a Construction Completion Bond.

 


(P)           INSURANCE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A COPY
OF, OR A CERTIFICATE AS TO COVERAGE UNDER, THE INSURANCE POLICIES REQUIRED BY
SECTION 5.04 AND THE APPLICABLE PROVISIONS OF THE SECURITY DOCUMENTS, EACH OF
WHICH SHALL BE ENDORSED OR OTHERWISE AMENDED TO INCLUDE A “STANDARD” OR “NEW
YORK” LENDER’S LOSS PAYABLE OR MORTGAGEE ENDORSEMENT (AS APPLICABLE) AND SHALL
NAME THE COLLATERAL AGENT, ON BEHALF OF THE SECURED PARTIES, AS ADDITIONAL
INSURED, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


(Q)           USA PATRIOT ACT.  THE LENDERS SHALL HAVE RECEIVED, SUFFICIENTLY IN
ADVANCE OF THE CLOSING DATE, ALL DOCUMENTATION AND OTHER INFORMATION THAT MAY BE
REQUIRED BY THE LENDERS IN ORDER TO ENABLE COMPLIANCE WITH APPLICABLE “KNOW YOUR
CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING THE USA
PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001))
INCLUDING THE INFORMATION DESCRIBED IN SECTION 10.13.


 

SECTION 4.02       Conditions to All Credit Extensions.  The obligation of each
Lender and each Issuing Bank to make any Credit Extension (including the initial
Credit Extension) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.

 


(A)           NOTICE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A BORROWING
REQUEST AS REQUIRED BY SECTION 2.03 (OR SUCH NOTICE SHALL HAVE BEEN DEEMED GIVEN
IN ACCORDANCE WITH SECTION 2.03) IF LOANS ARE BEING REQUESTED OR, IN THE CASE OF
THE ISSUANCE, AMENDMENT, EXTENSION OR RENEWAL OF A LETTER OF CREDIT, THE ISSUING
BANK AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN LC REQUEST AS REQUIRED
BY SECTION 2.18(B) OR, IN THE CASE OF THE BORROWING OF A

 

105

--------------------------------------------------------------------------------


 


SWINGLINE LOAN, THE SWINGLINE LENDER AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A BORROWING REQUEST AS REQUIRED BY SECTION 2.17(B).


 


(B)           NO DEFAULT.  BORROWER AND EACH OTHER LOAN PARTY SHALL BE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL THE TERMS AND PROVISIONS SET FORTH
HEREIN AND IN EACH OTHER LOAN DOCUMENT ON ITS PART TO BE OBSERVED OR PERFORMED,
AND, AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH CREDIT EXTENSION
AND THE APPLICATION OF THE PROCEEDS THEREOF, NO DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING ON SUCH DATE.


 


(C)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY BORROWER SET FORTH IN ARTICLE III HEREOF OR BY ANY LOAN PARTY
IN ANY OTHER LOAN DOCUMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
(EXCEPT THAT ANY REPRESENTATION AND WARRANTY THAT IS QUALIFIED AS TO
“MATERIALITY” OR “MATERIAL ADVERSE EFFECT” SHALL BE TRUE AND CORRECT IN ALL
RESPECTS) ON AND AS OF THE DATE OF SUCH CREDIT EXTENSION WITH THE SAME EFFECT AS
THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS
AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE.


 


(D)           NO LEGAL BAR.  NO ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL
AUTHORITY SHALL PURPORT TO RESTRAIN ANY LENDER FROM MAKING ANY LOANS TO BE MADE
BY IT.  NO INJUNCTION OR OTHER RESTRAINING ORDER SHALL HAVE BEEN ISSUED OR SHALL
BE PENDING OR NOTICED WITH RESPECT TO ANY ACTION, SUIT OR PROCEEDING SEEKING TO
ENJOIN OR OTHERWISE PREVENT THE CONSUMMATION OF, OR TO RECOVER ANY DAMAGES OR
OBTAIN RELIEF AS A RESULT OF, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
THE MAKING OF LOANS HEREUNDER.


 

Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrower that on the date of such Credit
Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the conditions contained
in Sections 4.02(b)-(d) have been satisfied.  Borrower shall provide such
information (including calculations in reasonable detail of the covenants in
Section 6.10) as the Administrative Agent may reasonably request to confirm that
the conditions in Sections 4.02(b)-(d) have been satisfied.

 


ARTICLE V


 


AFFIRMATIVE COVENANTS


 

Borrower warrants, covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, Borrower will, and will cause each other Loan
Party and their respective Restricted Subsidiaries to:

 

SECTION 5.01       Financial Statements, Reports, etc.  Furnish to the
Administrative Agent for delivery to each Lender:

 

106

--------------------------------------------------------------------------------


 

(a)           Annual Reports.  As soon as available and in any event within
90 days (or such earlier date on which Borrower is required to file a Form 10-K
under the Exchange Act) after the end of each fiscal year, beginning with the
fiscal year ending December 31, 2006, (i) the consolidated balance sheet of
Borrower as of the end of such fiscal year and related consolidated statements
of income, cash flows and stockholders’ equity for such fiscal year, in
comparative form with such financial statements as of the end of, and for, the
preceding fiscal year, and notes thereto (including a note with a consolidating
balance sheet and statements of income and cash flows separating out Borrower
and the Guarantors in the event that any Subsidiaries are not Loan Parties), all
prepared in accordance with Regulation S-X and accompanied by an opinion of
Deloitte & Touche LLP or other independent public accountants of recognized
national standing reasonably satisfactory to the Administrative Agent (which
opinion shall not be qualified as to scope or contain any going concern or other
qualification), stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of Borrower as of the dates and for the periods specified in
accordance with GAAP, (ii) a management report in a form reasonably satisfactory
to the Administrative Agent setting forth (A) statement of income items and
Consolidated EBITDA of Borrower for such fiscal year, showing variance, by
dollar amount and percentage, from amounts for the previous fiscal year and
budgeted amounts and (B) key operational information and statistics for such
fiscal year consistent with internal and industry-wide reporting standards, and
(iii) a narrative report and management’s discussion and analysis, in a form
reasonably satisfactory to the Administrative Agent, of the financial condition
and results of operations of Borrower for such fiscal year, as compared to
amounts for the previous fiscal year and budgeted amounts (it being understood
that the information required by clause (i) may be furnished in the form of a
Form 10-K);

 

(b)           Quarterly Reports.  As soon as available and in any event within
45 days (or such earlier date on which Borrower is required to file a Form 10-Q
under the Exchange Act) after the end of each of the first three fiscal quarters
of each fiscal year, beginning with the fiscal quarter ending June 30, 2006,
(i) the consolidated balance sheet of Borrower as of the end of such fiscal
quarter and related consolidated statements of income and cash flows for such
fiscal quarter and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year, and notes thereto (including
a note with a consolidating balance sheet and statements of income and cash
flows separating out Borrower and the Guarantors in the event that any
Subsidiaries are not Loan Parties), all prepared in accordance with Regulation
S-X under the Securities Act and accompanied by a certificate of a Financial
Officer stating that such financial statements fairly present, in all material
respects, the consolidated financial condition, results of operations and cash
flows of Borrower as of the date and for the periods specified in accordance
with GAAP consistently applied, and on a basis consistent with audited financial
statements referred to in clause (a) of this Section, subject to normal year-end
audit adjustments, (ii) a management report in a form reasonably satisfactory to
the Administrative Agent setting forth (A) statement of income items and
Consolidated EBITDA of Borrower for such fiscal quarter and for the then elapsed
portion of the fiscal year, showing variance, by dollar amount and percentage,
from amounts for the comparable periods in the previous fiscal year and budgeted
amounts and (B) key operational information and statistics for such fiscal
quarter and for the then elapsed portion of the fiscal year consistent with
internal and industry-wide reporting standards, and (iii) a narrative report and
management’s discussion and analysis, in a form reasonably satisfactory to the

 

107

--------------------------------------------------------------------------------


 

Administrative Agent, of the financial condition and results of operations for
such fiscal quarter and the then elapsed portion of the fiscal year, as compared
to the comparable periods in the previous fiscal year and budgeted amounts (it
being understood that the information required by clause (i) may be furnished in
the form of a Form 10-Q);

 

(c)           Monthly Reports.  Within 30 days after the end of each of the
first two months of each fiscal quarter, (i) the consolidated balance sheet of
Borrower as of the end of each such month and the related consolidated
statements of income and cash flows of Borrower for such month and for the then
elapsed portion of the fiscal year, in comparative form with the consolidated
statements of income and cash flows for the comparable periods in the previous
fiscal year, accompanied by a certificate of a Financial Officer stating that
such financial statements fairly present, in all material respects, the
consolidated results of operations and cash flows of Borrower as of the date and
for the periods specified in accordance with GAAP consistently applied, subject
to normal year-end audit adjustments, (ii) a management report in a form
reasonably satisfactory to the Administrative Agent setting forth (A) statement
of income items and Consolidated EBITDA of Borrower for such month and for the
then elapsed portion of the fiscal year, showing variance, by dollar amount and
percentage, from amounts for the comparable periods in the previous fiscal year
and budgeted amounts and (B) key operational information and statistics for such
month and for the then elapsed portion of the fiscal year consistent with
internal and industry-wide reporting standards and (iii) a narrative report and
management’s discussion and analysis, in a form reasonably satisfactory to the
Administrative Agent, of the financial condition and results of operations for
such month and the then elapsed portion of the fiscal year, as compared to the
comparable periods in the previous fiscal year and budgeted amounts;

 

(d)           Financial Officer’s Certificate.  (i) Concurrently with any
delivery of financial statements under Section 5.01(a) or (b), a Compliance
Certificate (A) certifying that no Default has occurred or, if such a Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (B) beginning with the
fiscal quarter ending June 30, 2006, setting forth computations in reasonable
detail satisfactory to the Administrative Agent demonstrating compliance with
the covenants contained in Sections 6.07(f) and 6.10 (including the aggregate
amount of net cash proceeds from Excluded Issuances for such period and the uses
therefor) and, concurrently with any delivery of financial statements under
Section 5.01(a) above, setting forth Borrower’s calculation of Excess Cash Flow
and (C) showing a reconciliation of Consolidated EBITDA to the net income set
forth on the statement of income; and (ii) concurrently with any delivery of
financial statements under Section 5.01(a) above, beginning with the fiscal year
ending December 31, 2006, a report of the accounting firm opining on or
certifying such financial statements stating that in the course of its regular
audit of the financial statements of Borrower and its Subsidiaries, which audit
was conducted in accordance with generally accepted auditing standards, such
accounting firm obtained no knowledge that any Default insofar as it relates to
financial or accounting matters has occurred or, if in the opinion of such
accounting firm such a Default has occurred, specifying the nature and extent
thereof;

 

(e)           Financial Officer’s Certificate Regarding Collateral. 
Concurrently with any delivery of financial statements under Section 5.01(a), a
certificate of a Financial Officer setting forth the information required
pursuant to the Perfection Certificate Supplement or confirming

 

108

--------------------------------------------------------------------------------


 

that there has been no change in such information since the date of the
Perfection Certificate or latest Perfection Certificate Supplement;

 

(f)            Public Reports.  Promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by any Loan Party with the Securities and Exchange Commission,
or any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to holders
of its Indebtedness pursuant to the terms of the documentation governing such
Indebtedness (or any trustee, agent or other representative therefor), as the
case may be;

 

(g)           Management Letters.  Promptly after the receipt thereof by any
Loan Party, a copy of any “management letter” received by any such person from
its certified public accountants and within 30 days after the receipt of such
management letter, a copy of the management’s responses thereto;

 

(h)           Budgets.  Within 90 days after the beginning of each fiscal year,
a budget for Borrower in form reasonably satisfactory to the Administrative
Agent, but to include balance sheets, statements of income and sources and uses
of cash, for (i) each month of such fiscal year prepared in detail and (ii) each
fiscal year thereafter, through and including the fiscal year in which the Final
Maturity Date occurs, prepared in summary form, in each case, with appropriate
presentation and discussion of the principal assumptions upon which such budgets
are based, accompanied by the statement of a Financial Officer of Borrower to
the effect that the budget of Borrower is a reasonable estimate for the periods
covered thereby and, promptly when available, any significant revisions of such
budget;

 

(i)            Organization.  Concurrently with any delivery of financial
statements under Section 5.01(a), an accurate organizational chart as required
by Section 3.07(c), or confirmation that there are no changes to
Schedule 10(a) to the Perfection Certificate;

 

(j)            Organizational Documents.  Promptly provide copies of any
Organizational Documents that have been amended or modified in accordance with
the terms hereof and deliver a copy of any notice of default given or received
by any Company under any Organizational Document within 15 days after such
Company gives or receives such notice;

 

(k)           Governmental Authorization.  Borrower shall deliver, and shall
cause its Restricted Subsidiaries to deliver, to the Administrative Agent, as
soon as practicable, and in any event within 5 days after the receipt thereof by
Borrower or its Restricted Subsidiaries from any Gaming Authority or other
Governmental Authority having jurisdiction over the operations of Borrower or
its Restricted Subsidiaries, or filing or receipt thereof by Borrower or its
Restricted Subsidiaries, (i) copies of any order or notice of such Gaming
Authority or such other Governmental Authority or court of competent
jurisdiction which designates any Gaming License or other material franchise,
permit or other governmental operating authorization of Borrower or its
Restricted Subsidiaries, or any application therefor, for a hearing or which
refuses renewal or extension of, or revokes or suspends the authority of,
Borrower or its Restricted Subsidiaries to construct, own, manage or operate its
businesses (or any portion thereof), and (ii) a copy of any competing
application filed with respect to any such Gaming License or other
authorization, or

 

109

--------------------------------------------------------------------------------


 

application therefor, of Borrower or any of its Restricted Subsidiaries, or any
citation, notice of violation or order to show cause issued by any Gaming
Authority, any Liquor Authority or other Governmental Authority or any complaint
filed by any Gaming Authority or other Governmental Authority which is
applicable to Borrower or to its Restricted Subsidiaries;

 

(l)            Completion Date.  Promptly following each Completion Date,
Borrower shall or shall cause the applicable Loan Party to deliver notice to
Collateral Agent of the occurrence of such Completion Date, together with a copy
of a Completion Certificate, if any, relating thereto; and

 

(m)          Other Information.  Promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

SECTION 5.02       Litigation and Other Notices.  Furnish to the Administrative
Agent and each Lender written notice of the following promptly (and, in any
event, within three Business Days of Borrower obtaining actual or constructive
knowledge of the occurrence thereof):

 

(a)           any Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto;

 

(b)           the filing or commencement of, or any threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority,
(i) against any Company or any Affiliate thereof that could reasonably be
expected to result in a Material Adverse Effect or (ii) with respect to any Loan
Document;

 

(c)           any development that has resulted in, or could reasonably be
expected to result in a Material Adverse Effect;

 

(d)           the occurrence of a material Casualty Event; and

 

(e)           (i) the incurrence of any material Lien (other than Permitted
Liens) on, or material claim asserted against, any of the Collateral or (ii) the
occurrence of any other event which could materially adversely affect the value
of the Collateral.

 

SECTION 5.03       Existence; Businesses and Properties.

 


(A)           DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND
MAINTAIN IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE, EXCEPT AS OTHERWISE
EXPRESSLY PERMITTED UNDER SECTION 6.05 OR SECTION 6.06 OR, IN THE CASE OF ANY
SUBSIDIARY, WHERE THE FAILURE TO PERFORM SUCH OBLIGATIONS, INDIVIDUALLY OR IN
THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.

 

110

--------------------------------------------------------------------------------



 


(B)           DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO OBTAIN, PRESERVE,
RENEW, EXTEND AND KEEP IN FULL FORCE AND EFFECT THE RIGHTS, LICENSES, PERMITS,
PRIVILEGES, FRANCHISES, AUTHORIZATIONS, PATENTS, COPYRIGHTS, TRADEMARKS AND
TRADE NAMES MATERIAL TO THE CONDUCT OF ITS BUSINESS; MAINTAIN AND OPERATE SUCH
BUSINESS IN SUBSTANTIALLY THE MANNER IN WHICH IT IS PRESENTLY CONDUCTED AND
OPERATED; COMPLY WITH ALL APPLICABLE REQUIREMENTS OF LAW (INCLUDING ANY ZONING,
BUILDING AND ENVIRONMENTAL LAW, ORDINANCE, CODE OR APPROVAL OR ANY BUILDING
PERMITS OR ANY RESTRICTIONS OF RECORD OR AGREEMENTS AFFECTING REAL PROPERTY) AND
DECREES AND ORDERS OF ANY GOVERNMENTAL AUTHORITY, WHETHER NOW IN EFFECT OR
HEREAFTER ENACTED, EXCEPT WHERE THE FAILURE TO COMPLY, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT; PAY AND PERFORM ITS OBLIGATIONS UNDER ALL LEASES AND TRANSACTION
DOCUMENTS; AND AT ALL TIMES MAINTAIN, PRESERVE AND PROTECT ALL PROPERTY MATERIAL
TO THE CONDUCT OF SUCH BUSINESS AND KEEP SUCH PROPERTY IN GOOD REPAIR, WORKING
ORDER AND CONDITION (OTHER THAN WEAR AND TEAR OCCURRING IN THE ORDINARY COURSE
OF BUSINESS) AND FROM TIME TO TIME MAKE, OR CAUSE TO BE MADE, ALL NEEDFUL AND
PROPER REPAIRS, RENEWALS, ADDITIONS, IMPROVEMENTS AND REPLACEMENTS THERETO
NECESSARY IN ORDER THAT THE BUSINESS CARRIED ON IN CONNECTION THEREWITH MAY BE
PROPERLY CONDUCTED AT ALL TIMES; PROVIDED THAT NOTHING IN THIS
SECTION 5.03(B) SHALL PREVENT (I) SALES OF PROPERTY, CONSOLIDATIONS OR MERGERS
BY OR INVOLVING ANY COMPANY IN ACCORDANCE WITH SECTION 6.05 OR SECTION 6.06;
(II) THE WITHDRAWAL BY ANY COMPANY OF ITS QUALIFICATION AS A FOREIGN CORPORATION
IN ANY JURISDICTION WHERE SUCH WITHDRAWAL, INDIVIDUALLY OR IN THE AGGREGATE,
COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; OR
(III) THE ABANDONMENT BY ANY COMPANY OF ANY RIGHTS, FRANCHISES, LICENSES,
TRADEMARKS, TRADE NAMES, COPYRIGHTS OR PATENTS THAT SUCH PERSON REASONABLY
DETERMINES ARE NOT USEFUL TO ITS BUSINESS OR NO LONGER COMMERCIALLY DESIRABLE.


 

SECTION 5.04       Insurance.

 


(A)           GENERALLY.  KEEP ITS INSURABLE PROPERTY ADEQUATELY INSURED AT ALL
TIMES BY FINANCIALLY SOUND AND REPUTABLE INSURERS; MAINTAIN SUCH OTHER
INSURANCE, TO SUCH EXTENT AND AGAINST SUCH RISKS AS IS CUSTOMARY WITH COMPANIES
IN THE SAME OR SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS,
INCLUDING INSURANCE WITH RESPECT TO MORTGAGED PROPERTIES AND OTHER PROPERTIES
MATERIAL TO THE BUSINESS OF THE COMPANIES AGAINST SUCH CASUALTIES AND
CONTINGENCIES AND OF SUCH TYPES AND IN SUCH AMOUNTS WITH SUCH DEDUCTIBLES AS IS
CUSTOMARY IN THE CASE OF SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR
LOCATIONS, INCLUDING (I) PHYSICAL HAZARD INSURANCE ON AN “ALL RISK” BASIS,
(II) COMMERCIAL GENERAL LIABILITY INSURANCE AGAINST CLAIMS FOR BODILY INJURY,
DEATH OR PROPERTY DAMAGE COVERING ANY AND ALL INSURABLE CLAIMS, (III) EXPLOSION
INSURANCE IN RESPECT OF ANY BOILERS, MACHINERY OR SIMILAR APPARATUS CONSTITUTING
COLLATERAL, (IV) BUSINESS INTERRUPTION INSURANCE, (V) WORKER’S COMPENSATION
INSURANCE AND SUCH OTHER INSURANCE AS MAY BE REQUIRED BY ANY REQUIREMENT OF LAW
AND (VI) SUCH OTHER INSURANCE AGAINST RISKS AS THE ADMINISTRATIVE AGENT MAY FROM
TIME TO TIME REASONABLY REQUIRE (SUCH POLICIES TO BE IN SUCH FORM AND AMOUNTS
AND HAVING SUCH COVERAGE AS MAY BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND THE COLLATERAL AGENT); PROVIDED THAT WITH RESPECT TO PHYSICAL HAZARD
INSURANCE, NEITHER THE COLLATERAL AGENT NOR THE APPLICABLE COMPANY SHALL AGREE
TO THE ADJUSTMENT OF ANY CLAIM THEREUNDER WITHOUT THE CONSENT OF THE OTHER (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED); PROVIDED, FURTHER, THAT NO
CONSENT OF ANY COMPANY SHALL BE REQUIRED DURING AN EVENT OF DEFAULT.

 

111

--------------------------------------------------------------------------------


 


(B)           REQUIREMENTS OF INSURANCE.  ALL SUCH INSURANCE SHALL (I) PROVIDE
THAT NO CANCELLATION, MATERIAL REDUCTION IN AMOUNT OR MATERIAL CHANGE IN
COVERAGE THEREOF SHALL BE EFFECTIVE UNTIL AT LEAST 30 DAYS AFTER RECEIPT BY THE
COLLATERAL AGENT OF WRITTEN NOTICE THEREOF, (II) NAME THE COLLATERAL AGENT AS
MORTGAGEE (IN THE CASE OF PROPERTY INSURANCE) OR ADDITIONAL INSURED ON BEHALF OF
THE SECURED PARTIES (IN THE CASE OF LIABILITY INSURANCE) OR LOSS PAYEE (IN THE
CASE OF PROPERTY INSURANCE), AS APPLICABLE, (III) IF REASONABLY REQUESTED BY THE
COLLATERAL AGENT, INCLUDE A BREACH OF WARRANTY CLAUSE AND (IV) BE REASONABLY
SATISFACTORY IN ALL OTHER RESPECTS TO THE COLLATERAL AGENT.


 


(C)           NOTICE TO AGENTS.  NOTIFY THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT IMMEDIATELY WHENEVER ANY SEPARATE INSURANCE CONCURRENT IN FORM
OR CONTRIBUTING IN THE EVENT OF LOSS WITH THAT REQUIRED TO BE MAINTAINED UNDER
THIS SECTION 5.04 IS TAKEN OUT BY ANY COMPANY; AND PROMPTLY DELIVER TO THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT A DUPLICATE ORIGINAL COPY OF SUCH
POLICY OR POLICIES.


 


(D)           FLOOD INSURANCE.  WITH RESPECT TO EACH MORTGAGED PROPERTY, OBTAIN
FLOOD INSURANCE IN SUCH TOTAL AMOUNT AS THE ADMINISTRATIVE AGENT OR THE REQUIRED
LENDERS MAY FROM TIME TO TIME REASONABLY REQUIRE, IF AT ANY TIME THE AREA IN
WHICH ANY IMPROVEMENTS ARE LOCATED ON ANY MORTGAGED PROPERTY IS DESIGNATED A
“FLOOD HAZARD AREA” IN ANY FLOOD INSURANCE RATE MAP PUBLISHED BY THE FEDERAL
EMERGENCY MANAGEMENT AGENCY (OR ANY SUCCESSOR AGENCY), AND OTHERWISE COMPLY WITH
THE NATIONAL FLOOD INSURANCE PROGRAM AS SET FORTH IN THE FLOOD DISASTER
PROTECTION ACT OF 1973, AS AMENDED FROM TIME TO TIME.


 


(E)           BROKER’S REPORT.  DELIVER TO THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT AND THE LENDERS A REPORT OF A REPUTABLE INSURANCE BROKER WITH
RESPECT TO SUCH INSURANCE AND SUCH SUPPLEMENTAL REPORTS WITH RESPECT THERETO AS
THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT MAY FROM TIME TO TIME
REASONABLY REQUEST.


 


(F)            MORTGAGED PROPERTIES.  NO LOAN PARTY THAT IS AN OWNER OF
MORTGAGED PROPERTY SHALL TAKE ANY ACTION THAT IS REASONABLY LIKELY TO BE THE
BASIS FOR TERMINATION, REVOCATION OR DENIAL OF ANY INSURANCE COVERAGE REQUIRED
TO BE MAINTAINED UNDER SUCH LOAN PARTY’S RESPECTIVE MORTGAGE OR THAT COULD BE
THE BASIS FOR A DEFENSE TO ANY CLAIM UNDER ANY INSURANCE POLICY MAINTAINED IN
RESPECT OF THE PREMISES, AND EACH LOAN PARTY SHALL OTHERWISE COMPLY IN ALL
MATERIAL RESPECTS WITH ALL INSURANCE REQUIREMENTS IN RESPECT OF THE PREMISES;
PROVIDED, HOWEVER, THAT EACH LOAN PARTY MAY, AT ITS OWN EXPENSE AND AFTER
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, (I) CONTEST THE APPLICABILITY OR
ENFORCEABILITY OF ANY SUCH INSURANCE REQUIREMENTS BY APPROPRIATE LEGAL
PROCEEDINGS, THE PROSECUTION OF WHICH DOES NOT CONSTITUTE A BASIS FOR
CANCELLATION OR REVOCATION OF ANY INSURANCE COVERAGE REQUIRED UNDER THIS
SECTION 5.04 OR (II) CAUSE THE INSURANCE POLICY CONTAINING ANY SUCH INSURANCE
REQUIREMENT TO BE REPLACED BY A NEW POLICY COMPLYING WITH THE PROVISIONS OF THIS
SECTION 5.04.


 

SECTION 5.05       Obligations and Taxes.

 


(A)           PAYMENT OF OBLIGATIONS.  PAY ITS INDEBTEDNESS AND OTHER
OBLIGATIONS PROMPTLY AND IN ACCORDANCE WITH THEIR TERMS AND PAY AND DISCHARGE
PROMPTLY WHEN DUE ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES
IMPOSED UPON IT OR UPON ITS INCOME OR PROFITS

 

112

--------------------------------------------------------------------------------


 


OR IN RESPECT OF ITS PROPERTY, BEFORE THE SAME SHALL BECOME DELINQUENT OR IN
DEFAULT, AS WELL AS ALL LAWFUL CLAIMS FOR LABOR, SERVICES, MATERIALS AND
SUPPLIES OR OTHERWISE THAT, IF UNPAID, MIGHT GIVE RISE TO A LIEN OTHER THAN A
PERMITTED LIEN UPON SUCH PROPERTIES OR ANY PART THEREOF; PROVIDED THAT SUCH
PAYMENT AND DISCHARGE SHALL NOT BE REQUIRED WITH RESPECT TO ANY SUCH TAX,
ASSESSMENT, CHARGE, LEVY OR CLAIM SO LONG AS (X)(I) THE VALIDITY OR AMOUNT
THEREOF SHALL BE CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS TIMELY
INSTITUTED AND DILIGENTLY CONDUCTED AND THE APPLICABLE COMPANY SHALL HAVE SET
ASIDE ON ITS BOOKS ADEQUATE RESERVES OR OTHER APPROPRIATE PROVISIONS WITH
RESPECT THERETO IN ACCORDANCE WITH GAAP, (II) SUCH CONTEST OPERATES TO SUSPEND
COLLECTION OF THE CONTESTED OBLIGATION, TAX, ASSESSMENT OR CHARGE AND
ENFORCEMENT OF A LIEN OTHER THAN A PERMITTED LIEN AND (III) IN THE CASE OF
COLLATERAL, THE APPLICABLE COMPANY SHALL HAVE OTHERWISE COMPLIED WITH THE
CONTESTED COLLATERAL LIEN CONDITIONS AND (Y) THE FAILURE TO PAY COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(B)           FILING OF RETURNS.  TIMELY (SUBJECT TO ANY EXTENSIONS GRANTED BY
THE APPLICABLE GOVERNMENTAL AUTHORITY) AND CORRECTLY FILE ALL MATERIAL TAX
RETURNS REQUIRED TO BE FILED BY IT.  WITHHOLD, COLLECT AND REMIT ALL TAXES THAT
IT IS REQUIRED TO COLLECT, WITHHOLD OR REMIT.


 


(C)           TAX SHELTER REPORTING.  BORROWER DOES NOT INTEND TO TREAT THE
LOANS AS BEING A “REPORTABLE TRANSACTION” WITHIN THE MEANING OF TREASURY
REGULATION SECTION 1.6011-4.  IN THE EVENT BORROWER DETERMINES TO TAKE ANY
ACTION INCONSISTENT WITH SUCH INTENTION, IT WILL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT THEREOF.


 

SECTION 5.06       Employee Benefits.  (a) Comply in all material respects with
the applicable provisions of ERISA and the Code with respect to any Employee
Benefit Plan and (b) furnish to the Administrative Agent (x) as soon as possible
after, and in any event within 5 days after any Responsible Officer of any
Company or any ERISA Affiliates of any Company knows or has reason to know that,
any ERISA Event has occurred that, alone or together with any other ERISA Event
could reasonably be expected to result in liability of the Companies or any of
their ERISA Affiliates in an aggregate amount exceeding $500,000 or the
imposition of a Lien, a statement of a Financial Officer of Borrower setting
forth details as to such ERISA Event and the action, if any, that the Companies
propose to take with respect thereto, and (y) upon request by the Administrative
Agent, copies of (i) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by any Company or any ERISA Affiliate with the
Internal Revenue Service with respect to each Plan; (ii) the most recent
actuarial valuation report for each Plan; (iii) all notices received by any
Company or any ERISA Affiliate from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event; and (iv) such other documents or
governmental reports or filings relating to any Plan (or employee benefit plan
sponsored or contributed to by any Company) as the Administrative Agent shall
reasonably request.

 

SECTION 5.07       Maintaining Records; Access to Properties and Inspections;
Annual Meetings.

 


(A)           KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH FULL, TRUE AND
CORRECT ENTRIES IN CONFORMITY WITH GAAP AND ALL REQUIREMENTS OF LAW ARE MADE OF
ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES.  EACH
OF BORROWER AND ITS RESTRICTED


 


113

--------------------------------------------------------------------------------



 


SUBSIDIARIES WILL PERMIT ANY REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE
AGENT OR ANY LENDER TO VISIT AND INSPECT THE FINANCIAL RECORDS AND THE PROPERTY
OF BORROWER OR SUCH RESTRICTED SUBSIDIARY AT REASONABLE TIMES UPON REASONABLE
ADVANCE NOTICE AND TO MAKE EXTRACTS FROM AND COPIES OF SUCH FINANCIAL RECORDS;
PROVIDED THAT, SO LONG AS NO EVENT OF DEFAULT THEN EXISTS, SUCH INSPECTION OR
VISIT SHALL BE LIMITED TO ONE (1) PER FISCAL YEAR OF BORROWER, AND PERMIT ANY
REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE AGENT OR ANY LENDER TO DISCUSS
THE AFFAIRS, FINANCES, ACCOUNTS AND CONDITION OF BORROWER OR ANY RESTRICTED
SUBSIDIARY WITH ITS OFFICERS AND, IN THE PRESENCE OF SUCH OFFICERS, OTHER
EMPLOYEES THEREOF AND ADVISORS THEREFOR (INCLUDING INDEPENDENT ACCOUNTANTS).


 


(B)           WITHIN 150 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE
COMPANIES, AT THE REQUEST OF THE ADMINISTRATIVE AGENT OR REQUIRED LENDERS, HOLD
A MEETING (AT A MUTUALLY AGREEABLE LOCATION, VENUE AND TIME OR, AT THE OPTION OF
THE ADMINISTRATIVE AGENT, BY CONFERENCE CALL, THE COSTS OF SUCH VENUE OR CALL TO
BE PAID BY BORROWER) WITH ALL LENDERS WHO CHOOSE TO ATTEND SUCH MEETING, AT
WHICH MEETING SHALL BE REVIEWED THE FINANCIAL RESULTS OF THE PREVIOUS FISCAL
YEAR AND THE FINANCIAL CONDITION OF THE COMPANIES AND THE BUDGETS PRESENTED FOR
THE CURRENT FISCAL YEAR OF THE COMPANIES.

 

SECTION 5.08       Use of Proceeds.  Use the proceeds of the Loans only for the
purposes set forth in Section 3.12 and request the issuance of Letters of Credit
only for the purposes set forth in the definition of Standby Letter of Credit.

 

SECTION 5.09       Compliance with Environmental Laws; Environmental Reports.

 


(A)           COMPLY, AND USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE ALL
LESSEES AND OTHER PERSONS OCCUPYING REAL PROPERTY OWNED, OPERATED OR LEASED BY
ANY COMPANY TO COMPLY, IN ALL MATERIAL RESPECTS WITH ALL ENVIRONMENTAL LAWS AND
ENVIRONMENTAL PERMITS APPLICABLE TO THE OPERATIONS OF THE APPLICABLE LOAN PARTY,
RESTRICTED SUBSIDIARY, LESSEES OR OTHER PERSONS, AS THE CASE MAY BE, AND REAL
PROPERTY; OBTAIN AND RENEW ALL MATERIAL ENVIRONMENTAL PERMITS APPLICABLE TO ITS
OPERATIONS AND REAL PROPERTY; AND CONDUCT ALL RESPONSES REQUIRED BY, AND IN
ACCORDANCE WITH, ENVIRONMENTAL LAWS; PROVIDED THAT NO COMPANY SHALL BE REQUIRED
TO UNDERTAKE ANY RESPONSE TO THE EXTENT THAT ITS OBLIGATION TO DO SO IS BEING
CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS AND APPROPRIATE RESERVES ARE
BEING MAINTAINED WITH RESPECT TO SUCH CIRCUMSTANCES IN ACCORDANCE WITH GAAP.


 


(B)           IF A DEFAULT CAUSED BY REASON OF A BREACH OF SECTION 3.18 OR
SECTION 5.09(A) SHALL HAVE OCCURRED AND BE CONTINUING FOR MORE THAN 30 DAYS
AFTER BORROWER OBTAINS ACTUAL OR CONSTRUCTIVE KNOWLEDGE OF THE DEFAULT, WITHOUT
THE COMPANIES COMMENCING ACTIVITIES REASONABLY LIKELY TO CURE SUCH DEFAULT IN
ACCORDANCE WITH ENVIRONMENTAL LAWS, AT THE WRITTEN REQUEST OF THE ADMINISTRATIVE
AGENT OR THE REQUIRED LENDERS THROUGH THE ADMINISTRATIVE AGENT, PROVIDE TO THE
LENDERS WITHIN 30 DAYS AFTER SUCH REQUEST, AT THE EXPENSE OF BORROWER, AN
ENVIRONMENTAL ASSESSMENT REPORT REGARDING THE MATTERS WHICH ARE THE SUBJECT OF
SUCH DEFAULT, INCLUDING, WHERE APPROPRIATE, SOIL AND/OR GROUNDWATER SAMPLING,
PREPARED BY AN ENVIRONMENTAL CONSULTING FIRM AND, IN FORM AND SUBSTANCE,
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND

 

114

--------------------------------------------------------------------------------


 


INDICATING THE PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS AND THE ESTIMATED COST
OF ANY COMPLIANCE OR RESPONSE TO ADDRESS THEM.


 

SECTION 5.10       Post-Closing Matters.  Pursuant to the Existing Credit
Agreement, Borrower delivered or caused to be delivered and completed the tasks
described in this Section 5.10:

 

(a)           endorsements to Borrower’s and the Loan Parties’ flood insurance
policies, which endorsements (i) shall be reasonably satisfactory to the
Collateral Agent, (ii) shall be delivered within 45 days of the Closing Date to
the Collateral Agent, (iii) shall state that they are naming Credit Suisse AG,
Cayman Islands Branch, as Collateral Agent and Administrative Agent, as an
additional insured, loss payee and mortgagee to such flood insurance policies
and (iv) shall provide evidence that Wells Fargo Bank Minnesota, National
Association, as trustee (to the extent so named), has been removed as an
additional insured, loss payee and mortgagee from such flood insurance policies;
such endorsements shall cover the properties located at:  (A) (i) 108 N. Highway
397, Lake Charles, Louisiana, (ii) 1829 Highway 90 West, Morgan City, Louisiana
and (iii) 11825 Highway 308, LaRose, Louisiana, in each case, evidenced by the
insurance certificates dated June 9, 2006 and the Flood Insurance General Charge
Endorsements that were issued on June 9, 2006 by ICT Insurance Agency, Inc., and
(B) (i) 1869 Mills Highway, Breaux Bridge, Louisiana and (ii) 52396 LA Highway
16, Denham Springs, Louisiana, in each case, evidenced by the insurance
certificates dated June 2, 2006 and the Flood Insurance General Charge
Endorsements that were issued on June 16, 2006 by ICT Insurance Agency, Inc.,
all of which certificates and Commercial Policy Change Requests were delivered
to the Collateral Agent pursuant to Section 4.01(p) hereof;

 

(b)           endorsements to the Borrower’s and the Loan Parties’ flood
insurance policies evidenced by the insurance certificate dated June 13, 2006
and the Flood Insurance General Charge Endorsements that were issued on June 12,
2006 by Flood & Peterson Insurance, Inc. and delivered to the Collateral Agent
pursuant to Section 4.01(p) hereof  relating to those properties located at 111
- 121 Main Street, Black Hawk, Colorado and 240 Main Street, Black Hawk,
Colorado (covering both the lodge and parking garage), which such endorsements
(i) shall be in form and substance satisfactory to the Collateral Agent,
(ii) shall be delivered within 45 Business Days of the Closing Date to the
Collateral Agent, (iii) shall state that they are naming Credit Suisse AG,
Cayman Islands Branch, as Collateral Agent and Administrative Agent, as an
additional insured, loss payee and mortgagee to such flood insurance policies
and (iv) shall provide evidence that Wells Fargo Bank Minnesota, National
Association, as trustee (to the extent so named), has been removed as an
additional insured, loss payee and mortgagee from such flood insurance policies;

 

(c)           Borrower shall deliver or cause to be delivered to the Collateral
Agent within ten (10) days after the Closing Date (which time period may be
extended at the sole discretion of the Collateral Agent) all certificates
representing or evidencing the outstanding Equity Interests of Colonial
Holdings, Inc., a Virginia corporation, and Maryland-Virginia Racing
Circuit, Inc., a Virginia corporation, each accompanied by a stock power with
respect thereto, undated and endorsed in blank; and

 

115

--------------------------------------------------------------------------------


 

(d)           within thirty (30) days after the Closing Date, unless waived or
extended by the Collateral Agent in its sole discretion, the applicable Loan
Parties shall deliver to the Collateral Agent, Surveys with respect to the
following Mortgaged Properties:

 

 

(i)

 

3747 Highway 90, Eunice, Louisiana;

 

 

 

 

 

(ii)

 

1869 Mills Highway, Breaux Bridge, Louisiana;

 

 

 

 

 

(iii)

 

1050A Baker Hughes Drive, Broussard, Louisiana;

 

 

 

 

 

(iv)

 

1829 Highway 90 West, Bayou Vista, Louisiana;

 

 

 

 

 

(v)

 

1541 Grand Caillou Road, Houma, Louisiana;

 

 

 

 

 

(vi)

 

213 and 233 West Park Avenue, Thibodaux, Louisiana;

 

 

 

 

 

(vii)

 

108 N. Highway 397, Lake Charles, Louisiana;

 

 

 

 

 

(viii)

 

2267 Old Highway 90, Vinton, Louisiana;

 

 

 

 

 

(ix)

 

2334 Highway 109 South, Vinton, Louisiana;

 

 

 

 

 

(x)

 

2654 Highway 108, Sulphur, Louisiana;

 

 

 

 

 

(xi)

 

7340 Westbank Expressway, Suite 200, Marrero, Louisiana;

 

 

 

 

 

(xii)

 

11825 Highway 308, Lockport, Louisiana;

 

 

 

 

 

(xiii)

 

109 S. Service Road and 105 St. Peter Road, Raceland, Louisiana; and

 

 

 

 

 

(XIV)

 

52396 HIGHWAY 16, DENHAM SPRINGS, LOUISIANA.

 

 

SECTION 5.11       Additional Collateral; Additional Guarantors.

 


(A)           SUBJECT TO THIS SECTION 5.11, WITH RESPECT TO ANY PROPERTY
ACQUIRED AFTER THE CLOSING DATE BY ANY LOAN PARTY THAT IS INTENDED TO BE SUBJECT
TO THE LIEN CREATED BY ANY OF THE SECURITY DOCUMENTS BUT IS NOT SO SUBJECT,
PROMPTLY (AND IN ANY EVENT WITHIN 30 DAYS (45 DAYS IN THE CASE OF PROPERTY
ACQUIRED IN CONNECTION WITH THE ACQUISITION OF A TRUCK STOP VIDEO GAMING
FACILITY) AFTER THE ACQUISITION THEREOF) (I) EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT SUCH AMENDMENTS OR SUPPLEMENTS TO
THE RELEVANT SECURITY DOCUMENTS OR SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE
AGENT OR THE COLLATERAL AGENT SHALL REASONABLY DEEM NECESSARY OR ADVISABLE TO
GRANT TO THE COLLATERAL AGENT, FOR ITS BENEFIT AND FOR THE BENEFIT OF THE OTHER
SECURED PARTIES, A LIEN ON SUCH PROPERTY SUBJECT TO NO LIENS OTHER THAN
PERMITTED LIENS, AND (II) TAKE ALL ACTIONS REASONABLY NECESSARY TO CAUSE SUCH
LIEN TO BE DULY PERFECTED TO THE EXTENT REQUIRED BY SUCH SECURITY DOCUMENT IN
ACCORDANCE WITH ALL APPLICABLE REQUIREMENTS OF LAW, INCLUDING THE FILING OF
FINANCING STATEMENTS IN SUCH JURISDICTIONS AS MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT.  BORROWER SHALL OTHERWISE TAKE SUCH ACTIONS AND EXECUTE
AND/OR DELIVER TO THE COLLATERAL AGENT SUCH DOCUMENTS AS THE ADMINISTRATIVE
AGENT OR THE COLLATERAL AGENT SHALL

 

116

--------------------------------------------------------------------------------


 


REASONABLY REQUIRE TO CONFIRM THE VALIDITY, PERFECTION AND PRIORITY OF THE LIEN
OF THE SECURITY DOCUMENTS ON SUCH AFTER-ACQUIRED PROPERTIES.


 


(B)           WITH RESPECT TO ANY PERSON THAT IS OR BECOMES A SUBSIDIARY OF
BORROWER OR ONE OF ITS RESTRICTED SUBSIDIARIES AFTER THE CLOSING DATE AND
SUBJECT TO ANY APPLICABLE GAMING LAWS, PROMPTLY (AND IN ANY EVENT WITHIN 30 DAYS
(45 DAYS IN THE CASE OF A SUBSIDIARY THAT OWNS OR OPERATES A TRUCK STOP VIDEO
GAMING FACILITY) AFTER SUCH PERSON BECOMES A SUBSIDIARY) (I) DELIVER TO THE
COLLATERAL AGENT THE CERTIFICATES, IF ANY, REPRESENTING ALL OF THE EQUITY
INTERESTS OF SUCH SUBSIDIARY, TOGETHER WITH UNDATED STOCK POWERS OR OTHER
APPROPRIATE INSTRUMENTS OF TRANSFER EXECUTED AND DELIVERED IN BLANK BY A DULY
AUTHORIZED OFFICER OF THE HOLDER(S) OF SUCH EQUITY INTERESTS, AND ALL
INTERCOMPANY NOTES OWING FROM SUCH SUBSIDIARY TO ANY LOAN PARTY TOGETHER WITH
INSTRUMENTS OF TRANSFER EXECUTED AND DELIVERED IN BLANK BY A DULY AUTHORIZED
OFFICER OF SUCH LOAN PARTY AND (II) CAUSE SUCH NEW SUBSIDIARY (UNLESS IT SHALL
BE DESIGNATED AN UNRESTRICTED SUBSIDIARY PURSUANT TO THIS AGREEMENT) (A) TO
EXECUTE A JOINDER AGREEMENT OR SUCH COMPARABLE DOCUMENTATION TO BECOME A
GUARANTOR AND A JOINDER AGREEMENT TO THE APPLICABLE SECURITY DOCUMENT
(INCLUDING, IN THE CASE OF ANY RESTRICTED SUBSIDIARY SUBJECT TO REGULATION UNDER
THE GAMING LAWS OF NEVADA, A PLEDGE AGREEMENT), SUBSTANTIALLY IN THE FORM
ANNEXED THERETO OR, IN THE CASE OF A FOREIGN SUBSIDIARY, EXECUTE A SECURITY
AGREEMENT COMPATIBLE WITH THE LAWS OF SUCH FOREIGN SUBSIDIARY’S JURISDICTION IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND
(B) TO TAKE ALL ACTIONS REASONABLY NECESSARY OR ADVISABLE IN THE OPINION OF THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT TO CAUSE THE LIEN CREATED BY THE
APPLICABLE SECURITY AGREEMENT TO BE DULY PERFECTED TO THE EXTENT REQUIRED BY
SUCH AGREEMENT IN ACCORDANCE WITH ALL APPLICABLE REQUIREMENTS OF LAW, INCLUDING
THE FILING OF FINANCING STATEMENTS IN SUCH JURISDICTIONS AS MAY BE REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT.  NOTWITHSTANDING
THE FOREGOING, (1) THE EQUITY INTERESTS REQUIRED TO BE DELIVERED TO THE
COLLATERAL AGENT PURSUANT TO CLAUSE (I) OF THIS SECTION 5.11(B) SHALL NOT
INCLUDE ANY EQUITY INTERESTS OF A FOREIGN SUBSIDIARY CREATED OR ACQUIRED AFTER
THE CLOSING DATE AND (2) NO FOREIGN SUBSIDIARY SHALL BE REQUIRED TO TAKE THE
ACTIONS SPECIFIED IN CLAUSE (II) OF THIS SECTION 5.11(B), IF, IN THE CASE OF
EITHER CLAUSE (1) OR (2), DOING SO WOULD CONSTITUTE AN INVESTMENT OF EARNINGS IN
UNITED STATES PROPERTY UNDER SECTION 956 (OR A SUCCESSOR PROVISION) OF THE CODE,
WHICH INVESTMENT WOULD OR COULD REASONABLY BE EXPECTED TO TRIGGER A MATERIAL
INCREASE IN THE NET INCOME OF A UNITED STATES SHAREHOLDER OF SUCH SUBSIDIARY
PURSUANT TO SECTION 951 (OR A SUCCESSOR PROVISION) OF THE CODE, AS REASONABLY
DETERMINED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THIS EXCEPTION SHALL NOT
APPLY TO (A) VOTING STOCK OF ANY SUBSIDIARY WHICH IS A FIRST-TIER CONTROLLED
FOREIGN CORPORATION (AS DEFINED IN SECTION 957(A) OF THE CODE) REPRESENTING 66%
OF THE TOTAL VOTING POWER OF ALL OUTSTANDING VOTING STOCK OF SUCH SUBSIDIARY AND
(B) 100% OF THE EQUITY INTERESTS NOT CONSTITUTING VOTING STOCK OF ANY SUCH
SUBSIDIARY, EXCEPT THAT ANY SUCH EQUITY INTERESTS CONSTITUTING “STOCK ENTITLED
TO VOTE” WITHIN THE MEANING OF TREASURY REGULATION SECTION 1.956-2(C)(2) SHALL
BE TREATED AS VOTING STOCK FOR PURPOSES OF THIS SECTION 5.11(B).


 


(C)           PROMPTLY GRANT TO THE COLLATERAL AGENT, WITHIN 30 DAYS (45 DAYS IN
THE CASE OF MATERIAL REAL PROPERTY ACQUIRED IN CONNECTION WITH THE ACQUISITION
OF A TRUCK STOP VIDEO GAMING FACILITY) OF THE ACQUISITION THEREOF (OR IF NOT A
MATERIAL REAL PROPERTY AT THE TIME OF ACQUISITION, WITHIN 30 DAYS OF BECOMING A
MATERIAL REAL PROPERTY), A SECURITY INTEREST IN AND MORTGAGE ON (I) EACH
MATERIAL REAL PROPERTY OWNED IN FEE BY SUCH LOAN PARTY AS IS ACQUIRED BY SUCH
LOAN PARTY AFTER THE CLOSING DATE AND (II) UNLESS THE COLLATERAL AGENT OTHERWISE
CONSENTS, EACH LEASED

 

117

--------------------------------------------------------------------------------


 


MATERIAL REAL PROPERTY OF SUCH LOAN PARTY, IN EACH CASE, AS ADDITIONAL SECURITY
FOR THE SECURED OBLIGATIONS (UNLESS THE SUBJECT PROPERTY IS ALREADY MORTGAGED TO
A THIRD PARTY TO THE EXTENT PERMITTED BY SECTION 6.02).  SUCH MORTGAGES SHALL BE
GRANTED PURSUANT TO DOCUMENTATION REASONABLY SATISFACTORY IN FORM AND SUBSTANCE
TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT AND SHALL CONSTITUTE VALID
AND ENFORCEABLE PERFECTED LIENS SUBJECT ONLY TO PERMITTED LIENS OR OTHER LIENS
ACCEPTABLE TO THE COLLATERAL AGENT.  THE MORTGAGES OR INSTRUMENTS RELATED
THERETO SHALL BE DULY RECORDED OR FILED IN SUCH MANNER AND IN SUCH PLACES AS ARE
REQUIRED BY LAW TO ESTABLISH, PERFECT, PRESERVE AND PROTECT THE LIENS IN FAVOR
OF THE COLLATERAL AGENT REQUIRED TO BE GRANTED PURSUANT TO THE MORTGAGES AND ALL
TAXES, FEES AND OTHER CHARGES PAYABLE IN CONNECTION THEREWITH SHALL BE PAID IN
FULL.  BORROWER SHALL OR SHALL CAUSE THE APPLICABLE LOAN PARTY TO OTHERWISE TAKE
SUCH ACTIONS AND EXECUTE AND/OR DELIVER TO THE COLLATERAL AGENT SUCH DOCUMENTS
AS THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT SHALL REASONABLY REQUIRE TO
CONFIRM THE VALIDITY, PERFECTION AND PRIORITY OF THE LIEN OF ANY EXISTING
MORTGAGE OR NEW MORTGAGE AGAINST SUCH AFTER-ACQUIRED REAL PROPERTY (INCLUDING A
TITLE POLICY, A SURVEY AND LOCAL COUNSEL OPINION (IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT) IN
RESPECT OF SUCH MORTGAGE).


 


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN CLAUSES (A) AND (B) OF
THIS SECTION 5.11, IF THE PLEDGE OF EQUITY INTERESTS OF ANY SUBSIDIARY ACQUIRED
OR CREATED AFTER THE CLOSING DATE REQUIRES APPROVAL UNDER THE APPLICABLE GAMING
LAWS, BORROWER SHALL BE REQUIRED TO PLEDGE SUCH STOCK ONLY IF THE REQUISITE
APPROVALS ARE OBTAINED AFTER THE EXERCISE OF ITS COMMERCIALLY REASONABLE EFFORTS
TO OBTAIN SUCH APPROVALS (AND BORROWER AGREES TO USE ITS COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN SUCH APPROVALS).

 

SECTION 5.12       Security Interests; Further Assurances.  Promptly, upon the
reasonable request of the Administrative Agent or the Collateral Agent, at
Borrower’s expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Guarantee Agreement or Security Documents or otherwise deemed by the
Administrative Agent or the Collateral Agent reasonably necessary or desirable
for the continued validity, perfection and priority of the Liens on the
Collateral covered thereby subject to no other Liens except as permitted by the
applicable Security Document, or obtain any consents or waivers as may be
necessary or appropriate in connection therewith.  Deliver or cause to be
delivered to the Administrative Agent and the Collateral Agent from time to time
such other documentation, consents, authorizations, approvals and orders in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent as the Administrative Agent and the Collateral Agent shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Security Documents.  Upon the exercise by the Administrative
Agent, the Collateral Agent or any Lender of any power, right, privilege or
remedy pursuant to any Loan Document which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority
execute and deliver all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or such
Lender may require.  If the Administrative Agent, the Collateral Agent or the
Required Lenders determine that they are required by a Requirement of Law to
have appraisals prepared in respect of the Real Property of any Loan Party
constituting Collateral, Borrower shall provide to the Administrative Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments

 

118

--------------------------------------------------------------------------------


 

of FIRREA and are otherwise in form and substance satisfactory to the
Administrative Agent and the Collateral Agent.

 

SECTION 5.13       Information Regarding Collateral.  Not effect any change
(i) in any Loan Party’s legal name, (ii) in the location of any Loan Party’s
chief executive office, (iii) in any Loan Party’s identity or organizational
structure, (iv) in any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number, if any, or (v) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Collateral Agent and the Administrative Agent not less than 30 days’ prior
written notice (in the form of an Officers’ Certificate), or such lesser notice
period agreed to by the Collateral Agent, of its intention so to do, clearly
describing such change and providing such other information in connection
therewith as the Collateral Agent or the Administrative Agent may reasonably
request and (B) it shall have taken all action reasonably satisfactory to the
Collateral Agent to maintain the perfection and priority of the security
interest of the Collateral Agent for the benefit of the Secured Parties in the
Collateral, if applicable.  Borrower agrees to promptly provide the Collateral
Agent with certified Organizational Documents reflecting any of the changes
described in the preceding sentence.  Borrower also agrees to promptly notify
the Collateral Agent of any change in the location of any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral is located (including the establishment of any such
new office or facility), other than changes in location to a Mortgaged Property
or a leased property subject to a Landlord Access Agreement.

 

SECTION 5.14       [Reserved].

 

SECTION 5.15       Affirmative Covenants with Respect to Leases.  With respect
to each Lease, Borrower shall or shall cause the applicable Loan Party to
perform all the obligations imposed upon the landlord under such Lease and
enforce all of the tenant’s obligations thereunder, except where the failure to
so perform or enforce could not reasonably be expected to result in a Property
Material Adverse Effect.

 

SECTION 5.16       License Renewals.  Commencing on the date twelve months
following the Closing Date and continuing every twelve months thereafter,
Borrower shall deliver, and shall cause its Restricted Subsidiaries to deliver,
to the Administrative Agent an updated Schedule 3.23 reflecting thereon, as of
the date of such delivery, the information described in Section 3.23.

 

SECTION 5.17       Licenses and Permits.  (a) Ensure that all material licenses
(including all necessary Gaming Licenses), permits and consents and similar
rights required from any federal, state or local governmental body (including
the Gaming Authorities and Liquor Authorities) for the ownership, use or
operation of the businesses or properties now owned or operated by Borrower have
been validly issued and are in full force and effect, and (b) comply, in all
material respects, with all of the provisions thereof applicable to it.

 

119

--------------------------------------------------------------------------------


 

SECTION 5.18       Construction of Project.  In connection with the construction
of each Substantial Project, Borrower shall or shall cause the applicable Loan
Party to:

 

(i)           diligently proceed with construction of such Project in accordance
with the Plans and Specifications relating thereto and in accordance with all
applicable laws and ordinances and will complete such Project on or before the
Completion Date thereof;

 

(ii)          use its commercially reasonable efforts to require the
Contractor(s) to comply with all rules, regulations, ordinances and laws
relating to work on such Project;

 

(iii)         comply in all material respects with and keep in effect all
necessary permits and approvals obtained from any Governmental Authority
relating to the lawful construction of such Project.  Borrower will and shall
cause each applicable Loan Party to comply in all material respects with all
applicable existing and future laws, regulations, order, and requirements of any
Governmental Authority having jurisdiction over the Real Property or Project,
and with all recorded restrictions affecting the applicable Real Property;

 

(iv)         upon completion of the building foundation of such Project, deliver
to the Collateral Agent (A) an “as-built” survey of the applicable Real Property
which: (a) sets forth the location and exterior lines and egress and other
improvements completed on such Real Property and demonstrates compliance with
all applicable setback requirements; (b) demonstrates that such Project is
entirely within the exterior boundaries of such Real Property and any building
restriction lines and does not encroach upon any easements or rights-of-way; and
(c) contains such other information as the Collateral Agent may reasonably
request;

 

(v)          within 60 days after Completion Date relating to such Project,
Borrower shall or shall cause the applicable Loan Party to deliver to the
Collateral Agent a title insurance bring down and endorsements to the title
insurance policy insuring the Mortgaged Property upon which such Project was
constructed (1) increasing the policy amount to an amount not less than 115% of
the fair market value of such Mortgaged Property and fixtures thereon taking
into consideration the improvements constructed thereon in connection with such
Project and (2) otherwise amending such title insurance policy so that the
requirements of Section 4.01(o)(iii) are met; it being understood that (A) such
policy shall be free and clear of all mechanics, materialmen or other similar
liens and (B) subject to (vi) below, Borrower shall or shall cause the
applicable Loan Party to deliver all lien waivers from the contractors and
subcontractors relating to such Project as shall be reasonably requested by the
Collateral Agent or the title insurance company to release any such liens;

 

(vi)         pay and discharge all claims and liens for labor done and materials
and services furnished in connection with the construction of such Project. 
Borrower or the applicable Loan Party will have the right to contest in good
faith any claim or lien, provided that it does so diligently and without
prejudice to the Collateral Agent or the ability to obtain title insurance in
the manner required by this Agreement.  Upon the Collateral

 

120

--------------------------------------------------------------------------------


 

Agent’s reasonable request, Borrower will promptly provide a bond, cash deposit,
or other security reasonably satisfactory to the Collateral Agent to protect the
Collateral Agent’s interest and security should the contest be unsuccessful;

 

(vii)        not purchase any materials, equipment, fixtures, or articles of
personal property placed in such Project prior to the Completion Date under any
security agreement or other agreement where the seller reserves or purports to
reserve title or the right of removal or repossession, or the right to consider
them personal property after their incorporation in the work of construction,
unless authorized by the Administrative Agent in writing;

 

(viii)       within 30 days after the Completion Date, obtain and deliver to the
Administrative Agent copies of all necessary occupancy certificates relating to
such Project; and

 

(ix)          cause a bonding company to issue a Construction Completion Bond.

 

SECTION 5.19       Flood Insurance.  (a) Maintain, or cause to be maintained,
with a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (b) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

 


ARTICLE VI


 


NEGATIVE COVENANTS


 

Borrower warrants, covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, no Loan Party will, nor will they cause or permit
any Restricted Subsidiaries to:

 

SECTION 6.01       Indebtedness.  Incur, create, assume or permit to exist,
directly or indirectly, any Indebtedness, except

 

(a)           Indebtedness incurred under this Agreement and the other Loan
Documents;

 

(b)           (i) Indebtedness outstanding on the Closing Date and listed on
Schedule 6.01(b), (ii) refinancings or renewals thereof; provided that (A) any
such refinancing Indebtedness is in an aggregate principal amount not greater
than the aggregate principal amount of the Indebtedness being renewed or
refinanced, plus the amount of any premiums required to be paid thereon and
reasonable fees and expenses associated therewith and (B) such refinancing
Indebtedness has a later or equal final maturity and longer or equal weighted
average life than the Indebtedness being renewed or refinanced and (C) the
covenants, events of default, subordination

 

121

--------------------------------------------------------------------------------


 

and other provisions thereof (including any guarantees thereof) shall be, in the
aggregate, no less favorable to the Lenders than those contained in the
Indebtedness being renewed or refinanced and (iii) the Senior Notes and Senior
Note Guarantees (including any notes and guarantees issued in exchange therefor
in accordance with the registration rights document entered into in connection
with the issuance of the Senior Notes and Senior Note Guarantees);

 

(c)           Indebtedness under Hedging Obligations with respect to interest
rates, foreign currency exchange rates or commodity prices, in each case not
entered into for speculative purposes; provided that if such Hedging Obligations
relate to interest rates, (i) such Hedging Obligations relate to payment
obligations on Indebtedness otherwise permitted to be incurred by the Loan
Documents and (ii) the notional principal amount of such Hedging Obligations at
the time incurred does not exceed the principal amount of the Indebtedness to
which such Hedging Obligations relate;

 

(d)           Indebtedness permitted by Section 6.04(f);

 

(e)           Indebtedness in respect of Purchase Money Obligations and Capital
Lease Obligations, and refinancings or renewals thereof, in an aggregate amount
not to exceed $9.0 million at any one time outstanding;

 

(f)            Indebtedness incurred by any Loan Party in an aggregate principal
amount not to exceed 200% of the aggregate Net Cash Proceeds received by
Borrower from any issuance of Borrower’s Qualified Capital Stock (other than
issuances to a Subsidiary of Borrower) or capital contribution to Borrower after
the Closing Date to the extent such Net Cash Proceeds have not been applied to
make Expansion Capital Expenditures or Investments permitted by Section 6.04
(e), (i), (k), (l) or (m) or to pay Dividends pursuant to Section 6.08(b);

 

(g)           Indebtedness in respect of bid, performance or surety bonds,
workers’ compensation claims, self-insurance obligations and bankers acceptances
issued for the account of any Company in the ordinary course of business,
including guarantees or obligations of any Company with respect to letters of
credit supporting such bid, performance or surety bonds, workers’ compensation
claims, self-insurance obligations and bankers acceptances (in each case other
than for an obligation for money borrowed), in an aggregate amount not to exceed
$1,500,000 at any time outstanding;

 

(h)           Contingent Obligations of any Loan Party in respect of
Indebtedness otherwise permitted under this Section 6.01;

 

(i)            Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within five Business Days of incurrence;

 

(j)            Indebtedness arising in connection with endorsement of
instruments for deposit in the ordinary course of business;

 

122

--------------------------------------------------------------------------------


 

(k)           other Subordinated Indebtedness of any Loan Party in an aggregate
amount not to exceed $25,000,000 at any time outstanding;

 

(l)            other Indebtedness of any Loan Party in an aggregate amount not
to exceed $5,000,000 at any time outstanding;

 

(m)          Indebtedness of subsidiaries of Gameco that are acquired by a Loan
Party or merged into a Loan Party in connection with the Permitted Truck Plaza
Acquisitions in an aggregate principal amount not to exceed $7.5 million at any
time outstanding; provided that such Indebtedness (x) is not secured by a Lien
and (y) does not require any payment of principal prior to the Final Maturity
Date;

 

(n)           Indebtedness in favor of a Loan Party permitted by Section 6.04;
and

 

(o)           Existing Notes not tendered pursuant to the Tender Offer that have
been irrevocably called pursuant to the Existing Notes Redemption.

 

SECTION 6.02       Liens.  Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):

 

(a)           inchoate Liens for taxes, assessments or governmental or
quasi-governmental charges or levies not yet due and payable or delinquent
(including inchoate Liens in connection with the bond obligations described on
Schedule 6.01(b)) and Liens for taxes, assessments or governmental charges or
levies, which (i) are being contested in good faith by appropriate proceedings
for which adequate reserves have been established in accordance with GAAP, which
proceedings (or orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien, and (ii) in the case of any such charge or levy which has or may become a
Lien against any of the Collateral, such Lien and the contest thereof shall
satisfy the Contested Collateral Lien Conditions;

 

(b)           Liens in respect of property of Borrower or any Restricted
Subsidiary imposed by Requirements of Law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s, landlords’, workmen’s, suppliers’,
repairmen’s and mechanics’ Liens and other similar Liens arising in the ordinary
course of business, and (i) which do not in the aggregate materially detract
from the value of the property of Borrower or any Restricted Subsidiary, taken
as a whole, and do not materially impair the use thereof in the operation of the
business of Borrower and its Restricted Subsidiaries, taken as a whole,
(ii) which, if they secure obligations that are then due and unpaid, are being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP, which proceedings (or orders
entered in connection with such proceedings) have the effect of preventing the
forfeiture or sale of the property subject to any such Lien, and (iii) in the
case of any such Lien which has or may become a Lien against any of the
Collateral, such Lien and the contest thereof shall satisfy the Contested
Collateral Lien Conditions;

 

123

--------------------------------------------------------------------------------


 

(c)           any Lien in existence on the Closing Date and set forth on
Schedule 6.02(c) and any Lien granted as a replacement or substitute therefor
(other than Liens where Schedule 6.02(c) indicates that release and termination
are being sought); provided that any such replacement or substitute Lien
(i) except as permitted by Section 6.01(b)(ii)(A), does not secure an aggregate
amount of Indebtedness, if any, greater than that secured on the Closing Date
and (ii) does not encumber any property other than the property subject thereto
on the Closing Date (any such Lien, an “Existing Lien”);

 

(d)           easements, rights-of-way, restrictions (including zoning
restrictions), covenants, licenses, encroachments, protrusions and other similar
charges or encumbrances, and minor title deficiencies on or with respect to any
Real Property, in each case whether now or hereafter in existence, not
(i) securing Indebtedness, (ii) individually or in the aggregate materially
impairing the value or marketability of such Real Property or (iii) individually
or in the aggregate materially interfering with the ordinary conduct of the
business of Borrower and its Restricted Subsidiaries at such Real Property;

 

(e)           Liens arising out of judgments, attachments or awards not
resulting in a Default and in respect of which such Company shall in good faith
be prosecuting an appeal or proceedings for review in respect of which there
shall be secured a subsisting stay of execution pending such appeal or
proceedings and, in the case of any such Lien which has or may become a Lien
against any of the Collateral, such Lien and the contest thereof shall satisfy
the Contested Collateral Lien Conditions;

 

(f)            Liens (other than any Lien imposed by ERISA) (x) imposed by
Requirements of Law or arising by virtue of deposits made in connection
therewith in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security
legislation, (y) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or (z) arising by virtue of deposits made in the ordinary course of business to
secure liability for premiums to insurance carriers; provided that (i) with
respect to clauses (x), (y) and (z) of this paragraph (f), such Liens are for
amounts not yet due and payable or delinquent or, to the extent such amounts are
so due and payable, such amounts are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings for orders entered in connection with
such proceedings have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, (ii) to the extent such Liens are not imposed
by Requirements of Law, such Liens shall in no event encumber any property other
than cash and Cash Equivalents, (iii) in the case of any such Lien against any
of the Collateral, such Lien and the contest thereof shall satisfy the Contested
Collateral Lien Conditions and (iv) the aggregate amount of deposits at any time
pursuant to clause (x) and clause (z) of this paragraph (f) shall not exceed
$500,000 in the aggregate;

 

(g)           Leases of the properties of any Company, in each case entered into
in the ordinary course of such Company’s business so long as such Leases are
subordinate in all respects to the Liens granted and evidenced by the Security
Documents and do not, individually or

 

124

--------------------------------------------------------------------------------


 

in the aggregate, (i) interfere in any material respect with the ordinary
conduct of the business of any Company or (ii) materially impair the use (for
its intended purposes) or materially affect the value of the property subject
thereto; provided, however, in the case of Mortgaged Property, each Lease shall
comply with provisions of the Mortgage affecting such Mortgaged Property;

 

(h)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business in accordance with the past practices
of such Company;

 

(i)            Liens securing Indebtedness incurred pursuant to Section 6.01(e);
provided that any such Liens attach only to the property being financed pursuant
to such Indebtedness and do not encumber any other property of any Company;

 

(j)            bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Company, in each case granted in the ordinary course
of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that, unless such Liens are non-consensual
and arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;

 

(k)           Liens on property of a person existing at the time such person is
acquired or merged with or into or consolidated with any Company to the extent
permitted hereunder (and not created in anticipation or contemplation thereof);
provided that such Liens do not extend to property not subject to such Liens at
the time of acquisition (other than improvements thereon) and are no more
favorable to the lienholders than such existing Lien;

 

(l)            Liens granted pursuant to the Security Documents to secure the
Secured Obligations;

 

(m)          licenses of Intellectual Property granted by any Company in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Companies;

 

(n)           the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods;

 

(o)           Liens securing Indebtedness incurred pursuant to Section 6.01(l);

 

(p)           the existence of the “equal and ratable” clause in the Senior Note
Documents (but not any security interests granted pursuant thereto);

 

(q)           Liens incurred in the ordinary course of business of any Company
with respect to obligations that do not in the aggregate exceed $3,000,000 at
any time outstanding, so long as such Liens, to the extent covering any
Collateral, are junior to the Liens granted pursuant to the Security Documents;

 

125

--------------------------------------------------------------------------------


 

(r)            Liens arising under applicable Gaming Laws; provided that no such
Lien constitutes a Lien securing repayment of Indebtedness; and

 

(s)           Liens created solely by the deposit of, and solely on, cash and
Permitted Investments deposited to consummate the Existing Notes Redemption or
the Tender Offer in favor of the trustee under the Existing Notes Indenture or
the holders of the Existing Notes;

 

provided, however, (i) that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral, other than Liens granted
pursuant to the Security Documents, or on any options to purchase Real Property
listed on Schedule 8(b) to the Perfection Certificate and (ii) in the case of
any Real Property, Permitted Liens shall mean those Liens set forth in clauses
(a), (b), (d), (e), (g), (i) and (l) and those liens, encumbrances and other
matters affecting title to any Real Property listed in the title insurance
policies delivered to the Collateral Agent in accordance with the terms hereof,
reasonably acceptable to the Administrative Agent.

 

SECTION 6.03       Sale and Leaseback Transactions.  Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.06 and (ii) any Liens
arising in connection with its use of such property are permitted by
Section 6.02.

 

SECTION 6.04       Investment, Loan and Advances.  Directly or indirectly, lend
money or credit (by way of guarantee or otherwise) or make advances to any
person, or purchase or acquire any stock, bonds, notes, debentures or other
obligations or securities of, or any other interest in, or make any capital
contribution to, any other person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (all of the
foregoing, collectively, “Investments”), except that the following shall be
permitted:

 

(a)           Borrower and its Restricted Subsidiaries may consummate the
Transactions in accordance with the provisions of the Transaction Documents;

 

(b)           Investments outstanding on the Closing Date and identified on
Schedule 6.04(b);

 

(c)           Borrower and its Restricted Subsidiaries may (i) acquire and hold
accounts receivables owing to any of them if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
terms, (ii) invest in, acquire and hold cash and Cash Equivalents, (iii) endorse
negotiable instruments held for collection in the ordinary course of business or
(iv) make lease, utility and other similar deposits in the ordinary course of
business;

 

(d)           Hedging Obligations incurred pursuant to Section 6.01(c);

 

126

--------------------------------------------------------------------------------


 

(e)           loans and advances to directors, employees and officers of
Borrower and the Restricted Subsidiaries for bona fide business purposes and to
purchase Equity Interests of Borrower, in aggregate amount not to exceed $2.0
million at any time outstanding; provided that no loans in violation of
Section 402 of the Sarbanes-Oxley Act shall be permitted hereunder;

 

(f)            Investments (i) by any Company in Borrower or any Guarantor and
(ii) by a Restricted Subsidiary that is not a Guarantor in any other Restricted
Subsidiary that is not a Guarantor; provided that any Investment in the form of
a loan or advance shall be evidenced by the Intercompany Note and, in the case
of a loan or advance by a Loan Party, pledged by such Loan Party as Collateral
pursuant to the Security Documents;

 

(g)           Investments in securities of trade creditors or customers in the
ordinary course of business received upon foreclosure or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

 

(h)           Investments made by Borrower or any Restricted Subsidiary as a
result of consideration received in connection with an Asset Sale made in
compliance with Section 6.06;

 

(i)            Investments made by Borrower or any Guarantor in Publicly Traded
Securities in an aggregate amount not to exceed $3.0 million in any fiscal year;
provided that on a Pro Forma Basis for the applicable Investment, the Total
Leverage Ratio would be less than or equal to 5.00:1.00; provided, further, that
(x) if the aggregate amount of Investments made in any fiscal year shall be less
than the maximum amount of Investments permitted under this Section 6.04(i) for
such fiscal year (before giving effect to any carryover), then an amount of such
shortfall may be added to the amount of Investments permitted under this
Section 6.04(i) for the immediately succeeding (but not any other) fiscal year
and (y) in determining whether any amount is available for carryover, the amount
expended in any fiscal year shall first be deemed to be from the amount
allocated to such fiscal year (before giving effect to any carryover);

 

(j)            credit extensions or other advances to gaming customers in the
ordinary course of business and consistent with industry practice;

 

(k)           other Investments in an aggregate amount not to exceed $7,000,000
at any time outstanding;

 

(l)            Investments consisting of redemptions or repurchases of Equity
Interests or Indebtedness of Borrower or any of its Subsidiaries to the extent
required by any Gaming Authority or, if determined in the good faith judgment of
the Board of Directors of Borrower, to prevent the loss, or to secure the grant
or establishment, of any Gaming License or other right to conduct lawful gaming
operations; and

 

(m)          Permitted Acquisitions pursuant to Section 6.07.

 

An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment to Borrower or any Guarantor.

 

127

--------------------------------------------------------------------------------


 

SECTION 6.05       Mergers and Consolidations.  Wind up, liquidate or dissolve
its affairs or enter into any transaction of merger or consolidation (or agree
to do any of the foregoing at any future time unless any such agreement is
expressly conditioned on the repayment in full of all obligations and the
termination of all Commitments hereunder), except that the following shall be
permitted:

 

(a)           the Transactions as contemplated by the Transaction Documents;

 

(b)           Asset Sales in compliance with Section 6.06;

 

(c)           acquisitions in compliance with Section 6.07;

 

(d)           any Company may merge or consolidate with or into Borrower or any
Guarantor (as long as Borrower is the surviving person in the case of any merger
or consolidation involving Borrower and a Guarantor is the surviving person and
remains a Wholly Owned Restricted Subsidiary of Borrower in any other case);
provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable; provided, further, that the transaction would not
result in the loss, suspension or material impairment of any Gaming License
unless a comparable replacement Gaming License is effective prior to or
simultaneously with the loss, suspension or material impairment or require any
Lender to obtain a Gaming License or be qualified or found suitable under the
law of any applicable gaming jurisdiction; provided that such Lender would not
have been required to obtain a Gaming License or be qualified or found suitable
under the laws of any applicable gaming jurisdiction in the absence of such
transaction; and

 

(e)           any Subsidiary may dissolve, liquidate or wind up its affairs at
any time; provided that such dissolution, liquidation or winding up, as
applicable, could not reasonably be expected to have a Material Adverse Effect.

 

To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.05 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.05, such Collateral
(unless sold to a Loan Party) shall be sold free and clear of the Liens created
by the Security Documents, and, so long as Borrower shall have provided the
Agents such certifications or documents as any Agent shall reasonably request in
order to demonstrate compliance with this Section 6.05, the Agents shall take
all actions they deem appropriate or reasonably requested by Borrower in order
to effect the foregoing.

 

SECTION 6.06       Asset Sales.  Effect any Asset Sale, or agree to effect any
Asset Sale, except that the following shall be permitted:

 

(a)           disposition of used, worn out, obsolete or surplus property by
Borrower or any Restricted Subsidiary in the ordinary course of business and the
abandonment or other disposition of Intellectual Property that is, in the
reasonable judgment of Borrower, no longer economically practicable to maintain
or useful in the conduct of the business of Borrower and its Restricted
Subsidiaries taken as a whole;

 

128

--------------------------------------------------------------------------------


 

(b)           Asset Sales; provided that the aggregate consideration received in
respect of all Asset Sales pursuant to this clause (b) shall not exceed
$3,000,000 in any fiscal year of Borrower, but, in any event, shall not exceed
$500,000 with respect to any single Asset Sale;

 

(c)           leases of real or personal property in the ordinary course of
business and in accordance with Section 6.02(g) and the applicable Security
Documents;

 

(d)           the Transactions as contemplated by the Transaction Documents;

 

(e)           mergers and consolidations in compliance with Section 6.05;

 

(f)            Investments in compliance with Section 6.04; and

 

(g)           any Colonial Downs Sale; provided that the Net Cash Proceeds with
respect to any first such sale (or series of contemporaneous sales) shall not be
less than the sum of (x) $20,000,000 plus (y) the aggregate amount of Expansion
Capital Expenditures made by the Loan Parties with respect to the Colonial Downs
Business on or after the Closing Date.

 

To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.06 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.06, such Collateral
(unless sold to a Loan Party) shall be sold free and clear of the Liens created
by the Security Documents, and, so long as Borrower shall have provided the
Agents such certifications or documents as any Agent shall reasonably request in
order to demonstrate compliance with this Section 6.06, the Agents shall take
all actions they deem appropriate or reasonably requested by Borrower in order
to effect the foregoing.

 

SECTION 6.07       Acquisitions.  Purchase or otherwise acquire (in one or a
series of related transactions) any part of the property (whether tangible or
intangible) of any person (or agree to do any of the foregoing at any future
time), except that the following shall be permitted:

 

(a)           Capital Expenditures by Borrower and the Restricted Subsidiaries
shall be permitted to the extent permitted by Sections 6.10(d) and (e);

 

(b)           purchases and other acquisitions of inventory, materials,
equipment and intangible property in the ordinary course of business;

 

(c)           Investments in compliance with Section 6.04;

 

(d)           leases of real or personal property in the ordinary course of
business and in accordance with Section 6.02(g) and the applicable Security
Documents;

 

(e)           the Transactions as contemplated by the Transaction Documents;

 

(f)            Permitted Acquisitions and Permitted Truck Plaza Acquisitions;
and

 


(G)           MERGERS AND CONSOLIDATIONS IN COMPLIANCE WITH SECTION 6.05;

 

129

--------------------------------------------------------------------------------


 

provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable.

 

SECTION 6.08       Dividends.  Authorize, declare or pay, directly or
indirectly, any Dividends with respect to Borrower or any Restricted Subsidiary,
except that the following shall be permitted:

 

(a)           Dividends by any Company to Borrower or any Guarantor that is a
Wholly Owned Restricted Subsidiary of Borrower;

 

(b)           if no Default or Event of Default then exists, payments to
Borrower to permit Borrower, and the subsequent use of such payments by
Borrower, to repurchase or redeem Qualified Capital Stock of Borrower held by
officers, directors or employees or former officers, directors or employees (or
their transferees, estates or beneficiaries under their estates) of any Company,
upon their death, disability, retirement, severance or termination of employment
or service in each case pursuant to a plan previously approved by Borrower’s
Board of Directors; provided that the aggregate cash consideration paid for all
such redemptions and payments shall not exceed, in any fiscal year, the sum of
(x) $3,000,000, plus (y) the amount of any Net Cash Proceeds received by or
contributed to Borrower from the issuance and sale since the issue date of
Qualified Capital Stock of Borrower to officers, directors or employees of any
Company that have not been used to make any repurchases, redemptions or payments
under this clause (b);

 

(c)           Permitted Tax Distributions by Borrower;

 

(d)           the Additional Transactions and Dividends deemed to have been paid
solely for accounting purposes as part of the consideration in the Gameco
Acquisition, any Permitted Truck Plaza Acquisition or the exercise of the
Nautica Options;

 

(e)           Dividends (solely in the form of Qualified Capital Stock) in
connection with the conversion of shares pursuant to the Organizational
Documents;

 

(f)            Dividends (solely in the form of Qualified Capital Stock) in
connection with the exercise of warrants and stock options held by employees or
directors of the Loan Parties; and

 

(g)           if no Default or Event of Default then exists, Dividends other
than any Dividends permitted by clauses (a)-(f) of this Section 6.8, in an
aggregate amount not to exceed in any fiscal year the greater of (x) $1,000,000
and (y) 50% of Consolidated Net Income for the immediately prior fiscal year.

 

SECTION 6.09       Transactions with Affiliates.  Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with any Affiliate of any Company (other than
between or among Borrower and one or more Guarantors), other than on terms and
conditions at least as favorable to such Company as would reasonably be obtained
by such Company at that time in a comparable arm’s-length transaction with a
person other than an Affiliate, except that the following shall be permitted:

 

130

--------------------------------------------------------------------------------


 

(a)                                  Dividends permitted by Section 6.08;

 

(b)                                 Investments permitted by Sections
6.04(e) and (f);

 

(c)                                  reasonable and customary director, officer
and employee compensation (including bonuses) and other benefits (including
retirement, health, stock option and other benefit plans) and indemnification
arrangements, in each case approved by the Board of Directors of Borrower;

 

(d)                                 transactions with customers, clients,
suppliers, joint venture partners or purchasers or sellers of goods and
services, in each case in the ordinary course of business and otherwise not
prohibited by the Loan Documents;

 

(e)                                  so long as (i) no Default exists and
(ii) after giving effect to such transaction on a Pro Forma Basis, Borrower
shall be in compliance with the covenant set forth in Section 6.10(c) as of the
most recent Test Period, the payment of fees to Jacobs Investments Management
Company for the provision of Gaming Facility development advisory services
rendered to Borrower and its Restricted Subsidiaries in the amounts and at the
times specified in the Consulting Agreement, as in effect on the Closing Date or
as thereafter amended or replaced in any manner, that, taken as a whole, is not
more adverse to the interests of the Lenders in any material respect than such
agreement as it was in effect on the Closing Date; provided that payments under
this clause (e) shall in any event not exceed (i) $1,250,000 in any 12-month
period plus (ii) an amount equal to the documented out-of-pocket expenses of
Jacobs Investments Management Company incurred in connection with rendering such
services plus (iii) a development fee not to exceed 2.5% of the aggregate cost
of any Gaming Facility development for which Jacobs Investments Management
Company provides advisory services;

 

(f)                                    the existence of, and the performance by
any Loan Party of its obligations under the terms of, any limited liability
company, limited partnership or other Organizational Document or securityholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party on the Closing Date and which is
described in the Confidential Information Memorandum, as in effect on the
Closing Date, and similar agreements that it may enter into thereafter;
provided, however, that the existence of, or the performance by any Loan Party
of obligations under, any amendment to any such existing agreement or any such
similar agreement entered into after the Closing Date shall only be permitted by
this Section 6.09(f) to the extent not more adverse to the interest of the
Lenders in any material respect, when taken as a whole, than any of such
documents and agreements as in effect on the Closing Date;

 

(g)                                 sales or other issuances of Qualified
Capital Stock of Borrower to Affiliates of Borrower not otherwise prohibited by
the Loan Documents and the granting of registration and other customary rights
in connection therewith;

 

(h)                                 any transaction with an Affiliate where the
only consideration paid by any Loan Party is Qualified Capital Stock of
Borrower;

 

(i)                                     the Transactions as contemplated by the
Transaction Documents;

 

131

--------------------------------------------------------------------------------


 

(j)                                     the payment of truck stop gaming plaza
management fees to Borrower or a Guarantor by any of their respective
Affiliates;

 

(k)                                  acquisitions to the extent otherwise
permitted by Section 6.07; and

 

(l)                                     in connection with the acquisition of
personal property (but not the associated real property) of a Gaming Facility by
a Loan Party, the lease by such Loan Party from a non-Loan Party Affiliate in
respect of the real property associated with such Gaming Facility, including,
without limitation, all rental payments and other payments thereunder; provided,
that the terms of such lease, taken together with the purchase price originally
paid by such Loan Party to acquire such personal property, are fair to Borrower
and such Loan Party (if not Borrower) from a financial point of view as
evidenced by an opinion as to fairness issued by an independent nationally
recognized accounting, appraisal or investment banking firm, as compared with
the Loan Party having purchased such personal property and the associated real
property directly.

 

SECTION 6.10                                            Financial Covenants.

 


(A)                                  MAXIMUM TOTAL LEVERAGE RATIO.  PERMIT THE
TOTAL LEVERAGE RATIO, AT THE LAST DAY OF ANY TEST PERIOD DURING ANY PERIOD SET
FORTH IN THE TABLE BELOW, TO EXCEED THE RATIO SET FORTH OPPOSITE SUCH PERIOD IN
THE TABLE BELOW:

 

Test Period

 

Leverage Ratio

 

 

 

July 1, 2006 - December 31, 2006

 

6.50 to 1.0

January 1, 2007 - June 30, 2007

 

6.75 to 1.0

July 1, 2007 - December 31, 2007

 

6.50 to 1.0

January 1, 2008 - December 31, 2008

 

6.25 to 1.0

January 1, 2009 - December 31, 2009

 

6.00 to 1.0

January 1, 2010 - June 30, 2011

 

6.00 to 1.0

July 1, 2011 - December 31, 2011

 

5.75 to 1.0

January 1, 2012 and thereafter

 

5.50 to 1.0

 


(B)                                 MAXIMUM SENIOR SECURED LEVERAGE RATIO. 
PERMIT THE SENIOR SECURED LEVERAGE RATIO, AT THE LAST DAY OF ANY TEST PERIOD
DURING ANY PERIOD SET FORTH IN THE TABLE BELOW, TO EXCEED THE RATIO SET FORTH
OPPOSITE SUCH PERIOD IN THE TABLE BELOW:

 

132

--------------------------------------------------------------------------------


 

Test Period

 

Senior
Leverage Ratio

 

 

 

July 1, 2006 - December 31, 2006

 

1.50 to 1.0

January 1, 2007 - June 30, 2007

 

1.75 to 1.0

July 1, 2007 - December 31, 2007

 

1.50 to 1.0

January 1, 2008 - December 31, 2008

 

1.25 to 1.0

January 1, 2009 - December 31, 2009

 

1.40 to 1.0

January 1, 2010 - June 30, 2010

 

1.50 to 1.0

July 1, 2010 - December 31, 2010

 

1.40 to 1.0

January 1, 2011 - June 30, 2011

 

1.30 to 1.0

July 1, 2011 and thereafter

 

1.25 to 1.0

 


(C)                                  MINIMUM INTEREST COVERAGE RATIO.  PERMIT
THE CONSOLIDATED INTEREST COVERAGE RATIO, FOR ANY TEST PERIOD ENDING DURING ANY
PERIOD SET FORTH IN THE TABLE BELOW, TO BE LESS THAN THE RATIO SET FORTH
OPPOSITE SUCH PERIOD IN THE TABLE BELOW:

 

Test Period

 

Interest
Coverage Ratio

 

 

 

July 1, 2006 - December 31, 2006

 

1.75 to 1.0

January 1, 2007 - September 30, 2007

 

1.50 to 1.0

October 1, 2007 - December 31, 2008

 

1.75 to 1.0

January 1, 2009 - December 31, 2009

 

1.80 to 1.0

January 1, 2010 and thereafter

 

1.85 to 1.0

 


(D)                                 LIMITATION ON MAINTENANCE CAPITAL
EXPENDITURES.  PERMIT THE AGGREGATE AMOUNT OF MAINTENANCE CAPITAL EXPENDITURES
MADE IN ANY FISCAL YEAR TO EXCEED THE SUM OF (I) $15,000,000 PLUS (II) 4.0% OF
GROSS REVENUES FROM THE PRIOR FISCAL YEAR ATTRIBUTABLE TO PERMITTED ACQUISITIONS
OR THE COMMENCEMENT OF OPERATIONS OF ANY SUBSTANTIAL PROJECT (OTHER THAN THE
ELKO DEVELOPMENT AND THE DAKOTA DEVELOPMENT AND THE TRUCK STOP GAMING PLAZAS
PURCHASED AS PART OF THE GAMECO ACQUISITION OR THE TPSH ACQUISITION AFTER THE
CLOSING DATE); PROVIDED, HOWEVER, THAT (X) IF THE AGGREGATE AMOUNT OF
MAINTENANCE CAPITAL EXPENDITURES MADE IN ANY FISCAL YEAR SHALL BE LESS THAN THE
MAXIMUM AMOUNT OF MAINTENANCE CAPITAL EXPENDITURES PERMITTED UNDER THIS
SECTION 6.10(D) FOR SUCH FISCAL YEAR (BEFORE GIVING EFFECT TO ANY CARRYOVER),
THEN AN AMOUNT OF SUCH SHORTFALL NOT EXCEEDING $2,500,000 MAY BE ADDED TO THE
AMOUNT OF MAINTENANCE CAPITAL EXPENDITURES PERMITTED UNDER THIS
SECTION 6.10(D) FOR THE IMMEDIATELY SUCCEEDING (BUT NOT ANY OTHER) FISCAL YEAR
AND (Y) IN DETERMINING WHETHER ANY AMOUNT IS AVAILABLE FOR CARRYOVER,


 


133

--------------------------------------------------------------------------------



 


THE AMOUNT EXPENDED IN ANY FISCAL YEAR SHALL FIRST BE DEEMED TO BE FROM THE
AMOUNT ALLOCATED TO SUCH FISCAL YEAR (BEFORE GIVING EFFECT TO ANY CARRYOVER).


 


(E)                                  LIMITATION ON EXPANSION CAPITAL
EXPENDITURES.  PERMIT EXPANSION CAPITAL EXPENDITURES TO BE MADE EXCEPT:


 


(I)                                     EXPANSION CAPITAL EXPENDITURES IN AN
AGGREGATE AMOUNT NOT TO EXCEED $46,500,000 IN RESPECT OF THE DAKOTA DEVELOPMENT,
THE ELKO DEVELOPMENT AND THE DEVELOPMENT AND IMPROVEMENT OF PINON PLAZA;
PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH EXPANSION CAPITAL EXPENDITURES MADE
PURSUANT TO THIS CLAUSE (I) IN RESPECT OF THE DAKOTA DEVELOPMENT, THE ELKO
DEVELOPMENT AND PINON PLAZA SHALL NOT EXCEED $22,000,000, $24,000,000 AND
$7,500,000, RESPECTIVELY; PROVIDED, FURTHER, THAT NO EXPANSION CAPITAL
EXPENDITURES SHALL BE PERMITTED UNDER THIS CLAUSE (I) IN RESPECT OF THE DAKOTA
DEVELOPMENT OR THE ELKO DEVELOPMENT AFTER THE RESTATEMENT EFFECTIVE DATE;

 


(II)                                  EXPANSION CAPITAL EXPENDITURES TO ACQUIRE
AND INSTALL NEW TOTE DEVICES AT THE COLONIAL DOWNS TRACK FACILITY IN NEW KENT,
VIRGINIA AND THE LOAN PARTIES’ SATELLITE WAGERING FACILITIES WITHIN THE
COMMONWEALTH OF VIRGINIA TO FACILITATE WAGERING ON NEW PARI-MUTUEL POOLS, SOLELY
TO THE EXTENT WAGERING ON SUCH NEW PARI-MUTUEL POOLS IS AUTHORIZED IN VIRGINIA,
IN AN AGGREGATE AMOUNT NOT TO EXCEED $10,000,000;


 


(III)                               EXPANSION CAPITAL EXPENDITURES NOT OTHERWISE
PERMITTED HEREUNDER IN AN AGGREGATE AMOUNT NOT TO EXCEED $15,000,000; PLUS THE
AMOUNT OF NET CASH PROCEEDS FROM EXCLUDED ISSUANCES CONSUMMATED AFTER THE
CLOSING DATE NOT USED FOR PERMITTED ACQUISITIONS OR TO PREPAY LOANS AS DESCRIBED
IN THE DEFINITION OF “EXCLUDED ISSUANCES”; PROVIDED THAT AFTER THE RESTATEMENT
EFFECTIVE DATE, SUCH AMOUNT MAY BE INCREASED BY UP TO $10,000,000 TO THE EXTENT
NOT APPLIED TO MAKE PERMITTED ACQUISITIONS; PROVIDED, FURTHER, THAT AFTER THE
FIRST ANNIVERSARY OF THE RESTATEMENT EFFECTIVE DATE, SUCH AMOUNT MAY BE
INCREASED BY UP TO AN ADDITIONAL $10,000,000 TO THE EXTENT NOT APPLIED TO MAKE
PERMITTED ACQUISITIONS; AND

 


(IV)                              THE PURCHASE OF THE ASSETS SUBJECT TO THE
NAUTICA OPTIONS.

 

SECTION 6.11                                            Prepayments of Other
Indebtedness; Modifications of Organizational Documents and Other Documents,
etc.  Directly or indirectly:

 


(A)                                  MAKE (OR GIVE ANY NOTICE IN RESPECT
THEREOF) ANY VOLUNTARY OR OPTIONAL PAYMENT OR PREPAYMENT ON OR REDEMPTION OR
ACQUISITION FOR VALUE OF, OR ANY PREPAYMENT OR REDEMPTION AS A RESULT OF ANY
ASSET SALE, CHANGE OF CONTROL OR SIMILAR EVENT OF, ANY INDEBTEDNESS OUTSTANDING
UNDER THE SENIOR NOTES OR ANY OTHER SUBORDINATED INDEBTEDNESS, EXCEPT AS
OTHERWISE PERMITTED BY THIS AGREEMENT;

 


(B)                                 AMEND OR MODIFY, OR PERMIT THE AMENDMENT OR
MODIFICATION OF, ANY PROVISION OF ANY TRANSACTION DOCUMENT OR ANY DOCUMENT
GOVERNING ANY MATERIAL INDEBTEDNESS IN ANY MANNER THAT IS ADVERSE IN ANY
MATERIAL RESPECT TO THE INTERESTS OF THE LENDERS;

 

134

--------------------------------------------------------------------------------


 

(c)                                  terminate, amend or modify any of its
Organizational Documents (including (x) by the filing or modification of any
certificate of designation and (y) any election to treat any Pledged Securities
(as defined in the Security Agreement) as a “security” under Section 8-103 of
the UCC other than concurrently with the delivery of certificates representing
such Pledged Securities to the Collateral Agent) or any agreement to which it is
a party with respect to its Equity Interests (including any stockholders’
agreement), or enter into any new agreement with respect to its Equity
Interests, other than any such amendments or modifications or such new
agreements which are not adverse in any material respect to the interests of the
Lenders; provided that Borrower may issue such Equity Interests, so long as such
issuance is not prohibited by Section 6.13 or any other provision of this
Agreement, and may amend or modify its Organizational Documents to authorize any
such Equity Interests; or

 


(D)                                 CAUSE OR PERMIT ANY OTHER OBLIGATION (OTHER
THAN THE SECURED OBLIGATIONS AND THE GUARANTEED OBLIGATIONS) TO CONSTITUTE
DESIGNATED SENIOR DEBT (AS DEFINED IN THE SENIOR NOTE DOCUMENTS).

 

SECTION 6.12                                            Limitation on Certain
Restrictions on Restricted Subsidiaries.  Directly or indirectly, create or
otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any Restricted Subsidiary to (a) pay dividends or
make any other distributions on its capital stock or any other interest or
participation in its profits owned by Borrower or any Restricted Subsidiary, or
pay any Indebtedness owed to Borrower or a Restricted Subsidiary, (b) make loans
or advances to Borrower or any Restricted Subsidiary or (c) transfer any of its
properties to Borrower or any Restricted Subsidiary, except for such
encumbrances or restrictions existing under or by reason of (i) applicable
Requirements of Law; (ii) this Agreement and the other Loan Documents; (iii) the
Senior Note Documents; (iv) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of a Restricted
Subsidiary; (v) customary provisions restricting assignment of any agreement
entered into by a Restricted Subsidiary in the ordinary course of business;
(vi) any holder of a Lien permitted by Section 6.02 restricting the transfer of
the property subject thereto; (vii) customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 6.06 pending the consummation of such sale; (viii) any agreement in
effect at the time such Restricted Subsidiary becomes a Restricted Subsidiary of
Borrower, so long as such agreement was not entered into in connection with or
in contemplation of such person becoming a Restricted Subsidiary of Borrower;
(ix) without affecting Borrower’s obligations under Section 5.11, customary
provisions in partnership agreements, limited liability company organizational
governance documents, asset sale and stock sale agreements and other similar
agreements entered into in the ordinary course of business that restrict the
transfer of ownership interests in such partnership, limited liability company
or similar person; (x) restrictions on cash or other deposits or net worth
imposed by suppliers or landlords under contracts entered into in the ordinary
course of business; (xi) any instrument governing Indebtedness assumed in
connection with any Permitted Acquisition, which encumbrance or restriction is
not applicable to any person, or the properties or assets of any person, other
than the person or the properties or assets of the person so acquired; (xii) in
the case of any joint venture which is not a Loan Party in respect of any
matters referred to in clauses (b) and (c) above, restrictions in such person’s
Organizational Documents or pursuant to any joint venture agreement or
stockholders agreements solely to the extent of the Equity Interests of or
property held in the subject joint venture or other entity; or (xiii) any

 

135

--------------------------------------------------------------------------------


 

encumbrances or restrictions imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clauses (iii), (viii) or (xi) above; provided that
such amendments or refinancings are no more materially restrictive with respect
to such encumbrances and restrictions than those prior to such amendment or
refinancing.

 

SECTION 6.13                                            Limitation on Issuance
of Capital Stock.

 


(A)                                  WITH RESPECT TO BORROWER, ISSUE ANY EQUITY
INTEREST THAT IS NOT QUALIFIED CAPITAL STOCK.


 


(B)                                 WITH RESPECT TO BORROWER OR ANY RESTRICTED
SUBSIDIARY, ISSUE ANY EQUITY INTEREST (INCLUDING BY WAY OF SALES OF TREASURY
STOCK) OR ANY OPTIONS OR WARRANTS TO PURCHASE, OR SECURITIES CONVERTIBLE INTO,
ANY EQUITY INTEREST, EXCEPT (I) FOR STOCK SPLITS, STOCK DIVIDENDS AND ADDITIONAL
ISSUANCES OF EQUITY INTERESTS IN A RESTRICTED SUBSIDIARY WHICH DO NOT DECREASE
THE PERCENTAGE OWNERSHIP OF BORROWER OR ANY RESTRICTED SUBSIDIARIES IN ANY CLASS
OF THE EQUITY INTEREST OF SUCH RESTRICTED SUBSIDIARY; (II) RESTRICTED
SUBSIDIARIES OF BORROWER FORMED AFTER THE CLOSING DATE IN ACCORDANCE WITH
SECTION 6.14 MAY ISSUE EQUITY INTERESTS TO BORROWER OR THE RESTRICTED SUBSIDIARY
OF BORROWER WHICH IS TO OWN SUCH EQUITY INTERESTS AND (III) BORROWER MAY ISSUE
COMMON STOCK THAT IS QUALIFIED CAPITAL STOCK.  ALL EQUITY INTERESTS ISSUED IN
ACCORDANCE WITH THIS SECTION 6.13(B) SHALL, TO THE EXTENT REQUIRED BY
SECTIONS 5.11 AND 5.12 OR ANY SECURITY AGREEMENT, BE DELIVERED TO THE COLLATERAL
AGENT FOR PLEDGE PURSUANT TO THE APPLICABLE SECURITY AGREEMENT.


 

SECTION 6.14                                            Limitation on Creation
of Subsidiaries.  Establish, create or acquire any additional Subsidiaries
without the prior written consent of the Required Lenders; provided that,
without such consent, Borrower may (i) establish or create one or more Wholly
Owned Restricted Subsidiaries of Borrower, (ii) establish, create or acquire one
or more Restricted Subsidiaries in connection with an Investment made pursuant
to Section 6.04(f) or (iii) acquire one or more Restricted Subsidiaries in
connection with a Permitted Acquisition, so long as, in each case,
Section 5.11(b) shall be complied with.

 

SECTION 6.15                                            Business.  With respect
to Borrower and the Restricted Subsidiaries, engage (directly or indirectly) in
any type of business other than (i) those types of businesses in which Borrower
and its Restricted Subsidiaries are engaged on the Closing Date as described in
the Confidential Information Memorandum (or, in the good faith judgment of the
Board of Directors, which are substantially related thereto or are reasonable
extensions thereof), (ii) those types of businesses as otherwise contemplated in
the Confidential Information Memorandum or (iii) other gaming business and the
properties or assets ancillary thereto or used in connection therewith,
including, without limitation, casinos, hotels, resorts, race tracks, theaters,
parking facilities, recreational vehicle parks, timeshare operations,
condominiums, retail shops, restaurants, other buildings, land, golf courses and
other recreation and entertainment facilities, marinas, vessels, barges, ships
and related equipment.

 

SECTION 6.16                                            Limitation on Accounting
Changes.  Make or permit any change in accounting policies or reporting
practices, without the consent of the Required

 

136

--------------------------------------------------------------------------------


 

Lenders, which consent shall not be unreasonably withheld, except changes that
are required by GAAP.

 

SECTION 6.17                                            Fiscal Year.  Change its
fiscal year-end to a date other than December 31.

 

SECTION 6.18                                            Excluded Subsidiaries. 
Borrower will not permit any Excluded Subsidiary to (x) engage in any business,
(y) own any (i) Gaming Licenses or (ii) assets (including, without limitation,
cash and Cash Equivalents) other than assets with a book value not exceeding
(I) $1,000,000 or (II) when combined with the aggregate book value of all assets
owned by each other Excluded Subsidiary, 5% of the aggregate book value of all
assets owned by Borrower and its Subsidiaries on a consolidated basis at any
time, or (z) have any liabilities; provided that any Excluded Subsidiary may
engage in those activities that are incidental to (x) the maintenance or
termination of its corporate existence in compliance with applicable law and
(y) legal, tax and accounting matters in connection with any of the foregoing
activities.

 

SECTION 6.19                                            No Further Negative
Pledge.  Enter into any agreement, instrument, deed or lease which prohibits or
limits the ability of any Loan Party to create, incur, assume or suffer to exist
any Lien upon any of their respective properties or revenues, whether now owned
or hereafter acquired, or which requires the grant of any security for an
obligation if security is granted for another obligation, except the following: 
(1) this Agreement and the other Loan Documents; (2) covenants in documents
creating Liens permitted by Section 6.02 prohibiting further Liens on the
properties encumbered thereby; (3) the Senior Note Documents as in effect on the
Closing Date; (4) any other agreement that does not restrict in any manner
(directly or indirectly) Liens created pursuant to the Loan Documents on any
Collateral securing the Secured Obligations and does not require the direct or
indirect granting of any Lien securing any Indebtedness or other obligation by
virtue of the granting of Liens on or pledge of property of any Loan Party to
secure the Secured Obligations; and (5) any prohibition or limitation that
(a) exists pursuant to applicable Requirements of Law, (b) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale,
(c) restricts subletting or assignment of any lease governing a leasehold
interest of Borrower or a Restricted Subsidiary, (d) exists in any agreement in
effect at the time such Restricted Subsidiary becomes a Restricted Subsidiary of
Borrower, so long as such agreement was not entered into in contemplation of
such person becoming a Restricted Subsidiary or (e) is imposed by any amendments
or refinancings that are otherwise permitted by the Loan Documents of the
contracts, instruments or obligations referred to in clause (3) or (5)(d);
provided that such amendments and refinancings are no more materially
restrictive with respect to such prohibitions and limitations than those prior
to such amendment or refinancing.

 

SECTION 6.20                                            Anti-Terrorism Law;
Anti-Money Laundering.

 


(A)                                  DIRECTLY OR INDIRECTLY, (I) KNOWINGLY
CONDUCT ANY BUSINESS OR ENGAGE IN MAKING OR RECEIVING ANY CONTRIBUTION OF FUNDS,
GOODS OR SERVICES TO OR FOR THE BENEFIT OF ANY PERSON DESCRIBED IN SECTION 3.22,
(II) KNOWINGLY DEAL IN, OR OTHERWISE ENGAGE IN ANY TRANSACTION RELATING TO, ANY
PROPERTY OR INTERESTS IN PROPERTY BLOCKED PURSUANT TO THE EXECUTIVE ORDER OR ANY


 


137

--------------------------------------------------------------------------------



 


OTHER ANTI-TERRORISM LAW, OR (III) KNOWINGLY ENGAGE IN OR CONSPIRE TO ENGAGE IN
ANY TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR
AVOIDING, OR ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY
ANTI-TERRORISM LAW (AND BORROWER SHALL DELIVER TO THE LENDERS ANY CERTIFICATION
OR OTHER EVIDENCE REQUESTED FROM TIME TO TIME BY ANY LENDER IN ITS REASONABLE
DISCRETION, CONFIRMING THE LOAN PARTIES’ COMPLIANCE WITH THIS SECTION 6.20).


 


(B)                                 CAUSE OR PERMIT ANY OF THE FUNDS OF SUCH
LOAN PARTY THAT ARE USED TO REPAY THE LOANS TO BE DERIVED FROM ANY UNLAWFUL
ACTIVITY WITH THE RESULT THAT THE MAKING OF THE LOANS WOULD BE IN VIOLATION OF
ANY REQUIREMENT OF LAW.


 

SECTION 6.21                                            Embargoed Person.  Cause
or permit (a) any of the funds or properties of the Loan Parties that are used
to repay the Loans to constitute property of, or be beneficially owned directly
or indirectly by, any person subject to sanctions or trade restrictions under
United States law (“Embargoed Person” or “Embargoed Persons”) that is identified
on (1) the “List of Specially Designated Nationals and Blocked Persons”
maintained by OFAC and/or on any other similar list maintained by OFAC pursuant
to any authorizing statute including, but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or Requirement of
Law promulgated thereunder, with the result that the investment in the Loan
Parties (whether directly or indirectly) is prohibited by a Requirement of Law,
or the Loans made by the Lenders would be in violation of a Requirement of Law,
or (2) the Executive Order, any related enabling legislation or any other
similar Executive Orders or (b) any Embargoed Person to have any direct or
indirect interest, of any nature whatsoever in the Loan Parties, with the result
that the investment in the Loan Parties (whether directly or indirectly) is
prohibited by a Requirement of Law or the Loans are in violation of a
Requirement of Law.

 


ARTICLE VII


 


[RESERVED]


 


ARTICLE VIII


 


EVENTS OF DEFAULT


 

SECTION 8.01                                            Events of Default.  Upon
the occurrence and during the continuance of the following events (“Events of
Default”):

 

(a)                                  default shall be made in the payment of any
principal of any Loan or any Reimbursement Obligation when and as the same shall
become due and payable, whether at the due date thereof (including a Tranche B
Repayment Date) or at a date fixed for prepayment (whether voluntary or
mandatory) thereof or by acceleration thereof or otherwise;

 

(b)                                 default shall be made in the payment of any
interest on any Loan or any Fee or any other amount (other than an amount
referred to in paragraph (a) above) due under any

 

138

--------------------------------------------------------------------------------


 

Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of three Business Days;

 

(c)                                  any representation or warranty made or
deemed made in or in connection with any Loan Document or the borrowings or
issuances of Letters of Credit hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;

 

(d)                                 default shall be made in the due observance
or performance by any Company of any covenant, condition or agreement contained
in Section 5.02, 5.03(a) or 5.08 or in Article VI;

 

(e)                                  default shall be made in the due observance
or performance by any Company of any covenant, condition or agreement contained
in any Loan Document (other than those specified in paragraphs (a), (b) or
(d) immediately above) and such default shall continue unremedied or shall not
be waived for a period of 30 days after written notice thereof from the
Administrative Agent or any Lender to Borrower;

 

(f)                                    Borrower or any Restricted Subsidiary
shall (i) fail to pay any principal or interest, regardless of amount, due in
respect of any Indebtedness (other than the Obligations), when and as the same
shall become due and payable beyond any applicable grace period, or (ii) fail to
observe or perform any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing or governing any such Indebtedness if the
effect of any failure referred to in this clause (ii) is to cause, or to permit
the holder or holders of such Indebtedness or a trustee or other representative
on its or their behalf (with or without the giving of notice, the lapse of time
or both) to cause, such Indebtedness to become due prior to its stated maturity
or become subject to a mandatory offer purchase by the obligor; provided that it
shall not constitute an Event of Default pursuant to this paragraph (f) unless
the aggregate amount of all such Indebtedness referred to in clauses (i) and
(ii) exceeds $5,000,000 at any one time (provided that, in the case of Hedging
Obligations, the amount counted for this purpose shall be the amount payable by
Borrower and its Restricted Subsidiaries together if such Hedging Obligations
were terminated at such time);

 

(g)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of any Company, or of a substantial part of the
property of any Company, under Title 11 of the U.S. Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law; (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Company or for a substantial part of the property of any Company; or (iii) the
winding-up or liquidation of any Company; and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

139

--------------------------------------------------------------------------------


 

(h)                                 any Company shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law;
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (g) above; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Company or for a substantial part of the property of any Company; (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding; (v) make a general assignment for the benefit of creditors;
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due; (vii) take any action for the purpose of effecting any
of the foregoing; or (viii) wind up or liquidate;

 

(i)                                     one or more judgments, orders or decrees
for the payment of money in an aggregate amount in excess of $5,000,000 shall be
rendered against one or more Companies and the same shall remain undischarged,
unvacated or unbonded for a period of 60 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon properties of any Company to enforce any such
judgment;

 

(j)                                     one or more ERISA Events shall have
occurred that, in the opinion of the Required Lenders, when taken together with
all other such ERISA Events, could reasonably be expected to result in liability
of any Company and its ERISA Affiliates in an aggregate amount exceeding
$1,000,000 or in the imposition of a Lien on any properties of a Company;

 

(k)                                  any security interest and Lien purported to
be created by any Security Document shall cease to be in full force and effect,
or shall cease to give the Collateral Agent, for the benefit of the Secured
Parties, the Liens, rights, powers and privileges purported to be created and
granted under such Security Document (including a perfected first priority
security interest in and Lien on all of the Collateral thereunder (except as
otherwise expressly provided in this Agreement or such Security Document)) in
favor of the Collateral Agent, or shall be asserted by Borrower or any other
Loan Party not to be a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement or such Security Document) security
interest in or Lien on the Collateral covered thereby;

 

(l)                                     any Loan Document or any material
provisions thereof shall at any time and for any reason be declared by a court
of competent jurisdiction to be null and void, or a proceeding shall be
commenced by any Loan Party or any other person, or by any Governmental
Authority, seeking to establish the invalidity or unenforceability thereof
(exclusive of questions of interpretation of any provision thereof), or any Loan
Party shall repudiate or deny any portion of its liability or obligation for the
Obligations;

 

(m)                               there shall have occurred a Change in Control;

 

(n)                                 the Guarantee Agreement shall cease to be,
or shall have been asserted not to be, in full force and effect;

 

140

--------------------------------------------------------------------------------


 

(o)                                 any Company shall be prohibited or otherwise
restrained from conducting the business theretofore conducted by it in any
manner that has or could reasonably be expected to result in a Material Adverse
Effect by virtue of any determination, ruling, decision, decree or order of any
court or Governmental Authority of competent jurisdiction; or

 

(p)                                 there shall have occurred any License
Revocation; provided that to the extent such License Revocation relates to a
truck stop video gaming facility or pari-mutuel wagering facility, such License
Revocation shall not constitute an Event of Default unless individually or in
the aggregate, it represents in excess of 5% of Borrower’s consolidated net
revenues for the most recently completed Test Period for which internal
financial statements are then available.

 

then, and in every such event (other than an event with respect to Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrower, take either or both of the
following actions, at the same or different times:  (i) terminate forthwith the
Commitments and (ii) declare the Loans and Reimbursement Obligations then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans and Reimbursement Obligations so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other Obligations of Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by Borrower, anything contained herein or in any other Loan Document to
the contrary notwithstanding; and in any event with respect to Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans and Reimbursement Obligations then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other Obligations of Borrower accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

 

SECTION 8.02                                            Rescission.  If at any
time after termination of the Commitments or acceleration of the maturity of the
Loans, Borrower shall pay all arrears of interest and all payments on account of
principal of the Loans and Reimbursement Obligations owing by it that shall have
become due otherwise than by acceleration (with interest on principal and, to
the extent permitted by law, on overdue interest, at the rates specified herein)
and all Defaults (other than non-payment of principal of and accrued interest on
the Loans due and payable solely by virtue of acceleration) shall be remedied or
waived pursuant to Section 10.02, then upon the written consent of the Required
Lenders and written notice to Borrower, the termination of the Commitments or
the acceleration and its consequences may be rescinded and annulled; but such
action shall not affect any subsequent Default or impair any right or remedy
consequent thereon.  The provisions of the preceding sentence are intended
merely to bind the Lenders and the Issuing Bank to a decision that may be made
at the election of the Required Lenders, and such provisions are not intended to
benefit Borrower and do not give Borrower the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are met.

 

141

--------------------------------------------------------------------------------


 

SECTION 8.03                                            Application of
Proceeds.  The proceeds received by the Collateral Agent in respect of any sale
of, collection from or other realization upon all or any part of the Collateral
pursuant to the exercise by the Collateral Agent of its remedies shall be
applied, in full or in part, together with any other sums then held by the
Collateral Agent pursuant to this Agreement, promptly by the Collateral Agent as
follows:

 

(a)                                  First, to the payment of all reasonable
costs and expenses, fees, commissions and taxes of such sale, collection or
other realization including compensation to the Collateral Agent and its agents
and counsel, and all expenses, liabilities and advances made or incurred by the
Collateral Agent in connection therewith and all amounts for which the
Collateral Agent is entitled to indemnification pursuant to the provisions of
any Loan Document, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

 

(b)                                 Second, to the payment of all other
reasonable costs and expenses of such sale, collection or other realization
including compensation to the other Secured Parties and their agents and counsel
and all costs, liabilities and advances made or incurred by the other Secured
Parties in connection therewith, together with interest on each such amount at
the highest rate then in effect under this Agreement from and after the date
such amount is due, owing or unpaid until paid in full;

 

(c)                                  Third, without duplication of amounts
applied pursuant to clauses (a) and (b) above, to the indefeasible payment in
full in cash, pro rata, of interest and other amounts constituting Obligations
(including Reimbursement Obligations) (other than principal and obligations to
cash collateralize Letters of Credit) and any fees, premiums and scheduled
periodic payments due under Hedging Agreements or Treasury Services Agreements
constituting Secured Obligations and any interest accrued thereon, in each case
equally and ratably in accordance with the respective amounts thereof then due
and owing;

 

(d)                                 Fourth, to the indefeasible payment in full
in cash, pro rata, of principal amount of the Obligations and any premium
thereon (including obligations to cash collateralize Letters of Credit) and any
breakage, termination or other payments under Hedging Agreements and Treasury
Services Agreements constituting Secured Obligations and any interest accrued
thereon; and

 

(e)                                  Fifth, the balance, if any, to the person
lawfully entitled thereto (including the applicable Loan Party or its successors
or assigns) or as a court of competent jurisdiction may direct.

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.03, the Loan Parties
shall remain liable, in accordance with the terms of the Loan Documents, for any
deficiency.

 

142

--------------------------------------------------------------------------------


 


ARTICLE IX


 


THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT


 

SECTION 9.01                                            Appointment and
Authority.  Each of the Lenders and the Issuing Bank hereby irrevocably appoints
Credit Suisse AG, Cayman Islands Branch, to act on its behalf as the
Administrative Agent and the Collateral Agent hereunder and under the other Loan
Documents and authorizes such Agents to take such actions on its behalf and to
exercise such powers as are delegated to such Agents by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent, the Lenders and the Issuing Bank,
and neither Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

 

SECTION 9.02                                            Rights as a Lender. 
Each person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each person serving as an Agent hereunder in its individual capacity.  Such
person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Borrower or any Subsidiary or other Affiliate thereof
as if such person were not an Agent hereunder and without any duty to account
therefor to the Lenders.

 


SECTION 9.03                                            EXCULPATORY PROVISIONS. 
NO AGENT SHALL HAVE ANY DUTIES OR OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH
HEREIN AND IN THE OTHER LOAN DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, NO AGENT:


 

(i)                                  shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing;

 

(ii)                               shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that such
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents); provided that such Agent shall not
be required to take any action that, in its judgment or the judgment of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable Requirements of Law; and

 

(iii)                            shall, except as expressly set forth herein and
in the other Loan Documents, have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by the person serving as such
Agent or any of its Affiliates in any capacity.

 

143

--------------------------------------------------------------------------------


 

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct.  No Agent shall be deemed to have knowledge of any Default unless
and until written notice describing such Default is given to such Agent by
Borrower, a Lender or the Issuing Bank.

 

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.  Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

SECTION 9.04                                            Reliance by Agent.  Each
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person.  Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper person, and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit.  Each Agent
may consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

SECTION 9.05                                            Delegation of Duties. 
Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through, or delegate any
and all such rights and powers to, any one or more sub-agents appointed by such
Agent.  Each Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of

 

144

--------------------------------------------------------------------------------


 

each Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

 

SECTION 9.06                                            Resignation of Agent. 
Each Agent may at any time give notice of its resignation to the Lenders, the
Issuing Bank and Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with Borrower, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States, and shall be a
Qualified Person.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders and the Issuing Bank, appoint a successor Agent meeting
the qualifications set forth above provided that if the Agent shall notify
Borrower and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders or the Issuing Bank under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold such collateral security as
nominee until such time as a successor Collateral Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through an Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor Agent
as provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph).  The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor. 
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

 

SECTION 9.07                                            Non-Reliance on Agent
and Other Lenders.  Each Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender further
represents and warrants that it has reviewed the Confidential Information
Memorandum and each other document made available to it on the Platform in
connection with this Agreement and has acknowledged and accepted the terms and
conditions applicable to the recipients thereof.  Each Lender and the Issuing
Bank also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

145

--------------------------------------------------------------------------------


 

SECTION 9.08                                            No Other Duties, etc. 
Anything herein to the contrary notwithstanding, none of Arrangers or Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Collateral
Agent, a Lender or the Issuing Bank hereunder.


 


ARTICLE X


 


MISCELLANEOUS


 

SECTION 10.01                                      Notices.

 


(A)                                  GENERALLY.  EXCEPT IN THE CASE OF NOTICES
AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND
EXCEPT AS PROVIDED IN PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS
PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR
OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY
TELECOPIER AS FOLLOWS:


 

(i)                                     if to any Loan Party, to Borrower at:

 

Jacobs Entertainment, Inc.
17301 W. Colfax Avenue Suite 250
Golden, CO  80401
Attention:  Stephen R. Roark
Telephone No:  303-215-5201
Telecopier No.:  303-215-5219
Email:  sroark@bhwk.com

 

with a copy to:

 

Baker & Hostetler LLP
3200 National City Center
1900 East Ninth Street
Cleveland, OH  44114
Attention:  Phillip M. Callesen
Telephone No.:  216-861-7884
Telecopier No.:  216-696-0740
Email:  pcallesen@bakerlaw.com

 

146

--------------------------------------------------------------------------------


 

(ii)                                  if to the Administrative Agent, the
Collateral Agent or Issuing Bank, to it at:

 

Credit Suisse AG, Cayman Islands Branch
11 Madison Avenue, OMA2
New York, NY  10010
Attention:  Agency Group Manager
Telecopier No.:  (212) 322-2291
Email :  agency.loanops@credit-suisse.com

 

(iii)                               if to the Swingline Lender, to it at:

 

Wells Fargo Bank, National Association
Debby Moore
201 3rd Street 8th Floor
San Francisco, CA  94103
Telephone No.:  (415) 479-5379
Telecopier No.:  (415) 546-6353
Email :  mooredj@wellsfargo.com

 

(iv)                              if to a Lender, to it at its address (or
telecopier number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 


(B)                                 ELECTRONIC COMMUNICATIONS.  NOTICES AND
OTHER COMMUNICATIONS TO THE LENDERS AND THE ISSUING BANK HEREUNDER MAY (SUBJECT
TO SECTION 10.01(D)) BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION
(INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES
APPROVED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO NOTICES TO ANY LENDER OR THE ISSUING BANK PURSUANT TO ARTICLE II IF
SUCH LENDER OR THE ISSUING BANK, AS APPLICABLE, HAS NOTIFIED THE ADMINISTRATIVE
AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC
COMMUNICATION.  THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR BORROWER MAY,
IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT
HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT
(INCLUDING AS SET FORTH IN SECTION 10.01(D)); PROVIDED THAT APPROVAL OF SUCH
PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice

 

147

--------------------------------------------------------------------------------


 

or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 


(C)                                  CHANGE OF ADDRESS, ETC.  ANY PARTY HERETO
MAY CHANGE ITS ADDRESS OR TELECOPIER NUMBER FOR NOTICES AND OTHER COMMUNICATIONS
HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.


 


(D)                                 POSTING.  BORROWER HEREBY AGREES THAT IT
WILL PROVIDE TO THE ADMINISTRATIVE AGENT ALL INFORMATION, DOCUMENTS AND OTHER
MATERIALS THAT IT IS OBLIGATED TO FURNISH TO THE ADMINISTRATIVE AGENT PURSUANT
TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, INCLUDING ALL NOTICES, REQUESTS,
FINANCIAL STATEMENTS, FINANCIAL AND OTHER REPORTS, CERTIFICATES AND OTHER
INFORMATION MATERIALS, BUT EXCLUDING ANY SUCH COMMUNICATION THAT (I) RELATES TO
A REQUEST FOR A NEW, OR A CONVERSION OF AN EXISTING, BORROWING OR OTHER
EXTENSION OF CREDIT (INCLUDING ANY ELECTION OF AN INTEREST RATE OR INTEREST
PERIOD RELATING THERETO), (II) RELATES TO THE PAYMENT OF ANY PRINCIPAL OR OTHER
AMOUNT DUE UNDER THIS AGREEMENT PRIOR TO THE SCHEDULED DATE THEREFOR,
(III) PROVIDES NOTICE OF ANY DEFAULT UNDER THIS AGREEMENT OR (IV) IS REQUIRED TO
BE DELIVERED TO SATISFY ANY CONDITION PRECEDENT TO THE EFFECTIVENESS OF THIS
AGREEMENT AND/OR ANY BORROWING OR OTHER EXTENSION OF CREDIT HEREUNDER (ALL SUCH
NON-EXCLUDED COMMUNICATIONS, COLLECTIVELY, THE “COMMUNICATIONS”), BY
TRANSMITTING THE COMMUNICATIONS IN AN ELECTRONIC/SOFT MEDIUM IN A FORMAT
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AT SUCH E-MAIL ADDRESS(ES)
PROVIDED TO BORROWER FROM TIME TO TIME OR IN SUCH OTHER FORM, INCLUDING HARD
COPY DELIVERY THEREOF, AS THE ADMINISTRATIVE AGENT SHALL REQUIRE.  IN ADDITION,
BORROWER AGREES TO CONTINUE TO PROVIDE THE COMMUNICATIONS TO THE ADMINISTRATIVE
AGENT IN THE MANNER SPECIFIED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN
SUCH OTHER FORM, INCLUDING HARD COPY DELIVERY THEREOF, AS THE ADMINISTRATIVE
AGENT SHALL REQUIRE.  NOTHING IN THIS SECTION 10.01 SHALL PREJUDICE THE RIGHT OF
THE AGENTS, ANY LENDER OR ANY LOAN PARTY TO GIVE ANY NOTICE OR OTHER
COMMUNICATION PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY OTHER
MANNER SPECIFIED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR AS ANY SUCH
AGENT SHALL REQUIRE.


 

To the extent consented to by the Administrative Agent in writing from time to
time, Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that Borrower shall also deliver to the
Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.

 

Borrower further agrees that Administrative Agent may make the Communications
available to the Lenders by posting the Communications on Intralinks or a
substantially similar electronic transmission system (the “Platform”).  The
Platform is provided “as is” and “as available.”  The Agents do not warrant the
accuracy or completeness of the Communications, or the adequacy of the Platform
and expressly disclaim liability for errors or omissions in the communications. 
No warranty of any kind, express, implied or statutory, including, without

 

148

--------------------------------------------------------------------------------


 

limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Agent in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties have any liability to the Loan Parties, any Lender or any other person
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Internet, except to the extent the
liability of such person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such person’s gross negligence
or willful misconduct.

 

SECTION 10.02                                      Waivers; Amendment.

 


(A)                                  GENERALLY.  NO FAILURE OR DELAY BY ANY
AGENT, THE ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL
ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR
DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER.  THE
RIGHTS AND REMEDIES OF EACH AGENT, THE ISSUING BANK AND THE LENDERS HEREUNDER
AND UNDER THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY
RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION
OF ANY LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY THEREFROM
SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY THIS
SECTION 10.02, AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN OR ISSUANCE OF A LETTER OF
CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER
ANY AGENT, ANY LENDER OR THE ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF
SUCH DEFAULT AT THE TIME.  NO NOTICE OR DEMAND ON BORROWER IN ANY CASE SHALL
ENTITLE BORROWER TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER
CIRCUMSTANCES.


 


(B)                                 REQUIRED CONSENTS.  SUBJECT TO
SECTION 10.02(C), (D) AND (E), NEITHER THIS AGREEMENT NOR ANY OTHER LOAN
DOCUMENT NOR ANY PROVISION HEREOF OR THEREOF MAY BE WAIVED, AMENDED,
SUPPLEMENTED OR MODIFIED EXCEPT, IN THE CASE OF THIS AGREEMENT, PURSUANT TO AN
AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY BORROWER AND THE REQUIRED
LENDERS OR, IN THE CASE OF ANY OTHER LOAN DOCUMENT, PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT (IN THE CASE OF ANY SECURITY DOCUMENT) AND THE LOAN PARTY OR LOAN PARTIES
THAT ARE PARTY THERETO, IN EACH CASE WITH THE WRITTEN CONSENT OF THE REQUIRED
LENDERS; PROVIDED THAT, PRIOR TO THE CLOSING DATE, NO WAIVER, AMENDMENT,
SUPPLEMENT OR MODIFICATION OF THIS AGREEMENT SHALL BE PERMITTED WITHOUT THE
PRIOR WRITTEN CONSENT OF THE ARRANGERS; PROVIDED, FURTHER, THAT NO SUCH
AGREEMENT SHALL BE EFFECTIVE IF THE EFFECT THEREOF WOULD:


 

(i)                                     increase the Commitment of any Lender
without the written consent of such Lender (it being understood that no
amendment, modification, termination, waiver or consent with respect to any
condition precedent, covenant or Default shall constitute an increase in the
Commitment of any Lender);

 

149

--------------------------------------------------------------------------------


 

(ii)                               reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than interest
pursuant to Section 2.06(c)), or reduce any Fees payable hereunder, or change
the form or currency of payment of any Obligation, without the written consent
of each Lender directly affected thereby (it being understood that any amendment
or modification to the financial definitions in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this
clause (ii));

 

(iii)                            (A) change the scheduled final maturity of any
Loan, or any scheduled date of payment of or the installment otherwise due on
the principal amount of any Tranche B Loan under Section 2.09, (B) postpone the
date for payment of any Reimbursement Obligation or any interest or fees payable
hereunder, (C) change the amount of, waive or excuse any such payment (other
than waiver of any increase in the interest rate pursuant to Section 2.06(c)),
or (D) postpone the scheduled date of expiration of any Commitment or any Letter
of Credit beyond the Revolving Maturity Date, in any case, without the written
consent of each Lender directly affected thereby;

 

(iv)                              increase the maximum duration of Interest
Periods hereunder, without the written consent of each Lender directly affected
thereby;

 

(v)                                 permit the assignment or delegation by
Borrower of any of its rights or obligations under any Loan Document, without
the written consent of each Lender;

 

(vi)                              release all or substantially all of the
Guarantors from their Guarantee under the Guarantee Agreement (except as
expressly provided in the Guarantee Agreement), or limit their liability in
respect of such Guarantee, without the written consent of each Lender;

 

(vii)                           release all or a substantial portion of the
Collateral from the Liens of the Security Documents or alter the relative
priorities of the Secured Obligations entitled to the Liens of the Security
Documents, in each case without the written consent of each Lender;

 

(viii)                        change Section 2.14(b), (c) or (d) in a manner
that would alter the pro rata sharing of payments or setoffs required thereby or
any other provision in a manner that would alter the pro rata allocation among
the Lenders of Loan disbursements, including the requirements of Sections
2.02(a), 2.17(d) and 2.18(d), without the written consent of each Lender
directly affected thereby;

 

(ix)                                change any provision of this
Section 10.02(b) or Section 10.02(c) or (d), without the written consent of each
Lender directly affected thereby;

 

(x)                                   change the percentage set forth in the
definition of “Required Lenders,” “Required Class Lenders,” “Required Revolving
Lenders” or any other provision of any Loan Document (including this Section)
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), other than to
increase

 

150

--------------------------------------------------------------------------------


 

such percentage or number or to give any additional Lender or group of Lenders
such right to waive, amend or modify or make any such determination or grant any
such consent;

 

(xi)                                change the application of prepayments as
among or between Classes under Section 2.10(h), without the written consent of
the Required Class Lenders of each Class that is being allocated a lesser
prepayment as a result thereof (it being understood that the Required Lenders
may waive, in whole or in part, any mandatory prepayment so long as the
application, as between Classes, of any portion of such prepayment that is still
required to be made is not changed);

 

(xii)                             change or waive the application of prepayments
of Tranche B Loans set forth in Section 2.10(h) to the remaining scheduled
amortization payments to be made thereon under Section 2.09, without the written
consent of the Required Class Lenders of such Class;

 

(xiii)                          change or waive any provision of Article X as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the written
consent of such Agent;

 

(xiv)                         change or waive any obligation of the Lenders
relating to the issuance of or purchase of participations in Letters of Credit,
without the written consent of the Administrative Agent and the Issuing Bank;

 

(xv)                            change or waive any provision hereof relating to
Swingline Loans (including the definition of “Swingline Commitment”), without
the written consent of the Swingline Lender;

 

(xvi)                         expressly change or waive any condition precedent
in Section 4.02 to any Revolving Borrowing without the written consent of the
Required Revolving Lenders; or

 

(xvii)                      expressly change or waive any condition precedent in
Section 4.02 to any Delayed Draw Tranche B Loan without the written consent of
the Required Delayed Draw Tranche B Lenders.

 


(C)                                  COLLATERAL.  WITHOUT THE CONSENT OF ANY
OTHER PERSON, THE APPLICABLE LOAN PARTY OR PARTIES AND THE ADMINISTRATIVE AGENT
AND/OR COLLATERAL AGENT MAY (IN ITS OR THEIR RESPECTIVE SOLE DISCRETION, OR
SHALL, TO THE EXTENT REQUIRED BY ANY LOAN DOCUMENT) ENTER INTO ANY AMENDMENT OR
WAIVER OF ANY LOAN DOCUMENT, OR ENTER INTO ANY NEW AGREEMENT OR INSTRUMENT, TO
EFFECT THE GRANTING, PERFECTION, PROTECTION, EXPANSION OR ENHANCEMENT OF ANY
SECURITY INTEREST IN ANY COLLATERAL OR ADDITIONAL PROPERTY TO BECOME COLLATERAL
FOR THE BENEFIT OF THE SECURED PARTIES, OR AS REQUIRED BY LOCAL LAW TO GIVE
EFFECT TO OR PROTECT ANY SECURITY INTEREST FOR THE BENEFIT OF THE SECURED
PARTIES IN ANY PROPERTY OR SO THAT THE SECURITY INTERESTS THEREIN COMPLY WITH
APPLICABLE REQUIREMENTS OF LAW.


 


(D)                                 DISSENTING LENDERS.  IF, IN CONNECTION WITH
ANY PROPOSED CHANGE, WAIVER, DISCHARGE OR TERMINATION OF THE PROVISIONS OF THIS
AGREEMENT AS CONTEMPLATED BY


 


151

--------------------------------------------------------------------------------



 


SECTION 10.02(B), THE CONSENT OF THE REQUIRED LENDERS IS OBTAINED BUT THE
CONSENT OF ONE OR MORE OF SUCH OTHER LENDERS WHOSE CONSENT IS REQUIRED IS NOT
OBTAINED, THEN BORROWER SHALL HAVE THE RIGHT TO REPLACE ALL, BUT NOT LESS THAN
ALL, OF SUCH NON-CONSENTING LENDER OR LENDERS (SO LONG AS ALL NON-CONSENTING
LENDERS ARE SO REPLACED) WITH ONE OR MORE PERSONS PURSUANT TO SECTION 2.16 SO
LONG AS AT THE TIME OF SUCH REPLACEMENT EACH SUCH NEW LENDER CONSENTS TO THE
PROPOSED CHANGE, WAIVER, DISCHARGE OR TERMINATION.  EACH LENDER AGREES THAT, IF
BORROWER ELECTS TO REPLACE SUCH LENDER IN ACCORDANCE WITH THIS SECTION, IT SHALL
PROMPTLY EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND
ASSUMPTION TO EVIDENCE SUCH SALE AND PURCHASE AND SHALL DELIVER TO THE
ADMINISTRATIVE AGENT ANY NOTE (IF NOTES HAVE BEEN ISSUED IN RESPECT OF SUCH
LENDER’S LOANS) SUBJECT TO SUCH ASSIGNMENT AND ASSUMPTION; PROVIDED THAT THE
FAILURE OF ANY SUCH NON-CONSENTING LENDER TO EXECUTE AN ASSIGNMENT AND
ASSUMPTION SHALL NOT RENDER SUCH SALE AND PURCHASE (AND THE CORRESPONDING
ASSIGNMENT) INVALID AND SUCH ASSIGNMENT SHALL BE RECORDED IN THE REGISTER.


 


(E)                                  REFINANCED TRANCHE B LOANS.  IN ADDITION,
NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT MAY BE AMENDED WITH THE WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT, BORROWER AND THE LENDERS PROVIDING THE
RELEVANT REPLACEMENT TERM LOANS (AS DEFINED BELOW) TO PERMIT THE REFINANCING OF
ALL OUTSTANDING TRANCHE B LOANS (“REFINANCED TERM LOANS”) WITH A REPLACEMENT “B”
TERM LOAN TRANCHE HEREUNDER WHICH SHALL CONSTITUTE TRANCHE B LOANS HEREUNDER
(“REPLACEMENT TERM LOANS”); PROVIDED THAT (A) THE AGGREGATE PRINCIPAL AMOUNT OF
REPLACEMENT TERM LOANS SHALL NOT EXCEED THE AGGREGATE PRINCIPAL AMOUNT OF
REFINANCED TERM LOANS, (B) THE APPLICABLE MARGIN FOR REPLACEMENT TERM LOANS
SHALL NOT BE HIGHER THAN THE APPLICABLE MARGIN FOR REFINANCED TERM LOANS,
(C) THE WEIGHTED AVERAGE LIFE TO MATURITY OF REPLACEMENT TERM LOANS SHALL NOT BE
SHORTER THAN THE WEIGHTED AVERAGE LIFE TO MATURITY OF REFINANCED TERM LOANS AT
THE TIME OF SUCH REFINANCING AND (D) ALL OTHER TERMS APPLICABLE TO REPLACEMENT
TERM LOANS SHALL BE SUBSTANTIALLY IDENTICAL TO, OR LESS FAVORABLE TO THE LENDERS
PROVIDING REPLACEMENT TERM LOANS THAN, THOSE APPLICABLE TO REFINANCED TERM LOANS
IMMEDIATELY PRIOR TO SUCH REFINANCING, EXCEPT TO THE EXTENT NECESSARY TO PROVIDE
FOR COVENANTS AND OTHER TERMS APPLICABLE TO ANY PERIOD AFTER THE FINAL MATURITY
DATE.


 

SECTION 10.03                                      Expenses; Indemnity; Damage
Waiver.

 


(A)                                  COSTS AND EXPENSES.  BORROWER SHALL PAY
(I) ALL AMOUNTS REQUIRED TO BE PAID IN THE ENGAGEMENT LETTER AND (II) REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT AND THEIR RESPECTIVE AFFILIATES (INCLUDING HALF OF THE REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE AGENT AND/OR THE
COLLATERAL AGENT) IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES
PROVIDED FOR HEREIN (INCLUDING THE OBTAINING AND MAINTAINING OF CUSIP NUMBERS
FOR THE LOANS) AND THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY AND
ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  BORROWER SHALL
PAY (I) REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT AND THEIR RESPECTIVE AFFILIATES (INCLUDING ALL OF THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE
AGENT AND/OR COLLATERAL AGENT) IN CONNECTION WITH ANY AMENDMENT, AMENDMENT AND
RESTATEMENT, MODIFICATION OR WAIVER OF THE PROVISIONS HEREOF OR OF THE OTHER
LOAN DOCUMENTS (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
SHALL BE CONSUMMATED), INCLUDING IN CONNECTION WITH POST-CLOSING SEARCHES TO
CONFIRM THAT SECURITY FILINGS AND RECORDATIONS HAVE BEEN PROPERLY MADE, (II) ALL
REASONABLE


 


152

--------------------------------------------------------------------------------



 


OUT-OF-POCKET EXPENSES INCURRED BY THE ISSUING BANK IN CONNECTION WITH THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR ANY DEMAND
FOR PAYMENT THEREUNDER, (III) ALL OUT-OF-POCKET EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY LENDER OR THE ISSUING BANK
(INCLUDING ALL OF THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY LENDER OR THE ISSUING BANK) IN
CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS AND REMEDIES (A) IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING ITS
RIGHTS UNDER THIS SECTION 10.03, OR (B) IN CONNECTION WITH THE LOANS MADE OR
LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES
INCURRED DURING ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH
LOANS OR LETTERS OF CREDIT, AND (IV) ALL DOCUMENTARY AND SIMILAR TAXES AND
CHARGES IN RESPECT OF THE LOAN DOCUMENTS.


 


(B)                                 INDEMNIFICATION BY BORROWER.  BORROWER SHALL
INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), THE COLLATERAL
AGENT (AND ANY SUB-AGENT THEREOF) EACH LENDER AND THE ISSUING BANK, AND EACH
RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE) INCURRED BY ANY
INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY BORROWER
OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF
(I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY
AMENDMENT, AMENDMENT AND RESTATEMENT, MODIFICATION OR WAIVER OF THE PROVISIONS
HEREOF OR THEREOF, OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OR THREATENED
RELEASE OF HAZARDOUS MATERIALS ON, AT, UNDER OR FROM ANY PROPERTY OWNED, LEASED
OR OPERATED BY ANY COMPANY AT ANY TIME, OR ANY ENVIRONMENTAL CLAIM RELATED IN
ANY WAY TO ANY COMPANY, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY
BORROWER OR ANY OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY
FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY
BORROWER OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH
OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF
BORROWER OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN
ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.


 


(C)                                  REIMBURSEMENT BY LENDERS.  TO THE EXTENT
THAT BORROWER FOR ANY REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER
PARAGRAPH (A) OR (B) OF THIS SECTION 10.03 TO BE PAID BY IT TO THE
ADMINISTRATIVE AGENT (OR ANY SUB-AGENT THEREOF), THE COLLATERAL AGENT, THE
ISSUING BANK, THE SWINGLINE LENDER OR ANY RELATED PARTY OF ANY OF THE FOREGOING,
EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT (OR ANY SUCH
SUB-AGENT), THE COLLATERAL AGENT


 


153

--------------------------------------------------------------------------------



 


(OR ANY SUB-AGENT THEREOF), THE ISSUING BANK, THE SWINGLINE LENDER OR SUCH
RELATED PARTY, AS THE CASE MAY BE, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS
OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS
SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE OR
INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY
BE, WAS INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH
SUB-AGENT), THE COLLATERAL AGENT (OR ANY SUB-AGENT THEREOF), THE SWINGLINE
LENDER OR THE ISSUING BANK IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY
OF ANY OF THE FOREGOING ACTING FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH
SUB-AGENT), THE COLLATERAL AGENT (OR ANY SUB-AGENT THEREOF), THE SWINGLINE
LENDER OR ISSUING BANK IN CONNECTION WITH SUCH CAPACITY.  THE OBLIGATIONS OF THE
LENDERS UNDER THIS PARAGRAPH (C) ARE SUBJECT TO THE PROVISIONS OF SECTION 2.14. 
FOR PURPOSES HEREOF, A LENDER’S “PRO RATA SHARE” SHALL BE DETERMINED BASED UPON
ITS SHARE OF THE SUM OF THE TOTAL REVOLVING EXPOSURE, OUTSTANDING TRANCHE B
LOANS AND UNUSED COMMITMENTS AT THE TIME.


 


(D)                                 WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, BORROWER SHALL
NOT AND SHALL CAUSE EACH LOAN PARTY NOT TO ASSERT, AND BORROWER HEREBY WAIVES
AND SHALL CAUSE EACH OTHER LOAN PARTY TO WAIVE, ANY CLAIM AGAINST ANY
INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREOF.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, NO
INDEMNITEE REFERRED TO IN PARAGRAPH (B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES
ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER
MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 


(E)                                  PAYMENTS.  ALL AMOUNTS DUE UNDER THIS
SECTION SHALL BE PAYABLE NOT LATER THAN 3 BUSINESS DAYS AFTER DEMAND THEREFOR.


 

SECTION 10.04                                      Successors and Assigns.

 


(A)                                  SUCCESSORS AND ASSIGNS GENERALLY.  THE
PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY,
EXCEPT THAT BORROWER MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT, THE ISSUING LENDER, THE SWINGLINE LENDER AND EACH
LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ELIGIBLE ASSIGNEE IN ACCORDANCE WITH THE
PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 10.04, (II) BY WAY OF PARTICIPATION
IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (D) OF THIS SECTION 10.04 OR
(III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE
RESTRICTIONS OF PARAGRAPH (F) OF THIS SECTION (AND ANY OTHER ATTEMPTED
ASSIGNMENT OR TRANSFER BY BORROWER OR ANY LENDER SHALL BE NULL AND VOID). 
NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER
UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN
PARAGRAPH (D) OF THIS SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY,
THE OTHER INDEMNITEES) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY
REASON OF THIS AGREEMENT.


 


154

--------------------------------------------------------------------------------



 


(B)                                 ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT
ANY TIME ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS AT THE TIME OWING TO IT); PROVIDED THAT


 

(i)                                     except in the case of (x) any assignment
made in connection with the primary syndication of the Commitment and Loans by
the Arrangers, (y) an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or (z) in the case of
an assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $2.5 million, in the
case of any assignment in respect of Revolving Loans and/or Revolving
Commitments of either Class, or $1.0 million, in the case of any assignment in
respect of Tranche B Loans and/or Tranche B Loan Commitments, unless each of the
Administrative Agent and, so long as no Default has occurred and is continuing,
Borrower otherwise consent (each such consent not to be unreasonably withheld or
delayed);

 

(ii)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate tranches
on a non-pro rata basis; and

 

(iii)                            the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent) and
deliver appropriate tax forms.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale

 

155

--------------------------------------------------------------------------------


 

by such Lender of a participation in such rights and obligations in accordance
with paragraph (d) of this Section 10.04.

 


(C)                                  REGISTER.  THE ADMINISTRATIVE AGENT, ACTING
SOLELY FOR THIS PURPOSE AS AN AGENT OF BORROWER, SHALL MAINTAIN AT ITS OFFICE IN
NEW YORK, NEW YORK A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND
A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND
THE COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND LC DISBURSEMENTS
OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE
“REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS SHALL TREAT EACH PERSON
WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY BORROWER, THE
ISSUING BANK, THE COLLATERAL AGENT, THE SWINGLINE LENDER AND ANY LENDER (WITH
RESPECT TO ITS OWN INTEREST ONLY), AT ANY REASONABLE TIME AND FROM TIME TO TIME
UPON REASONABLE PRIOR NOTICE.


 


(D)                                 PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME,
WITHOUT THE CONSENT OF, OR NOTICE TO, BORROWER, THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR THE SWINGLINE LENDER SELL PARTICIPATIONS TO ANY PERSON (OTHER
THAN A NATURAL PERSON OR BORROWER OR ANY OF BORROWER’S AFFILIATES OR
SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S
RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF
ITS COMMITMENT AND/OR THE LOANS OWING TO IT); PROVIDED THAT (I) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (III) BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS
AND ISSUING BANK SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any  provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such
Participant.  Subject to paragraph (e) of this Section, Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.12, 2.13 and
2.15 (subject to the requirements of those Sections) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.14 as though
it were a Lender.

 


(E)                                  LIMITATIONS ON PARTICIPANT RIGHTS.  A
PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTIONS
2.12, 2.13 AND 2.15 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH BORROWER’S PRIOR
WRITTEN CONSENT.


 


(F)                                    CERTAIN PLEDGES.  ANY LENDER MAY AT ANY
TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH


 


156

--------------------------------------------------------------------------------



 


LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH
LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR
ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.  IN THE CASE OF ANY LENDER THAT IS A
FUND THAT INVESTS IN BANK LOANS, SUCH LENDER MAY, WITHOUT THE CONSENT OF
BORROWER OR THE ADMINISTRATIVE AGENT, COLLATERALLY ASSIGN OR PLEDGE ALL OR ANY
PORTION OF ITS RIGHTS UNDER THIS AGREEMENT, INCLUDING THE LOANS AND NOTES OR ANY
OTHER INSTRUMENT EVIDENCING ITS RIGHTS AS A LENDER UNDER THIS AGREEMENT, TO ANY
HOLDER OF, TRUSTEE FOR, OR ANY OTHER REPRESENTATIVE OF HOLDERS OF, OBLIGATIONS
OWED OR SECURITIES ISSUED, BY SUCH FUND, AS SECURITY FOR SUCH OBLIGATIONS OR
SECURITIES.


 


(G)                                 ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE
WORDS “EXECUTION,” “SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY
ASSIGNMENT AND ASSUMPTION SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR
THE KEEPING OF RECORDS IN ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME
LEGAL EFFECT, VALIDITY OR ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE
USE OF A PAPER-BASED RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND
AS PROVIDED FOR IN ANY APPLICABLE REQUIREMENT OF LAW, INCLUDING THE FEDERAL
ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, THE NEW YORK STATE
ELECTRONIC SIGNATURES AND RECORDS ACT, OR ANY OTHER SIMILAR STATE LAWS BASED ON
THE UNIFORM ELECTRONIC TRANSACTIONS ACT.


 


(H)                                 IF ANY GAMING AUTHORITY SHALL DETERMINE THAT
ANY LENDER IS NOT A QUALIFIED PERSON (IN ANY SUCH CASE, A “FORMER LENDER”), THE
ADMINISTRATIVE AGENT AND EACH ISSUING LENDER OR BORROWER SHALL HAVE THE RIGHT
(BUT NOT THE DUTY) TO DESIGNATE A LENDER OR LENDERS (IN EACH CASE, A “SUBSTITUTE
LENDER,” WHICH MAY BE ANY LENDER OR LENDERS THAT AGREE TO BECOME A SUBSTITUTE
LENDER AND, IF NOT AN EXISTING LENDER, WITH THE CONSENT OF THE ADMINISTRATIVE
AGENT AND BORROWER TO THE EXTENT PROVIDED IN SECTION 10.04(B)) THAT HAVE AGREED
TO ASSUME THE RIGHTS AND OBLIGATIONS OF THE FORMER LENDER, SUBJECT TO RECEIPT BY
THE ADMINISTRATIVE AGENT OF EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
THAT SUCH SUBSTITUTE LENDER IS A QUALIFIED PERSON, OR HAS A REASONABLE BASIS FOR
A BELIEF THAT THE SUBSTITUTE LENDER IS ELIGIBLE TO BE A QUALIFIED PERSON, AND
COMPLIANCE WITH GAMING LAWS.  THE SUBSTITUTE LENDER SHALL ASSUME THE RIGHTS AND
OBLIGATIONS OF THE FORMER LENDER UNDER THIS AGREEMENT PURSUANT TO AN ASSIGNMENT
AND ASSUMPTION, WHICH ASSUMPTION SHALL BE REQUIRED TO COMPLY WITH, AND SHALL
BECOME EFFECTIVE IN ACCORDANCE WITH, THE PROVISIONS OF SECTION 10.04(B);
PROVIDED THAT THE PURCHASE PRICE TO BE PAID BY THE SUBSTITUTE LENDER TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE FORMER LENDER FOR SUCH ASSUMPTION
SHALL EQUAL THE SUM OF (I) THE UNPAID PRINCIPAL AMOUNT OF ANY NOTES HELD OR
LOANS MADE BY THE FORMER LENDER PLUS ACCRUED INTEREST THEREON, PLUS (II) THE
FORMER LENDER’S PRO RATA SHARE OF THE AGGREGATE AMOUNT OF REIMBURSEMENT
OBLIGATIONS THAT HAVE NOT BEEN REIMBURSED BY BORROWER, PLUS ACCRUED INTEREST
THEREON, PLUS (III) SUCH FORMER LENDER’S PRO RATA SHARE OF ACCRUED FEES TO THE
DATE OF THE ASSUMPTION; AND PROVIDED, FURTHER, BORROWER SHALL PAY ALL
OBLIGATIONS OWING TO THE FORMER LENDER UNDER THE LOAN DOCUMENTS.  EACH LENDER
AGREES THAT IF IT BECOMES A FORMER LENDER, UPON PAYMENT TO IT BY BORROWER OF ALL
SUCH AMOUNTS, IF ANY, OWING TO IT UNDER THE LOAN DOCUMENTS, IT WILL EXECUTE AND
DELIVER AN ASSIGNMENT AND ASSUMPTION UPON PAYMENT OF SUCH PURCHASE PRICE.


 


(I)                                     NOTWITHSTANDING THE PROVISIONS OF
SUBSECTION (H) OF THIS SECTION 10.04, BUT SUBJECT TO APPLICABLE GAMING LAWS, IF
ANY LENDER BECOMES A FORMER LENDER, AND IF THE ADMINISTRATIVE AGENT OR BORROWER
FAILS TO FIND A SUBSTITUTE LENDER PURSUANT TO SUBSECTION (H) OF THIS


 


157

--------------------------------------------------------------------------------



 


SECTION WITHIN ANY TIME PERIOD SPECIFIED BY THE APPROPRIATE GAMING AUTHORITY FOR
THE WITHDRAWAL OF A FORMER LENDER (THE “WITHDRAWAL PERIOD”), BORROWER SHALL
IMMEDIATELY (I) PREPAY IN FULL THE OUTSTANDING PRINCIPAL AMOUNT OF EACH NOTE
HELD OR LOAN MADE BY SUCH FORMER LENDER, TOGETHER WITH ACCRUED INTEREST THEREON
TO THE LATER OF (X) THE DATE OF PAYMENT OR (Y) THE LAST DAY OF ANY WITHDRAWAL
PERIOD, AND (II) AT THE OPTION OF BORROWER EITHER (A) PLACE AN AMOUNT EQUAL TO
SUCH FORMER LENDER’S LC EXPOSURE, IF ANY, IN A SEPARATE CASH COLLATERAL ACCOUNT
WITH THE ADMINISTRATIVE AGENT FOR EACH OUTSTANDING LETTER OF CREDIT, WHICH
AMOUNT WILL BE APPLIED BY THE ADMINISTRATIVE AGENT TO SATISFY BORROWER’S
REIMBURSEMENT OBLIGATIONS TO THE RESPECTIVE ISSUING LENDER UNDER THE APPLICABLE
LETTER OF CREDIT, (B) IF NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS, TERMINATE
THE CLASS A REVOLVING COMMITMENT OF SUCH FORMER LENDER, AT WHICH TIME THE OTHER
CLASS A LENDERS’ CLASS A REVOLVING LOAN PERCENTAGES WILL BE AUTOMATICALLY
ADJUSTED AS A RESULT THEREOF; PROVIDED THAT THE OPTION SPECIFIED IN THIS CLAUSE
(B) MAY ONLY BE EXERCISED IF, IMMEDIATELY AFTER GIVING EFFECT THERETO, NO
LENDER’S OUTSTANDING CLASS A REVOLVING LOANS, WHEN ADDED TO THE PRODUCT OF
(A) SUCH LENDER’S REVOLVING LOAN PERCENTAGE AND (B) THE SUM OF (I) THE AGGREGATE
AMOUNT OF ALL LETTER OF CREDIT OUTSTANDINGS AT SUCH TIME AND (II) THE AGGREGATE
AMOUNT OF ALL SWINGLINE LOANS THEN OUTSTANDING, WOULD EXCEED SUCH LENDER’S
REVOLVING LOAN COMMITMENT AT SUCH TIME AND (C) IF NO DEFAULT OR EVENT OF DEFAULT
THEN EXISTS, TERMINATE THE CLASS B REVOLVING COMMITMENT OF SUCH FORMER LENDER,
AT WHICH TIME THE OTHER CLASS B LENDERS’ CLASS B REVOLVING LOAN PERCENTAGES WILL
BE AUTOMATICALLY ADJUSTED AS A RESULT THEREOF.


 


(J)                                     SUBJECT TO THE LAST SENTENCE OF THIS
SECTION 10.04(J), EACH LENDER AGREES THAT ALL PARTICIPATIONS AND ASSIGNMENTS
MADE HEREUNDER SHALL BE SUBJECT TO, AND MADE IN COMPLIANCE WITH, ALL GAMING LAWS
APPLICABLE TO LENDERS.  EACH LENDER AGREES FURTHER THAT IT WILL NOT GRANT
PARTICIPATIONS OR ASSIGNMENTS (OTHER THAN TO FUNDS THAT INVEST IN BANK LOANS AND
ARE MANAGED BY THE SAME INVESTMENT ADVISOR OF SUCH ASSIGNING LENDER) PRIOR TO
RECEIVING NOTICE FROM THE ADMINISTRATIVE AGENT THAT IT HAS COMPLETED THE PRIMARY
SYNDICATION OF THIS FACILITY.  THE ADMINISTRATIVE AGENT SHALL PROVIDE SUCH
NOTICE TO THE LENDERS AND BORROWER PROMPTLY AFTER COMPLETING SUCH PRIMARY
SYNDICATION.  BORROWER HEREBY ACKNOWLEDGES THAT UNLESS BORROWER HAS PROVIDED THE
LENDERS WITH A WRITTEN OPINION OF COUNSEL AS TO THE SUITABILITY STANDARDS
APPLICABLE TO LENDERS OF ANY RELEVANT GAMING AUTHORITY, NO LENDER SHALL HAVE THE
RESPONSIBILITY OF DETERMINING WHETHER OR NOT A POTENTIAL ASSIGNEE OF SUCH LENDER
WOULD BE A QUALIFIED PERSON UNDER THE GAMING LAWS OF ANY SUCH JURISDICTION
(PROVIDED THAT ANY RELEVANT GAMING AUTHORITY MAY NONETHELESS DETERMINE SUCH
ASSIGNEE NOT TO BE A QUALIFIED PERSON).


 

SECTION 10.05                                      Survival of Agreement.  All
covenants, agreements, representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Agents, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated. 
The provisions of Sections 2.12, 2.14, 2.15 and Article X (other than
Section 10.12) shall survive and remain in full force and effect

 

158

--------------------------------------------------------------------------------


 

regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the payment of the Reimbursement Obligations, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

 

SECTION 10.06                                      Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopier shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 10.07                                      Severability.  Any provision
of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 10.08                                      Right of Setoff.  If an Event
of Default shall have occurred and be continuing, each Lender, the Issuing Bank,
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable Requirements of
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Bank or any such Affiliate to or for the credit or the account of Borrower
against any and all of the obligations of Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or the Issuing
Bank, irrespective of whether or not such Lender or the Issuing Bank shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Bank different from the branch or
office holding such deposit or obligated on such indebtedness.  The rights of
each Lender, the Issuing Bank and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Bank or their respective Affiliates may
have.  Each Lender and the Issuing Bank agrees to notify Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

159

--------------------------------------------------------------------------------


 

SECTION 10.09                                      Governing Law; Jurisdiction;
Consent to Service of Process.

 


(A)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.


 


(B)                                 SUBMISSION TO JURISDICTION.  BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)                                  WAIVER OF VENUE.  BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN SECTION 10.09(B).  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, THE DEFENSE OF
AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.


 


(D)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES
(OTHER THAN TELECOPIER OR ELECTRONIC COMMUNICATIONS) IN SECTION 10.01.  NOTHING
IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE REQUIREMENTS
OF LAW.


 

SECTION 10.10                                      Waiver of Jury Trial. 
Borrower hereby waives, to the fullest extent permitted by applicable
Requirements of Law, any right it may have to a trial by jury in any legal
proceeding directly or indirectly arising out of or relating to this Agreement,
any other Loan Document or the transactions contemplated hereby (whether based
on contract, tort or any other theory).  Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section.

 

160

--------------------------------------------------------------------------------


 

SECTION 10.11                                      Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 10.12                                      Treatment of Certain
Information; Confidentiality.  Each of the Administrative Agent, the Lenders and
the Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority or
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Requirements of Law or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.12, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower and its obligations or (iii) any rating agency for the
purpose of obtaining a credit rating applicable to any Lender, (g) with the
consent of Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the Issuing Bank or any of
their respective Affiliates on a nonconfidential basis from a source other than
Borrower.  For purposes of this Section, “Information” means all information
received from Borrower or any of its Subsidiaries relating to Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by Borrower or any
of its Subsidiaries; provided that, in the case of information received from
Borrower or any of its Subsidiaries after the Closing Date, such information is
clearly identified at the time of delivery as confidential.  Any person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.

 

SECTION 10.13                                      USA PATRIOT Act Notice.  Each
Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies Borrower,
which information includes the name, address and tax identification number of
Borrower and other information regarding Borrower that will allow such Lender or
the Administrative Agent, as applicable, to identify Borrower in accordance with
the Act.  This notice is given in accordance with the requirements of the Act
and is effective as to the Lenders and the Administrative Agent.

 

161

--------------------------------------------------------------------------------


 

SECTION 10.14                                      Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable Requirements of Law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with applicable
Requirements of Law, the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

SECTION 10.15                                      Lender Addendum.  Each Lender
that became a party to this Agreement on the Closing Date did so by delivering
to the Administrative Agent a Lender Addendum duly executed by such Lender,
Borrower and the Administrative Agent.

 

SECTION 10.16                                      Obligations Absolute.  To the
fullest extent permitted by applicable Requirements of Law, all obligations of
Borrower hereunder shall be absolute and unconditional irrespective of:

 

(a)                                  any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or the like of any Loan
Party;

 

(b)                                 any lack of validity or enforceability of
any Loan Document or any other agreement or instrument relating thereto against
any Loan Party;

 

(c)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from any Loan Document or
any other agreement or instrument relating thereto;

 

(d)                                 any exchange, release or non-perfection of
any Collateral, or any release or amendment or waiver of or consent to any
departure from any guarantee, for all or any of the Obligations;

 

(e)                                  any exercise or non-exercise, or any waiver
of any right, remedy, power or privilege under or in respect hereof or any Loan
Document; or

 

(f)                                    any other circumstances which might
otherwise constitute a defense available to, or a discharge of, the Loan
Parties.

 

162

--------------------------------------------------------------------------------


 

Annex I

 

Amortization Table

 

Date

 

Initial Tranche B Loan
Amount

 

Total Amount**

 

 

 

 

 

 

 

December 31, 2006

 

$

100,000

 

$

150,000

 

March 31, 2007

 

$

100,000

 

$

150,000

 

June 30, 2007

 

$

100,000

 

$

150,000

 

September 30, 2007

 

$

100,000

 

$

150,000

 

December 31, 2007

 

$

100,000

 

$

150,000

 

March 31, 2008

 

$

100,000

 

$

150,000

 

June 30, 2008

 

$

100,000

 

$

150,000

 

September 30, 2008

 

$

100,000

 

$

150,000

 

December 31, 2008

 

$

100,000

 

$

150,000

 

March 31, 2009

 

$

100,000

 

$

150,000

 

June 30, 2009

 

$

100,000

 

$

150,000

 

September 30, 2009

 

$

100,000

 

$

150,000

 

December 31, 2009

 

$

100,000

 

$

150,000

 

March 31, 2010

 

$

100,000

 

$

150,000

 

June 30, 2010

 

$

100,000

 

$

150,000

 

September 30, 2010

 

$

100,000

 

$

150,000

 

December 31, 2010

 

$

100,000

 

$

150,000

 

March 31, 2011

 

$

100,000

 

$

150,000

 

June 30, 2011

 

$

100,000

 

$

150,000

 

September 30, 2011

 

$

100,000

 

$

150,000

 

December 31, 2011

 

$

100,000

 

$

150,000

 

March 31, 2012

 

$

100,000

 

$

150,000

 

Tranche B Maturity Date

 

$

37,700,000

 

$

56,600,000

 

 

--------------------------------------------------------------------------------

**          In the event that Delayed Draw Tranche B Loans have been made on or
before December 31, 2006 but the aggregate principal amount of such Delayed Draw
Tranche B Loans that were made are less than the aggregate Delayed Draw Tranche
B Commitments in effect on the Closing Date, then the amount in the “Total
Amount” column for each applicable Tranche B Repayment Date shall be reduced on
a pro rata basis to give effect to the lower Delayed Draw Tranche B Loans
actually made.  For example, if on or before December 31, 2006 only $10,000,000
in aggregate principal amount of Delayed Draw Tranche B Loans have actually been
made, then the amount in the “Total Amount” column for each date, other than the
Tranche B Maturity Date, shall be $125,000, and the amount in such column for
the Tranche B Maturity Date would be $47,150,000.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Opinion

 


(A)                                  BORROWER AND EACH COVERED GUARANTOR IS
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF DELAWARE AND HAS THE
ORGANIZATIONAL POWER AND AUTHORITY TO ENTER INTO, EXECUTE, DELIVER AND PERFORM
EACH NEW TRANSACTION DOCUMENT.


 


(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE BY
BORROWER AND EACH COVERED GUARANTOR OF EACH NEW TRANSACTION DOCUMENT DOES NOT
REQUIRE ANY ACTION BY OR IN RESPECT OF, OR FILING WITH, ANY OFFICIAL BODY THAT
OPERATES UNDER THE APPLICABLE LAWS OR OFFICIAL THEREOF, EXCEPT SUCH AS HAVE BEEN
OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT.


 


(C)                                  THE EXECUTION, DELIVERY AND PERFORMANCE BY
BORROWER AND EACH COVERED GUARANTOR OF EACH NEW TRANSACTION DOCUMENT HAS BEEN
DULY AUTHORIZED BY ALL NECESSARY ORGANIZATIONAL ACTION AND WILL NOT CONTRAVENE
THE ORGANIZATIONAL AND/OR OPERATING DOCUMENTS OF THE BORROWER OR ANY COVERED
GUARANTOR.  THE EXECUTION, DELIVERY AND PERFORMANCE BY BORROWER AND EACH COVERED
GUARANTOR OF EACH NEW TRANSACTION DOCUMENT WILL NOT RESULT IN A BREACH OR
VIOLATION OF ANY OF THE TERMS AND PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER,
THE EXISTING CREDIT AGREEMENT, THE AMENDMENT AND RESTATEMENT AGREEMENT, THE
RESTATED CREDIT AGREEMENT OR ANY MATERIAL WRITTEN CONTRACT OR AGREEMENT FILED AS
AN EXHIBIT TO THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED
DECEMBER 31, 2009 OR TO ANY OF THE COMPANY’S QUARTERLY REPORTS ON FORM 10-Q OR
CURRENT REPORTS ON FORM 8-K SINCE THE DATE OF SUCH ANNUAL REPORT, EXCEPT TO THE
EXTENT THAT ANY SUCH BREACH, VIOLATION OR DEFAULT COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY BORROWER AND EACH COVERED GUARANTOR OF EACH NEW TRANSACTION
DOCUMENT WILL NOT VIOLATE ANY APPLICABLE LAWS EXCEPT TO THE EXTENT THAT ANY SUCH
VIOLATION COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
ASSUMING THAT THE LOAN PARTIES WILL COMPLY WITH THE PROVISIONS OF THE RESTATED
CREDIT AGREEMENT RELATING TO THE USE OF PROCEEDS, THE MAKING OF THE LOANS UNDER
THE RESTATED CREDIT AGREEMENT WILL NOT VIOLATE REGULATION T, U OR X OF THE BOARD
OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.


 


(D)                                 EACH OF THE NEW TRANSACTION DOCUMENTS HAS
BEEN DULY EXECUTED AND DELIVERED BY BORROWER AND EACH COVERED GUARANTOR.  EACH
OF THE NEW TRANSACTION DOCUMENTS CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF EACH OF THE LOAN PARTIES PARTY THERETO, ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS.


 


(E)                                  SUBJECT TO THE ASSUMPTIONS AND
QUALIFICATIONS SET FORTH IN THIS OPINION, THE SECURITY INTEREST CREATED UNDER
EACH SECURITY DOCUMENT WILL, UPON EXECUTION AND DELIVERY OF THE AMENDMENT AND
RESTATEMENT AGREEMENT BY BORROWER AND EACH COVERED GUARANTOR, CONTINUE AS A
VALID SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE
LENDERS IN THE RESPECTIVE COLLATERAL REFERRED TO THEREIN TO THE SAME EXTENT AS
PRIOR TO THE EFFECTIVENESS OF THE RESTATED CREDIT AGREEMENT (AS TO WHICH
MATTERS, AS OF THE CLOSING DATE, WE REFER YOU TO OUR OPINION DATED JUNE 16, 2006
(SUBJECT TO THE ASSUMPTIONS, QUALIFICATIONS, EXCLUSIONS AND LIMITATIONS STATED
THEREIN)).


 

--------------------------------------------------------------------------------



 


DEFINITIONS


 

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement, dated as of March 31, 2010, among the Jacobs Entertainment, Inc.,
Credit Suisse AG, Cayman Islands Branch, as Administrative Agent, the Lenders
party thereto and Wells Fargo Bank, National Association, as Swingline Lender.

 

“Applicable Laws” means the laws of the State of New York, the Delaware General
Corporation Law, the Delaware Limited Liability Company Law and the laws of the
United States of America typically applicable to transactions of the type
contemplated by the Amendment.

 

“Closing Date” has the meaning set forth in the Restated Credit Agreement.

 

“Existing Credit Agreement” has the meaning set forth in the Amendment and
Restatement Agreement.

 

“Loan Parties” has the meaning set forth in the Restated Credit Agreement.

 

“New Transaction Documents” means the Amendment and Restatement Agreement and
the Restated Credit Agreement (as defined in the Amendment and Restatement
Agreement).

 

--------------------------------------------------------------------------------